Exhibit 10.1

SERIES A PREFERRED UNIT AND COMMON UNIT

PURCHASE AGREEMENT

among

DOMINION MIDSTREAM PARTNERS, LP

and

THE PURCHASERS PARTY HERETO

October 27, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Accounting Procedures and Interpretation

     8   

ARTICLE II. AGREEMENT TO SELL AND PURCHASE

     8   

Section 2.01

 

Sale and Purchase

     8   

Section 2.02

 

Closing

     9   

Section 2.03

 

Mutual Conditions

     10   

Section 2.04

 

Conditions to Each Purchaser’s Obligations

     10   

Section 2.05

 

Conditions to the Partnership’s Obligations

     11   

Section 2.06

 

Deliveries at the Closing

     11   

Section 2.07

 

Independent Nature of Purchasers’ Obligations and Rights

     13   

Section 2.08

 

Further Assurances

     13   

ARTICLE III. REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE
PARTNERSHIP

     13   

Section 3.01

 

Existence

     13   

Section 3.02

 

Capitalization and Valid Issuance of Units

     14   

Section 3.03

 

Ownership of the Material Subsidiaries

     15   

Section 3.04

 

DM SEC Documents

     16   

Section 3.05

 

Financial Statements

     16   

Section 3.06

 

Independent Registered Public Accounting Firm

     16   

Section 3.07

 

No Material Adverse Change

     17   

Section 3.08

 

No Registration Required

     17   

Section 3.09

 

No Restrictions or Registration Rights

     17   

Section 3.10

 

Litigation

     17   

Section 3.11

 

No Default

     17   

Section 3.12

 

No Conflicts

     18   

Section 3.13

 

Authority: Enforceability

     18   

Section 3.14

 

Approvals

     18   

Section 3.15

 

Distribution Restrictions

     19   

Section 3.16

 

MLP Status

     19   

Section 3.17

 

Investment Company Status

     19   

Section 3.18

 

Certain Fees

     19   

Section 3.19

 

Labor and Employment Matters

     20   

Section 3.20

 

Insurance

     20   

Section 3.21

 

Internal Controls

     20   

Section 3.22

 

Disclosure Controls and Procedures

     20   

Section 3.23

 

Sarbanes-Oxley

     20   

Section 3.24

 

Listing and Maintenance Requirements

     20   

 

i



--------------------------------------------------------------------------------

Section 3.25

 

Environmental Compliance

     20   

Section 3.26

 

ERISA Compliance

     21   

Section 3.27

 

Tax Returns; Taxes

     22   

Section 3.28

 

Permits

     22   

Section 3.29

 

Required Disclosures and Descriptions

     22   

Section 3.30

 

Title to Property

     22   

Section 3.31

 

Rights-of-Way

     23   

Section 3.32

 

Form S-3 Eligibility

     23   

Section 3.33

 

FCPA

     23   

Section 3.34

 

Money Laundering Laws

     23   

Section 3.35

 

OFAC

     23   

Section 3.36

 

Related Party Transactions

     23   

Section 3.37

 

No Side Agreements

     24   

Section 3.38

 

Dropdown

     24   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

     24   

Section 4.01

 

Existence

     24   

Section 4.02

 

Authorization, Enforceability

     24   

Section 4.03

 

No Breach

     24   

Section 4.04

 

Certain Fees

     25   

Section 4.05

 

Unregistered Securities

     25   

Section 4.06

 

Sufficient Funds

     26   

Section 4.07

 

No Prohibited Trading

     26   

ARTICLE V. COVENANTS

     27   

Section 5.01

 

Conduct of Business

     27   

Section 5.02

 

Listing of Units

     27   

Section 5.03

 

Cooperation; Further Assurances

     27   

Section 5.04

 

Lock-up Agreement

     27   

Section 5.05

 

Tax Estimates

     28   

Section 5.06

 

Use of Proceeds

     29   

ARTICLE VI. INDEMNIFICATION, COSTS AND EXPENSES

     29   

Section 6.01

 

Indemnification by the Partnership

     29   

Section 6.02

 

Indemnification by the Purchasers

     30   

Section 6.03

 

Indemnification Procedure

     30   

Section 6.04

 

Tax Matters

     32    ARTICLE VII. TERMINATION      32   

Section 7.01

 

Termination

     32   

Section 7.02

 

Certain Effects of Termination

     32   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII. MISCELLANEOUS

     33   

Section 8.01

 

Expenses

     33   

Section 8.02

 

Interpretation

     33   

Section 8.03

 

Survival of Provisions

     33   

Section 8.04

 

No Waiver: Modifications in Writing

     34   

Section 8.05

 

Binding Effect

     34   

Section 8.06

 

Non-Disclosure

     34   

Section 8.07

 

Communications

     35   

Section 8.08

 

Removal of Legend

     36   

Section 8.09

 

Entire Agreement

     36   

Section 8.10

 

Governing Law: Submission to Jurisdiction

     37   

Section 8.11

 

Waiver of Jury Trial

     37   

Section 8.12

 

Exclusive Remedy

     37   

Section 8.13

 

No Recourse Against Others

     38   

Section 8.14

 

No Third-Party Beneficiaries

     38   

Section 8.15

 

Execution in Counterparts

     39   

Section 8.16

 

Certain Adjustments

     39   

 

SCHEDULE A - Purchaser Allocations

  

SCHEDULE B - Material Subsidiaries

  

EXHIBIT A – Form of Opinion of Vinson & Elkins L.L.P.

     A-1   

EXHIBIT B – Form of Second A&R Limited Partnership Agreement

     B-1   

EXHIBIT C – Form of Registration Rights Agreement

     C-1   

EXHIBIT D – Form of General Partner Waiver

     D-1   

EXHIBIT E – Form of Contribution Agreement

     E-1   

 

iii



--------------------------------------------------------------------------------

SERIES A PREFERRED UNIT AND COMMON UNIT PURCHASE AGREEMENT

This SERIES A PREFERRED UNIT AND COMMON UNIT PURCHASE AGREEMENT, dated as of
October 27, 2016 (this “Agreement”), is entered into by and among DOMINION
MIDSTREAM PARTNERS, LP, a Delaware limited partnership (the “Partnership”), and
the purchasers set forth in Schedule A hereto (the “Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, the Purchased Units (as
defined below), in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units, the PIK Units (as
defined below) and the Conversion Units (as defined below).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Additional Preferred Units” has the meaning specified in Section 2.01(b).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Partnership Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates and
(b) any fund or account managed, advised or subadvised, directly or indirectly,
by a Purchaser or its Affiliates, shall be considered an Affiliate of such
Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Announcement Time” means the earlier of (a) the time of the first public
announcement by the Partnership, Dominion Resources or any of their respective
Affiliates after the signing of this Agreement of any of the transactions
contemplated by the Transaction Documents (which public announcement must occur
outside of trading hours on the NYSE) and (b) November 2, 2016 at 9:29 A.M. New
York City time.

“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.

 

1



--------------------------------------------------------------------------------

“Base Preferred Units” has the meaning specified in Section 2.01(c).

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

“Closing” has the meaning specified in Section 2.02.

“Closing Date” means the date on which the Closing occurs.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Offering Price” means, subject to Section 8.16, the price to the
public set forth on the cover page of the final prospectus to be used in
connection with the Public Offering, less $0.2475; provided, however, that if
the Public Offering does not price on or prior to the next opening of trading on
the NYSE after the Announcement Time (or does price by such time but fails to
close prior to the Closing), the Common Unit Offering Price shall be equal to
the lesser of (a) 95% of the Common Unit Signing Price and (b) the lowest price
of any private placement or public offering by the Partnership of Common Units
on or after the date hereof and prior to the Closing Date less (except if such
private placement or public offering closes after the record date for the
Partnership’s Common Unit distributions in respect of the third quarter of 2016)
$0.2475.

“Common Unit Signing Price” means, subject to Section 8.16, $24.0846.

“Common Units” means common units representing limited partner interests in the
Partnership.

“Confidentiality Agreements” means the confidentiality agreements entered into
by the Partnership and each of the Purchasers or their Affiliates, as
applicable, as may be amended from time to time.

“Consent” has the meaning specified in Section 3.14.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Contribution Agreement” means a Contribution, Conveyance and Assumption
Agreement, substantially in the form attached hereto as Exhibit E, expected to
be entered into on or about October 28, 2016, by and among Dominion Resources,
QPC Holding Company and the Partnership.

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Preferred Units or PIK Units.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

2



--------------------------------------------------------------------------------

“DM SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules and statements filed by it under the Exchange Act or the
Securities Act, as applicable.

“Dominion Entities” means, collectively, the Partnership and the Partnership’s
majority owned Subsidiaries.

“Dominion Parties” means, collectively, the General Partner and the Partnership.

“Dominion Resources” means Dominion Resources, Inc., a Delaware corporation,
which indirectly owns the General Partner.

“Drop-Dead Date” means December 31, 2016.

“Environmental Law” means any and all Laws or other binding requirements
relating to health, safety or the protection, cleanup or restoration of the
environment or natural resources, including those relating to the distribution,
processing, generation, treatment, storage, disposal, transportation, other
handling or release or threatened release of Hazardous Materials.

“Environmental Proceedings” has the meaning specified in Section 3.25.

“ERISA” has the meaning specified in Section 3.26.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to (a) the Series A Preferred Unit Purchase Price multiplied by the number
of Purchased Preferred Units to be purchased by such Purchaser on the Closing
Date pursuant to Section 2.01, plus (b) the Common Unit Offering Price
multiplied by the number of Purchased Common Units to be purchased by such
Purchaser on the Closing Date pursuant to Section 2.01.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.

“General Partner” means Dominion Midstream GP, LLC, a Delaware limited liability
company and the general partner of the Partnership.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership Entities or any of their respective
Properties.

 

3



--------------------------------------------------------------------------------

“Hazardous Materials” means any material (including pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law.

“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).

“Indemnified Party” has the meaning specified in Section 6.03(b).

“Indemnifying Party” has the meaning specified in Section 6.03(b).

“Knowledge” means, with respect to the Partnership or the Dominion Parties, the
actual knowledge of James R. Chapman and Mark O. Webb.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.

“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has had or would
reasonably be expected to have a material adverse effect on (a) the condition
(financial or otherwise), business, prospects, Properties, assets, net worth or
results of operations of the Dominion Entities, taken as a whole or (b) the
ability of any of the Partnership Entities, as applicable, to perform its
obligations under the Transaction Documents; provided, however, that a Material
Adverse Effect shall not include any adverse effect on the foregoing to the
extent such adverse effect results from, arises out of, or relates to (i) a
general deterioration in the economy or changes in the general state of the
markets or industries in which any of the Partnership Entities operates
(including, for the avoidance of doubt, adverse changes (A) in commodity prices,
(B) in capital spending by energy sector participants or their customers, (C) in
production profiles in oil and gas producing basins in North America and (D)
otherwise associated with the effects of distress in the energy sector as of the
date of this Agreement and the resulting effect on the Partnership Entities,
taken as a whole), except, with respect to this clause (i), to the extent that
such Dominion Entities, taken as a whole, are adversely affected in a
disproportionate manner as compared to other industry participants, (ii) any
deterioration in the condition of the capital markets or any inability on the
part of the Dominion Entities to access the capital markets, (iii) the outbreak
or escalation of hostilities involving the United States, the declaration by the
United States of a national emergency, acts of war (whether or not declared) or
the occurrence of any other calamity or crisis, including acts of terrorism,
hurricane, flood, tornado, earthquake or other natural disaster, (iv) any change
in accounting requirements or principles imposed upon the Dominion Entities or
their respective businesses or any change in applicable Law, or the
interpretation thereof, other than a change that would result in the Partnership
being treated as a corporation for United States federal tax purposes, (v) any
change in the credit rating and/or outlook of Dominion Resources or any of the
Partnership Entities or any of their securities (except that the underlying
causes of any such changes may be considered in determining whether a Material
Adverse Effect has

 

4



--------------------------------------------------------------------------------

occurred), (vi) changes in the market price or trading volume of the Common
Units (except that the underlying causes of any such changes may be considered
in determining whether a Material Adverse Effect has occurred) or (vii) any
failure of the Partnership to meet any internal or external projections,
forecasts or estimates of revenue or earnings for any period (except that the
underlying causes of any such failures may be considered in determining whether
a Material Adverse Effect has occurred).

“Material Subsidiaries” means the Subsidiaries of the Partnership listed on
Schedule B attached hereto.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
January 31, 2016, by and among Dominion Resources, Diamond Beehive Corp. and
Questar Corporation.

“Money-Laundering Laws” has the meaning specified in Section 3.34.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

“NYSE” means the New York Stock Exchange.

“OFAC” has the meaning specified in Section 3.35.

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 20, 2014, as amended
from time to time in accordance with the terms thereof (including, as the
context requires, by the Second A&R LPA).

“Partnership Entities” means, collectively, the General Partner and the Dominion
Entities.

“Partnership Related Parties” has the meaning specified in Section 6.02.

“Permits” has the meaning specified in Section 3.28.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

5



--------------------------------------------------------------------------------

“Piggyback Registration” has the meaning given such term in the Registration
Rights Agreement.

“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the Purchasers as in-kind distributions pursuant to the Second
A&R LPA.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Public Offering” means the offer and sale of Common Units pursuant to the
Underwriting Agreement.

“Purchased Common Units” has the meaning specified in Section 2.01(a).

“Purchased Preferred Units” means, collectively, the Base Preferred Units and
any Additional Preferred Units the Partnership requires the Purchasers to
purchase on the Closing Date pursuant to Section 2.01(b).

“Purchased Units” means, collectively, the Purchased Common Units and the
Purchased Preferred Units.

“Purchaser Related Parties” has the meaning specified in Section 6.01.

“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.

“Questar” means Questar Pipeline, LLC, a Utah limited liability company and
successor by statutory conversion to Questar Pipeline Company, a Utah
corporation.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership the Purchasers,
substantially in the form attached hereto as Exhibit C.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

“Rights-of-Way” has the meaning specified in Section 3.31.

“Second A&R LPA” has the meaning specified in Section 2.06(a)(ii).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Series A Preferred Unit Purchase Price” means 115% of the Common Unit Offering
Price; provided, however, that for purposes of calculating the Series A
Preferred Unit Purchase Price only, the Common Unit Offering Price shall have a
ceiling equal to 105% of the Common Unit Signing Price.

 

6



--------------------------------------------------------------------------------

“Series A Preferred Units” means the Partnership’s Series A Convertible
Preferred Units.

“Stonepeak” means Stonepeak Commonwealth Holdings LLC.

“Subordinated Units” has the meaning specified in Section 3.02(a).

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof; (b)
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provisions of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract.

“Term Loan Agreement” means that certain $300,000,000 Term Loan Agreement to be
entered into by and between the Partnership and the lenders and other parties
thereto, and guaranteed by QPC Holding Company, a Utah corporation.

“Third-Party Claim” has the meaning specified in Section 6.03(b).

“Total Funding Obligation” means the aggregate amount of Funding Obligations of
all of the Purchasers participating in the Closing.

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.

 

7



--------------------------------------------------------------------------------

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Second A&R LPA, the Contribution Agreement and any and all
other agreements or instruments executed and delivered to the Purchasers by the
Partnership or the General Partner hereunder or thereunder, as applicable.

“Underwriting Agreement” means an underwriting agreement by and among the
Partnership and the underwriters party thereto, to be entered into on or before
the next opening of trading on the NYSE following the Announcement Time,
relating to the offer and sale by the Partnership and purchase by the
underwriters identified therein of Common Units for resale to the public.

“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “DM <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the NYSE’s website or the
website of the National Securities Exchange upon which the Common Units are
listed). If the VWAP cannot be calculated for the Common Units on a particular
date on any of the foregoing bases, the VWAP of the Common Units on such date
shall be the fair market value as determined in good faith by the Partnership in
a commercially reasonable manner.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchasers hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

ARTICLE II.

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase.

(a) Subject to the terms and conditions hereof, at the Closing, each Purchaser
hereby agrees to purchase from the Partnership the number of Common Units such
that, when multiplying the number of Common Units by the Common Unit Offering
Price, the result is equal to the amount under the “Committed Common Unit
Amount” column set forth opposite such Purchaser’s name on Schedule A, with any
fractional Common Units being rounded to the nearest whole number of Common
Units (collectively, the “Purchased Common Units”).

(b) Subject to the terms and conditions hereof, at the Closing, each Purchaser
hereby agrees to purchase from the Partnership a number of Series A Preferred
Units equal to the

 

8



--------------------------------------------------------------------------------

sum of (i) the Base Preferred Units for such Purchaser plus (ii) the number of
Series A Preferred Units such that, when multiplying the number of such Series A
Preferred Units by the Series A Preferred Unit Purchase Price, the result is
equal to the amount under the “Additional Preferred Unit Amount” column set
forth opposite such Purchaser’s name on Schedule A, with any fractional Series A
Preferred Units being rounded to the nearest whole number of Series A Preferred
Units (collectively, the “Additional Preferred Units”); provided, however, that
the aggregate amount of Additional Preferred Units shall be reduced (with such
reduction allocated among the Purchasers on a pro rata basis in the same
proportion that such Purchaser’s Additional Preferred Units has to the aggregate
number of Additional Preferred Units) on a dollar-for-dollar basis to the extent
the Partnership receives more than $475,000,000 of consideration as a result of
the sale of Common Units (whether in the Public Offering or otherwise, but
excluding Common Units issued to DRI or its Affiliates in a number equal to the
number of Common Units being repurchased from DRI or its Affiliates under the
Contribution Agreement).

(c) Subject to the terms and conditions hereof, at the Closing, the Partnership
hereby agrees to issue and sell to each Purchaser (a) the Purchased Common Units
and (b) no less than the number of Series A Preferred Units such that, when
multiplying the number of such Series A Preferred Units by the Series A
Preferred Unit Purchase Price, the result is equal to the amount under the “Base
Preferred Unit Amount” column set forth opposite such Purchaser’s name on
Schedule A, with any fractional Series A Preferred Units being rounded to the
nearest whole number of Series A Preferred Units (collectively, the “Base
Preferred Units”).

(d) Upon written notice from the Partnership to the Purchasers not less than
five days prior to the Closing, the Partnership shall have the option to require
the Purchasers, on a pro rata basis in the same proportion that such Purchaser’s
Additional Preferred Units has to the aggregate number of Additional Preferred
Units, to purchase at the Closing, a number of Series A Preferred Units above
the number of Base Preferred Units but not more than (i) the sum of the Base
Preferred Units plus (ii) the Additional Preferred Units.

(e) The Purchasers shall purchase (i) the Purchased Preferred Units for a cash
purchase price equal to the Preferred Unit Purchase Price per Series A Preferred
Unit and (ii) the Purchased Common Units for a cash purchase price equal to the
Common Unit Offering Price per Common Unit.

Section 2.02 Closing. The consummation of the purchase and sale of the Purchased
Units hereunder (the “Closing”) shall take place (a) no earlier than the latest
of (i) December 1, 2016, (ii) the Business Day set forth in a notice from the
Partnership on which the Partnership believes with reasonable certainty that the
conditions set forth in Section 2.03, Section 2.04 and Section 2.05 will be
satisfied or waived in accordance with this Agreement and that the purchase and
sale of the Purchased Units pursuant to Section 2.01 will be consummated
(provided that such Business Day shall be no earlier than 12 Business Days after
receipt by the Purchasers of such notice) and (iii) the day on which the
conditions set forth in Section 2.03, Section 2.04 and Section 2.05 (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the fulfillment or waiver of those conditions) shall be satisfied or
waived in accordance with this Agreement, or (b) at such other time and place as
the Partnership and the Purchasers may agree. The Closing shall take place at
the offices of Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas
77002 (or such other location as agreed to by the Partnership and the
Purchasers).

 

9



--------------------------------------------------------------------------------

Section 2.03 Mutual Conditions. The respective obligations of each party to
consummate the purchase and sale of the Purchased Units at the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

(b) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

(c) the closing of the transactions contemplated by the Contribution Agreement
shall have occurred, or shall occur concurrently with the Closing.

Section 2.04 Conditions to Each Purchaser’s Obligations. The obligation of a
Purchaser to consummate its purchase of Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the applicable Purchaser with respect to
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) the representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Section 3.01, Section 3.02, Section
3.03, Section 3.13, Section 3.16 or Section 3.18 or other representations and
warranties that are qualified by materiality or Material Adverse Effect, which,
in each case, shall be true and correct in all respects) when made and as of the
Closing Date (except that representations and warranties made as of a specific
date shall be required to be true and correct as of such date only);

(b) the Partnership shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;

(c) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Common Units and the Conversion Units;

(d) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) there shall not have occurred a Material Adverse Effect;

 

10



--------------------------------------------------------------------------------

(f) the Partnership shall have delivered, or caused to be delivered, to the
Purchaser the Partnership’s closing deliveries described in Section 2.06(a), as
applicable; and

(g) the Partnership shall have sold Common Units on or after the date hereof,
whether in the Public Offering or otherwise, and including the Purchased Common
Units to be sold and purchased hereunder and any Common Units to be issued
pursuant to the Contribution Agreement, for aggregate consideration of at least
$400 million.

Section 2.05 Conditions to the Partnership’s Obligations. The obligation of the
Partnership to consummate the sale and issuance of the Purchased Units to each
Purchaser shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions (any or all of which may be waived by the
Partnership in writing, in whole or in part, to the extent permitted by
applicable Law):

(a) the representations and warranties of such Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality, which, in each
case, shall be true and correct in all respects) when made and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only);

(b) such Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
and

(c) such Purchaser shall have delivered, or caused to be delivered, to the
Partnership the Purchaser’s closing deliveries described in Section 2.06(b), as
applicable.

Section 2.06 Deliveries at the Closing.

(a) Deliveries of the Partnership. At the Closing, the Partnership shall
deliver, or cause to be delivered, to the Purchasers:

(i) An opinion from Vinson & Elkins L.L.P., counsel for the Partnership, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and dated the Closing Date;

(ii) A fully executed copy of the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached
hereto as Exhibit B (the “Second A&R LPA”);

(iii) An executed counterpart of the Registration Rights Agreement;

(iv) A fully executed “Supplemental Listing Application” approving the Purchased
Common Units and the Conversion Units for listing by the NYSE;

(v) A fully executed waiver of the General Partner with respect to certain of
its and its Affiliates’ rights under the Partnership Agreement, in substantially
the form attached hereto as Exhibit D;

 

11



--------------------------------------------------------------------------------

(vi) Evidence of issuance of the Purchased Common Units credited to book-entry
accounts maintained by the transfer agent of the Partnership, bearing a
restrictive notation meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under this Agreement,
the Partnership Agreement or the Delaware LP Act and applicable federal and
state securities Laws and those created by the Purchasers;

(vii) Evidence of issuance of the Purchased Preferred Units credited to
book-entry accounts maintained by the transfer agent of the Partnership, bearing
a restrictive notation meeting the requirements of the Partnership Agreement,
free and clear of any Liens, other than transfer restrictions under this
Agreement, the Partnership Agreement or the Delaware LP Act and applicable
federal and state securities Laws and those created by the Purchasers;

(viii) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, dated the Closing Date, certifying as to
and attaching (A) the certificate of limited partnership of the Partnership, (B)
the Partnership Agreement, (C) board resolutions authorizing the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Units, the PIK
Units and the Conversion Units, and (D) the incumbency of the officers
authorized to execute the Transaction Documents on behalf of the Partnership or
the General Partner, as applicable, setting forth the name and title and bearing
the signatures of such officers;

(ix) A certificate of the Secretary of State of each applicable state, dated
within ten Business Days prior to the Closing Date, to the effect that each of
the Partnership Entities is in good standing in its jurisdiction of formation;

(x) A certificate of the Chief Financial Officer and the Treasurer of the
General Partner, on behalf of the Partnership, dated the Closing Date,
certifying, in their applicable capacities, to the effect that the conditions
set forth in Section 2.03(c), Section 2.04(a), Section 2.04(b) and Section
2.04(g) have been satisfied and that the condition in Section 6.3(d) of the
Contribution Agreement has been satisfied and not waived;

(xi) A cross-receipt executed by the Partnership and delivered to the Purchasers
certifying as to the amounts that it has received from the Purchasers; and

(xii) Such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their respective counsel may reasonably request.

(b) Deliveries of Each Purchaser. At the Closing, each Purchaser shall deliver
or cause to be delivered to the Partnership:

(i) A counterpart of the Registration Rights Agreement, which shall have been
duly executed by such Purchaser;

(ii) A cross-receipt executed by such Purchaser and delivered to the Partnership
certifying that it has received from the Partnership the number of Purchased
Units to be received by such Purchaser in connection with the Closing;

 

12



--------------------------------------------------------------------------------

(iii) A certificate of an authorized officer of such Purchaser, dated the
Closing Date, in his or her applicable capacity, to the effect that the
conditions set forth in Section 2.05(a) and Section 2.05(b) have been satisfied;

(iv) Payment of such Purchaser’s Funding Obligation payable by wire transfer of
immediately available funds to an account designated in advance of the Closing
Date by the Partnership;

(v) A properly executed Internal Revenue Service Form W-9 from such Purchaser;
and

(vi) Such other documents relating to the transactions contemplated by this
Agreement as the Partnership or its counsel may reasonably request.

Section 2.07 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or waiver by the Partnership of such performance, under any Transaction
Document shall not excuse performance by any other Purchaser or the Partnership,
and the waiver by any Purchaser of performance of the Partnership under any
Transaction Document shall not excuse performance by the Partnership with
respect to any other Purchaser. Nothing contained herein or in any other
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

Section 2.08 Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and each Purchaser shall use
their commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES AND

COVENANTS RELATED TO THE PARTNERSHIP

The Partnership represents and warrants to and covenants with the Purchasers as
follows:

Section 3.01 Existence.

(a) Each of the Partnership Entities has been duly formed and is validly
existing as a limited partnership or limited liability company, as the case may
be, and is in good standing under the Laws of its jurisdiction of incorporation
or formation, as the case may be, with full limited partnership or limited
liability company power and authority to own, lease and

 

13



--------------------------------------------------------------------------------

operate its Properties and to conduct its business as described in the DM SEC
Documents and (i) to execute and deliver this Agreement and the other
Transaction Documents to which such Partnership Entity is a party and consummate
the transactions contemplated hereby and thereby, (ii) in the case of the
Partnership, to issue, sell and deliver the Purchased Units and (iii) in the
case of the General Partner, to act as the general partner of the Partnership.

(b) Each of the Partnership Entities is duly qualified to do business as a
foreign limited partnership or limited liability company, as the case may be,
and is in good standing in each jurisdiction where the ownership or lease of its
Properties or the conduct of its business requires such qualification, except
for any failures to be so qualified and in good standing that would not,
individually or in the aggregate, (i) constitute a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

(c) The Organizational Documents of each of the Dominion Parties and the
Material Subsidiaries have been, and in the case of the Second A&R LPA, at the
Closing will be, duly authorized, executed and delivered by any Partnership
Entity party thereto (and, in the case of the Organizational Documents of the
General Partner, by all parties thereto) and are, and in the case of the Second
A&R LPA, at the Closing will be, valid and legally binding agreements of the
applicable Dominion Party or Material Subsidiary, enforceable against such
Dominion Party or Material Subsidiary thereto in accordance with their
respective terms; provided, that, with respect to each such agreement, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

Section 3.02 Capitalization and Valid Issuance of Units.

(a) As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 45,722,371 Common Units, 31,972,789 subordinated
units (as defined in the Partnership Agreement, the “Subordinated Units”) and
the incentive distribution rights (as defined in the Partnership Agreement, the
“Incentive Distribution Rights”). All outstanding Common Units, Subordinated
Units, Incentive Distribution Rights and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act). As of the date hereof, there are no, and as of the Closing
Date, there will be no, limited partner interests of the Partnership that are
senior to or pari passu with, in right of distribution, the Series A Preferred
Units.

(b) The General Partner is the sole general partner of the Partnership, with a
non-economic general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens, except for restrictions on transferability
contained in the Delaware LP Act or the Partnership Agreement.

 

14



--------------------------------------------------------------------------------

(c) The Purchased Units and the limited partner interests represented thereby
will be duly authorized by the Partnership pursuant to the Partnership Agreement
prior to the Closing and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to each
Purchaser’s Purchased Units and the limited partners interests represented
thereby, such Liens as are created by such Purchaser and (iii) such Liens as
arise under the Partnership Agreement or the Delaware LP Act.

(d) Except for any such preemptive rights that have been waived, there are no
persons entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Units; and, except (i) for the Purchased Units to be
issued pursuant to this Agreement, (ii) for awards issued pursuant to the
Partnership’s long-term incentive plans or (iii) as disclosed in the DM SEC
Documents, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, partnership securities or ownership interests in the Partnership
are outstanding.

(e) Upon issuance in accordance with this Agreement and the Partnership
Agreement, the PIK Units and the Conversion Units will be duly authorized,
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to each
Purchaser’s PIK Units and Conversion Units, such Liens as are created by such
Purchaser and (iii) such Liens as arise under the Partnership Agreement or the
Delaware LP Act.

Section 3.03 Ownership of the Material Subsidiaries. All of the outstanding
shares of capital stock or other equity interests of each Material Subsidiary
owned directly or indirectly by the Partnership (a) have been duly authorized
and validly issued (in accordance with the Organizational Documents of such
Material Subsidiary), and are fully paid (in the case of an interest in a
limited partnership or limited liability company, to the extent required under
the Organizational Documents of such Material Subsidiary) and nonassessable
(except as such nonassessability may be affected by the applicable Law of such
Material Subsidiary’s jurisdiction of formation), and (b) except with respect to
the entities identified on Schedule B as not wholly-owned, are wholly-owned,
directly or indirectly, by the Partnership, free and clear of all Liens, except
restrictions on transferability in the Organizational Documents of such Material
Subsidiary. The Partnership indirectly owns the applicable membership interests
set forth on Schedule B of the Material Subsidiaries that are not wholly-owned.
As of the date hereof, the Subsidiaries of the Partnership other than the
Material Subsidiaries would not have, individually or in the aggregate,
accounted for (i) more than 10% of the total assets of the Dominion Entities,
taken as a whole, as of the most recent fiscal year end or (ii) more than 10% of
the net income of the Dominion Entities, taken as a whole, for the most recent
fiscal year.

 

15



--------------------------------------------------------------------------------

Section 3.04 DM SEC Documents. Since January 1, 2016, the Partnership’s forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act have been filed with the Commission on a timely
basis. The DM SEC Documents, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness), except to the extent
corrected by a subsequent DM SEC Document, (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made in the case of any such documents
other than a registration statement, not misleading and (b) complied as to form
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be.

Section 3.05 Financial Statements.

(a) The historical financial statements (including the related notes and
supporting schedule) contained or incorporated by reference in the DM SEC
Documents, (i) comply as to form in all material respects with the applicable
accounting requirements under the Securities Act and the Exchange Act (except
that certain supporting schedules are omitted), (ii) present fairly in all
material respects the financial position, results of operations and cash flows
of the entities purported to be shown thereby on the basis stated therein at the
respective dates or for the respective periods and (iii) have been prepared in
accordance with GAAP consistently applied throughout the periods involved, in
each case except to the extent disclosed therein. The other financial
information of the Partnership Entities, including non-GAAP financial measures,
if any, contained or incorporated by reference in the DM SEC Documents has been
derived from the accounting records of the Partnership Entities, and fairly
presents in all material respects the information purported to be shown thereby.
Nothing has come to the attention of the Partnership that has caused it to
believe that the statistical and market-related data included in the DM SEC
Documents is not based on or derived from sources that are reliable and accurate
in all material respects as of the date on which the applicable DM SEC Documents
were filed.

(b) Since the date of the most recent balance sheet of the Partnership audited
by the Partnership’s auditor, (i) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the DM SEC Documents
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto in all material respects and (ii) based on an annual evaluation of
disclosure controls and procedures, the Partnership is not aware of (A) any
significant deficiencies in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect the ability
of the Partnership to record, process, summarize and report financial
information, or any material weaknesses in internal controls over financial
reporting of the Partnership or (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls over financial reporting of the Partnership.

Section 3.06 Independent Registered Public Accounting Firm. Deloitte & Touche
LLP, which has audited the financial statements contained or incorporated by
reference in the DM SEC Documents, is an independent registered public
accounting firm with respect to the Partnership and the General Partner within
the meaning of the Securities Act and the applicable

 

16



--------------------------------------------------------------------------------

rules and regulations thereunder adopted by the Commission and the Public
Company Accounting Oversight Board (United States). Deloitte & Touche LLP has
not resigned or been dismissed as independent registered public accountants of
the Partnership as a result of or in connection with any disagreement with the
Partnership or any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure.

Section 3.07 No Material Adverse Change. Since December 31, 2015, except as
described in the DM SEC Documents, there has not been any Material Adverse
Effect.

Section 3.08 No Registration Required. Assuming the accuracy of the
representations and warranties of the applicable Purchaser contained in Article
IV, the issuance and sale of the Purchased Units to such Purchaser pursuant to
this Agreement is exempt from registration requirements of the Securities Act,
and neither the Partnership nor, to the Partnership’s Knowledge, any Person
acting on its behalf, has taken nor will take any action hereafter that would
cause the loss of such exemption.

Section 3.09 No Restrictions or Registration Rights. Except as described in the
Partnership Agreement, there are no restrictions upon the voting or transfer of,
any equity securities of the Partnership. Except for such rights that have been
waived or as expressly set forth in the Registration Rights Agreement, neither
the offering or sale of the Purchased Units as contemplated by this Agreement
gives rise to any rights for or relating to the registration of any Purchased
Units or other securities of the Partnership. Except as described in the
Partnership Agreement, the Partnership has not granted registration rights to
any Person other than the Purchasers that would provide such Person priority
over the Purchasers’ rights with respect to any Piggyback Registration.

Section 3.10 Litigation. Except as described in the DM SEC Documents, there are
no actions, suits, claims, investigations, orders, injunctions or proceedings
pending or, to the Knowledge of the Dominion Parties, threatened or
contemplated, to which the Partnership Entities or any of their respective
directors or officers is or would be a party or to which any of their respective
Properties is or would be subject at law or in equity, before or by any
Governmental Authority, or before or by any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NYSE), which would, individually or in the aggregate, if resolved adversely to
any Partnership Entity, constitute a Material Adverse Effect, or which challenge
the validity of any of the Transaction Documents or the right of either of the
Partnership or the General Partner to enter into any of the Transaction
Documents or to consummate the transactions contemplated thereby.

Section 3.11 No Default. No Partnership Entity is in breach or violation of or
in default under (nor has any event occurred which, with notice, lapse of time
or both, would result in any breach or violation of, constitute a default under
or give the holder of any indebtedness (or a person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
part of such indebtedness under) (a) any of its Organizational Documents,
(b) any Contract to which it is a party or by which it or any of its Properties
may be bound or affected, (c) any Law, (d) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of the NYSE), or
(e) any decree, judgment or order applicable to it or any of its Properties,
except in

 

17



--------------------------------------------------------------------------------

the case of clauses (b) through (e) for any such breaches, violations or
defaults that are described in the DM SEC Documents or that would not,
individually or in the aggregate, constitute a Material Adverse Effect.

Section 3.12 No Conflicts. The issuance and sale by the Partnership of the
Purchased Units, the application of the proceeds thereof, the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby will not conflict with, result in any
breach or violation of, constitute a default under (or constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness
under), or result in the creation or imposition of a Lien on any Property or
assets of any Partnership Entity pursuant to (a) the Organizational Documents of
any of the Partnership Entities, (b) any Contract to which any of the
Partnership Entities is a party or by which any of the Partnership Entities or
any of their respective Properties may be bound or affected, (c) any Law,
(d) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the rules
and regulations of the NYSE), or (e) any decree, judgment or order applicable to
any of the Partnership Entities or any of their respective properties, except in
the cases of clauses (b) through (e) for any such conflicts, breaches,
violations or defaults that would not, individually or in the aggregate,
constitute a Material Adverse Effect.

Section 3.13 Authority: Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. All
limited partnership and limited liability company action, as the case may be,
required to be taken by the Partnership Entities or any of their partners or
members for the authorization, issuance, sale and delivery of the Purchased
Units, the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby shall have been validly
taken. No approval from the holders of outstanding Common Units is required
under the Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Units to the Purchasers. Each
of the Transaction Documents has been duly and validly authorized and has been
or, with respect to the Transaction Documents to be delivered at the Closing,
will be, validly executed and delivered by the Partnership or the General
Partner, as the case may be, and, to the Knowledge of the Dominion Parties, the
other parties thereto. Each of the Transaction Documents constitutes, or will
constitute, the legal, valid and binding obligations of the Partnership or the
General Partner, as the case may be, and, to the Knowledge of the Dominion
Parties, each of the parties thereto, in each case enforceable in accordance
with its terms; provided that, with respect to each such agreement, the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

Section 3.14 Approvals. No approval, authorization, consent, waiver, license,
qualification, written exemption from, or order of or filing with any
Governmental Authority, or

 

18



--------------------------------------------------------------------------------

of or with any self-regulatory organization or other non-governmental regulatory
authority (including, without limitation, the NYSE), or approval of the security
holders of the Partnership Entities (each, a “Consent”), is required in
connection with the issuance and sale of the Purchased Units by the Partnership,
the execution, delivery and performance of this Agreement and the other
Transaction Documents by the Partnership Entities party hereto or thereto and
the consummation by the Partnership Entities of the transactions contemplated
hereby or thereby, other than Consents (a) required by the Commission in
connection with the Partnership’s obligations under the Registration Rights
Agreement, (b) required under the state securities or “Blue Sky” Laws, (c) that
have been, or prior to the Closing Date will be, obtained and (d) Consents, the
absence or omission of which would not, individually or in the aggregate, have a
Material Adverse Effect.

Section 3.15 Distribution Restrictions. No Partnership Entity is currently
prohibited, or as a result of the transactions contemplated by this Agreement,
will be prohibited, directly or indirectly, from making distributions with
respect to its equity securities, from repaying to any other Partnership Entity
any loans or advances or from transferring any property or assets to the
Partnership or any other Partnership Entity, except (a) pursuant to the Term
Loan Agreement and the Organizational Documents of Dominion Cove Point LNG, LP,
(b) such prohibitions mandated by the Laws of each such Partnership Entity’s
state of formation and the terms of any such Partnership Entity’s Organizational
Documents or (c) where such prohibition would not have a Material Adverse
Effect.

Section 3.16 MLP Status. For each taxable year ending after October 10, 2014,
the Partnership met the gross income requirements of Section 7704(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), and otherwise satisfied
the requirements for treatment as a partnership for United States federal income
tax purposes. The Partnership expects to meet these requirements for its current
taxable year.

Section 3.17 Investment Company Status. None of the Partnership Entities is, and
immediately after the sale of the Purchased Units hereunder and the application
of the net proceeds from such sale none of the Partnership Entities will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

Section 3.18 Certain Fees. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from the Purchasers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement or by the Contribution Agreement
based upon arrangements made by or on behalf of any Dominion Entities or the
General Partner. The Partnership agrees that it will indemnify and hold harmless
the Purchasers from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Dominion Entities or alleged to have been incurred by the Dominion Entities
in connection with the sale of the Purchased Units or the consummation of the
transactions contemplated by this Agreement and the Contribution Agreement.

 

19



--------------------------------------------------------------------------------

Section 3.19 Labor and Employment Matters. No labor disturbance by or with the
employees of any of the Partnership Entities exists, or, to the Knowledge of the
Partnership, is imminent or threatened that could reasonably be expected to have
a Material Adverse Effect.

Section 3.20 Insurance. The Partnership Entities maintain insurance covering the
Properties, operations, personnel and businesses of the Partnership Entities as
such Partnership Entities reasonably deem adequate; such insurance insures
against losses and risks to an extent which is reasonably adequate, in
accordance with customary industry practice, to protect the Partnership Entities
and their respective businesses in a commercially reasonable manner; all such
insurance is fully in force on the date hereof; and the Partnership Entities
have no reason to believe that they will not be able to renew such insurance as
and when such insurance expires, except for such insurance for which the failure
to be outstanding and duly in force would not have a Material Adverse Effect.

Section 3.21 Internal Controls. Except as described in the DM SEC Documents, the
Partnership Entities, taken as a whole, maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization and (d) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

Section 3.22 Disclosure Controls and Procedures. (a) To the extent required by
Rule 13a-15 under the Exchange Act, each of the Partnership Entities has
established and maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act), (b) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Partnership in the reports to be filed or submitted under the
Exchange Act is accumulated and communicated to management of the Partnership,
including the principal executive officer and principal financial officer of the
General Partner, as appropriate, to allow timely decisions regarding required
disclosure to be made and (c) to the extent required by Rule 13a-15 under the
Exchange Act, such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established.

Section 3.23 Sarbanes-Oxley. The Partnership and, to the Partnership’s
Knowledge, the General Partner’s directors or officers, in their capacities as
such, are in compliance in all material respects with all applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

Section 3.24 Listing and Maintenance Requirements. The Common Units are listed
on the NYSE, and the Partnership has not received any notice of delisting. The
issuance and sale of the Purchased Units and issuance of Common Units upon
conversion of the Purchased Units do not contravene NYSE rules and regulations.

Section 3.25 Environmental Compliance. Except as described in DM SEC Documents,
(a) each Partnership Entity and each of the Properties, assets and operations of
the

 

20



--------------------------------------------------------------------------------

Partnership Entities is in compliance with any and all Environmental Laws, (b)
each Partnership Entity has timely applied for or received and, to the extent
received, is in compliance with all permits, licenses, authorizations or other
approvals required under Environmental Laws to conduct its business as it is
currently being conducted, (c) since January 1, 2015, no Partnership Entity has
received written notice of any, and to the Knowledge of the Dominion Parties,
there are no events, conditions or activities that could reasonably be expected
to form the basis for any, actual or potential liability under Environmental
Laws for violation of Environmental Laws or for the investigation or remediation
of any disposal or release of any Hazardous Materials, and (d) no Partnership
Entity is subject to any pending or, to the Knowledge of the Dominion Parties,
threatened actions, suits, demands, orders or proceedings against any
Partnership Entity relating to any Environmental Laws (collectively,
“Environmental Proceedings”), except for any (i) failures to comply with
Environmental Laws or to timely apply for or receive, or to comply with,
permits, licenses, authorizations or other approvals required under
Environmental Laws, (ii) actual or potential liabilities or violations under
Environmental Laws or (iii) Environmental Proceedings, in each case, that would
not, individually or in the aggregate, constitute a Material Adverse Effect.
Except as described in the DM SEC Documents, no Partnership Entity has entered
into any settlement agreement relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at any location of any Hazardous Materials, except for any such
agreements that would not, individually or in the aggregate, constitute a
Material Adverse Effect. Except as described in the DM SEC Documents, no
Partnership Entity is currently named as a “potentially responsible party” under
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended.

Section 3.26 ERISA Compliance. None of the following events has occurred or
exists with respect to any of the Partnership Entities: (a) a failure to fulfill
the obligations, if any, under the minimum funding standards of Section 302 of
the Employee Retirement Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to any Plan
(as defined below), determined without regard to any waiver of such obligations
or extension of any amortization period, and which would result in a Material
Adverse Effect, (b) an audit or investigation by the Internal Revenue Service,
the U.S. Department of Labor, the Pension Benefit Guaranty Corporation or any
other federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees of or seconded to the
Partnership Entities that would constitute a Material Adverse Effect or (c) any
breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees of or seconded to the Partnership Entities by any such Partnership
Entity that would constitute a Material Adverse Effect. None of the following
events has occurred or is reasonably likely to occur with respect to any of the
Partnership Entities that would cause a Material Adverse Effect: (w) an increase
in the aggregate amount of contributions required to be made to all Plans in the
current fiscal year compared to the amount of such contributions made by the
Partnership Entities in the most recently completed fiscal year, (x) an increase
in the Partnership Entities’ “accumulated post-retirement benefit obligations”
(within the meaning of Statement of Financial Accounting Standards 106) compared
to the amount of such obligations in the most recently completed fiscal year,
(y) any event or condition giving rise to a liability under Title IV of ERISA or
(z) the filing of a claim by one or more employees of, former employees of, or
employees seconded to the Partnership Entities related to its or their
employment. For purposes of this Section 3.26, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which any Partnership Entity may have any liability.

 

21



--------------------------------------------------------------------------------

Section 3.27 Tax Returns; Taxes. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (a) each of the Partnership Entities
has prepared and timely filed (taking into account any extension of time within
which to file) all Tax Returns required to be filed by any of them and all such
filed Tax Returns are complete and accurate, (b) each of the Partnership
Entities has timely paid all Taxes that are required to be paid by any of them,
(c) there are no audits, examinations, investigations, actions, suits, claims or
other proceedings in respect of any Taxes pending or threatened in writing nor
has any deficiency for any Tax been assessed by any Governmental Authority in
writing against any Partnership Entity, and (d) all Taxes required to be
withheld by any Partnership Entity have been withheld and paid over to the
appropriate Tax authority (except in the case of this clause (d) or clause (a)
or (b) above, with respect to matters contested in good faith and for which
adequate reserves have been established on the Partnership’s financial
statements included or incorporated by reference in the DM SEC Documents). None
of the Partnership Entities has entered into any transaction that, as of the
date of this Agreement, has been identified by the Internal Revenue Service in
published guidance as a “listed transaction” as defined under Section
1.6011-4(b)(2) of the Treasury Regulations promulgated under the Code.

Section 3.28 Permits. Except as described in the DM SEC Documents, and excluding
Permits addressed under Section 3.25, (a) each of the Partnership Entities has
all necessary licenses, authorizations, permits, variances, waivers, exemptions,
consents and approvals (each, a “Permit”) and has made all necessary filings
required under any applicable Law, and has obtained all necessary Permits from
other persons, in order to conduct its business and own its Properties as such
business is currently conducted and such Properties are currently owned, except
for such Permits the absence or omission of which would not, individually or in
the aggregate, constitute a Material Adverse Effect; (b) no Partnership Entity
is in violation of or default under, or has received notice of any proceedings
relating to the revocation or modification of, any such Permit or any Law
applicable to such Partnership Entity, except for any such violations, defaults,
revocations or modifications that would not, individually or in the aggregate,
constitute a Material Adverse Effect; and (c) each of the Partnership Entities
is in compliance with all such Permits, except for any failure to comply with
such Permits that would not, individually or in the aggregate, constitute a
Material Adverse Effect.

Section 3.29 Required Disclosures and Descriptions. There are no legal or
governmental proceedings (including an audit or examination by any taxing
authority) pending or, to the Knowledge of the Dominion Parties, threatened,
against any of the Partnership Entities, or to which any of the Partnership
Entities is a party, or to which any of their respective Properties is subject,
that are required to be described in the DM SEC Documents but are not described
as required, and there are no Contracts that are required to be described in the
DM SEC Documents or to be filed as an exhibit to the DM SEC Documents that are
not described or filed as required by the Securities Act or the Exchange Act.

Section 3.30 Title to Property. The Partnership Entities have good and
marketable title to all real property (except for Rights-of-Way) and good title
to all personal property described in the DM SEC Documents as being owned by any
of them, free and clear of all Liens, except

 

22



--------------------------------------------------------------------------------

for (a) Liens that do not materially affect the value of such property and do
not materially interfere with the use made or proposed to be made of such
property by the Partnership Entities and (b) Liens as are described in the DM
SEC Documents.

Section 3.31 Rights-of-Way. Each Partnership Entity, directly or indirectly, has
such consents, easements, rights-of-way or licenses from any Person
(“Rights-of-Way”) as are necessary to enable it to conduct its business in the
manner described in the DM SEC Documents, subject to such qualifications as may
be set forth in the DM SEC Documents, except for (a) qualifications,
reservations and encumbrances that would not, individually or in the aggregate,
constitute a Material Adverse Effect and (b) such Rights-of-Way the absence or
omission of which would not, individually or in the aggregate, constitute a
Material Adverse Effect; and, except as described in the DM SEC Documents or as
would not interfere with the consummation of the transactions contemplated
hereby, none of such Rights-of-Way contains any restriction that is materially
burdensome to the Partnership Entities, taken as a whole.

Section 3.32 Form S-3 Eligibility. The Partnership is eligible to register the
Purchased Common Units, the Series A Preferred Units and the Conversion Units
for resale by the Purchasers under Form S-3 promulgated under the Securities
Act.

Section 3.33 FCPA. No Partnership Entity nor, to the Knowledge of the Dominion
Parties, any director, officer, agent or employee of the Partnership Entities
has made any payment of funds of such Partnership Entities or received or
retained any funds in violation of any Law (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention is
of a character required to be disclosed in the DM SEC Documents.

Section 3.34 Money Laundering Laws. The operations of the Partnership Entities
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority (collectively, “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or Governmental Authority or any
arbitrator or non-governmental authority involving the Partnership Entities with
respect to Money Laundering Laws is pending or, to the Knowledge of the Dominion
Parties, threatened.

Section 3.35 OFAC. No Partnership Entity nor, to the Knowledge of the Dominion
Parties, any director, officer, agent or employee of the Partnership Entities is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Partnership
Entities will not directly or indirectly use the proceeds of the transactions
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

Section 3.36 Related Party Transactions. Except as described in the DM SEC
Documents, no Partnership Entity has, directly or indirectly (a) extended
credit, arranged to extend credit, or renewed any extension of credit, in the
form of a personal loan, to or for any

 

23



--------------------------------------------------------------------------------

director or executive officer of the General Partner or its Affiliates, or to or
for any family member or Affiliate of any director or executive officer of the
General Partner or its Affiliates or (b) made any material modification to the
term of any personal loan to any director or executive officer of the General
Partner or its Affiliates, or any family member or Affiliate of any director or
executive officer of the General Partner or its Affiliates.

Section 3.37 No Side Agreements. There are no binding agreements by, among or
between the Partnership or any of its Affiliates, on the one hand, and any
Purchaser or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Transaction Documents.

Section 3.38 Dropdown. To the Knowledge of the Dominion Parties, as of the date
hereof, all representations and warranties set forth in the Contribution
Agreement are true and correct in all material respects.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES AND

COVENANTS OF THE PURCHASERS

Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows:

Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

Section 4.02 Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents to which it is a party. The execution, delivery
and performance of such Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. Each of the Transaction Documents
to which such Purchaser is a party has been duly executed and delivered by such
Purchaser, where applicable, and constitutes a legal, valid and binding
obligation of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).

Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by such Purchaser of the transactions contemplated thereby will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of such
Purchaser, or (c) violate any

 

24



--------------------------------------------------------------------------------

Law of any Governmental Authority or body having jurisdiction over such
Purchaser or the property or assets of such Purchaser, except in the case of
clauses (a) and (c), for such conflicts, breaches, violations or defaults as
would not prevent the consummation of the transactions contemplated by such
Transaction Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement or by the Contribution Agreement, except for fees
or commissions for which the Partnership is not responsible. Such Purchaser
agrees that it will indemnify and hold harmless the Partnership from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by such Purchaser or alleged to
have been incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement or by the Contribution Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units, the PIK
Units and the Conversion Units, as applicable. Such Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Units and the
Conversion Units, as applicable.

(b) Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of the Purchased Units and Conversion Units that have been requested by
such Purchaser. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of the Partnership. Neither such inquiries nor any
other due diligence investigations conducted at any time by such Purchasers and
its Representatives shall modify, amend or affect such Purchasers’ right (i) to
rely on the Partnership’s representations and warranties contained in Article
III above or (ii) to indemnification or any other remedy based on, or with
respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Document. Such Purchaser understands that its purchase of the Purchased Units
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Units.

(c) Residency. Such Purchaser shall cooperate reasonably with the Partnership to
provide any information necessary for any applicable securities filings.

(d) Legends. Such Purchaser understands that, until such time as the Purchased
Units, the PIK Units and the Conversion Units, as applicable, have been sold
pursuant to an effective registration statement under the Securities Act, or the
Purchased Units are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act without any restriction as to the number of securities as of
a particular date that can then be immediately sold, the Purchased Units will
bear a restrictive legend as provided in the Partnership Agreement.

 

25



--------------------------------------------------------------------------------

(e) Purchase Representation. Such Purchaser is purchasing the Purchased Units
for its own account and not with a view to distribution in violation of any
securities laws. Such Purchaser has been advised and understands that neither
the Purchased Units, the PIK Units nor the Conversion Units have been registered
under the Securities Act or under the “blue sky” laws of any jurisdiction and
may be resold only if registered pursuant to the provisions of the Securities
Act (or if eligible, pursuant to the provisions of Rule 144 promulgated under
the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act). Such Purchaser has been
advised and understands that the Partnership, in issuing the Purchased Units, is
relying upon, among other things, the representations and warranties of such
Purchaser contained in this Article IV in concluding that such issuance is a
“private offering” and is exempt from the registration provisions of the
Securities Act.

(f) Rule 144. Such Purchaser understands that there is no public trading market
for the Series A Preferred Units or the PIK Units, that none is expected to
develop and that the Purchased Units and the PIK Units must be held indefinitely
unless and until the Purchased Units, the PIK Units or the Conversion Units, as
applicable, are registered under the Securities Act or an exemption from
registration is available. Such Purchaser has been advised of and is aware of
the provisions of Rule 144 promulgated under the Securities Act.

(g) Reliance by the Partnership. Such Purchaser understands that the Purchased
Units are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the PIK Units,
and the Conversion Units issuable upon conversion thereof.

Section 4.06 Sufficient Funds. Such Purchaser will have available to it at the
Closing sufficient funds to enable such Purchaser to pay in full at the Closing
the entire amount of such Purchaser’s Funding Obligation in immediately
available cash funds.

Section 4.07 No Prohibited Trading. During the 15 day period prior to the date
hereof, such Purchaser has not (a) offered, sold, contracted to sell, sold any
option or contract to purchase, purchased any option or contract to sell,
granted any option, right or warrant to purchase, lent, or otherwise transferred
or disposed of, directly or indirectly, any of the Purchased Units or (b)
directly or indirectly engaged in any short sales or other derivative or hedging
transactions with respect to the Purchased Units, including by means of any swap
or other transaction or arrangement that transfers or that is designed to, or
that might reasonably be expected to, result in the transfer to another, in
whole or in part, of any of the economic consequences of ownership of any
Purchased Units, regardless of whether any transaction described in this Section
4.07 is to be settled by delivery of Series A Preferred Units, Common Units or
other securities, in cash or otherwise.

 

26



--------------------------------------------------------------------------------

ARTICLE V.

COVENANTS

Section 5.01 Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Partnership Entities
will use commercially reasonable efforts to conduct its business in the ordinary
course of business (other than as contemplated by the Contribution Agreement),
preserve intact its existence and business organization, Permits, goodwill and
present business relationships with all material customers, suppliers,
licensors, distributors and others having significant business relationships
with the Partnership Entities (or any of them), to the extent the Partnership
believes in its sole discretion that such relationships are and continue to be
beneficial to the Partnership Entities and their businesses; provided, however,
that during such period, the Partnership shall provide reasonably prompt written
notice to the Purchasers regarding any material adverse developments in respect
of the foregoing. Prior to the Closing, none of the Partnership Entities will
modify, amend or waive in any material respect any provision of the Partnership
Agreement or the Contribution Agreement that is material to (a) the rights of
the Partnership or (b) the rights of the Purchasers, in their capacity as
purchasers of the applicable Purchased Units, in each case, without the prior
written consent of the Purchasers possessing the right to acquire not less than
a majority of the Purchased Units.

Section 5.02 Listing of Units. Prior to the Closing, the Partnership will use
its commercially reasonable efforts to obtain approval for listing, subject to
notice of issuance, of the Purchased Common Units and the Conversion Units on
the NYSE.

Section 5.03 Cooperation; Further Assurances. Each of the Partnership and the
Purchasers shall use its respective commercially reasonable efforts to obtain
all approvals and consents required by or necessary to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
Each of the Partnership and the Purchasers agrees to execute and deliver all
such documents or instruments, to take all commercially reasonable action and to
do all other commercially reasonable things it determines to be necessary,
proper or advisable under applicable Laws and regulations or as otherwise
reasonably requested by the other to consummate the transactions contemplated by
this Agreement.

Section 5.04 Lock-up Agreement. Without the prior written consent of the
Partnership, except as specifically provided in this Agreement or as otherwise
provided in the Partnership Agreement, each Purchaser of Purchased Preferred
Units and its Affiliates shall not, (a) during the period commencing on the
Closing Date and ending on the first anniversary of the Closing Date, offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any of the
Purchased Preferred Units, (b) during the period commencing on the date hereof
and ending on the second anniversary of the Closing Date, directly or indirectly
engage in any short sales or other derivative or hedging transactions with
respect to the Purchased Preferred Units or Common Units of the Partnership that
are designed to, or that might reasonably be expected to, result in the transfer
to another, in whole or in part, any of the economic consequences of ownership
of any Purchased Preferred Units, (c) transfer any Purchased Preferred Units to
any non-U.S. resident individual, non-U.S. corporation or partnership, or any
other non-U.S. entity, including any foreign governmental entity, including

 

27



--------------------------------------------------------------------------------

by means of any swap or other transaction or arrangement that transfers or that
is designed to, or that might reasonably be expected to, result in the transfer
to another, in whole or in part, of any of the economic consequences of
ownership of any Purchased Preferred Units, regardless of whether any
transaction described above is to be settled by delivery of Series A Preferred
Units, Common Units or other securities, in cash or otherwise (provided,
however, that the foregoing shall not apply if, prior to any such transfer or
arrangement, such individual, corporation, partnership or other entity
establishes to the satisfaction of the Partnership, its entitlement to a
complete exemption from tax withholding, including under Code Sections 1441,
1442, 1445 and 1471 through 1474, and the Treasury regulations thereunder), or
(d) effect any transfer of Purchased Preferred Units or Conversion Units in a
manner that violates the terms of the Partnership Agreement; provided, however,
that such Purchaser may pledge all or any portion of its Purchased Preferred
Units to any holders of obligations owed by the Purchaser, including to the
trustee for, or Representative of, such holders, and any such pledge, and any
foreclosure by the pledge thereupon, shall not be considered a breach of this
Section 5.04; provided, further, that such Purchaser may transfer any Purchased
Preferred Units to (i) an Affiliate of such Purchaser or (ii) any other
Purchaser. Notwithstanding the foregoing, any transferee receiving any Purchased
Preferred Units pursuant to this Section 5.04 shall (A) agree to the
restrictions set forth in this Section 5.04 and (B) to the extent still
applicable, take all actions necessary to become a party to the Confidentiality
Agreement between the transferee of such Purchased Preferred Units and the
Partnership. For the avoidance of doubt, in no way does this Section 5.04
prohibit changes in the composition of any Purchaser or its partners or members
so long as such changes in composition only relate to changes in direct or
indirect ownership of the or its partners or members so long as such changes in
composition only relate to changes in direct or indirect ownership of the
Purchaser among such Purchaser, its Affiliates and the limited partners of the
private equity fund vehicles that indirectly own such Purchaser. After the first
anniversary of the Closing Date, the Purchasers or other holders of Purchased
Preferred Units may only transfer Purchased Preferred Units involving an
underlying value of Common Units in an amount not less than $50 million based on
the closing trading price of Common Units on the date immediately preceding such
transfer on the NYSE or other National Securities Exchange on which the Common
Units are then listed for trading (or such lesser amount if it (x) constitutes
the remaining holdings of the Purchaser or holder or (y) has been approved by
the General Partner, in its sole discretion), subject to compliance with
applicable securities Laws and the Partnership Agreement; provided, however,
that the provisions of this sentence shall not eliminate, modify or reduce the
obligations set forth in clauses (b), (c), or (d) above. For the avoidance of
doubt, nothing in this Section 5.04 shall restrict the Purchasers of Purchased
Common Units from taking any action with respect to such Purchaser’s Purchased
Common Units.

Section 5.05 Tax Estimates. On or before April 1 of each year beginning in 2019,
the Partnership shall provide each Purchaser a good faith estimate (and
reasonable supporting calculations) of whether there was sufficient Unrealized
Gain attributable to the Partnership property as of December 31 of the previous
year such that, if any of such Purchaser’s Series A Preferred Units were
converted to Common Units and such Unrealized Gain was allocated to such
Purchaser pursuant to Section 6.1(d)(xiii) of the Second A&R LPA (taking proper
account of allocations of higher priority), such Purchaser’s Capital Account in
respect of its Common Units would be equal to the Per Unit Capital Amount for an
Initial Common Unit without any need for corrective allocations under Section
6.2(h) of the Second A&R LPA. In addition, on

 

28



--------------------------------------------------------------------------------

and after the first date on which the Series A Preferred Units are convertible
pursuant to Section 5.11(b)(vi)(A) of the Second A&R LPA, following receipt of a
written request from any Purchaser that, together with its Affiliates, acquired
$100 million or more Purchased Preferred Units on the Closing Date, so long as
such Purchaser or any of its respective Affiliates continues to own Purchased
Preferred Units, the Partnership shall provide such Purchaser with a good faith
estimate (and reasonable supporting calculations) of whether there is sufficient
Unrealized Gain attributable to the Partnership property on the date of such
request such that, if any of the Purchaser’s Series A Preferred Units were
converted to Common Units and such Unrealized Gain was allocated to such
Purchaser pursuant to Section 6.1(d)(xiii) of the Second A&R LPA (taking proper
account of allocations of higher priority), such Purchaser’s Capital Account in
respect of its Common Units would be equal to the Per Unit Capital Amount for an
Initial Common Unit without any need for corrective allocations under Section
6.2(h) of the Second A&R LPA. Each such Purchaser, together with its Affiliates,
shall be entitled to make such a request not more than once per calendar year.

For purposes of this Section 5.05, all capitalized terms used but not defined
herein shall have the meanings assigned to them in the Second A&R LPA.

Section 5.06 Use of Proceeds. The Partnership shall use the proceeds of the
offering of the Purchased Units to repay indebtedness of the Partnership, to
redeem Common Units, to acquire assets as contemplated by the Contribution
Agreement or for general partnership purposes.

ARTICLE VI.

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, promptly
upon demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects (other than those representations and warranties contained
in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16 or
Section 3.18 or other representations and warranties that are qualified by
materiality or Material Adverse Effect, which, in each case, shall be true and
correct in all respects) when made and as of the Closing Date (except for any
representations and warranties made as of a specific date, which shall be
required to be true and correct as of such date only) or (b) the breach of any
covenants of the Partnership contained herein; provided that, in the case of the
immediately preceding clause (a), such claim for indemnification is made prior
to the expiration of the survival period of such representation or warranty;
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which

 

29



--------------------------------------------------------------------------------

a Purchaser Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the Partnership shall constitute
the date upon which such claim has been made; and provided, further, that the
aggregate liability of the Partnership to each Purchaser pursuant to this
Section 6.01 shall not be greater in amount than such Purchaser’s Funding
Obligation, and the aggregate liability of the Partnership to all Purchasers
pursuant to this Section 6.01 shall not exceed the Total Funding Obligation. No
Purchaser Related Party shall be entitled to recover special, indirect,
exemplary, lost profits, speculative or punitive damages under this Section
6.01; provided, however, that such limitation shall not prevent any Purchaser
Related Party from recovering under this Section 6.01 for any such damages to
the extent that such damages are in the form of diminution in value or are
payable to a third party in connection with any Third-Party Claims.

Section 6.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date made (except to the extent any representation
or warranty includes the word “material,” Material Adverse Effect or words of
similar import, with respect to which such representation or warranty, or
applicable portions thereof, must have been true and correct) or (b) the breach
of any of the covenants of such Purchaser contained herein; provided that, in
the case of the immediately preceding clause (a), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period of such representation or warranty; and
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Partnership Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to such Purchaser shall constitute the date upon which such
claim has been made; and provided, further, that the liability of each such
Purchaser shall not be greater in amount than the sum of such Purchaser’s
Funding Obligation plus any distributions paid to such Purchaser with respect to
the Purchased Units. No Partnership Related Party shall be entitled to recover
special, indirect, exemplary, lost profits, speculative or punitive damages
under this Section 6.02; provided, however, that such limitation shall not
prevent any Partnership Related Party from recovering under this Section 6.02
for any such damages to the extent that such damages are in the form of
diminution in value or are payable to a third party in connection with any
Third-Party Claims.

Section 6.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided,

 

30



--------------------------------------------------------------------------------

however, that failure to so notify the indemnifying party shall not preclude the
indemnified party from any indemnification which it may claim in accordance with
this Article VI, except as otherwise provided in Section 6.01 and Section 6.02.

(b) Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third-Party Claim, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such Third-Party Claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than 10 days, notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has, within 10 Business Days of when the
Indemnified Party provides written notice of a Third-Party Claim, failed (1) to
assume the defense or employ counsel reasonably acceptable to the Indemnified
Party or (2) to notify the Indemnified Party of such assumption or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.

 

31



--------------------------------------------------------------------------------

Section 6.04 Tax Matters. All indemnification payments under this Article VI
shall be adjustments to the applicable Purchaser’s Funding Obligation except as
otherwise required by applicable Law.

ARTICLE VII.

TERMINATION

Section 7.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Partnership and a Purchaser, with respect
to itself but not any other Purchaser;

(b) by written notice from either the Partnership or a Purchaser, with respect
to itself but not any other Purchaser, if any Governmental Authority with lawful
jurisdiction shall have issued a final order, decree or ruling or taken any
other final action restraining, enjoining or otherwise prohibiting the
transactions contemplated by the Transaction Documents and such order, decree,
ruling or other action is or shall have become final and nonappealable;

(c) by written notice from either the Partnership or a Purchaser, with respect
to itself but not any other Purchaser, if the Contribution Agreement is
terminated for any reason; or

(d) by written notice from a Purchaser, with respect to itself but not any other
Purchaser, if the Closing does not occur by 11:59 p.m. on the Drop-Dead Date;
provided, however, that no party may terminate this Agreement pursuant to this
Section 7.01(d) if such party is, at the time of providing such written notice,
in breach of any of its obligations under this Agreement.

Section 7.02 Certain Effects of Termination. In the event that this Agreement is
terminated pursuant to Section 7.01:

(a) except as set forth in Section 7.02(b), this Agreement shall become null and
void and have no further force or effect, but the parties shall not be released
from any liability arising from or in connection with any breach hereof
occurring prior to such termination;

(b) regardless of any purported termination of this Agreement, the provisions of
Article VI and all indemnification rights and obligations of the Partnership and
the Purchasers thereunder, this Section 7.02 and the provisions of Article VIII
shall remain operative and in full force and effect as between the Partnership
and the Purchasers, unless the Partnership and the Purchasers possessing the
right to acquire not less than majority of the Purchased Units execute a writing
that expressly (with specific references to the applicable Articles, Sections or
subsections of this Agreement) terminates such rights and obligations as between
the Partnership and the Purchasers; and

(c) each of the Confidentiality Agreements shall remain in effect in accordance
with Section 8.06(a).

 

32



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

Section 8.01 Expenses. Except as set forth below, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with the Transaction Documents and the transactions
contemplated thereby shall be paid by the party incurring such costs and
expenses; provided that promptly following receipt of an invoice therefore
containing reasonable supporting detail, the Partnership shall reimburse
Stonepeak for the reasonable fees and expenses of Sidley Austin LLP, counsel to
Stonepeak, of up to $300,000 (with legal fees and expenses of Sidley Austin LLP
in excess of $300,000 to be paid pro rata by all the Purchasers in proportion to
the aggregate number of Purchased Units purchased by each).

Section 8.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by a Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Transaction
Documents is held to be illegal, invalid, not binding or unenforceable, (a) such
provision shall be fully severable and the Transaction Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Transaction Documents, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify the Transaction Documents so as
to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to the Transaction Documents, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day. Any words imparting the singular number
only shall include the plural and vice versa. The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

Section 8.03 Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16,
Section 3.18, Section 4.01, Section 4.02, Section 4.04, Section 4.05(a), Section
4.05(b) and Section 4.05(e) hereunder shall

 

33



--------------------------------------------------------------------------------

survive the execution and delivery of this Agreement indefinitely, the
representations and warranties set forth in Section 3.27 shall survive until 60
days after the applicable statute of limitations (taking into account any
extensions thereof) and the other representations and warranties set forth
herein shall survive for a period of 12 months following the Closing Date,
regardless of any investigation made by or on behalf of the Partnership or the
Purchasers. The covenants made in this Agreement or any other Transaction
Document shall survive the Closing and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Units and payment
therefor and repayment, conversion or repurchase thereof. Regardless of any
purported general termination of this Agreement, the provisions of Article VI
and all indemnification rights and obligations of the Partnership and the
Purchasers thereunder, and this Article VIII shall remain operative and in full
force and effect as between the Partnership and each Purchaser, unless the
Partnership and the applicable Purchaser execute a writing that expressly (with
specific references to the applicable Section or subsection of this Agreement)
terminates such rights and obligations as between the Partnership and such
Purchaser.

Section 8.04 No Waiver: Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
pursuant to Article XIII thereof) shall be effective unless signed by each of
the parties thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure by the Partnership from the terms of
any provision of any Transaction Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

Section 8.05 Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

Section 8.06 Non-Disclosure.

(a) This Agreement shall not impact the terms and provisions of any of the
Confidentiality Agreements. The Confidentiality Agreements shall continue to be
in full force and effect, pursuant to the terms and conditions thereof, but for
the avoidance of doubt, Confidential Information (as defined in each of the
Confidentiality Agreements) only refers to information furnished by or on behalf
of the Company prior to the date hereof.

 

34



--------------------------------------------------------------------------------

(b) Other than filings made by the Partnership with the Commission, the
Partnership and any of its Representatives may disclose the identity of, or any
other information concerning, the Purchasers or any of their respective
Affiliates only after providing the Purchasers a reasonable opportunity to
review and comment on such disclosure (with such comments being incorporated or
reflected, to the extent reasonable, in any such disclosure); provided, however,
that nothing in this Section 8.06 shall delay any required filing or other
disclosure with the NYSE or any Governmental Authority or otherwise hinder the
Partnership Entities’ or their Representatives’ ability to timely comply with
all Laws or rules and regulations of the NYSE or other Governmental Authority.

(c) Notwithstanding anything to the contrary in this Section 8.06, the
Partnership and the General Partner agree that each Purchaser may (i) publicize
its ownership in the Partnership, as well as the identity of the Partnership,
the size of the investment and its pricing terms with respect to the Series A
Preferred Units on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Partnership’s corporate logo in conjunction with any such
reference.

Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses

(a) If to the Purchasers, to the addresses set forth on Schedule A.

(b) If to the Partnership, to:

Dominion Midstream Partners, LP

120 Tredegar Street

Richmond, Virginia 23219

Attention: Treasurer

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: David Oelman

Facsimile: (713) 615-5620

Email: doelman@velaw.com

 

35



--------------------------------------------------------------------------------

or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the facsimile, if sent via facsimile; when
sent, if sent by electronic mail prior to 5:00 pm Houston, Texas time on a
Business Day, or on the next succeeding Business Day, if not; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.

Section 8.08 Removal of Legend. In connection with a sale of Purchased Units,
PIK Units or Conversion Units by a Purchaser in reliance on Rule 144 promulgated
under the Securities Act, the applicable Purchaser or its broker shall deliver
to the Partnership a broker representation letter providing to the Partnership
any information the Partnership deems necessary to determine that the sale of
such Purchased Units, PIK Units or Conversion Units is made in compliance with
Rule 144 promulgated under the Securities Act, including, as may be appropriate,
a certification that the Purchaser is not an Affiliate of the Partnership (as
defined in Rule 144 promulgated under the Securities Act) and a certification as
to the length of time the such units have been held. Upon receipt of such
representation letter, the Partnership shall promptly remove the notation of a
restrictive legend in such Purchaser’s book-entry account maintained by the
Partnership, including the legend referred to in Section 4.05, and the
Partnership shall bear all costs associated with the removal of such legend in
the Partnership’s books. At such time as the Purchased Units, PIK Units or
Conversion Units have been sold pursuant to an effective registration statement
under the Securities Act or have been held by any Purchaser for more than one
year where such Purchaser is not, and has not been in the preceding three
months, an affiliate of the Partnership (as defined in Rule 144 promulgated
under the Securities Act), if the book-entry account of such Purchaser still
bears the notation of the restrictive legend referred to in Section 4.05, the
Partnership agrees, upon request of the Purchaser or its permitted assignee, to
take all steps necessary to promptly effect the removal of the legend described
in Section 4.05, and the Partnership shall bear all costs associated with the
removal of such legend in the Partnership’s books, regardless of whether the
request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assignee provides to the Partnership any information
the Partnership deems reasonably necessary to determine that the legend is no
longer required under the Securities Act or applicable state Laws, including (if
there is no such registration statement) a certification that the holder is not
an Affiliate of the Partnership (as defined in Rule 144 promulgated under the
Securities Act), a covenant to inform the Partnership if it should thereafter
become an affiliate (as defined in Rule 144 promulgated under the Securities
Act) and to consent to the notation of an appropriate restriction, and a
certification as to the length of time such units have been held. The
Partnership shall cooperate with each Purchaser to effect the removal of the
legend referred to in Section 4.05 at any time such legend is no longer
appropriate.

Section 8.09 Entire Agreement. This Agreement, the other Transaction Documents,
the Confidentiality Agreements and the other agreements and documents referred
to herein are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to in this Agreement, the
other Transaction Documents or the Confidentiality Agreements with respect to
the rights granted by the

 

36



--------------------------------------------------------------------------------

Partnership or any of its Affiliates or the Purchasers or any of their
respective Affiliates. This Agreement, the other Transaction Documents, the
Confidentiality Agreements and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings among the
parties with respect to such subject matter.

Section 8.10 Governing Law: Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 8.11 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.12 Exclusive Remedy.

(a) Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to Article VII) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.

 

37



--------------------------------------------------------------------------------

(b) The sole and exclusive remedy for any and all claims arising under, out of,
or related to this Agreement or the transactions contemplated hereby, shall be
the rights of indemnification set forth in Article VI only, and no Person will
have any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.12(a).

Section 8.13 No Recourse Against Others.

(a) All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Partnership and the Purchasers. No
Person other than the Partnership or the Purchasers, including no member,
partner, stockholder, Affiliate or Representative thereof, nor any member,
partner, stockholder, Affiliate or Representative of any of the foregoing, shall
have any liability (whether in contract or in tort, in law or in equity, or
granted by statute) for any claims, causes of action, obligations or liabilities
arising under, out of, in connection with or related in any manner to this
Agreement or based on, in respect of or by reason of this Agreement or its
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Partnership and the Purchasers hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such third Person.

(b) Without limiting the foregoing, to the maximum extent permitted by Law, (i)
each of the Partnership and the Purchasers hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third Person
in respect of the transactions contemplated hereby, whether granted by statute
or based on theories of equity, agency, control, instrumentality, alter ego,
domination, sham, single business enterprise, piercing the veil, unfairness,
undercapitalization or otherwise; and (ii) each of the Partnership and the
Purchasers disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.

Section 8.14 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the
Partnership, the Purchasers and, for purposes of Section 8.13 only, any member,
partner, stockholder, Affiliate or Representative of the Partnership or the
Purchasers, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

38



--------------------------------------------------------------------------------

Section 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 8.16 Certain Adjustments. Notwithstanding anything to the contrary in
this Agreement, the Common Unit Offering Price and the Common Unit Signing
Price, as applicable and without duplication, shall be proportionately adjusted
pursuant to the terms of Section 5.11(b)(vi)(E) of the Second A&R LPA to account
for any distributions or other transactions described in subclauses (i) through
(viii) therein that occurred between the date of this Agreement and the Closing
Date as if such section were in effect during such period.

[Signature Page Follows]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP By:   Dominion Midstream GP, LLC, its general
partner   By:  

/s/ James R. Chapman

  Name:   James R. Chapman   Title:   Senior Vice President—Mergers &
Acquisitions and Treasurer

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

STONEPEAK COMMONWEALTH HOLDINGS LLC By:   Stonepeak Commonwealth Upper Holdings
LLC, its Managing Member By:   Stonepeak Infrastructure Fund II (AIV) LP, its
Managing Member By:   Stonepeak Associates II LLC, its General Partner By:  
Stonepeak GP Holdings II LP, its sole member By:   Stonepeak GP Investors II
LLC, its general partner By:   Stonepeak GP Investors Manager LLC, its managing
member   By:  

/s/ Michael Dorrell

  Name:   Michael Dorrell   Title:   Managing Member

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

MTP Energy Master Fund Ltd. By:   MTP Management, LLC, its Investment Manager
By:   Magnetar Financial LLC, its Sole Member   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Triangle Peak Partners II, LP By:  

Triangle Peak Partners II General Partner, LLC,

its General Partner

  By:  

/s/ Dain DeGroff

  Name:   Dain DeGroff   Title:   Manager TPP II Annex Fund, LP By:  

Triangle Peak Partners II General Partner, LLC,

its General Partner

  By:  

/s/ Dain DeGroff

  Name:   Dain DeGroff   Title:   Manager

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Kayne Anderson MLP Investment Company By:   KA Fund Advisors, LLC, as its
Manager   By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director Kayne Anderson Energy
Development Company By:   KA Fund Advisors, LLC, as its Manager   By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director MGMP, LP By:   KA Fund
Advisors, LLC, as its Investment Manager   By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director LONGBOAT CAPITAL, LLC By:
  KA Fund Advisors, LLC, as its Investment Manager   By:  

/s/ James C. Baker

  Name:   James C. Baker   Title:   Managing Director

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Tortoise Direct Opportunities Fund, LP By:   Tortoise Direct Opportunities GP
LLC, its General Partner   By:  

/s/ Kyle Krueger

  Name:   Kyle Krueger   Title:   Director

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

FR DM Holdings II, LLC By:   FR DM Holdings Parent, LLC, its managing member By:
  FREIF II Bravo AIV, LP, its sole member   By:  

/s/ Mark Saxe

  Name:   Mark Saxe   Title:   Authorized Person

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Purchaser and Address

   Committed
Common Unit
Amount      Base Preferred
Unit Amount      Additional
Preferred Unit
Amount  

Stonepeak Commonwealth Holdings LLC

717 5th Avenue, 25th Floor

New York, NY 10022

Attn: Jack Howell

howell@stonepeakpartners.com

Fax: 212-907-5101

        

With a copy to (which shall not constitute notice):

        

Sidley Austin LLP

1000 Louisiana Street, Suite 6000

Houston, TX 77002

Attn: Cliff W. Vrielink

cvrielink@sidley.com

Fax: (713) 495-7799

   $ 50,000,000       $ 400,000,000       $ 100,000,000   

MTP Energy Master Fund Ltd.

c/o Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Attn: Chief Legal Officer

MTP_Notices@magnetar.com

Fax: 847-905-4400

        

With a copy to (which shall not constitute notice):

        

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, TX 77002

Attn: Matthew R. Pacey

matt.pacey@kirkland.com

Fax: (713)-835-3601

   $ 47,500,000         —           —     

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser and Address

   Committed
Common Unit
Amount      Base Preferred
Unit Amount      Additional
Preferred Unit
Amount  

Triangle Peak Partners II, LP

Attn: Michael C. Morgan, Chief

Executive Officer

Carmel Plaza, Suite 305 (Ocean & Mission)

P.O. Box 3788

Carmel, CA 93921

mike@trianglepeakpartners.com

        

With a copy to (which shall not constitute notice):

        

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, TX 77002

Attn: Matthew R. Pacey

matt.pacey@kirkland.com

Fax: (713)-835-3601

   $ 3,000,000         —           —     

TPP II Annex Fund, LP

Attn: Michael C. Morgan, Chief

Executive Officer

Carmel Plaza, Suite 305 (Ocean & Mission)

P.O. Box 3788

Carmel, CA 93921

mike@trianglepeakpartners.com

        

With a copy to (which shall not constitute notice):

        

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, TX 77002

Attn: Matthew R. Pacey

matt.pacey@kirkland.com

Fax: (713)-835-3601

   $ 7,000,000         —           —     

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser and Address

   Committed
Common Unit
Amount      Base Preferred
Unit Amount      Additional
Preferred Unit
Amount  

Kayne Anderson MLP Investment Company

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

     —         $ 10,400,000       $ 10,400,000   

Kayne Anderson Energy Development Company

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

     —         $ 2,100,000       $ 2,100,000   

MGMP, LP

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

   $ 2,500,000         —           —     

LONGBOAT CAPITAL, LLC

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

   $ 2,500,000         —           —     

Tortoise Direct Opportunities Fund, LP

11550 Ash Street, Suite 300

Leawood, KS 66211

spang@tortoiseadvisors.com

Fax: 913-981-1021

     —         $ 12,500,000       $ 12,500,000   

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser and Address

   Committed
Common Unit
Amount      Base Preferred
Unit Amount      Additional
Preferred Unit
Amount  

FR DM Holdings II, LLC

c/o FREIF II Bravo AIV, L.P.

One Lafayette Place

3rd Floor

Greenwich, CT 06830

Attn: Matthew Raben

mraben@firstreserve.com

Fax: 203-625-8553

   $ 25,000,000       $ 25,000,000       $ 25,000,000      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 137,500,000       $ 450,000,000       $ 150,000,000      

 

 

    

 

 

    

 

 

 

 

Schedule A-4



--------------------------------------------------------------------------------

Schedule B

Material Subsidiaries

Cove Point GP Holding Company, LLC

*Dominion Cove Point LNG, LP

Dominion Carolina Gas Transmission, LLC

Iroquois GP Holding Company, LLC

**Iroquois Gas Transmission System, L.P.

 

* The Partnership indirectly owns the general partner interest and all of the
Preferred Equity Interest in Dominion Cove Point LNG, LP. This Preferred Equity
Interest is described in the DM SEC Documents.

** The Partnership indirectly owns a 25.93% interests in Iroquois Gas
Transmission System, L.P.

 

Schedule B-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF VINSON & ELKINS L.L.P.

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series A Preferred Unit and Common Unit Purchase Agreement (the
“Purchase Agreement”). The Partnership shall furnish to the Purchasers at the
Closing an opinion of Vinson & Elkins L.L.P., counsel for the Partnership,
addressed to the Purchasers and dated the Closing Date in form satisfactory to
the Purchasers, stating that:

(i) Each of the Partnership, the General Partner and the subsidiaries of the
Partnership listed on Schedule I hereto (the “Material Subsidiaries”) is validly
existing and in good standing under the laws of its jurisdiction of formation.
Each of the Partnership, the General Partner and the Material Subsidiaries has
all requisite limited liability company or partnership power and authority, as
applicable, under the laws of its jurisdiction of formation necessary to own or
lease its properties and to conduct its business, in each case in all material
respects as described in the DM SEC Documents.

(ii) Except as have been waived or satisfied or as otherwise described in the
Partnership Agreement, there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any Purchased Units or Conversion Units pursuant to the Organizational
Documents of the Partnership or any agreement filed as an exhibit to the
Partnership’s Annual Report on Form 10-K for the year ended December 31, 2015 or
any Current Report or Quarterly Report filed thereafter to which the Partnership
is a party or by which the Partnership may be bound.

(iii) The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware LP Act); and, other than the rights
granted to the General Partner under Section 5.7 of the Partnership Agreement,
the issuance and sale of the Purchased Units are not subject to any preemptive
rights of any securityholder of the Partnership arising under the Delaware LP
Act as currently in effect or the Partnership’s Organizational Documents as
currently in effect.

(iv) Assuming the distribution of the PIK Units, if any, is properly authorized
by the General Partner and that such PIK Units are issued in accordance with the
terms of the Partnership Agreement, such PIK Units will be duly authorized,
validly issued, fully paid (to the extent required by applicable law and the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

 

Exhibit A-1



--------------------------------------------------------------------------------

(v) The Conversion Units have been duly authorized by the General Partner on
behalf of the Partnership pursuant to the Partnership Agreement and, when issued
upon conversion of the Purchased Units in accordance with the terms of the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by applicable law and the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act); and, other than the rights granted to the
General Partner under Section 5.7 of the Partnership Agreement, the issuance of
the Conversion Units are not subject to any preemptive rights of any
securityholder of the Partnership arising under the Delaware LP Act as currently
in effect or the Partnership’s Organizational Documents as currently in effect.

(vi) No consent, approval, authorization, filing with or order of any federal or
Delaware court, Governmental Authority or body having jurisdiction over the
Partnership is required for the issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance by the Partnership of
the Transaction Documents, or the consummation of the transactions contemplated
by the Transaction Documents, except (i) as may be required in connection with
the Partnership’s obligations under the Registration Rights Agreement to
register the resale of the Purchased Units or the Conversion Units under the
Securities Act, (ii) those that have been obtained or made, (iii) as may be
required under state securities or “Blue Sky” laws, as to which we do not
express any opinion, or (iv) such that the failure to obtain would not
reasonably be expected to constitute a Material Adverse Effect.

(vii) Assuming the accuracy of the representations and warranties of the
Purchasers and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchasers
solely in the manner contemplated by the Purchase Agreement, including the
issuance of the Conversion Units to such Purchasers upon conversion of the
Purchased Preferred Units in accordance with the Partnership Agreement (assuming
such conversion takes place as of the date hereof), are exempt from the
registration requirements of the Securities Act; provided, however, that no
opinion is expressed as to any subsequent sale or resale of the Purchased Units
or the Conversion Units.

(viii) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(ix) None of the offering, issuance or sale by the Partnership of the Purchased
Units or the execution, delivery and performance of the Transaction Documents by
the Partnership or the General Partner, as the case may be, or the consummation
of the transactions contemplated thereby will result in a breach or violation of
(A) the Organizational Documents of the Partnership or the General Partner, as
the case may be, (B) any agreement filed as an exhibit to the Partnership’s
Annual Report on Form 10-K for the year ended December 31, 2015 or any Current
Report or Quarterly Report filed thereafter, or (C) the Delaware LP Act or U.S.
federal law, which in the case of clauses (B) or (C) would be reasonably
expected to constitute a Material Adverse Effect; provided, however, that we
express no opinion pursuant to this paragraph (viii) with respect to any
securities or other anti-fraud law.

(x) Each of the Transaction Documents has been duly authorized and validly
executed and delivered by the Partnership or the General Partner, as the case
may be, and

 

Exhibit A-2



--------------------------------------------------------------------------------

the Second A&R LPA constitutes a valid and binding obligation of the General
Partner, enforceable against such party in accordance with its terms, except
insofar as the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and (B)
public policy, applicable law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing.

 

Exhibit A-3



--------------------------------------------------------------------------------

Schedule I

Material Subsidiaries

Cove Point GP Holding Company, LLC

*Dominion Cove Point LNG, LP

Dominion Carolina Gas Transmission, LLC

Iroquois GP Holding Company, LLC

**Iroquois Gas Transmission System, L.P.

 

* The Partnership indirectly owns the general partner interest and all of the
Preferred Equity Interest in Dominion Cove Point LNG, LP. This Preferred Equity
Interest is described in the DM SEC Documents.

** The Partnership indirectly owns a 25.93% interests in Iroquois Gas
Transmission System, L.P.

 

Schedule I



--------------------------------------------------------------------------------

Exhibit B

FORM OF SECOND A&R LIMITED PARTNERSHIP AGREEMENT

 

Exhibit B-1



--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DOMINION MIDSTREAM PARTNERS, LP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Construction

     30    ARTICLE II    ORGANIZATION   

Section 2.1

 

Formation

     31   

Section 2.2

 

Name

     31   

Section 2.3

 

Registered Office; Registered Agent; Principal Office; Other Offices

     31   

Section 2.4

 

Purpose and Business

     31   

Section 2.5

 

Powers

     32   

Section 2.6

 

Term

     32   

Section 2.7

 

Title to Partnership Assets

     32    ARTICLE III    RIGHTS OF LIMITED PARTNERS   

Section 3.1

 

Limitation of Liability

     32   

Section 3.2

 

Management of Business

     33   

Section 3.3

 

Outside Activities of the Limited Partners

     33   

Section 3.4

 

Rights of Limited Partners

     33    ARTICLE IV    CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP
INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS    

Section 4.1

 

Certificates

     34   

Section 4.2

 

Mutilated, Destroyed, Lost or Stolen Certificates

     35   

Section 4.3

 

Record Holders

     35   

Section 4.4

 

Transfer Generally

     36   

Section 4.5

 

Registration and Transfer of Limited Partner Interests

     36   

Section 4.6

 

Transfer of the General Partner’s General Partner Interest

     37   

Section 4.7

 

Restrictions on Transfers

     37   

Section 4.8

 

Tax Eligibility Certificates; Non-Eligible Holders

     38   

Section 4.9

 

Redemption of Partnership Interests of Non-Eligible Holders

     39   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS   

Section 5.1

 

Organizational Contributions; Contributions by the General Partner and its
Affiliates

     40   

Section 5.2

 

Contributions by Initial Limited Partners

     41   

Section 5.3

 

Interest and Withdrawal

     41   

Section 5.4

 

Capital Accounts

     41   

Section 5.5

 

Issuances of Additional Partnership Interests and Derivative Instruments

     45   

Section 5.6

 

Conversion of Subordinated Units

     46   

Section 5.7

 

Limited Preemptive Right

     47   

Section 5.8

 

Splits and Combinations

     47   

Section 5.9

 

Fully Paid and Non-Assessable Nature of Limited Partner Interests

     48   

Section 5.10

 

Issuance of Common Units in Connection with Reset of Incentive Distribution
Rights

     48   

Section 5.11

 

Establishment of Series A Preferred Units

     50   

Section 5.12

 

Deemed Capital Contributions

     63    ARTICLE VI    ALLOCATIONS AND DISTRIBUTIONS   

Section 6.1

 

Allocations for Capital Account Purposes

     63   

Section 6.2

 

Allocations for Tax Purposes

     78   

Section 6.3

 

Distributions; Characterization of Distributions; Distributions to Record
Holders

     80   

Section 6.4

 

Distributions from Operating Surplus

     81   

Section 6.5

 

Distributions from Capital Surplus

     82   

Section 6.6

 

Adjustment of Target Distribution Levels

     83   

Section 6.7

 

Special Provisions Relating to the Holders of Subordinated Units

     83   

Section 6.8

 

Special Provisions Relating to the Holders of IDR Reset Common Units

     84   

Section 6.9

 

Entity-Level Taxation

     84    ARTICLE VII    MANAGEMENT AND OPERATION OF BUSINESS   

Section 7.1

 

Management

     85   

Section 7.2

 

Replacement of Fiduciary Duties

     87   

Section 7.3

 

Certificate of Limited Partnership

     87   

Section 7.4

 

Restrictions on the General Partner’s Authority

     88   

Section 7.5

 

Reimbursement of the General Partner

     88   

Section 7.6

 

Outside Activities

     89   

Section 7.7

 

Indemnification

     90   

Section 7.8

 

Limitation of Liability of Indemnitees

     92   

Section 7.9

 

Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties

     92   

Section 7.10

 

Other Matters Concerning the General Partner

     95   

Section 7.11

 

Purchase or Sale of Partnership Interests

     95   

Section 7.12

 

Registration Rights of the General Partner and its Affiliates

     95   

Section 7.13

 

Reliance by Third Parties

     98   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VIII    BOOKS, RECORDS, ACCOUNTING AND REPORTS   

Section 8.1

 

Records and Accounting

     98   

Section 8.2

 

Fiscal Year

     99   

Section 8.3

 

Reports

     100    ARTICLE IX    TAX MATTERS   

Section 9.1

 

Tax Returns and Information

     100   

Section 9.2

 

Tax Elections

     101   

Section 9.3

 

Tax Controversies

     101   

Section 9.4

 

Withholding; Tax Payments

     102    ARTICLE X    ADMISSION OF PARTNERS   

Section 10.1

 

Admission of Limited Partners

     102   

Section 10.2

 

Admission of Successor General Partner

     103   

Section 10.3

 

Amendment of Agreement and Certificate of Limited Partnership

     103    ARTICLE XI    WITHDRAWAL OR REMOVAL OF PARTNERS   

Section 11.1

 

Withdrawal of the General Partner

     103   

Section 11.2

 

Removal of the General Partner

     105   

Section 11.3

 

Interest of Departing General Partner and Successor General Partner

     106   

Section 11.4

 

Conversion of Subordinated Units

     107   

Section 11.5

 

Withdrawal of Limited Partners

     107    ARTICLE XII    DISSOLUTION AND LIQUIDATION   

Section 12.1

 

Dissolution

     108   

Section 12.2

 

Continuation of the Business of the Partnership After Dissolution

     108   

Section 12.3

 

Liquidator

     109   

Section 12.4

 

Liquidation

     109   

Section 12.5

 

Cancellation of Certificate of Limited Partnership

     110   

Section 12.6

 

Return of Contributions

     110   

Section 12.7

 

Waiver of Partition

     110   

Section 12.8

 

Capital Account Restoration

     111   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE XIII    AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE   

Section 13.1

 

Amendments to be Adopted Solely by the General Partner

     111   

Section 13.2

 

Amendment Procedures

     112   

Section 13.3

 

Amendment Requirements

     113   

Section 13.4

 

Special Meetings

     114   

Section 13.5

 

Notice of a Meeting

     114   

Section 13.6

 

Record Date

     114   

Section 13.7

 

Postponement and Adjournment

     115   

Section 13.8

 

Waiver of Notice; Approval of Meeting; Approval of Minutes

     115   

Section 13.9

 

Quorum and Voting

     115   

Section 13.10

 

Conduct of a Meeting

     116   

Section 13.11

 

Action Without a Meeting

     116   

Section 13.12

 

Right to Vote and Related Matters

     117   

Section 13.13

 

Voting of Incentive Distribution Rights

     117    ARTICLE XIV    MERGER OR CONSOLIDATION   

Section 14.1

 

Authority

     118   

Section 14.2

 

Procedure for Merger or Consolidation

     118   

Section 14.3

 

Approval by Limited Partners

     119   

Section 14.4

 

Certificate of Merger

     121   

Section 14.5

 

Effect of Merger or Consolidation

     121    ARTICLE XV    RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS   

Section 15.1

 

Right to Acquire Limited Partner Interests

     121    ARTICLE XVI    GENERAL PROVISIONS   

Section 16.1

 

Addresses and Notices; Written Communications

     123   

Section 16.2

 

Further Action

     124   

Section 16.3

 

Binding Effect

     124   

Section 16.4

 

Integration

     124   

Section 16.5

 

Creditors

     124   

Section 16.6

 

Waiver

     124   

Section 16.7

 

Third-Party Beneficiaries

     124   

Section 16.8

 

Counterparts

     124   

Section 16.9

 

Applicable Law; Forum; Venue and Jurisdiction Waiver of Trial by Jury

     124   

Section 16.10

 

Invalidity of Provisions

     125   

Section 16.11

 

Consent of Partners

     126   

Section 16.12

 

Facsimile Signatures

     126   

Exhibit A — Restrictions on Transfer of Series A Preferred Units

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED AGREEMENT

OF LIMITED PARTNERSHIP OF DOMINION MIDSTREAM PARTNERS, LP

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF DOMINION
MIDSTREAM PARTNERS, LP, dated as of [●], 2016, is entered into by and among
Dominion Midstream GP, LLC, a Delaware limited liability company, as the General
Partner, together with any other Persons who are or become Partners in the
Partnership or parties hereto as provided herein.

WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of October 20, 2014 (the “2014 Agreement”); and

WHEREAS, the General Partner desires to amend and restate the 2014 Agreement in
its entirety to provide for a new class of convertible preferred securities and
to provide for such other changes as the General Partner has determined are
necessary and appropriate in connection with the issuance of such securities
and/or do not adversely affect the Limited Partners (including any particular
class of Partnership Interests as compared to other classes of Partnership
Interests) in any material respect.

NOW, THEREFORE, the General Partner does hereby amend and restate the 2014
Agreement, pursuant to its authority under Section 13.1 of the 2014 Agreement,
to provide, in its entirety, as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

“Additional Book Basis” means, with respect to any Adjusted Property, the
portion of the Carrying Value of such Adjusted Property that is attributable to
positive adjustments made to such Carrying Value, as determined in accordance
with the provisions set forth below in this definition of Additional Book Basis.
For purposes of determining the extent to which Carrying Value constitutes
Additional Book Basis:

(a) Any negative adjustment made to the Carrying Value of an Adjusted Property
as a result of either a Book-Down Event or a Book-Up Event shall first be deemed
to offset or decrease that portion of the Carrying Value of such Adjusted
Property that is attributable to any prior positive adjustments made thereto
pursuant to a Book-Up Event or Book-Down Event.

(b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event (an “Additional Book Basis Reduction”) and the
Carrying Value of other property is increased as a result of such Book-Down
Event (a “Carrying Value Increase”), then any such Carrying Value Increase shall
be treated as Additional Book Basis in an amount equal

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

1



--------------------------------------------------------------------------------

to the lesser of (a) the amount of such Carrying Value Increase and (b) the
amount determined by proportionately allocating the Carrying Value Increases
resulting from such Book-Down Event the lesser of (I) the aggregate Additional
Book Basis Reductions resulting from such Book-Down Event and (II) the amount by
which the Aggregate Remaining Net Positive Adjustments after such Book-Down
Event exceed the remaining Additional Book Basis attributable to all of the
Partnership’s Adjusted Property after such Book-Down Event (determined without
regard to the application of this clause (b) to such Book-Down Event).

“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property; provided that the provisions
of the immediately preceding sentence shall apply to the determination of the
Additional Book Basis Derivative Items attributable to Disposed of Adjusted
Property.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account at the end of each taxable period of the
Partnership after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts which such Partner is
(x) obligated to restore under the standards set by Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) or (y) deemed obligated to restore pursuant to the
penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b) Debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith. The “Adjusted Capital Account” of a Partner
in respect of any Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.

“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period; (b) less (i) the amount of any
net increase during such period in Working Capital Borrowings (or, subject to
Section 8.1(c), the Partnership’s proportionate share of any net increase in
Working Capital Borrowings in the case of

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

2



--------------------------------------------------------------------------------

Subsidiaries that are not wholly owned); (ii) the amount of any net decrease
during such period in cash reserves (or, subject to Section 8.1(c), the
Partnership’s proportionate share of any net decrease in cash reserves in the
case of Subsidiaries that are not wholly owned) for Operating Expenditures not
relating to an Operating Expenditure made during such period; and (iii) the
amount of any expenditures during such period using the proceeds of the Initial
Offering as described under “Use of Proceeds” in the Registration Statement that
would constitute Operating Expenditures in the absence of clause (c)(vi) of the
definition thereof; and (iv) capital contributions received by a Group Member
(including Capital Contributions received by the Partnership) to the extent such
capital contributions do not constitute Interim Capital Transactions; and
(c) plus (i) the amount of any net decrease during such period in Working
Capital Borrowings (or, subject to Section 8.1(c), the Partnership’s
proportionate share of any net decrease in Working Capital Borrowings in the
case of Subsidiaries that are not wholly owned); (ii) the amount of any net
increase during such period in cash reserves (or, subject to Section 8.1(c), the
Partnership’s proportionate share of any net increase in cash reserves in the
case of Subsidiaries that are not wholly owned) for Operating Expenditures
required by any debt instrument for the repayment of principal, interest or
premium; and (iii) the amount of any net decrease made in subsequent periods in
cash reserves for Operating Expenditures initially established during such
period to the extent such decrease results in a reduction in Adjusted Operating
Surplus in subsequent periods pursuant to clause (b)(ii) above. Adjusted
Operating Surplus does not include that portion of Operating Surplus included in
clause (a)(i) of the definition of Operating Surplus. To the extent that
disbursements made, cash received or cash reserves established, increased or
reduced after the end of a period are included in the determination of Operating
Surplus for such period (as contemplated by the proviso in the definition of
“Operating Surplus”) such disbursements, cash receipts and changes in cash
reserves shall be deemed to have occurred in such period (and not in any future
period) for purposes of calculating increases or decreases in Working Capital
Borrowings or cash reserves during such period.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.4(d).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Aggregate Quantity of IDR Reset Common Units” has the meaning assigned to such
term in Section 5.10(a).

“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

3



--------------------------------------------------------------------------------

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

“Agreed Value” of (a) a Contributed Property means the fair market value of such
property at the time of contribution and (b) an Adjusted Property means the fair
market value of such Adjusted Property on the date of the Revaluation Event as
described in Section 5.4(d), in each case as determined by the General Partner.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Dominion Midstream Partners, LP, as it may be amended,
supplemented or restated from time to time.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest;
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.

“Bad Faith” means, with respect to any determination, action or omission, of any
Person, board or committee, that such Person, board or committee reached such
determination, or engaged in or failed to engage in such act or omission, with
the belief that such determination, action or omission was adverse to the
interest of the Partnership.

“Board of Directors” means the board of directors of the General Partner.

“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).

“Book-Down Event” means a Revaluation Event that gives rise to a Revaluation
Loss.

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for U.S. federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.4 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with U.S. federal
income tax accounting principles.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

4



--------------------------------------------------------------------------------

“Book-Up Event” means a Revaluation Event that gives rise to a Revaluation Gain.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the U.S. or the Commonwealth of
Virginia shall not be regarded as a Business Day.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.4. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed or deemed contributed to the Partnership on behalf of a Partner
(including, in the case of an underwritten offering of Units, the amount of any
underwriting discounts or commissions).

“Capital Improvement” means any (a) addition or improvement to the assets owned
by any Group Member, (b) acquisition (through an asset acquisition, merger,
stock acquisition or other form of investment) of existing, or the construction
or development of new, assets by any Group Member, or (c) capital contribution
by a Group Member to a Person that is not a Subsidiary of a Group Member, in
which a Group Member has, or after such capital contribution will have, an
equity interest to fund the Group Member’s pro rata share of the cost of the
acquisition of existing, or the construction or development of new or the
improvement of existing, assets, in each case if such addition, improvement,
acquisition, construction or development is made to increase the long-term
operating capacity or operating income of the Partnership Group from the
long-term operating capacity or operating income of the Partnership Group, in
the case of clauses (a) and (b), or such Person, in the case of clause (c), from
that existing immediately prior to such addition, improvement, acquisition or
construction.

“Capital Surplus” means cash and cash equivalents distributed by the Partnership
in excess of Operating Surplus, as described in Section 6.3(b).

“Carrying Value” means (a) with respect to a Contributed Property or an Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and other cost recovery deductions charged to the
Partners’ Capital Accounts in respect of such property, and (b) with respect to
any other Partnership property, the adjusted basis of such property for U.S.
federal income tax purposes, all as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
Section 5.4(d) and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

5



--------------------------------------------------------------------------------

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner is liable to the Partnership
or any Limited Partner for actual fraud or willful misconduct in its capacity as
a general partner of the Partnership.

“Certificate” means a certificate in such form (including in global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more
Partnership Interests.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.3, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“claim” (as used in Section 7.12(c)) has the meaning assigned to such term in
Section 7.12(c).

“Closing Date” means the first date on which Common Units are issued and
delivered by the Partnership to the Underwriters pursuant to the provisions of
the Underwriting Agreement.

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which such Limited Partner Interests are listed or admitted to trading or, if
such Limited Partner Interests are not listed or admitted to trading on any
National Securities Exchange, the last quoted price on such day or, if not so
quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the primary reporting system then in use
in relation to such Limited Partner Interests of such class, or, if on any such
day such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and asked prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.

“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

“Combined Interest” has the meaning assigned to such term in Section 11.3(a).

“Commences Commercial Service” means a Capital Improvement or replacement asset
is first put into commercial service by a Group Member (or other Person that is
not a Subsidiary of a Group Member, as contemplated in the definition of
“Capital Improvement”) following, if applicable, completion of construction,
acquisition, development and testing.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

6



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a Partnership Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not refer to or include any Subordinated Unit or Series A Preferred Unit
prior to its conversion into a Common Unit pursuant to the terms hereof.

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
with respect to any Quarter wholly within the Subordination Period, the excess,
if any, of (a) the Minimum Quarterly Distribution with respect to a Common Unit
in respect of such Quarter over (b) the sum of all cash and cash equivalents
distributed with respect to a Common Unit in respect of such Quarter pursuant to
Section 6.4(a)(i).

“Conflicts Committee” means a committee of the Board of Directors composed
entirely of one or more directors, each of whom is determined by the Board of
Directors, after reasonable inquiry, (a) to not be an officer or employee of the
General Partner (b) to not be an officer or employee of any Affiliate of the
General Partner or a director of any Affiliate of the General Partner (other
than any Group Member), (c) to not be a holder of any ownership interest in the
General Partner or any of its Affiliates, including any Group Member, that would
be likely to have an adverse impact on the ability of such director to act in an
independent manner with respect to the matter submitted to the Conflicts
Committee, other than Common Units and awards that are granted to such director
under the LTIP, and (d) to be independent under the independence standards for
directors who serve on an audit committee of a board of directors established by
the Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which any class of
Partnership Interests is listed or admitted to trading.

“Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions paid in respect of Construction Equity,
and incremental Incentive Distributions in respect thereof.

“Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions paid in respect of Construction Equity, and
incremental Incentive Distributions in respect thereof. Construction Equity does
not included equity issued in the Initial Offering.

“Construction Period” means the period beginning on the date that a Group Member
(or other Person that is not a Subsidiary of a Group Member, as contemplated in
the definition of “Capital Improvement”) enters into a binding obligation to
commence a Capital Improvement and ending on the earlier to occur of the date
that such Capital Improvement Commences Commercial Service and the date that the
Group Member (or other Person that is not a Subsidiary of a Group Member, as
contemplated in the definition of “Capital Improvement”) abandons or disposes of
such Capital Improvement.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

7



--------------------------------------------------------------------------------

“Contributed Property” means each property, in such form as may be permitted by
the Delaware Act, but excluding cash, contributed to the Partnership. Once the
Carrying Value of a Contributed Property is adjusted pursuant to Section 5.4(d),
such property shall no longer constitute a Contributed Property, but shall be
deemed an Adjusted Property.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
October 10, 2014, among the General Partner, the Partnership, Cove Point,
Dominion Cove Point, Inc., Dominion Gas Projects Company, LLC, Dominion MLP
Holding Company, LLC and Cove Point GP Holding Company, LLC, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

“Conversion Unit” has the meaning assigned to such term in Section 6.1(d)(xiii).

“Cove Point” means Dominion Cove Point LNG, LP.

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum of the Common Unit Arrearages with respect to an Initial Common Unit
for each of the Quarters wholly within the Subordination Period ending on or
before the last day of such Quarter over (b) the sum of any distributions
theretofore made pursuant to Section 6.4(a)(ii) and Section 6.5(b) with respect
to an Initial Common Unit (including any distributions to be made in respect of
the last of such Quarters).

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).

“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.

“Deferred Issuance and Distribution” means both (a) the issuance by the
Partnership of a number of additional Common Units that is equal to the excess,
if any, of (x) 2,625,000 Common Units over (y) the aggregate number, if any, of
Common Units actually purchased by and issued to the Underwriters pursuant to
the Over-Allotment Option on the Option Closing Date(s), and (b) a reimbursement
of preformation capital expenditures in an amount equal to the aggregate amount
of cash, if any, contributed by the Underwriters to the Partnership on the
Option Closing Date(s) with respect to Common Units issued by the Partnership
upon each exercise of the Over-Allotment Option as described in Section 5.2(b),
if any.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

8



--------------------------------------------------------------------------------

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or 11.2.

“Derivative Instruments” means options, rights, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments (other
than equity interests in the Partnership) relating to, convertible into or
exchangeable for Partnership Interests.

“Disposed of Adjusted Property” has the meaning assigned to such term in Section
6.1(d)(xiv)(B).

“DRI” means Dominion Resources, Inc., a Virginia corporation.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Eligible Holder” means a Limited Partner who is not a Non-Eligible Holder.

“Eligible Taxable Holder” means a Person or type of Person whose, or whose
owners’, U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) does not, in the determination of the General Partner, create
a substantial risk of an adverse effect on the rates that can be charged to
customers by any Group Member with respect to assets that are subject to
regulation by the Federal Energy Regulatory Commission or similar regulatory
body. The General Partner may adopt policies and procedures for determining
whether types or categories of Persons are or are not Eligible Taxable Holders.
The General Partner may determine that certain Persons, or types or categories
of Persons, are Eligible Taxable Holders based on its determination that
(a) their U.S. federal income tax status (or lack of proof of U.S. federal
income tax status) is unlikely to create a substantial risk of an adverse effect
on the rates that can be charged or (b) it is in the best interest of the
Partnership to permit such Persons or types or categories of Persons to own
Partnership Interests notwithstanding any risk of adverse effect on the rates
that can be charged. Any such determination may be changed by the General
Partner from time to time in its discretion, and any Limited Partner may be
treated as a Non-Eligible Holder notwithstanding that it was in a type or
category of Persons determined by the General Partner to be Eligible Taxable
Holders at the time such Limited Partner acquired its Limited Partner Interest.

“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.9.

“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units (before deduction for any underwriters’ discounts and
commissions), or (ii) in the case of any other Revaluation Event, the Closing
Price of the Common Units on the date of such Revaluation Event or, if the
General Partner determines that a value for the Common Unit other than such
Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

9



--------------------------------------------------------------------------------

“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).

“Excess Additional Book Basis” has the meaning assigned to such term in the
definition of Additional Book Basis Derivative Items.

“Excess Distribution” has the meaning assigned to such term in Section
6.1(d)(iii)(A).

“Excess Distribution Unit” has the meaning assigned to such term in Section
6.1(d)(iii)(A).

“Expansion Capital Expenditures” means cash expenditures (including transaction
expenses) for Capital Improvements, and shall not include Maintenance Capital
Expenditures or Investment Capital Expenditures. Expansion Capital Expenditures
shall include interest payments (including periodic net payments under related
interest rate swap agreements) and related fees on Construction Debt and paid in
respect of the Construction Period. Where cash expenditures are made in part for
Expansion Capital Expenditures and in part for other purposes, the General
Partner shall determine the allocation between the amounts paid for each.

“Final Subordinated Units” has the meaning assigned to such term in Section
6.1(d)(x)(A).

“First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(E).

“First Target Distribution” means $0.2013 per Unit per Quarter (or, with respect
to periods of less than a full fiscal quarter, it means the product of such
amount multiplied by a fraction of which the numerator is the number of days in
such period, and the denominator is the total number of days in such fiscal
quarter), subject to adjustment in accordance with Section 5.10, Section 6.6 and
Section 6.9.

“Fully Diluted Weighted Average Basis” means, when calculating the number of
Outstanding Units for any period, the sum of (1) the weighted average number of
Outstanding Units during such period plus (2) all Partnership Interests and
Derivative Instruments (a) that are convertible into or exercisable or
exchangeable for Units or for which Units are issuable, in each case that are
senior to or pari passu with the Subordinated Units, (b) whose conversion,
exercise or exchange price is less than the Current Market Price on the date of
such calculation, (c) that may be converted into or exercised or exchanged for
such Units prior to or during the Quarter immediately following the end of the
period for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (d) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Weighted Average

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

10



--------------------------------------------------------------------------------

Basis when calculating whether the Subordination Period has ended or the
Subordinated Units are entitled to convert into Common Units pursuant to
Section 5.6, such Partnership Interests and Derivative Instruments shall be
deemed to have been Outstanding Units only for the four Quarters that comprise
the last four Quarters of the measurement period; provided, further, that if
consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (i) the number
of Units issuable upon such conversion, exercise or exchange and (ii) the number
of Units that such consideration would purchase at the Current Market Price.

“General Partner” means Dominion Midstream GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in their capacities as
general partner of the Partnership (except as the context otherwise requires).

“General Partner Interest” means the management and ownership interest of the
General Partner in the Partnership (in its capacity as a general partner and
without reference to any Limited Partner Interest held by it) and includes any
and all rights, powers and benefits to which the General Partner is entitled as
provided in this Agreement, together with all obligations of the General Partner
to comply with the terms and provisions of this Agreement. The General Partner
Interest does not include any rights to profits or losses or any rights to
receive distributions from operations or upon the liquidation or winding-up of
the Partnership.

“Good Faith” means, with respect to any determination, action or omission, of
any Person, board or committee, that such determination, action or omission was
not taken in Bad Faith.

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

“Group” means two or more Persons that with or through any of their respective
Affiliates or Associates have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.

“Group Member” means a member of the Partnership Group.

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

11



--------------------------------------------------------------------------------

corporation, the joint venture agreement or similar governing document of any
Group Member that is a joint venture and the governing or organizational or
similar documents of any other Group Member that is a Person other than a
limited or general partnership, limited liability company, corporation or joint
venture, as such may be amended, supplemented or restated from time to time.

“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of the Partnership Group to fluctuations in the price of
hydrocarbons, interest rates, basis differentials or currency exchange rates in
their operations or financing activities, in each case, other than for
speculative purposes.

“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).

“IDR Reset Common Unit” has the meaning assigned to such term in Section
5.10(a).

“IDR Reset Election” has the meaning assigned to such term in Section 5.10(a).

“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in this Agreement.

“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Section 6.4.

“Incremental Income Taxes” has the meaning assigned to such term in Section 6.9.

“Indemnified Persons” has the meaning assigned to such term in Section 7.12(c).

“Indemnitee” means (a) any General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of any Group
Member, a General Partner, any Departing General Partner or any of their
respective Affiliates, (e) any Person who is or was serving at the request of a
General Partner, any Departing General Partner or any of their respective
Affiliates as an officer, director, manager, managing member, general partner,
employee, agent, fiduciary or trustee of another Person owing a fiduciary or
similar duty to any Group Member; provided that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services, (f) any Person who controls a General Partner
or Departing General Partner and (g) any Person the General Partner designates
as an “Indemnitee” for purposes of this Agreement because such Person’s service,
status or relationship exposes such Person to potential claims, demands,
actions, suits or proceedings relating to the Partnership Group’s business and
affairs.

“Initial Common Units” means the Common Units sold in the Initial Offering.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

12



--------------------------------------------------------------------------------

“Initial Distribution Period” has the meaning assigned to such term in Section
5.11(b)(i)(A).

“Initial Limited Partners” means the Organizational Limited Partner (with
respect to the Common Units and Subordinated Units received by it as described
in Section 5.1), the General Partner (with respect to the Incentive Distribution
Rights received by it as described in Section 5.1) and the Underwriters, in each
case upon being admitted to the Partnership in accordance with Section 10.1.

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement, including any offer and sale
of Common Units pursuant to the exercise of the Over-Allotment Option.

“Initial Unit Price” means (a) with respect to the Common Units and the
Subordinated Units, the initial public offering price per Common Unit at which
the Underwriters first offered the Common Units to the public for sale as set
forth on the cover page of the prospectus included as part of the Registration
Statement and first issued at or after the time the Registration Statement first
became effective or (b) with respect to any other class or series of Units, the
price per Unit at which such class or series of Units is initially sold by the
Partnership, as determined by the General Partner, in each case adjusted as the
General Partner determines to be appropriate to give effect to any distribution,
subdivision or combination of Units.

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, including sales of debt
securities and other incurrences of indebtedness for borrowed money, by any
Group Member, other than Working Capital Borrowings; (b) sales of equity
interests of any Group Member (including the Common Units sold to the
Underwriters pursuant to the Underwriting Agreement) and (c) sales or other
dispositions of any assets of any Group Member other than (i) sales or other
dispositions of inventory, accounts receivable and other assets in the ordinary
course of business, and (ii) sales or other dispositions of assets as part of
normal retirements or replacements.

“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership.

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Series A Preferred Units, Common
Units, Subordinated Units, Incentive Distribution Rights or other Partnership
Interests or a combination thereof or interest therein, and includes any and all
benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner hereunder.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

13



--------------------------------------------------------------------------------

“Liquefaction Project” means the natural gas export/liquefaction facility
currently under development by Cove Point.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

“Liquidation Gain” has the meaning set forth in the definition of Net
Termination Gain.

“Liquidation Loss” has the meaning set forth in the definition of Net
Termination Loss.

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

“LTIP” means benefit plans, programs and practices adopted by the General
Partner pursuant to Section 7.5(c).

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the replacement, improvement or expansion of the assets owned
by any Group Member or for the acquisition of existing, or the construction or
development of new, assets) made to maintain the long-term operating capacity or
operating income of the Partnership Group.

“Merger Agreement” has the meaning assigned to such term in Section 14.1.

“Minimum Quarterly Distribution” means $0.1750 per Unit per Quarter (or with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period and the denominator is the total number of days in such
fiscal quarter), subject to adjustment in accordance with Section 5.10,
Section 6.6 and Section 6.9.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

14



--------------------------------------------------------------------------------

property distributed to a Partner by the Partnership, the Partnership’s Carrying
Value of such property (as adjusted pursuant to Section 5.4(d)(ii)) at the time
such property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.4 but
shall not include any items specially allocated under Section 6.1(d); provided,
that the determination of the items that have been specially allocated under
Section 6.1(d) shall be made without regard to any reversal of such items under
Section 6.1(d)(xiv).

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.4 but shall not
include any items specially allocated under Section 6.1(d); provided, that the
determination of the items that have been specially allocated under
Section 6.1(d) shall be made without regard to any reversal of such items under
Section 6.1(d)(xiv).

“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.

“Net Termination Gain” means, as applicable, (a) the sum, if positive, of all
items of income, gain, loss or deduction (determined in accordance with
Section 5.4) that are recognized (i) after the Liquidation Date (“Liquidation
Gain”) or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group) (“Sale Gain”), or (b) the
excess, if any, of the aggregate amount of Unrealized Gain over the aggregate
amount of Unrealized Loss deemed recognized by the Partnership pursuant to
Section 5.4(d) on the date of a Revaluation Event (“Revaluation Gain”);
provided, however, the items included in the determination of Net Termination
Gain shall not include any items of income, gain or loss specially allocated
under Section 6.1(d); and provided, further, that Sale Gain shall not include
any items of income, gain, loss or deduction that are recognized during any
portion of the taxable period during which such Sale Gain occurs other than
those included in Sale Gain, and Revaluation Gain shall not include any items of
income, gain, loss or deduction that are recognized during any portion of the
taxable period during which such Revaluation Gain occurs.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

15



--------------------------------------------------------------------------------

“Net Termination Loss” means, as applicable, (a) the sum, if negative, of all
items of income, gain, loss or deduction (determined in accordance with
Section 5.4) that are recognized (i) after the Liquidation Date (“Liquidation
Loss”) or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group) (“Sale Loss”), or (b) the
excess, if any, of the aggregate amount of Unrealized Loss over the aggregate
amount of Unrealized Gain deemed recognized by the Partnership pursuant to
Section 5.4(d) on the date of a Revaluation Event(“Revaluation Loss”); provided,
however, items included in the determination of Net Termination Loss shall not
include any items of income, gain or loss specially allocated under
Section 6.1(d); and provided, further, that Sale Loss shall not include any
items of income, gain, loss or deduction that are recognized during any portion
of the taxable period during which such Sale Loss occurs other than those
included in Sale Loss, and Revaluation Loss shall not include any items of
income, gain, loss or deduction that are recognized during any portion of the
taxable period during which such Revaluation Loss occurs.

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

“Non-Eligible Holder” means a Limited Partner who is (a) not an Eligible Taxable
Holder or (b) whose nationality, citizenship or other related status creates, in
the determination of the General Partner, a substantial risk of cancellation or
forfeiture as described in Section 4.8(f).

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).

“Operating Expenditures” means all Partnership Group cash expenditures (or,
subject to Section 8.1(c), the Partnership’s proportionate share of expenditures
in the case of Subsidiaries that are not wholly owned), including taxes,
reimbursements of expenses of the General Partner and its Affiliates, payments
made under any Hedge Contracts, officer compensation, repayment of Working
Capital Borrowings, interest and principal payments on indebtedness and capital
expenditures, subject to the following:

(a) repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

16



--------------------------------------------------------------------------------

(b) payments (including prepayments and prepayment penalties and the purchase
price of indebtedness that is repurchased and cancelled) of principal of and
premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;

(c) Operating Expenditures shall not include (i) Expansion Capital Expenditures,
(ii) Investment Capital Expenditures, (iii) payment of transaction expenses
(including taxes) relating to Interim Capital Transactions, (iv) distributions
to Partners, (v) repurchases of Partnership Interests, other than repurchases of
Partnership Interests to satisfy obligations under employee benefit plans, or
reimbursements of expenses of the General Partner for such purchases or (vi) any
expenditures using the proceeds of the Initial Offering as described under “Use
of Proceeds” in the Registration Statement. Where cash expenditures are made in
part for Maintenance Capital Expenditures and in part for other purposes, the
General Partner shall determine the allocation between the amounts paid for
each; and

(d) (i) payments made in connection with the initial purchase of any Hedge
Contract shall be amortized over the life of such Hedge Contract and
(ii) payments made in connection with the termination of any Hedge Contract
prior to its scheduled settlement or termination date shall be included in equal
quarterly installments over what would have been the remaining scheduled term of
such Hedge Contract had it not been so terminated.

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

(a) the sum of (i) $45.0 million, (ii) all cash receipts of the Partnership
Group (or, subject to Section 8.1(c), the Partnership’s proportionate share of
cash receipts in the case of Subsidiaries that are not wholly owned) for the
period beginning on the Closing Date and ending on the last day of such period,
but excluding cash receipts from Interim Capital Transactions and provided that
cash receipts from the termination of any Hedge Contract prior to its scheduled
settlement or termination date shall be included in equal quarterly installments
over what would have been the remaining scheduled life of such Hedge Contract
had it not been so terminated, and (iii) the amount of cash distributions paid
in respect of Construction Equity (and incremental Incentive Distributions in
respect thereof) and paid in respect of the Construction Period, less

(b) the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period; (ii) the amount of cash
reserves established by the General Partner (or, subject to Section 8.1(c), the
Partnership’s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to provide funds for future

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

17



--------------------------------------------------------------------------------

Operating Expenditures; (iii) all Working Capital Borrowings not repaid within
twelve (12) months after having been incurred or repaid within such twelve month
period with the proceeds of additional Working Capital Borrowings and (iv) any
cash loss realized on disposition of an Investment Capital Expenditure;

provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member), cash received or cash
reserves established, increased or reduced after the end of such period but on
or before the date on which cash or cash equivalents will be distributed with
respect to such period shall be deemed to have been made, received, established,
increased or reduced, for purposes of determining Operating Surplus, within such
period if the General Partner so determines.

Notwithstanding the foregoing, (x) “Operating Surplus” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero; and (y) cash receipts from an Investment Capital Expenditure shall
be treated as cash receipts only to the extent they are a return on principal,
but in no event shall a return of principal be treated as cash receipts.

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the Underwriters upon exercise of the Over-Allotment
Option.

“Organizational Limited Partner” means Dominion MLP Holding Company, LLC, in its
capacity as the organizational limited partner of the Partnership.

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Partnership Interests of
any class, none of the Partnership Interests owned by such Person or Group shall
be entitled to be voted on any matter or be considered to be Outstanding when
sending notices of a meeting of Limited Partners to vote on any matter (unless
otherwise required by law), calculating required votes, determining the presence
of a quorum or for other similar purposes under this Agreement, except that
Partnership Interests so owned shall be considered to be Outstanding for
purposes of Section 11.1(b)(iv) (such Partnership Interests shall not, however,
be treated as a separate class of Partnership Interests for purposes of this
Agreement or the Delaware Act); provided, further, that the foregoing limitation
shall not apply to (i) any Person or Group who acquired 20% or more of the
Partnership Interests of any class directly from the General Partner or its
Affiliates (other than the Partnership), (ii) any Person or Group who acquired
20% or more of the Partnership Interests of any class directly or indirectly
from a Person or Group described in clause (i) provided that the General Partner
shall have notified such Person or Group in writing that such limitation shall
not apply, (iii) any Person or Group who acquired 20% or more of any Partnership
Interests issued by the Partnership provided that the General Partner shall

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

18



--------------------------------------------------------------------------------

have notified such Person or Group in writing that such limitation shall not
apply, (iv) the Series A Purchasers with respect to their ownership (beneficial
or record) of the Series A Preferred Units or Series A Conversion Units or
(v) any Series A Preferred Unitholder in connection with any vote, consent or
approval of the Series A Preferred Unitholders as a separate class; provided,
further, however, that Restricted Common Units shall not be treated as
Outstanding for purposes of Section 6.1.

“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

“Partners” means the General Partner and the Limited Partners.

“Partnership” means Dominion Midstream Partners, LP, a Delaware limited
partnership.

“Partnership Group” means, collectively, the Partnership and its Subsidiaries.

“Partnership Interest” means any class or series of equity interest (or, in the
case of the General Partner, management interest) in the Partnership, which
shall include any General Partner Interest and Limited Partner Interests but
shall exclude all Derivative Instruments.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

“Partnership Restructuring Event” means (i) any merger of the Partnership with
another partnership, so long as, immediately following such transaction, DRI or
one or more of its Affiliates owns directly or indirectly more than 50% of the
voting equity of the general partner of the resulting entity or sufficient
voting equity to elect a majority of the general partner of the resulting
entity’s directors, trustees or other Persons serving in a similar capacity for
such general partner and the common equity of the resulting entity remains
listed or admitted to trading on a National Securities Exchange following such
transaction; (ii) any restructuring, simplification or similar transaction or
series of transactions that modifies, eliminates or otherwise restructures the
General Partner Interest, the Incentive Distribution Rights or the equity
interests of the General Partner or its Affiliates; provided that the principal
parties thereto are the Partnership and DRI and/or their respective Affiliates
and the common equity of the Partnership or its successor entity remains listed
on a National Securities Exchange following

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

19



--------------------------------------------------------------------------------

such transaction and such transaction does not otherwise constitute a Series A
Change of Control; and (iii) any initial public offering directly or indirectly
involving the equity interests of the General Partner and/or the General Partner
Interest or the Incentive Distribution Rights, so long as, in each case,
immediately following such transaction, DRI or one or more of its Affiliates
owns directly or indirectly more than 50% of the voting equity of the General
Partner or any resulting entity, if applicable, or sufficient voting equity to
elect a majority of the resulting entity’s directors, trustees or other Persons
serving in a similar capacity for such entity.

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.

“Percentage Interest” means as of any date of determination and as to any
Unitholder with respect to Units (other than with respect to the Series A
Preferred Units), the quotient obtained by dividing (A) the number of Units
(excluding Series A Preferred Units) held by such Unitholder by (B) the total
number of Outstanding Units (excluding Series A Preferred Units). The Percentage
Interest with respect to the General Partner Interest, an Incentive Distribution
Right, and a Series A Preferred Unit shall at all times be zero.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Privately Placed Units” means any Common Units issued for cash or property
other than pursuant to a public offering.

“Pro Rata” means when used with respect to (a) Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) Partners or Record Holders, apportioned among all
Partners or Record Holders in accordance with their relative Percentage
Interests, (c) holders of Incentive Distribution Rights, apportioned among all
holders of Incentive Distribution Rights in accordance with the relative number
or percentage of Incentive Distribution Rights held by each such holder and
(d) Series A Preferred Unitholders, apportioned among all Series A Preferred
Unitholders in accordance with the relative number or percentage of Series A
Preferred Units held by each such Series A Preferred Unitholder.

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership in which
the Closing Date occurs, the portion of such fiscal quarter after the Closing
Date.

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

20



--------------------------------------------------------------------------------

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.

“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent as of the closing of business on a particular Business Day, or (b) with
respect to other classes of Partnership Interests, the Person in whose name any
such other Partnership Interest is registered on the books that the General
Partner has caused to be kept as of the closing of business on such Business
Day.

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-194864) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.

“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders, the excess of (a) the Net Positive
Adjustments of the Unitholders as of the end of such period over (b) the sum of
those Unitholders’ Share of Additional Book Basis Derivative Items for each
prior taxable period and (ii) with respect to the holders of Incentive
Distribution Rights, the excess of (a) the Net Positive Adjustments of the
holders of Incentive Distribution Rights as of the end of such period over
(b) the sum of the Share of Additional Book Basis Derivative Items of the
holders of the Incentive Distribution Rights for each prior taxable period.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or Section
6.1(d)(ix).

“Reset MQD” has the meaning assigned to such term in Section 5.10(a).

“Reset Notice” has the meaning assigned to such term in Section 5.10(b).

“Restricted Common Unit” means a Common Unit that was granted to the holder
thereof in connection with such holder’s performance of services for the
Partnership and (i) that remains subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code and (ii) with respect to which no
election was made pursuant to Section 83(b) of the Code. As set forth in

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

21



--------------------------------------------------------------------------------

the final proviso in the definition of “Outstanding,” Restricted Common Units
are not treated as Outstanding for purposes of Section 6.1. Upon the lapse of
the “substantial risk of forfeiture” with respect to a Restricted Common Unit,
for U.S. federal income tax purposes such Common Unit will be treated as having
been newly issued in consideration for the performance of services and will
thereafter be considered to be Outstanding for purposes of Section 6.1.

“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.4(d).

“Revaluation Gain” has the meaning set forth in the definition of Net
Termination Gain.

“Revaluation Loss” has the meaning set forth in the definition of Net
Termination Loss.

“Sale Gain” has the meaning set forth in the definition of Net Termination Gain.

“Sale Loss” has the meaning set forth in the definition of Net Termination Loss.

“Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(F).

“Second Target Distribution” means $0.2188 per Unit per Quarter (or, with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period, and the denominator is the total number of days in such
fiscal quarter), subject to adjustment in accordance with Section 5.10,
Section 6.6 and Section 6.9.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

“Series A Cash COC Event” means a Series A Change of Control involving a payment
of consideration directly to the holders of Common Units of the Partnership, and
more than 90% of such consideration is cash.

“Series A Change of Control” means the occurrence of any of the following:

(a) the acquisition, directly or indirectly (including by merger), of 50% or
more of the voting interests of the General Partner or the General Partner
Interest (as measured by voting power rather than the number of shares, units or
the like) by a Person or group that is not an Affiliate of DRI as of the Series
A Issuance Date if such acquisition gives such Person or group the right to
elect half or more of the members of the Board of Directors;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

22



--------------------------------------------------------------------------------

(b) any sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Partnership and its subsidiaries, taken as a whole;

(c) the Common Units are no longer listed or admitted to trading on a National
Securities Exchange;

(d) any transaction pursuant to which DRI or any of its Affiliates (other than
the Partnership or any of its Subsidiaries) would acquire (i) all of the
Partnership’s outstanding Common Units or (ii) all or substantially all of the
assets of the Partnership and its Subsidiaries, in each case, by way of merger,
consolidation or otherwise (including any such transaction undertaken pursuant
to Section 15.1); or

(e) the removal of the General Partner as general partner of the Partnership by
the Limited Partners of the Partnership, except where the successor General
Partner is an Affiliate of DRI;

provided, however, that, for the sake of clarity, any Partnership Restructuring
Event will be deemed not to constitute a Series A Change of Control.

“Series A COC Conversion Premium” means (a) on or prior to the first anniversary
of the Series A Issuance Date, 115%, (b) after the first anniversary but on or
prior to the second anniversary of the Series A Issuance Date, 110%, (c) after
the second anniversary of the Series A Issuance Date but on or prior to the
third anniversary of the Series A Issuance Date, 105%, or (d) after the third
anniversary of the Series A Issuance Date, 101%.

“Series A COC Conversion Rate” means a conversion ratio equal to the greater of
(a) the then applicable Series A Conversion Rate (regardless of whether the
Series A Preferred Units are then convertible) and (b) the quotient of (i) the
sum of (x) the product of (A) the sum of (aa) the Series A Issue Price, plus
(bb) all Series A Unpaid Distributions on the applicable Series A Preferred
Unit, multiplied by (B) the Series A COC Conversion Premium plus (y) Series A
Partial Period Distributions on the applicable Series A Preferred Unit, divided
by (ii) the Average VWAP for the 20 consecutive Trading Days ending immediately
prior to the execution of definitive documentation relating to the Series A
Change of Control.

“Series A Conversion Date” has the meaning assigned to such term in
Section 5.11(b)(vi)(D).

“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.11(b)(vi)(C)(1).

“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.11(b)(vi)(C)(1).

“Series A Conversion Rate” means, as adjusted pursuant to
Section 5.11(b)(vi)(E), the number of Common Units issuable upon the conversion
of each Series A Preferred Unit, which

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

23



--------------------------------------------------------------------------------

shall be the quotient of (a) the sum of (i) the Series A Issue Price, plus
(ii) any Series A Unpaid Distributions on the applicable Series A Preferred
Unit, plus (iii) for purposes of the definition of “Series A COC Conversion
Rate,” any Series A Partial Period Distributions on the applicable Series A
Preferred Unit, divided by (b) the Series A Issue Price.

“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.11(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.

“Series A Converting Unitholder” means a Series A Preferred Unitholder (i) who
has delivered a Series A Conversion Notice to the Partnership in accordance with
Section 5.11(b)(vi)(C)(1) or (ii) to whom the Partnership has delivered a Series
A Forced Conversion Notice in accordance with Section 5.11(b)(vi)(C)(2).

“Series A Distribution Amount” means (a) with respect to any Quarter ending on
or before [●]1, an amount per Quarter per Series A Preferred Unit equal to $[●],
and (b) with respect to any Quarter ending after [●]2, an amount per Quarter per
Series A Preferred Unit equal to the greater of (i) the amount set forth in
clause (a) and (ii) the amount of distributions for such Quarter that would have
been payable with respect to a Series A Preferred Unit if such Series A
Preferred Unit had converted immediately prior to the Record Date for such
Quarter in respect of which such distributions are being paid into the number of
Common Unit(s) into which such Series A Preferred Unit would be convertible at
the then-applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units are then convertible); provided, however, that the Series A
Distribution Amount for the Quarter ending December 31, 2016 shall be prorated
for such period, commencing on the Series A Issuance Date and ending on, and
including, the last day of such Quarter; provided, further, that if, at any time
after [●]3 the conditions set forth in Section 5.11(b)(vi)(B)(1) are satisfied,
regardless of whether the Partnership shall have exercised its option to convert
all or any portion of the Series A Preferred Units then Outstanding into Common
Units pursuant to Section 5.11(b)(vi)(B), the Series A Distribution Amount shall
mean, with respect to each Quarter thereafter, an amount per Quarter per Series
A Preferred Unit equal to the greater of (A) the amount of per-Unit
distributions for the Quarter immediately preceding the date on which such
conditions are first satisfied that would have been payable with respect to a
Series A Preferred Unit if such Series A Preferred Unit had converted on the
Record Date for such immediately preceding Quarter into the number of Common
Units into which such Series A Preferred Unit would have been convertible at the
then-applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units were then convertible) and (B) the amount set forth in clause
(a) above.

“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(A).

 

1  Note to draft: Second anniversary of the Series A Issuance Date.

2  Note to draft: Second anniversary of the Series A Issuance Date.

3  Note to draft: Third anniversary of the Series A Issuance Date.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

24



--------------------------------------------------------------------------------

“Series A Forced Conversion Notice” has the meaning assigned to such term in
Section 5.11(b)(vi)(C)(2).

“Series A Forced Conversion Notice Date” has the meaning assigned to such term
in Section 5.11(b)(vi)(C)(2).

“Series A Issuance Date” means [●], 2016.

“Series A Issue Price” means $[●] per Series A Preferred Unit.

“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units, Subordinated Units and Incentive
Distribution Rights, but excluding any Series A Parity Securities and Series A
Senior Securities and excluding the General Partner Interest.

“Series A Liquidation Value” means the amount equal to the sum of (i) the Series
A Issue Price, plus (ii) all Series A Unpaid Distributions, plus (iii) Series A
Partial Period Distributions, in each case, with respect to the applicable
Series A Preferred Unit.

“Series A Parity Equivalent Units” has the meaning assigned to such term in
Section 5.11(b)(iii).

“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units, but excluding the General Partner
Interest.

“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of Series A Preferred Units or a liquidation, (a) an amount equal to
the Series A Distribution Amount multiplied by a fraction, the numerator of
which is the number of days elapsed in the Quarter in which such conversion,
redemption or liquidation occurs and the denominator of which is the total
number of days in such Quarter, plus (b) to the extent such conversion,
redemption or liquidation occurs prior to the Series A Distribution Payment Date
in respect of the Quarter immediately preceding such conversion, redemption or
liquidation, an amount equal to the Series A Distribution Amount.

“Series A PIK Payment Date” has the meaning assigned to such term in Section
5.11(b)(i)(F).

“Series A PIK Units” means any Series A Preferred Units issued pursuant to a
Series A Quarterly Distribution in accordance with Section 5.11(b)(i)(A).

“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.

“Series A Preferred Units” has the meaning assigned to such term in
Section 5.11(a).

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

25



--------------------------------------------------------------------------------

“Series A Purchase Agreement” means the Series A Preferred Unit and Common Unit
Purchase Agreement, dated as of October 27, 2016, by and among the Partnership
and the Series A Purchasers, as may be amended from time to time.

“Series A Purchasers” means (a) those Persons set forth on Schedule A to the
Series A Purchase Agreement and (b) any Person who subsequently purchases any
Series A Preferred Units issued in accordance with Section 5.11(b)(iv).

“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.11(b)(i)(A).

“Series A Required Voting Percentage” means 75% or more of the outstanding
Series A Preferred Units voting separately as a class.

“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units, but excluding the General Partner Interest.

“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.11(b)(vii)(B)(2).

“Series A Unpaid Distributions” has the meaning assigned to such term in Section
5.11(b)(i)(B).

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders, the amount that bears the same ratio to
such Additional Book Basis Derivative Items as the Unitholders’ Remaining Net
Positive Adjustments as of the end of such taxable period bears to the Aggregate
Remaining Net Positive Adjustments as of that time and (ii) with respect to the
holders of Incentive Distribution Rights, the amount that bears the same ratio
to such Additional Book Basis Derivative Items as the Remaining Net Positive
Adjustments of the holders of the Incentive Distribution Rights as of the end of
such period bears to the Aggregate Remaining Net Positive Adjustments as of that
time.

“Special Approval” means approval by a majority of the members of the Conflicts
Committee or, if the Conflicts Committee has only one member, the sole member of
the Conflicts Committee.

“Stonepeak” means Stonepeak Commonwealth Holdings LLC, a Delaware limited
liability company.

“Subordinated Unit” means a Partnership Interest having the rights and
obligations specified with respect to Subordinated Units in this Agreement. The
term “Subordinated Unit” does not refer to or include a Common Unit. A
Subordinated Unit that is convertible into a Common Unit shall not constitute a
Common Unit until such conversion occurs.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

26



--------------------------------------------------------------------------------

“Subordination Period” means the period commencing on the Closing Date and
ending on the first to occur of the following dates:

(a) the first Business Day following the distribution pursuant to Section 6.3(a)
in respect of any Quarter beginning with the Quarter ending June 30, 2018 in
respect of which (i) (A) aggregate distributions from Operating Surplus on the
Outstanding Common Units and Subordinated Units and any other Outstanding Units
that are senior or equal in right of distribution to the Subordinated Units with
respect to each of the three consecutive, non-overlapping four-Quarter periods
immediately preceding such Business Day equaled or exceeded the sum of the
Minimum Quarterly Distribution on all such Outstanding Common Units,
Subordinated Units and other Outstanding Units in each respective period and
(B) the Adjusted Operating Surplus for each of such periods equaled or exceeded
the sum of the Minimum Quarterly Distribution on all of the Common Units,
Subordinated Units and any other Units that are senior or equal in right of
distribution to the Subordinated Units that were Outstanding during each such
period on a Fully Diluted Weighted Average Basis, and (ii) there are no
Cumulative Common Unit Arrearages;

(b) the first Business Day following the date the following conditions are
satisfied (i) the Liquefaction Project Commences Commercial Service and Cove
Point is able to provide liquefied natural gas processing services, (ii) at
least 50% of the Liquefaction Project’s available capacity is contracted
pursuant to one or more long term service agreements under which Cove Point has
begun receiving reservation or other payments in connection with its obligations
to provide, or for the actual provision of, such services, (iii) (A) aggregate
distributions from Operating Surplus on the Outstanding Common Units and
Subordinated Units and any other Outstanding Units that are senior or equal in
right of distribution to the Subordinated Units with respect to each of the two
consecutive, non-overlapping four-Quarter periods ending December 31, 2016
equaled or exceeded the sum of the Minimum Quarterly Distribution on all such
Outstanding Common Units, Subordinated Units and other Outstanding Units in each
respective period and (B) the Adjusted Operating Surplus for such periods
equaled or exceeded the sum of the Minimum Quarterly Distribution on all of the
Common Units, Subordinated Units and any other Units that are senior or equal in
right of distribution to the Subordinated Units that were Outstanding during
each such period on a Fully Diluted Weighted Average Basis, (iv) aggregate
distributions from Operating Surplus on the Outstanding Common Units and
Subordinated Units and any other Outstanding Units that are senior or equal in
right of distribution to the Subordinated Units with respect to each completed
Quarter commencing after December 31, 2016 equaled or exceeded the sum of the
Minimum Quarterly Distribution on all such Outstanding Common Units,
Subordinated Units and other Outstanding Units in each such Quarter and
(v) there are no Cumulative Common Unit Arrearages; or

(c) the first Business Day following the distribution pursuant to Section 6.3(a)
in respect of any Quarter ending on or after June 30, 2018 in respect of which
(i) (A) aggregate distributions from Operating Surplus on the Outstanding Common
Units and Subordinated Units and any other Outstanding Units that are senior or
equal in right of distribution to the Subordinated Units with respect to the
four-Quarter period immediately preceding such Business Day, equaled or exceeded
150% of the Minimum Quarterly Distribution on all such Outstanding

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

27



--------------------------------------------------------------------------------

Common Units, Subordinated Units and other Outstanding Units and (B) the
Adjusted Operating Surplus for such period equaled or exceeded 150% of the sum
of the Minimum Quarterly Distribution on all of the Common Units and
Subordinated Units and any other Units that are senior or equal in right of
distribution to the Subordinated Units that were Outstanding during such period
on a Fully Diluted Weighted Average Basis and the corresponding Incentive
Distributions and (ii) there are no Cumulative Common Unit Arrearages.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or by one
or more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the directors or other governing body of such Person.

“Surviving Business Entity” has the meaning assigned to such term in Section
14.2(b)(ii).

“Target Distribution” means each of the Minimum Quarterly Distribution, the
First Target Distribution, Second Target Distribution and Third Target
Distribution.

“Tax Eligibility Certificate” means a certificate the General Partner may
request a Limited Partner to execute as to such Limited Partner’s (or such
Limited Partner’s owners’) federal income tax status for the purpose of
determining whether such Limited Partner is a Non-Eligible Holder.

“Third Target Distribution” means $0.2625 per Unit per Quarter (or, with respect
to periods of less than a full fiscal quarter, it means the product of such
amount multiplied by a fraction of which the numerator is the number of days in
such period, and the denominator is the total number of days in such fiscal
quarter), subject to adjustment in accordance with Section 5.10, Section 6.6 and
Section 6.9.

“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
to trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted to trading on any National Securities
Exchange, a day on which banking institutions in New York City generally are
open.

“transfer” has the meaning assigned to such term in Section 4.4(a).

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the Partnership to act

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

28



--------------------------------------------------------------------------------

as registrar and transfer agent for any class of Partnership Interests;
provided, that if no Transfer Agent is specifically designated for any class of
Partnership Interests, the General Partner shall act in such capacity.

“Underwriter” means each Person named as an underwriter in the Underwriting
Agreement who purchases Common Units pursuant thereto.

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
October 14, 2014, among the Underwriters, the Partnership, the General Partner
and the other parties thereto, providing for the purchase of Common Units by the
Underwriters.

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Series A Preferred Units, Common Units and Subordinated Units but shall
not include (i) the General Partner Interest or (ii) Incentive Distribution
Rights.

“Unit Majority” means (i) during the Subordination Period, a majority of the
Outstanding Common Units (excluding Common Units whose voting power is, for
purposes of the applicable matter for which a vote of Unitholders is being
taken, beneficially owned by the General Partner or its Affiliates), voting as a
class, and a majority of the Outstanding Subordinated Units, voting as a class,
(ii) after the end of the Subordination Period, a majority of the Outstanding
Common Units and (iii) at least a majority of the Outstanding Series A Preferred
Units (as described in Section 5.11(b)(ii)(A)) and Outstanding Common Units,
voting as a single class.

“Unitholders” means the Record Holders of Units.

“Unpaid MQD” has the meaning assigned to such term in Section 6.1(c)(i)(C).

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.4(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.4(d) as of such date).

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.4(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.4(d)).

“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision, or
combination of such Units.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

29



--------------------------------------------------------------------------------

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement.

“U.S.” means United States of America.

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “DM <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed). If the VWAP cannot be calculated for the Common
Units on a particular date on any of the foregoing bases, the VWAP of the Common
Units on such date shall be the fair market value as determined in good faith by
the Partnership in a commercially reasonable manner.

“Withdrawal Opinion of Counsel” has the meaning assigned to such term in Section
11.1(b).

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or other similar financing arrangement;
provided that when incurred it is the intent of the borrower to repay such
borrowings within 12 months from sources other than additional Working Capital
Borrowings.

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms; (b) references to Articles and Sections refer to Articles and
Sections of this Agreement; (c) the terms “include”, “includes”, “including” and
words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof”, “herein” and “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement. The General Partner has the power to construe and interpret this
Agreement and to act upon any such construction or interpretation. Any
construction or interpretation of this Agreement by the General Partner and any
action taken pursuant thereto and any determination made by the General Partner
in good faith shall, in each case, be conclusive and binding on all Record
Holders and all other Persons for all purposes.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

30



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

Section 2.1 Formation. The General Partner and the Organizational Limited
Partner have previously formed the Partnership as a limited partnership pursuant
to the provisions of the Delaware Act and hereby amend and restate the 2014
Agreement in its entirety. This amendment and restatement shall become effective
on the date of this Agreement. Except as expressly provided to the contrary in
this Agreement, the rights, duties (including fiduciary duties), liabilities and
obligations of the Partners and the administration, dissolution and termination
of the Partnership shall be governed by the Delaware Act.

Section 2.2 Name. The name of the Partnership shall be “Dominion Midstream
Partners, LP.” The Partnership’s business may be conducted under any other name
or names as determined by the General Partner, including the name of the General
Partner. The words “Limited Partnership,” “LP,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, and the registered
agent for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at 120 Tredegar Street, Richmond, Virginia
23219, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner determines to be necessary or appropriate. The address of
the General Partner shall be 120 Tredegar Street, Richmond, Virginia 23219, or
such other place as the General Partner may from time to time designate by
notice to the Limited Partners.

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to (a) engage directly in, or enter into
or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner, in its sole
discretion, and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would be reasonably likely to cause
the Partnership to be treated as

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

31



--------------------------------------------------------------------------------

an association taxable as a corporation or otherwise taxable as an entity for
U.S. federal income tax purposes. To the fullest extent permitted by law, the
General Partner shall have no duty or obligation to propose or approve, and may,
in its sole discretion, decline to propose or approve, the conduct by the
Partnership Group of any business.

Section 2.5 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

Section 2.6 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue in existence until the dissolution of the Partnership in accordance
with the provisions of Article XII. The existence of the Partnership as a
separate legal entity shall continue until the cancellation of the Certificate
of Limited Partnership as provided in the Delaware Act.

Section 2.7 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees, as the General Partner may determine. The
General Partner hereby declares and warrants that any Partnership assets for
which record title is held in the name of the General Partner or one or more of
its Affiliates or one or more nominees shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
or one or more of the Partnership’s designated Affiliates as soon as reasonably
practicable; provided, further, that, prior to the withdrawal or removal of the
General Partner or as soon thereafter as practicable, the General Partner shall
use reasonable efforts to effect the transfer of record title to the Partnership
and, prior to any such transfer, will provide for the use of such assets in a
manner satisfactory to the General Partner. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which record title to such Partnership assets is
held.

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

32



--------------------------------------------------------------------------------

Section 3.2 Management of Business. No Limited Partner, in its capacity as such,
shall participate in the operation, management or control (within the meaning of
the Delaware Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. No action taken by any Affiliate of the General Partner or any
officer, director, employee, manager, member, general partner, agent or trustee
of the General Partner or any of its Affiliates, or any officer, director,
employee, manager, member, general partner, agent or trustee of a Group Member,
in its capacity as such, shall be considered participating in the control of the
business of the Partnership by a limited partner of the Partnership (within the
meaning of Section 17-303(a) of the Delaware Act) nor shall any such action
affect, impair or eliminate the limitations on the liability of the Limited
Partners under this Agreement.

Section 3.3 Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.6, which shall continue to be applicable to the Persons
referred to therein, regardless of whether such Persons shall also be Limited
Partners, each Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership Group. Neither the Partnership nor any of the other
Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner.

Section 3.4 Rights of Limited Partners.

(a) Each Limited Partner shall have the right, for a purpose that is reasonably
related, as determined by the General Partner, to such Limited Partner’s
interest as a Limited Partner in the Partnership, upon reasonable written demand
stating the purpose of such demand and at such Limited Partner’s own expense, to
obtain:

(i) true and full information regarding the status of the business and financial
condition of the Partnership (provided, that the requirements of this
Section 3.4(a)(i) shall be satisfied if the Limited Partner is furnished the
Partnership’s most recent annual report and any subsequent quarterly or periodic
reports required to be filed (or which would be required to be filed) with the
Commission pursuant to Section 13 of the Exchange Act);

(ii) a current list of the name and last known business, residence or mailing
address of each Record Holder; and

(iii) a copy of this Agreement and the Certificate of Limited Partnership and
all amendments thereto, together with copies of the executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed.

(b) The rights pursuant to Section 3.4(a) replace in their entirety any rights
to information provided for in Section 17-305(a) of the Delaware Act and each of
the Partners, each other Person who acquires an interest in a Partnership
Interest and each other Person bound by this Agreement hereby agrees to the
fullest extent permitted by law that they do not have any rights as Partners to
receive any information either pursuant to Section 17-305(a) of the Delaware Act
or otherwise except for the information identified in Section 3.4(a).

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

33



--------------------------------------------------------------------------------

(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner
believes (A) is not in the best interests of the Partnership Group, (B) could
damage the Partnership Group or its business or (C) that any Group Member is
required by law or by agreement with any third party to keep confidential (other
than agreements with Affiliates of the Partnership the primary purpose of which
is to circumvent the obligations set forth in this Section 3.4).

(d) Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Partners, each other Person who acquires an
interest in a Partnership Interest and each other Person bound by this Agreement
hereby agrees to the fullest extent permitted by law that they do not have
rights to receive information from the Partnership or any Indemnitee for the
purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person.

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS

Section 4.1 Certificates. Notwithstanding anything to the contrary herein,
unless the General Partner shall determine otherwise in respect of some or all
of any or all classes of Partnership Interests, Partnership Interests shall not
be evidenced by certificates. Any Certificates that are issued shall be executed
on behalf of the Partnership by the Chairman of the Board, Chief Executive
Officer, any Executive Vice President or any Senior Vice President and the Chief
Financial Officer or the Secretary or any Assistant Secretary of the General
Partner. No Certificate for a class of Partnership Interests shall be valid for
any purpose until it has been countersigned by the Transfer Agent for such class
of Partnership Interests; provided, however, that if the General Partner elects
to cause the Partnership to issue Partnership Interests of such class in global
form, the Certificate shall be valid upon receipt of a certificate from the
Transfer Agent certifying that the Partnership Interests have been duly
registered in accordance with the directions of the Partnership. Subject to the
requirements of Section 6.7(c), if Common Units are evidenced by Certificates,
on or after the date on which Subordinated Units are converted into Common
Units, the Record Holders of such Subordinated Units (i) if the Subordinated
Units are evidenced by Certificates, may exchange such Certificates for
Certificates evidencing Common Units or (ii) if the Subordinated Units are not
evidenced by Certificates, shall be issued Certificates evidencing Common Units.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

34



--------------------------------------------------------------------------------

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.

(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.

(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued if the Record Holder
of the Certificate:

(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;

(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and

(iv) satisfies any other reasonable requirements imposed by the General Partner
or the Transfer Agent.

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, the Limited Partner
shall be precluded from making any claim against the Partnership, the General
Partner or the Transfer Agent for such transfer or for a new Certificate.

(c) As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.

Section 4.3 Record Holders. The Partnership and the General Partner shall be
entitled to recognize the Record Holder as the Partner with respect to any
Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person, regardless of whether the Partnership shall have
actual or other notice thereof, except as otherwise provided by law or any
applicable rule, regulation, guideline or requirement of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
Without limiting the foregoing, when a

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

35



--------------------------------------------------------------------------------

Person (such as a broker, dealer, bank, trust company or clearing corporation or
an agent of any of the foregoing) is acting as nominee, agent or in some other
representative capacity for another Person in acquiring and/or holding
Partnership Interests, as between the Partnership on the one hand, and such
other Persons on the other, such representative Person shall be (a) the Record
Holder of such Partnership Interest and (b) bound by this Agreement and shall
have the rights and obligations of a Partner hereunder as, and to the extent,
provided herein.

Section 4.4 Transfer Generally.

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction by which the holder of a
Partnership Interest assigns such Partnership Interest to another Person who is
or becomes a Partner, and includes a sale, assignment, gift, exchange or any
other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.

(c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of any Partner of
any or all of the shares of stock, membership interests, partnership interests
or other ownership interests in such Partner and the term “transfer” shall not
mean any such disposition.

Section 4.5 Registration and Transfer of Limited Partner Interests.

(a) The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests.

(b) The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions hereof, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute and deliver, and in the case of Certificates evidencing Limited Partner
Interests, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

36



--------------------------------------------------------------------------------

(c) By acceptance of the transfer of any Limited Partner Interests in accordance
with this Section 4.5 and except as provided in Section 4.8, each transferee of
a Limited Partner Interest (including any nominee holder or an agent or
representative acquiring such Limited Partner Interests for the account of
another Person) acknowledges and agrees to the provisions of Section 10.1(a).

(d) Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.7, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.

(e) The General Partner and its Affiliates shall have the right at any time to
transfer their Subordinated Units, Common Units and Incentive Distribution
Rights to one or more Persons.

Section 4.6 Transfer of the General Partner’s General Partner Interest.

(a) Subject to Section 4.6(b), the General Partner may at its option transfer
all or any part of its General Partner Interest without approval from any other
Partner.

(b) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability
under the Delaware Act of any Limited Partner or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for U.S. federal income tax purposes (to the extent not already so
treated or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest held by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.

Section 4.7 Restrictions on Transfers.

(a) Notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) violate the then
applicable federal or state securities laws or rules and regulations of the
Commission, any state securities

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

37



--------------------------------------------------------------------------------

commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for U.S. federal income tax purposes (to the extent not already so
treated or taxed).

(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if it determines, with the advice of counsel, that such restrictions
are necessary or advisable to (i) avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
U.S. federal income tax purposes or (ii) preserve the uniformity of the Limited
Partner Interests (or any class or classes thereof). The General Partner may
impose such restrictions by amending this Agreement; provided, however, that any
amendment that would result in the delisting or suspension of trading of any
class of Limited Partner Interests on the principal National Securities Exchange
on which such class of Limited Partner Interests is then listed or admitted to
trading must be approved, prior to such amendment being effected, by the holders
of a majority of the Outstanding Limited Partner Interests of such class.

(c) Nothing contained in this Agreement, other than Section 4.7(a), shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed or admitted to trading.

Section 4.8 Tax Eligibility Certificates; Non-Eligible Holders.

(a) The General Partner may upon demand or on a regular basis require Limited
Partners, and transferees of Limited Partner Interests in connection with a
transfer, to execute a Tax Eligibility Certificate or provide other information
as is necessary for the General Partner to determine if any such Limited
Partners or transferees are Non-Eligible Holders.

(b) If any Limited Partner fails to furnish to the General Partner within a
reasonable period requested proof of its (and its owners’) status as an Eligible
Holder, or if upon receipt of such Tax Eligibility Certificate or other
requested information the General Partner determines that a Limited Partner (or
its owner) is a Non-Eligible Holder, the Partnership Interests owned by such
Limited Partner shall be subject to redemption in accordance with the provisions
of Section 4.9. In addition, the General Partner shall be substituted and
treated as the owner of all Partnership Interests owned by a Non-Eligible
Holder.

(c) The General Partner shall, in exercising voting rights in respect of
Partnership Interests held by it on behalf of Non-Eligible Holders, cast such
votes in the same manner and in the same ratios as the votes of Partners
(including the General Partner and its Affiliates) in respect of Partnership
Interests other than those of Non-Eligible Holders are cast.

(d) Upon dissolution of the Partnership, a Non-Eligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

38



--------------------------------------------------------------------------------

equivalent thereof, and the Partnership shall provide cash in exchange for an
assignment of the Non-Eligible Holder’s share of any distribution in kind. Such
payment and assignment shall be treated for purposes hereof as a purchase by the
Partnership from the Non-Eligible Holder of the portion of his Partnership
Interest representing his right to receive his share of such distribution in
kind.

(e) At any time after he can and does certify that he has become an Eligible
Holder, a Non-Eligible Holder may, upon application to the General Partner,
request that with respect to any Partnership Interests of such Non-Eligible
Holder not redeemed pursuant to Section 4.9, such Non-Eligible Holder be
admitted as a Partner, and upon approval of the General Partner, such
Non-Eligible Holder shall be admitted as a Partner and shall no longer
constitute a Non-Eligible Holder and the General Partner shall cease to be
deemed to be the owner in respect of such Non-Eligible Holder’s Partnership
Interests.

(f) If at any time the General Partner determines, with the advice of counsel,
that any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of a Limited Partner or, if relevant, its
owner(s), then the General Partner may adopt such amendments to this Agreement
as it determines to be necessary or appropriate to obtain such proof of the
nationality, citizenship or other related status of the Limited Partners and, if
relevant, their owners as the General Partner determines to be necessary or
appropriate to eliminate or mitigate the risk of cancellation or forfeiture of
any properties or interests therein, including provisions similar to those
contained herein for Eligible Taxable Holders.

Section 4.9 Redemption of Partnership Interests of Non-Eligible Holders.

(a) If at any time a Partner fails to furnish a Tax Eligibility Certificate or
other information requested within the period of time specified in amendments
adopted pursuant to Section 4.8 or if upon receipt of such Tax Eligibility
Certificate, the General Partner determines, with the advice of counsel, that a
Partner is a Non-Eligible Holder, the Partnership may, unless the Partner
establishes to the satisfaction of the General Partner that such Partner is an
Eligible Holder or has transferred his Limited Partner Interests to a Person who
is an Eligible Holder and who furnishes a Tax Eligibility Certificate to the
General Partner prior to the date fixed for redemption as provided below, redeem
the Partnership Interest of such Partner as follows:

(i) The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Partner, at his last address
designated on the records of the Partnership or the Transfer Agent, as
applicable, by registered or certified mail, postage prepaid. The notice shall
be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

39



--------------------------------------------------------------------------------

Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which the Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.

(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the lesser of (a) the Current Market Price (the date of determination
of which shall be the date fixed for redemption) of Partnership Interests of the
class to be so redeemed or (b) the price paid for such Partnership Interests by
the Partner, in either case, multiplied by the number of Partnership Interests
of each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.

(iii) The Partner or his duly authorized representative shall be entitled to
receive the payment for the Redeemable Interests at the place of payment
specified in the notice of redemption on the redemption date (or, if later in
the case of Redeemable Interests evidenced by Certificates, upon surrender by or
on behalf of the Partner at the place specified in the notice of redemption, of
the Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).

(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.

(b) The provisions of this Section 4.9 shall also be applicable to Partnership
Interests held by a Partner as nominee of a Person determined to be a
Non-Eligible Holder.

(c) Nothing in this Section 4.9 shall prevent the recipient of a notice of
redemption from transferring his Partnership Interest before the redemption date
if such transfer is otherwise permitted under this Agreement. Upon receipt of
notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Partnership Interest certifies to
the satisfaction of the General Partner that he is an Eligible Holder. If the
transferee fails to make such certification, such redemption will be effected
from the transferee on the original redemption date.

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1 Organizational Contributions; Contributions by the General Partner
and its Affiliates.

(a) In connection with the formation of the Partnership under the Delaware Act,
the General Partner has been admitted as the General Partner of the Partnership.
The

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

40



--------------------------------------------------------------------------------

Organizational Limited Partner made an initial Capital Contribution to the
Partnership in the amount of $1,000.00 in the form of a receivable to be settled
in cash in exchange for a Limited Partner Interest equal to a 100% Percentage
Interest and has been admitted as a Limited Partner of the Partnership. As of
the Closing Date, and effective with the admission of another Limited Partner to
the Partnership, the interests of the Organizational Limited Partner were
redeemed as provided in the Contribution Agreement and the initial Capital
Contributions of the Organizational Limited Partner were refunded. One-hundred
percent of any interest or other profit that may have resulted from the
investment or other use of such initial Capital Contributions was allocated and
distributed to the Organizational Limited Partner.

(b) On the Closing Date and pursuant to the Contribution Agreement, the
Organizational Limited Partner contributed to the Partnership, as a Capital
Contribution, the Contributed Interests (as defined in the Contribution
Agreement) in exchange for (i) the issuance to the Organizational Limited
Partner of 11,847,789 Common Units, 31,972,789 Subordinated Units, and the right
to receive the Deferred Issuance and Distribution and (ii) the issuance to the
General Partner of the Incentive Distribution Rights.

Section 5.2 Contributions by Initial Limited Partners.

(a) On the Closing Date and pursuant to the Underwriting Agreement, each
Underwriter contributed cash to the Partnership in exchange for the issuance by
the Partnership of Common Units to each Underwriter, all as set forth in the
Underwriting Agreement.

(b) Upon the exercise of the Over-Allotment Option, each Underwriter contributed
cash to the Partnership in exchange for the issuance by the Partnership of
Common Units to each Underwriter, all as set forth in the Underwriting
Agreement.

Section 5.3 Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon liquidation of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.

Section 5.4 Capital Accounts.

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions with respect to such Partnership Interest
and (ii) all items of Partnership income and gain computed in accordance with
Section 5.4(b) and

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

41



--------------------------------------------------------------------------------

allocated with respect to such Partnership Interest pursuant to Section 6.1, and
decreased by (x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made to the Partner with respect to such
Partnership Interest, provided that the Capital Account of a Partner shall not
be reduced by the amount of any distributions made with respect to Restricted
Common Units held by such Partner, and (y) all items of Partnership deduction
and loss computed in accordance with Section 5.4(b) and allocated with respect
to such Partnership Interest pursuant to Section 6.1. For the avoidance of
doubt, each Series A Preferred Unit will be treated as a partnership interest in
the Partnership that is “convertible equity” within the meaning of Treasury
Regulation Section 1.721-2(g)(3), and, therefore, each holder of a Series A
Preferred Unit will be treated as a partner in the Partnership. The initial
Capital Account balance in respect of each Series A Preferred Unit shall be the
Series A Issue Price, as such amount may be adjusted for any reduction
attributable to expenses reimbursable under the Series A Purchase Agreement.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for that
purpose), provided, that:

(i) Solely for purposes of this Section 5.4, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for U.S. federal income tax purposes and (y) any other partnership, limited
liability company, unincorporated business or other entity classified as a
partnership for U.S. federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.

(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

(iii) The computation of all items of income, gain, loss and deduction shall be
made (x) except as otherwise provided in this Agreement and Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), without regard to any election under Section 754
of the Code that may be made by the Partnership, and (y) as to those items
described in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to
the fact that such items are not includable in gross income or are neither
currently deductible nor capitalized for U.S. federal income tax purposes.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

42



--------------------------------------------------------------------------------

(iv) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Section 734(b) of the Code (including pursuant to Treasury
Regulation Section 1.734-2(b)(1)) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.

(v) In the event the Carrying Value of Partnership property is adjusted pursuant
to Section 5.4(d), any Unrealized Gain resulting from such adjustment shall be
treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.

(vi) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the property’s
Carrying Value as of such date.

(vii) Any deductions for depreciation, cost recovery or amortization
attributable to any Contributed Property or Adjusted Property shall be
determined under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2).

(viii) To the extent required by Treasury Regulation Section 1.752-7, the Gross
Liability Value of each Liability of the Partnership described in Treasury
Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times as provided
in this Agreement for an adjustment to Carrying Values. The amount of any such
adjustment shall be treated for purposes hereof as an item of loss (if the
adjustment increases the Carrying Value of such Liability of the Partnership) or
an item of gain (if the adjustment decreases the Carrying Value of such
Liability of the Partnership).

(c) (i) Except as otherwise provided in this Section 5.4(c), a transferee of a
Partnership Interest shall succeed to a pro rata portion of the Capital Account
of the transferor relating to the Partnership Interest so transferred.

(ii) Subject to Section 6.7(b), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.6 by a holder thereof (in each case, other than a
transfer to an Affiliate unless the General Partner elects to have this
subparagraph 5.4(c)(ii) apply), the Capital Account maintained for such Person
with respect to its Subordinated Units or converted Subordinated Units will
(A) first, be allocated to the Subordinated Units or converted Subordinated
Units to be transferred in an amount equal to the product of (x) the number of
such Subordinated Units or converted Subordinated Units to be transferred and
(y) the Per Unit Capital Amount for a Common Unit, and (B) second, any remaining
balance in such Capital Account will be retained by the transferor, regardless
of whether it has retained any Subordinated Units or converted Subordinated
Units. Following any such allocation, the transferor’s Capital Account, if any,
maintained with respect to the retained Subordinated Units or retained converted
Subordinated Units, if

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

43



--------------------------------------------------------------------------------

any, will have a balance equal to the amount allocated under clause (B) above,
and the transferee’s Capital Account established with respect to the transferred
Subordinated Units or transferred converted Subordinated Units will have a
balance equal to the amount allocated under clause (A) above.

(iii) Subject to Section 6.8(b), immediately prior to the transfer of an IDR
Reset Common Unit by a holder thereof (other than a transfer to an Affiliate
unless the General Partner elects to have this subparagraph 5.4(c)(iii) apply),
the Capital Account maintained for such Person with respect to its IDR Reset
Common Units will (A) first, be allocated to the IDR Reset Common Units to be
transferred in an amount equal to the product of (x) the number of such IDR
Reset Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any IDR
Reset Common Units. Following any such allocation, the transferor’s Capital
Account, if any, maintained with respect to the retained IDR Reset Common Units,
if any, will have a balance equal to the amount allocated under clause
(B) above, and the transferee’s Capital Account established with respect to the
transferred IDR Reset Common Units will have a balance equal to the amount
allocated under clause (A) above.

(d) (i) Consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership Interests for
cash or Contributed Property, the issuance of a Noncompensatory Option, the
issuance of Partnership Interests as consideration for the provision of services
(including upon the lapse of a “substantial risk of forfeiture” with respect to
a Restricted Common Unit), the issuance of IDR Reset Common Units pursuant to
Section 5.10, the conversion of the Combined Interest to Common Units pursuant
to Section 11.3(b), or the conversion of Series A Preferred Units to Common
Units pursuant to Section 5.11(b), the Carrying Value of each Partnership
property immediately prior to such issuance or after such conversion shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property; provided, however, that in the event
of the issuance of a Partnership Interest pursuant to the exercise of a
Noncompensatory Option (which, for purposes hereof, shall include any conversion
of Series A Preferred Units to Common Units pursuant to Section 5.11(b)(vi))
where the right to share in Partnership capital represented by such Partnership
Interest differs from the consideration paid to acquire and exercise such
option, the Carrying Value of each Partnership property immediately after the
issuance of such Partnership Interest shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property and the Capital Accounts of the Partners shall be adjusted in a manner
consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(s); provided
further, however, that in the event of an issuance of Partnership Interests for
a de minimis amount of cash or Contributed Property, in the event of an issuance
of a Noncompensatory Option to acquire a de minimis Partnership Interest or in
the event of an issuance of a de minimis amount of Partnership Interests as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. In determining such Unrealized Gain or Unrealized Loss, the
aggregate fair market value of all Partnership property (including cash or cash
equivalents) immediately prior

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

44



--------------------------------------------------------------------------------

to the issuance of additional Partnership Interests (or, in the case of a
Revaluation Event resulting from the exercise of a Noncompensatory Option
(which, for purposes hereof, shall include any conversion of Series A Preferred
Units to Common Units pursuant to Section 5.11(b)(vi)), immediately after the
issuance of the Partnership Interest acquired pursuant to the exercise of such
Noncompensatory Option) shall be determined by the General Partner using such
method of valuation as it may adopt; provided, however, that the General
Partner, in arriving at such valuation, must take fully into account the fair
market value of the Partnership Interests of all Partners at such time and must
make such adjustments to such valuation as required by Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2). If, after making the allocations of Unrealized
Gain and Unrealized Loss as set forth in Section 6.1(d)(xiii), the Capital
Account of each Partner with respect to each Conversion Unit received upon such
conversion of the Limited Partner Interest is less than the Per Unit Capital
Amount for a then Outstanding Initial Common Unit, then, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), Capital Account balances
shall be reallocated between the Partners holding Common Units (other than
Conversion Units) and Partners holding Conversion Units so as to cause the
Capital Account of each Partner holding a Conversion Unit to equal, on a per
Unit basis with respect to each such Conversion Unit, the Per Unit Capital
Amount for a then Outstanding Initial Common Unit. In making its determination
of the fair market values of individual properties, the General Partner may
first determine an aggregate value for the assets of the Partnership that takes
into account the current trading price of the Common Units, the fair market
value of all other Partnership Interests at such time and the amount of
Partnership Liabilities. The General Partner may allocate such aggregate value
among the individual properties of the Partnership (in such manner as it
determines appropriate). Absent a contrary determination by the General Partner,
the aggregate fair market value of all Partnership assets (including cash or
cash equivalents) immediately prior to a Revaluation Event shall be the value
that would result in the Capital Account for each Common Unit that is
Outstanding prior to such Revaluation Event being equal to the Event Issue
Value.

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any distribution to a Partner of any Partnership property
(other than a distribution of cash that is not in redemption or retirement of a
Partnership Interest), the Carrying Value of all Partnership property shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property. In determining such Unrealized Gain
or Unrealized Loss the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to a distribution shall
(A) in the case of a distribution other than one made pursuant to Section 12.4,
be determined in the same manner as that provided in Section 5.4(d)(i) or (B) in
the case of a liquidating distribution pursuant to Section 12.4, be determined
by the Liquidator using such method of valuation as it may adopt.

Section 5.5 Issuances of Additional Partnership Interests and Derivative
Instruments.

(a) Subject to Section 5.7 and Section 5.11(b)(iv), the Partnership may issue
additional Partnership Interests and Derivative Instruments for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

45



--------------------------------------------------------------------------------

(b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.5(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may or shall be required to redeem the
Partnership Interest (including sinking fund provisions); (v) whether such
Partnership Interest is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Partnership Interest will be issued, evidenced by
Certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Partnership Interest; and (viii) the right, if
any, of each such Partnership Interest to vote on Partnership matters, including
matters relating to the relative rights, preferences and privileges of such
Partnership Interest.

(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Instruments pursuant to this Section 5.5, (ii) the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, (iii) the issuance of Common Units pursuant to Section 5.10,
(iv) reflecting admission of such additional Limited Partners in the books and
records of the Partnership as the Record Holders of such Limited Partner
Interests and (v) all additional issuances of Partnership Interests. The General
Partner shall determine the relative rights, powers and duties of the holders of
the Units or other Partnership Interests being so issued. The General Partner
shall do all things necessary to comply with the Delaware Act and is authorized
and directed to do all things that it determines to be necessary or appropriate
in connection with any future issuance of Partnership Interests or in connection
with the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, including compliance with any statute, rule, regulation or
guideline of any federal, state or other governmental agency or any National
Securities Exchange on which the Units or other Partnership Interests are listed
or admitted to trading.

(d) No fractional Units shall be issued by the Partnership.

Section 5.6 Conversion of Subordinated Units.

(a) All of the Subordinated Units shall convert into Common Units on a
one-for-one basis on the first Business Day following the distribution pursuant
to Section 6.3(a) in respect of the final full Quarter of the Subordination
Period.

(b) The Subordinated Units may convert into Common Units on a one-for-one basis
as set forth in, and pursuant to the terms of, Section 11.4.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

46



--------------------------------------------------------------------------------

Section 5.7 Limited Preemptive Right. Except as provided in this Section 5.7 or
as otherwise provided in a separate agreement by the Partnership, no Person
shall have any preemptive, preferential or other similar right with respect to
the issuance of any Partnership Interest, whether unissued, held in the treasury
or hereafter created. The General Partner shall have the right, which it may
from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.
The determination by the General Partner to exercise (or refrain from
exercising) its right pursuant to the immediately preceding sentence shall be a
determination made in its individual capacity. After the Series A Issuance Date,
for as long as any Purchaser or any of its Affiliates owns any Series A
Preferred Units, such Purchaser (or its Affiliate designees) shall have the
right to purchase any Series A Preferred Units or Series A Parity Securities
proposed to be issued by the Partnership (other than any Series A PIK Units) to
any Person other than DRI or any of its Affiliates in the same proportion as the
number of Series A Preferred Units then owned by such Purchaser and its
Affiliates has to the aggregate number of Series A Preferred Units then
Outstanding, on the same terms and conditions that apply to all offerees in such
transaction. In the event of a proposed transaction giving rise to any
Purchaser’s preemptive rights, the Partnership shall provide notice to such
Purchaser no later than 20 Business Days prior to the expected consummation of
such transaction. Such Purchaser shall provide notice of its election to
exercise its preemptive rights within 10 Business Days after receipt of the
notice from the Partnership described in the immediately preceding sentence.

Section 5.8 Splits and Combinations.

(a) The Partnership may make a distribution of Partnership Interests to all
Record Holders or may effect a subdivision or combination of Partnership
Interests. Upon any such event, each Partner shall have the same Percentage
Interest in the Partnership as before such event (subject to the effect of
Section 5.8(d) and Section 5.11(b)(vi)(E)), and any amounts calculated on a per
Unit basis (including any Common Unit Arrearage or Cumulative Common Unit
Arrearage) or stated as a number of Units shall be proportionately adjusted
retroactive to the beginning of the Partnership.

(b) Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice.

(c) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates to the Record Holders of Partnership
Interests as of the applicable Record Date representing the new number of
Partnership Interests held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

47



--------------------------------------------------------------------------------

smaller total number of Partnership Interests Outstanding, the Partnership shall
require, as a condition to the delivery to a Record Holder of such new
Certificate, the surrender of any Certificate held by such Record Holder
immediately prior to such Record Date.

(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.5(d) and this Section 5.8(d), each fractional Unit
shall be rounded to the nearest whole Unit (and a 0.5 Unit shall be rounded to
the next higher Unit).

Section 5.9 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-607 or 17-804 of the Delaware Act.

Section 5.10 Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.

(a) Subject to the provisions of this Section 5.10, the holder of the Incentive
Distribution Rights (or, if there is more than one holder of the Incentive
Distribution Rights, the holders of a majority in interest of the holders of
Incentive Distribution Rights) shall have the option, at any time when there are
no Subordinated Units outstanding and the Partnership has made a distribution
pursuant to Section 6.4(a)(vii) or Section 6.4(b)(v) for each of the four most
recently completed Quarters, to make an election (the “IDR Reset Election”) to
cause the Target Distributions to be reset in accordance with the provisions of
Section 5.10(e) and, in connection therewith, the holder or holders of the
Incentive Distribution Rights will become entitled to receive their Pro Rata
share of a number of Common Units (the “IDR Reset Common Units”) equal to the
result of dividing (i) the amount of cash distributions made by the Partnership
for the Quarter immediately preceding the giving of the Reset Notice in respect
of the Incentive Distribution Rights by (ii) the cash distribution made by the
Partnership in respect of each Common Unit for the Quarter immediately preceding
the giving of the Reset Notice (the “Reset MQD”) (the number of Common Units
determined by such quotient is referred to herein as the “Aggregate Quantity of
IDR Reset Common Units”). The making of the IDR Reset Election in the manner
specified in Section 5.10(b) shall cause the Target Distributions to be reset in
accordance with the provisions of Section 5.10(e) and, in connection therewith,
the holder or holders of the Incentive Distribution Rights will become entitled
to receive Common Units on the basis specified above, without any further
approval required by the General Partner or the Unitholders, at the time
specified in Section 5.10(c) unless the IDR Reset Election is rescinded pursuant
to Section 5.10(d).

(b) To exercise the right specified in Section 5.10(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

48



--------------------------------------------------------------------------------

the Partnership of such Reset Notice, the Partnership shall deliver a written
notice to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the aggregate number of Common Units that each
holder of Incentive Distribution Rights will be entitled to receive.

(c) The holder or holders of the Incentive Distribution Rights will be entitled
to receive the Aggregate Quantity of IDR Reset Common Units on the fifteenth
Business Day after receipt by the Partnership of the Reset Notice; provided,
however, that the issuance of Common Units to the holder or holders of the
Incentive Distribution Rights shall not occur prior to the approval of the
listing or admission for trading of such Common Units by the principal National
Securities Exchange upon which the Common Units are then listed or admitted for
trading if any such approval is required pursuant to the rules and regulations
of such National Securities Exchange.

(d) If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the
Common Units to be issued pursuant to this Section 5.10 on or before the 30th
calendar day following the Partnership’s receipt of the Reset Notice and such
approval is required by the rules and regulations of such National Securities
Exchange, then the holder of the Incentive Distribution Rights (or, if there is
more than one holder of the Incentive Distribution Rights, the holders of a
majority in interest of the Incentive Distribution Rights) shall have the right
to either rescind the IDR Reset Election or elect to receive other Partnership
Interests having such terms as the General Partner may approve that will provide
(i) the same economic value, in the aggregate, as the Aggregate Quantity of IDR
Reset Common Units would have had at the time of the Partnership’s receipt of
the Reset Notice, as determined by the General Partner, and (ii) for the
subsequent conversion (on terms acceptable to the National Securities Exchange
upon which the Common Units are then traded) of such Partnership Interests into
Common Units within not more than 12 months following the Partnership’s receipt
of the Reset Notice upon the satisfaction of one or more conditions that are
reasonably acceptable to the holder of the Incentive Distribution Rights (or, if
there is more than one holder of the Incentive Distribution Rights, the holders
of a majority in interest of the Incentive Distribution Rights).

(e) The Target Distributions shall be adjusted at the time of the issuance of
Common Units or other Partnership Interests pursuant to this Section 5.10 such
that (i) the Minimum Quarterly Distribution shall be reset to be equal to the
Reset MQD, (ii) the First Target Distribution shall be reset to equal 115% of
the Reset MQD, (iii) the Second Target Distribution shall be reset to equal 125%
of the Reset MQD and (iv) the Third Target Distribution shall be reset to equal
150% of the Reset MQD.

(f) Upon the issuance of IDR Reset Common Units pursuant to Section 5.10(a) (or
other Partnership Interests as described in Section 5.10(d)), the Capital
Account maintained with respect to the Incentive Distribution Rights shall
(i) first, be allocated to IDR Reset Common Units (or other Partnership
Interests) in an amount equal to the product of (A) the Aggregate Quantity of
IDR Reset Common Units (or other Partnership Interests) and (B) the Per Unit
Capital Amount for an Initial Common Unit, and (ii) second, any remaining
balance

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

49



--------------------------------------------------------------------------------

in such Capital Account will be retained by the holder(s) of the Incentive
Distribution Rights. If there is not a sufficient Capital Account associated
with the Incentive Distribution Rights to allocate the full Per Unit Capital
Amount for an Initial Common Unit to the IDR Reset Common Units in accordance
with clause (i) of this Section 5.10(f), the IDR Reset Common Units shall be
subject to Section 6.1(d)(x)(B) and Section 6.1(d)(x)(C).

Section 5.11 Establishment of Series A Preferred Units

(a) General. There is hereby created a class of Units designated as “Series A
Convertible Preferred Units” (such Series A Convertible Preferred Units,
together with any Series A PIK Units, the “Series A Preferred Units”), with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as set forth in this Section 5.11 and elsewhere in
this Agreement.

(b) Rights of Series A Preferred Units. The Series A Preferred Units shall have
the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:

(i) Distributions.

(A) Subject to Section 5.11(b)(i)(B), commencing with the Quarter ending on
December 31, 2016, subject to Section 5.11(b)(i)(D), the Record Holders of the
Series A Preferred Units as of the applicable Record Date for each Quarter shall
be entitled to receive, in respect of each outstanding Series A Preferred Unit,
cumulative distributions in respect of such Quarter equal to the sum of (1) the
Series A Distribution Amount for such Quarter and (2) any Series A Unpaid
Distributions (collectively, a “Series A Quarterly Distribution”). With respect
to any Quarter (or portion thereof for which a Series A Quarterly Distribution
is due) ending on or prior to December 31, 2018 (the “Initial Distribution
Period”), such Series A Quarterly Distribution shall be paid, as determined by
the General Partner, in Series A PIK Units, in cash, or in a combination of
Series A PIK Units and cash. For any Quarter ending after the Initial
Distribution Period, all Series A Quarterly Distributions shall be paid in cash.
If, during the Initial Distribution Period, the General Partner elects to pay
all or any portion of a Series A Quarterly Distribution in Series A PIK Units,
the number of Series A PIK Units to be issued in connection with such Series A
Quarterly Distribution shall equal the quotient of (A) the applicable Series A
Distribution Amount (or portion thereof to be paid in Series A PIK Units)
divided by (B) the Series A Issue Price; provided, that instead of issuing any
fractional Series A PIK Unit, the Partnership shall round the number of Series A
PIK Units issued to each Series A Preferred Unitholder down to the nearest whole
Series A PIK Unit and pay cash in lieu of any resulting fractional unit (with
the amount of such cash payment being based on the value of such fractional
Series A PIK Unit, which shall be the product of the Closing Price of the Common
Units on the Record Date for such Series A Quarterly Distribution multiplied by
the number of Series A Conversion Units into which such fractional Series A PIK
Units would be convertible at the applicable Series A Conversion Rate on such
Record Date (without regard to whether any Series A Preferred Units are then
convertible)). Each Series A Quarterly Distribution shall be payable quarterly
by no later than the earlier of 60 days after the end of the

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

50



--------------------------------------------------------------------------------

applicable Quarter (each such payment date, a “Series A Distribution Payment
Date”). If the General Partner establishes an earlier Record Date for any
distribution to be made by the Partnership on other Partnership Interests in
respect of any Quarter, then the Record Date established pursuant to this
Section 5.11(b)(i) for a Series A Quarterly Distribution in respect of such
Quarter shall be the same Record Date. For the avoidance of doubt, subject to
Section 5.11(b)(i)(D), the Series A Preferred Units shall not be entitled to any
distributions made pursuant to Section 6.4 for any Quarter so long as the Series
A Quarterly Distribution has been declared and paid in full (including any
Series A Unpaid Distributions comprising part thereof) in accordance with this
Section 5.11(b)(i) on the Series A Preferred Units with respect to such Quarter.

(B) If the Partnership fails to pay in full the Series A Distribution Amount of
any Series A Quarterly Distribution (in cash or Series A PIK Units) when due for
any Quarter during the Initial Distribution Period, then the Series A Preferred
Unitholders entitled to such unpaid Series A Quarterly Distribution shall be
deemed to have nonetheless received such Series A Quarterly Distribution in
Series A PIK Units and, accordingly, shall have all other rights under this
Agreement as if such Series A PIK Units had, in fact, been issued on the date
such distribution was due. If the Partnership fails to pay in full the Series A
Distribution Amount of any Series A Quarterly Distribution in accordance with
Section 5.11(b)(i)(A) when due for any Quarter following the Initial
Distribution Period, then from and after the first date of such failure and
continuing until such failure is cured by payment in full in cash of all such
arrearages, (1) the amount of such unpaid cash distributions (on a per Series A
Preferred Unit basis, “Series A Unpaid Distributions”) unless and until paid
will accrue and accumulate from and including the first day of the Quarter
immediately following the Quarter in respect of which such payment is due until
paid in full and (2) the Partnership shall not be permitted to, and shall not,
declare or make, any distributions, redemptions or repurchases in respect of any
Series A Junior Securities or Series A Parity Securities (including, for the
avoidance of doubt, with respect to the Quarter for which the Partnership first
failed to pay in full the Series A Distribution Amount of any Series A Quarterly
Distribution in cash when due); provided, however, that distributions may be
declared and paid on the Series A Preferred Units and the Series A Parity
Securities so long as such distributions are declared and paid pro rata so that
amounts of distributions declared per Series A Preferred Unit and Series A
Parity Security shall in all cases bear to each other the same ratio that
accrued and accumulated distributions per Series A Preferred Unit and Series A
Parity Security bear to each other.

(C) The aggregate Series A Distribution Amount (excluding any portion paid in
Series A PIK Units) shall be paid out of cash and cash equivalents that is
deemed to be Operating Surplus for the applicable Quarter. To the extent that
any portion of a Series A Quarterly Distribution to be paid in cash with respect
to any Quarter exceeds the amount of cash and cash equivalents that is deemed to
be Operating Surplus for such Quarter, the amount of cash equal to the cash and
cash equivalents that is deemed to be Operating Surplus for such Quarter will be
paid to the Series A Preferred Unitholders Pro Rata and the balance of such
Series A Quarterly Distribution shall be unpaid and shall constitute an
arrearage and shall accrue and accumulate as set forth in Section 5.11(b)(i)(B).

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

51



--------------------------------------------------------------------------------

(D) Notwithstanding anything in this Section 5.11(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit,
(i) with respect to a distribution to be made to Record Holders as of the Record
Date preceding such conversion, the Record Holder as of such Record Date of such
Series A Preferred Unit shall be entitled to receive such distribution in
respect of such Series A Preferred Unit on the corresponding Series A
Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Series A Preferred
Unit was converted on the payment date thereof, and (ii) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder as of such Record Date of the Common Units into
which such Series A Preferred Unit was converted shall be entitled to receive
such distribution in respect of such converted Common Units on the payment date
thereof, but shall not be entitled to receive such distribution in respect of
such Series A Preferred Unit on the corresponding Series A Distribution Payment
Date. For the avoidance of doubt, if a Series A Preferred Unit is converted into
Common Units pursuant to the terms hereof following a Record Date but prior to
the corresponding Series A Distribution Payment Date, then the Record Holder of
such Series A Preferred Unit as of such Record Date shall nonetheless remain
entitled to receive on the Series A Distribution Payment Date a distribution in
respect of such Series A Preferred Unit pursuant to Section 5.11(b)(i)(A) and,
until such distribution is received, Section 5.11(b)(i)(B) shall continue to
apply.

(E) Notwithstanding anything in Article VI to the contrary, the holders of the
Incentive Distribution Rights shall not be entitled to receive distributions or
allocations of income or gain that correspond or relate to amounts distributed
or allocated to Unitholders in respect of Series A Preferred Units.

(F) When any Series A PIK Units are payable to a Series A Preferred Unitholder
pursuant to this Section 5.11, the Partnership shall issue the Series A PIK
Units to such holder in accordance with Section 5.11(b)(i)(A) (the date of
issuance of such Series A PIK Units, the “Series A PIK Payment Date”). On the
Series A PIK Payment Date, the Partnership shall have the option to (i) issue to
such Series A Preferred Unitholder a certificate or certificates for the number
of Series A PIK Units to which such Series A Preferred Unitholder shall be
entitled, or (ii) cause the Transfer Agent to make a notation in book entry form
in the books of the Partnership, and all such Series A PIK Units shall, when so
issued, be duly authorized, validly issued, fully paid and non-assessable
Limited Partner Interests, except as such non-assessability may be affected by
Section 17-607 or 17-804 of the Delaware Act, and shall be free from preemptive
rights and free of any lien, claim, rights or encumbrances, other than those
arising under the Delaware Act or this Agreement.

(G) For purposes of maintaining Capital Accounts, if the Partnership issues one
or more Series A PIK Units with respect to a Series A Unit, (i) the Partnership
shall be treated as distributing cash with respect to such Series A Preferred
Unit in an amount equal to the Series A Issue Price of the Series A PIK Unit
issued in payment of the Series A Quarterly Distribution and (ii) the holder of
such Series A Preferred Unit shall be treated as having contributed to the
Partnership in exchange for such newly issued Series A PIK Unit an amount of
cash equal to the Series A Issue Price.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

52



--------------------------------------------------------------------------------

(ii) Issuance of the Series A Preferred Units. The Series A Preferred Units
(other than the Series A PIK Units) shall be issued by the Partnership on the
date hereof (A) pursuant to the terms and conditions of the Series A Purchase
Agreement and (B) to DRI or its Affiliates up to the number of Series A
Preferred Units such that, when multiplying the number of such Series A
Preferred Units by the Series A Preferred Unit Purchase Price (as defined in the
Series A Purchase Agreement), the result is equal to $300 million, with any
fractional Series A Preferred Units being rounded to the nearest whole number of
Series A Preferred Units.

(iii) Voting Rights.

(A) Except as provided in Section 5.11(b)(iii)(B), the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units as a single class, so
that each Outstanding Series A Preferred Unit will be entitled to one vote for
each Common Unit into which such Series A Preferred Unit would be convertible at
the then applicable Series A Conversion Rate (regardless of whether the Series A
Preferred Units are then convertible) on each matter with respect to which each
Record Holder of a Common Unit is entitled to vote. Each reference in this
Agreement to a vote of Record Holders of Common Units shall be deemed to be a
reference to the Record Holders of Common Units and Series A Preferred Units,
voting together as a single class during any period in which any Series A
Preferred Units are Outstanding.

(B) Except as provided in Section 5.11(b)(iii)(C), notwithstanding any other
provision of this Agreement, in addition to all other requirements imposed by
Delaware law, and all other voting rights granted under this Agreement, the
affirmative vote of the Record Holders of the Series A Required Voting
Percentage shall be required for any amendment to this Agreement or the
Certificate of Limited Partnership (including by merger or otherwise or any
amendment contemplated by and made in accordance with Section 5.11(b)(iv)) that
is adverse (other than in a de minimis manner) to any of the rights, preferences
and privileges of the Series A Preferred Units. Without limiting the generality
of the preceding sentence, any amendment shall be deemed to have such an adverse
impact that is not de minimis if such amendment would:

(1) Reduce the Series A Distribution Amount, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel any accrued
and unpaid distributions on the Series A Preferred Units or any interest accrued
thereon (including any Series A Unpaid Distributions, Series A Partial Period
Distributions or Series A PIK Units), or change the seniority rights of the
Series A Preferred Unitholders as to the payment of distributions in relation to
the holders of any other class or series of Partnership Interests;

(2) Reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

53



--------------------------------------------------------------------------------

Partnership, or change the seniority of the liquidation preferences of the
Record Holders of the Series A Preferred Units in relation to the rights upon
liquidation of the holders of any other class or series of Partnership
Interests; or

(3) Make the Series A Preferred Units redeemable or convertible at the option of
the Partnership other than as set forth herein.

(C) Notwithstanding anything to the contrary in this Section 5.11(b)(iii), in no
event shall the consent of the Series A Preferred Unitholders, as a separate
class, be required in connection with any Series A Change of Control or
Partnership Restructuring Event. For the avoidance of doubt, the foregoing shall
not limit the voting rights of any Series A Preferred Unitholder in connection
with any vote of Record Holders of Common Units and Series A Preferred Units
together as a single class that may be required.

(D) Notwithstanding any other provision of this Agreement, in addition to all
other voting rights granted under this Agreement, the Partnership shall not
declare or pay any distribution from Capital Surplus without the affirmative
vote of the Record Holders of the Series A Required Voting Percentage.

(iv) No Series A Senior Securities; Series A Parity Securities. Other than
issuances contemplated by the Series A Purchase Agreement, the Partnership shall
not, without the affirmative vote of the Record Holders of the Series A Required
Voting Percentage, issue any (A) Series A Senior Securities (or amend the
provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Senior Securities) or (B) Series A
Parity Securities (or amend the provisions of any class of Partnership Interests
to make such class of Partnership Interests a class of Series A Parity
Securities) or Series A Preferred Units; provided that, without the consent of
the holders of Outstanding Series A Preferred Units (but without prejudice to
their rights under Section 5.11(b)(iii)(A)), the Partnership may issue (1) at
any time in the aggregate, up to the greater of (a) an aggregate $[300] million4
of Series A Parity Securities and (b) a number of Series A Parity Securities
such that, as of the date of the issuance of the Series A Parity Securities, the
aggregate number of Series A Parity Securities, together with the Series A
Preferred Units, in each case on an as-converted basis (or, if the Series A
Parity Securities are not convertible, assuming that such Series A Parity
Securities are convertible into a number of Common Units equal to the quotient
of (i) the aggregate purchase price for such Series A Parity Securities, divided
by (ii) the Average VWAP for the 30 Trading Day period ending immediately prior
to such issuance (such Common Units, the “Series A Parity Equivalent Units”)),
equals no more than 15% of all Outstanding Common Units and Subordinated Units
(including as Outstanding for such purposes, (i) any Common Units issuable in
respect of the Series A Preferred Units at the then-applicable Series A
Conversion Rate (regardless of whether the Series A Preferred Units are then
convertible), (ii) any Common Units issuable in respect of Series A Parity
Securities (including any warrants issued in connection with Series A Parity
Securities) at the initial or then-applicable conversion rate, as applicable,
(iii) any Common Units issuable in respect of any outstanding warrants or
options issued by the

 

4 

Note to Draft: To be increased by any unfunded amount.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

54



--------------------------------------------------------------------------------

Partnership, (iv) any Series A Parity Equivalent Units and (v) any Common Units
that would otherwise be excluded by operation of the definition of the term
“Outstanding”), and (2) if a number of Series A Preferred Units having an
aggregate Series A Issue Price of less than $100 million is then Outstanding,
such number of Series A Parity Securities as determined by the General Partner.
Subject to Section 5.11(b)(vi)(E), the Partnership may, without any vote of the
holders of Outstanding Series A Preferred Units (but without prejudice to their
rights under Section 5.11(b)(iii)(A)), issue the Series A PIK Units contemplated
by this Agreement or create (by reclassification or otherwise) and issue Series
A Junior Securities in an unlimited amount.

(v) Legends. Each book entry evidencing a Series A Preferred Unit shall bear a
restrictive notation in substantially the form set forth in Exhibit A.

(vi) Conversion.

(A) At the Option of the Series A Preferred Unitholders. Beginning with the
earlier of (1) [●]5, and (2) immediately prior to the liquidation of the
Partnership under Section 12.4, the Series A Preferred Units owned by any Series
A Preferred Unitholder shall be convertible, in whole or in part, at any time
and from time to time upon the request of such Series A Preferred Unitholder,
but not more than once per Quarter by such Series A Preferred Unitholder
(inclusive of any conversion by such Series A Preferred Unitholder’s Affiliates,
with each Series A Preferred Unitholder and its Affiliates being entitled to a
single conversion right per Quarter), into a number of Common Units determined
by multiplying the number of Series A Preferred Units to be converted by (y) in
the case of clause (1), the Series A Conversion Rate at such time and (z) in the
case of clause (2), the Series A COC Conversion Rate; provided, however, that
the Partnership shall not be obligated to honor any such conversion request if
such conversion request does not involve an underlying value of Common Units of
at least $50 million (taking into account and including any concurrent
conversion requests by any Affiliates of such Series A Preferred Unitholder)
based on the Closing Price of Common Units on the Trading Day immediately
preceding the Series A Conversion Notice Date (or a lesser amount to the extent
such exercise covers all of such Series A Preferred Unitholder’s Series A
Preferred Units). Immediately upon the issuance of Common Units as a result of
any conversion of Series A Preferred Units, subject to Section 5.11(b)(i)(D),
all rights of the Series A Converting Unitholder with respect to such Series A
Preferred Units shall cease, including any further accrual of distributions, and
such Series A Converting Unitholder thereafter shall be treated for all purposes
as the owner of Common Units. Fractional Common Units shall not be issued to any
Person pursuant to this Section 5.11(b)(vi)(A) (each fractional Common Unit
shall be rounded down with the remainder being paid an amount in cash based on
the Closing Price of Common Units on the Trading Day immediately preceding the
Series A Conversion Notice Date).

(B) At the Option of the Partnership. At any time following [●]6, the
Partnership shall have the option at any time, but not more than once per
Quarter, to convert all or any portion of the Series A Preferred Units then
Outstanding into a number of

 

5  Note to draft: Second anniversary of the Series A Issuance Date.

6 

Note to draft: Third anniversary of the Series A Issuance Date.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

55



--------------------------------------------------------------------------------

Common Units determined by multiplying the number of Series A Preferred Units to
be converted by the Series A Conversion Rate at such time. Fractional Common
Units shall not be issued to any Person pursuant to this Section 5.11(b)(vi)(B)
(each fractional Common Unit shall be rounded down with the remainder being paid
an amount in cash based on the Closing Price of Common Units on the Trading Day
immediately preceding the Series A Forced Conversion Notice Date).
Notwithstanding the foregoing, in order for the Partnership to exercise such
option:

(1) The Closing Price of the Common Units must be greater than one hundred forty
percent (140%) of the Series A Issue Price for the 20 Trading Day period
immediately preceding the Series A Forced Conversion Notice Date;

(2) The average daily trading volume of the Common Units on the National
Securities Exchange on which the Common Units are then listed or admitted to
trading must be equal to or exceed 100,000 (as such amount may be adjusted to
reflect any Unit split, combination or similar event) for the 20 Trading Day
period immediately preceding the Series A Forced Conversion Notice Date;

(3) The Common Units are listed or admitted to trading on a National Securities
Exchange; and

(4) The Partnership must have an effective registration statement on file with
the Commission covering resales of the underlying Common Units to be received
upon any such conversion;

provided, that each such conversion by the Partnership shall be for an aggregate
amount of Series A Preferred Units involving an underlying value of Common Units
of at least $100 million based on the Closing Price of Common Units on the
Trading Day immediately preceding the Series A Forced Conversion Notice Date (or
a lesser amount if such amount includes all then Outstanding Series A Preferred
Units) and shall be allocated among the Series A Preferred Unitholders (or the
Series A Preferred Unitholders excluding DRI and its Affiliates, as elected by
the Partnership) on a Pro Rata basis or on such other basis as may be agreed
upon by all Series A Preferred Unitholders.

(C) Conversion Notice.

(1) To convert Series A Preferred Units into Common Units pursuant to Section
5.11(b)(vi)(A), a Series A Converting Unitholder shall give written notice (a
“Series A Conversion Notice,” and the date such notice is received, a “Series A
Conversion Notice Date”) to the Partnership stating that such Series A Preferred
Unitholder elects to so convert Series A Preferred Units pursuant to Section
5.11(b)(vi)(A), the number of Series A Preferred Units to be converted and the
Person to whom such Common Units should be issued.

(2) To convert Series A Preferred Units into Common Units pursuant to
Section 5.11(b)(vi)(B), the Partnership shall give written notice (a “Series A
Forced Conversion Notice,” and the date such notice is received, a “Series A
Forced

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

56



--------------------------------------------------------------------------------

Conversion Notice Date”) to each Record Holder of Series A Preferred Units
stating that the Partnership elects to force conversion of Series A Preferred
Units pursuant to Section 5.11(b)(vi)(B) and the number of Series A Preferred
Units to be so converted. The Series A Conversion Units shall be issued in the
name of the Record Holder of such Series A Preferred Units.

(D) Timing. If a Series A Conversion Notice is delivered by a Series A Preferred
Unitholder to the Partnership or a Series A Forced Conversion Notice is
delivered by the Partnership to a Series A Preferred Unitholder, each in
accordance with Section 5.11(b)(vi)(C), the Partnership shall issue the
applicable Series A Conversion Units no later than five Business Days after the
Series A Conversion Notice Date or the Series A Forced Conversion Notice Date,
as the case may be, occurs (any date of issuance of such Common Units, and any
date of issuance of Common Units upon conversion of Series A Preferred Units
pursuant to this Section 5.11(b)(vi) or Section 5.11(b)(vii), a “Series A
Conversion Date”). On the Series A Conversion Date, the Partnership shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to electronically transmit the Series A Conversion Units issuable
upon conversion to such Series A Preferred Unitholder (or designated
recipient(s)), by crediting the account of the Series A Preferred Unitholder (or
designated recipient(s)) through its Deposit Withdrawal Agent Commission system.
The parties agree to coordinate with the Transfer Agent to accomplish this
objective. Upon issuance of Series A Conversion Units to the Series A Converting
Unitholder, all rights under the converted Series A Preferred Units shall cease,
and such Series A Converting Unitholder shall be treated for all purposes as the
Record Holder of such Series A Conversion Units.

(E) Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Issuance Date, the Partnership (i) makes a
distribution on its Common Units payable in Common Units or other Partnership
Interests, (ii) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (iii) combines or reclassifies its Common Units into a
lesser number of Common Units, (iv) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (v) effects a Pro Rata repurchase of Common Units, in
each case other than in connection with a Series A Change of Control (which
shall be governed by Section 5.11(b)(vii)), (vi) issues to holders of Common
Units, in their capacity as holders of Common Units, rights, options or warrants
entitling them to subscribe for or purchase Common Units at less than the market
value thereof, (vii) distributes to holders of Common Units evidences of
indebtedness, Partnership Interests (other than Common Units) or other assets
(including securities, but excluding any distribution referred to in clause (i),
any rights or warrants referred to in clause (ii), any consideration payable in
connection with a tender or exchange offer made by the Partnership or any of its
subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a subsidiary or other business unit in
the case of certain spin-off transactions described below), or
(viii) consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit, then
the Series A Conversion Rate and, solely for purposes of Section

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

57



--------------------------------------------------------------------------------

5.11(b)(vi)(B)(1), the Series A Issue Price, in each case, in effect at the time
of the Record Date for such distribution or the effective date of any such other
transaction shall be proportionately adjusted: (1) in respect of clauses
(i) through (iv) above, so that the conversion of the Series A Preferred Units
after such time shall entitle each Series A Preferred Unitholder to receive the
aggregate number of Common Units (or any Partnership Interests into which such
Common Units would have been combined, consolidated, merged or reclassified, as
applicable) that such Series A Preferred Unitholder would have been entitled to
receive if the Series A Preferred Units had been converted into Common Units
immediately prior to such Record Date or effective date, as the case may be,
(2) in respect of clauses (v) through (viii) above, in the reasonable discretion
of the General Partner to appropriately ensure that the Series A Preferred Units
are convertible into an economically equivalent number of Common Units after
taking into account the event described in clauses (vi) through (viii) above,
and (3) in addition to the foregoing, in the case of a merger, consolidation or
business combination in which the Partnership is the surviving Person, the
Partnership shall provide effective provisions to ensure that the provisions in
this Section 5.11 relating to the Series A Preferred Units shall not be abridged
or amended and that the Series A Preferred Units shall thereafter retain the
same powers, economic rights, preferences and relative participating, optional
and other special rights, and the qualifications, limitations and restrictions
thereon, that the Series A Preferred Units had immediately prior to such
transaction or event, and, solely for purposes of Section 5.11(b)(vi)(B)(1), the
Series A Issue Price, and any other terms of the Series A Preferred Units that
the General Partner in its reasonable discretion determines require adjustment
to achieve the economic equivalence described below, shall be proportionately
adjusted to take into account any such subdivision, split, combination or
reclassification. An adjustment made pursuant to this Section 5.11(b)(vi)(E)
shall become effective immediately after the Record Date in the case of a
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, reclassification (including any
reclassification in connection with a merger, consolidation or business
combination in which the Partnership is the surviving Person) or split. Such
adjustment shall be made successively whenever any event described above shall
occur.

(F) No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 5.11(b)(vi), no adjustment shall be made to the
Series A Conversion Rate or the Series A Issue Price pursuant to
Section 5.11(b)(vi)(E) as a result of any of the following:

(1) Any issuance of Partnership Interests in exchange for cash;

(2) Any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);

(3) Any issuance of Common Units as all or part of the consideration to effect
(i) the closing of any acquisition by the Partnership of assets or equity

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

58



--------------------------------------------------------------------------------

interests of a third party in an arm’s-length transaction, (ii) closing of any
acquisition by the Partnership of assets or equity interests of DRI or any of
its Affiliates or (iii) the consummation of a merger, consolidation or other
business combination of the Partnership with another entity in which the
Partnership survives and the Common Units remain Outstanding to the extent any
such transaction set forth in clause (i), (ii) or (iii) above is validly
approved by the General Partner; or

(4) The issuance of Common Units upon conversion of the Series A Preferred Units
or Series A Parity Securities.

Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.

Notwithstanding anything to the contrary in Section 5.11(b)(vi)(E), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Rate or the Series A Issue Price shall be made with respect to any
distribution or other transaction described in Section 5.11(b)(v)(E) if the
Series A Preferred Unitholders are entitled to participate in such distribution
or transaction as if they held a number of Common Units issuable upon conversion
of the Series A Preferred Units immediately prior to such event at the then
applicable Series A Conversion Rate, without having to convert their Series A
Preferred Units.

(vii) Series A Change of Control.

(A) Subject to Section 5.11(b)(vi)(B), in the event of a Series A Cash COC
Event, the Outstanding Series A Preferred Units shall be automatically
converted, without requirement of any action of the Series A Preferred
Unitholders, into Common Units immediately prior to the closing of the
applicable Series A Change of Control at the Series A COC Conversion Rate.

(B) Subject to Section 5.11(b)(vi)(B), at least 10 Business Days prior to
consummating a Series A Change of Control (other than a Series A Cash COC
Event), the Partnership shall provide written notice thereof to the Series A
Preferred Unitholders. Subject to Section 5.11(b)(vi)(B), if a Series A Change
of Control (other than a Series A Cash COC Event) occurs, then each Series A
Preferred Unitholder, with respect to all but not less than all of its Series A
Preferred Units, by notice given to the Partnership within 10 Business Days of
the date the Partnership provides written notice of the execution of definitive
agreements that provide for such Series A Change of Control, shall be entitled
to elect one of the following (with the understanding that any Series A
Preferred Unitholder who fails to timely provide notice of its election to the
Partnership shall be deemed to have elected the option set forth in sub-clause
(1) below):

(1) Convert all, but not less than all, of such Series A Preferred Unitholder’s
Outstanding Series A Preferred Units into Common Units, at the then-applicable
Series A Conversion Rate;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

59



--------------------------------------------------------------------------------

(2) Except as described below or in the case of a Series A Change of Control
involving a transaction described in clause (d) of the definition of Series A
Change of Control, if the Partnership will not be the surviving entity of such
Series A Change of Control or the Partnership will be the surviving entity but
its Common Units will cease to be listed or admitted to trading on a National
Securities Exchange, require the Partnership to use its commercially reasonable
efforts to deliver or to cause to be delivered to the Series A Preferred
Unitholders, in exchange for their Series A Preferred Units upon such Series A
Change of Control, a security in the surviving entity or the parent of the
surviving entity that has substantially similar rights, preferences and
privileges as the Series A Preferred Units, including, for the avoidance of
doubt, the right to distributions equal in amount and timing to those provided
in Section 5.11(b)(i) and a conversion rate proportionately adjusted such that
the conversion of such security in the surviving entity or parent of the
surviving entity immediately following the Series A Change of Control would
entitle the Record Holder to the number of common securities of such entity
(together with a number of common securities of equivalent value to any other
assets received by holders of Common Units in such Series A Change of Control)
which, if a Series A Preferred Unit had been converted into Common Units
immediately prior to such Series A Change of Control, such Record Holder would
have been entitled to receive immediately following such Series A Change of
Control (such security in the surviving entity, a “Series A Substantially
Equivalent Unit”); provided, however, that, if (x) the Partnership is unable to
deliver or cause to be delivered Series A Substantially Equivalent Units to any
Series A Preferred Unitholder in connection with such Series A Change of Control
or (y) such Series A Change of Control involves a transaction described in
clause (d) of the definition of Series A Change of Control, each Series A
Preferred Unitholder shall be entitled to (I) require conversion or redemption
of such Series A Preferred Units in the manner contemplated by subclause (1) or
(4) of this Section 5.11(b)(vii)(B) (at such holder’s election) or (II) convert
the Series A Preferred Units held by such Series A Preferred Unitholder
immediately prior to such Series A Change of Control into a number of Common
Units at a conversion ratio equal to the quotient of: (a) the product of
(i) 160% multiplied by (ii) the Series A Issue Price less the Series A Preferred
Unitholder’s Pro Rata portion of the sum of (A) all cash distributions paid on
all Series A Preferred Units on or prior to the date of the Series A Change of
Control and (B) an amount in cash equal to the aggregate of the Series A
Quarterly Distributions paid in Series A PIK Units (based on the value of such
Series A PIK Units on the applicable Series A PIK Payment Date) on or before the
date of the Series A Change of Control, divided by (b) an amount equal to 95% of
the Average VWAP for the 30 Trading Day period prior to the closing of the
Series A Change of Control; provided, however, that such ratio shall in no event
exceed a value per Series A Preferred Unit equal to (aa) 120% of the Series A
Issue Price in the case of a Series A Change of Control occurring prior to [●]7,
(bb) 130% of the Series A Issue Price in the case of a Series A Change of
Control occurring on or after [●]8, but prior to [●]9,and (cc) 140% of the
Series A Issue Price in the case of a Series A Change of Control occurring on or
after [●]10 but prior to [●]11.

 

7  Note to draft: One day after the first anniversary of the Series A Issuance
Date.

8  Note to draft: One day after the first anniversary of the Series A Issuance
Date.

9  Note to draft: One day after the second anniversary of the Series A Issuance
Date.

10  Note to draft: One day after the second anniversary of the Series A Issuance
Date.

11  Note to draft: One day after the third anniversary of the Series A Issuance
Date.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

60



--------------------------------------------------------------------------------

(3) If the Partnership is the surviving entity of such Series A Change of
Control, continue to hold Series A Preferred Units; or

(4) Require the Partnership to redeem the Series A Preferred Units at a price
per Series A Preferred Unit equal to the sum of (A) the product of 101% and the
sum of (x) the Series A Issue Price plus (y) Series A Unpaid Distributions on
the applicable Series A Preferred Unit, plus (B) Series A Partial Period
Distributions on the applicable Series A Preferred Unit. Any redemption pursuant
to this sub-clause (4) shall, as determined by the General Partner, be paid in
cash and/or Common Units. If all or any portion of such redemption is to be paid
in Common Units, the Common Units to be issued shall be valued at 95% of the
Average VWAP for the 30 Trading Day period ending on the fifth Trading Day
immediately prior to the Series A Change of Control. No later than three Trading
Days prior to the consummation of the related Series A Change of Control, the
Partnership shall deliver a written notice to the Record Holders of the Series A
Preferred Units stating the date on which the Series A Preferred Units will be
redeemed and the Partnership’s computation of the amount of cash or Common Units
to be received by the Record Holder upon redemption of such Series A Preferred
Units. If the Partnership shall be the surviving entity of the related Series A
Change of Control, then no later than 10 Business Days following the
consummation of such Series A Change of Control, the Partnership shall remit the
applicable cash or Common Unit consideration to the Record Holders of then
Outstanding Series A Preferred Units. If the Partnership shall not be the
surviving entity of the related Series A Change of Control, then the Partnership
shall remit the applicable cash or Common Unit immediately prior to the
consummation of the Series A Change of Control. The Record Holders shall deliver
to the Partnership any Certificates representing the Series A Preferred Units as
soon as practicable following the redemption. Record Holders of the Series A
Preferred Units shall retain all of the rights and privileges thereof unless and
until the consideration due to them as a result of such redemption shall be paid
in full in cash or Common Units, as applicable. After any such redemption, any
such redeemed Series A Preferred Unit shall no longer constitute an issued and
Outstanding Limited Partner Interest.

(viii) Series A Preferred Unit Transfer Restrictions.

(A) Notwithstanding any other provision of this Section 5.11(b)(viii) (other
than the restriction on transfers to a Person that is not a U.S. resident
individual or an entity that is not treated as a U.S. corporation or partnership
set forth in Section 5.11(b)(viii)(B)), subject to Section 4.7, each Series A
Preferred Unitholder shall be permitted to transfer any Series A Preferred Units
owned by such Series A Preferred Unitholder to any of its Affiliates or to any
other Series A Preferred Unitholder.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

61



--------------------------------------------------------------------------------

(B) Without the prior written consent of the Partnership, except as specifically
provided in the Purchase Agreement or this Agreement, each Series A Purchaser
shall not, (a) during the period commencing on the Series A Issuance Date and
ending on [●]12, offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of its Series A Preferred Units, (b) during the period
commencing on the Series A Issuance Date and ending on [●]13, directly or
indirectly engage in any short sales or other derivative or hedging transactions
with respect to the Series A Preferred Units or Common Units that are designed
to, or that might reasonably be expected to, result in the transfer to another,
in whole or in part, any of the economic consequences of ownership of any Series
A Preferred Units, (c) transfer any Series A Preferred Units to any non-U.S.
resident individual, non-U.S. corporation or partnership, or any other non-U.S.
entity, including any foreign governmental entity, including by means of any
swap or other transaction or arrangement that transfers or that is designed to,
or that might reasonably be expected to, result in the transfer to another, in
whole or in part, any of the economic consequences of ownership of any Series A
Preferred Units, regardless of whether any transaction described above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise, (provided, however, that the foregoing shall
not apply if, prior to any such transfer or arrangement, such individual,
corporation, partnership or other entity establishes to the satisfaction of the
Partnership, its entitlement to a complete exemption from tax withholding,
including under Code Sections 1441, 1442, 1445 and 1471 through 1474, and the
Treasury regulations thereunder), or (d) effect any transfer of Series A
Preferred Units or Series A Conversion Units in a manner that violates the terms
of this Agreement; provided, however, that such Series A Preferred Unitholder
may pledge all or any portion of its Series A Preferred Units to any holders of
obligations owed by the Series A Preferred Unitholders, including to the trustee
for, or representative of, such Series A Preferred Unitholders, and a
foreclosure by any such pledgee on any such pledged Series A Preferred Units
shall not be considered a violation or breach of this Section 5.11(b)(viii)(B);
provided, further, that such Series A Preferred Unitholder may transfer any
Series A Preferred Units to (i) an Affiliate of such Series A Preferred
Unitholder or (ii) any Series A Purchaser. Notwithstanding the foregoing, any
transferee receiving any Series A Preferred Units pursuant to this
Section 5.11(b)(viii)(B) shall agree to the restrictions set forth in this
Section 5.11(b)(viii)(B). For the avoidance of doubt, in no way does this
Section 5.11(b)(viii)(B) prohibit changes in the composition of any Series A
Preferred Unitholder or its partners or members so long as such changes in
composition only relate to changes in direct or indirect ownership of such
Series A Preferred Unitholder among such Series A Preferred Unitholder, its
Affiliates and the limited partners of the private equity fund vehicles that
indirectly own such Series A Preferred Unitholder.

(C) Subject to Section 4.7, following [●]14, the Series A Preferred Unitholders
may freely transfer Series A Preferred Units involving an underlying value of
Common Units of at least $50 million (taking into account any concurrent
transfers by

 

12  Note to draft: First anniversary of the Series A Issuance Date.

13  Note to draft: Second anniversary of the Series A Issuance Date.

14 

Note to draft: First anniversary of the Series A Issuance Date.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

62



--------------------------------------------------------------------------------

Affiliates of such Series A Preferred Unitholder) based on the Closing Price of
Common Units on the Trading Day immediately preceding the date of such transfer
(or such lesser amount if it (i) constitutes the remaining holdings of Series A
Preferred Units of such Series A Preferred Unitholder or (ii) has been approved
by the General Partner), subject to compliance with applicable securities laws
and this Agreement; provided, however, that this Section 5.11(b)(viii)(C) shall
not eliminate, modify or reduce the obligations set forth in subclauses (b),
(c) or (d) of Section 5.11(b)(viii)(B).

(ix) Fully Paid and Non-Assessable. Any Series A Conversion Unit(s) delivered
pursuant to this Section 5.11 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.

(x) Notices. For the avoidance of doubt, the Partnership shall distribute to the
Record Holders of Series A Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.

Section 5.12 Deemed Capital Contributions. Consistent with the principles of
Treasury Regulation Section 1.83-6(d), if any Partner (or its successor)
transfers property (including cash) to or on behalf of any employee or other
service provider of the Partnership Group and such Partner is not entitled to be
reimbursed by (or otherwise elects not to seek reimbursement from) the
Partnership for the value of such property, then for tax purposes, (x) such
property shall be treated as having been contributed to the Partnership by such
Partner and (y) immediately thereafter the Partnership shall be treated as
having transferred such property to or on behalf of the employee or other
service provider.

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.4(b)) for each taxable period shall be
allocated among the Partners as provided herein. As set forth in the definition
of “Outstanding,” Restricted Common Units shall not be considered to be
Outstanding Common Units for purposes of this Section 6.1 and references herein
to Unitholders holding Common Units shall be to such Unitholders solely with
respect to their Common Units other than Restricted Common Units.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

63



--------------------------------------------------------------------------------

(a) Net Income. Net Income for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Income for such taxable period) shall be allocated as follows:

(i) First, to the General Partner until the aggregate amount of Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to the General Partner pursuant to Section 6.1(b)(iv) for all
previous taxable periods; and

(ii) Second, the balance, if any, 100% to the Unitholders (other than the Series
A Preferred Unitholders), Pro Rata.

(b) Net Loss. Net Loss for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated as follows:

(i) First, to the Unitholders (other than the Series A Preferred Unitholders),
Pro Rata; provided, that Net Loss shall not be allocated pursuant to this
Section 6.1(b)(i) to the extent that such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable period (or increase any existing deficit balance in its Adjusted Capital
Account);

(ii) Second, to the Unitholders (other than the Series A Preferred Unitholders)
to the extent of and in proportion to the positive balances in their Adjusted
Capital Accounts;

(iii) Third, to the Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts; and

(iv) Fourth, the balance, if any, 100% to the General Partner.

(c) Net Termination Gains and Losses. Any Net Termination Gain or Net
Termination Loss occurring during a taxable period shall be allocated in the
manner set forth in this Section 6.1(c). All allocations under this
Section 6.1(c) shall be made after Capital Account balances have been adjusted
by all other allocations provided under this Section 6.1 and after all
distributions of cash and cash equivalents provided under Section 6.4 and
Section 6.5 have been made; provided, however, that solely for purposes of this
Section 6.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 12.4; and provided, further, that Net Termination Gain or
Net Termination Loss attributable to (i) Liquidation Gain or Liquidation Loss
shall be allocated on the last day of the taxable period during which such
Liquidation Gain or Liquidation Loss occurred, (ii) Sale Gain or Sale Loss shall
be allocated as of the time of the sale or disposition giving rise to such Sale
Gain or Sale Loss and allocated to the Partners consistent with the second
proviso set forth in Section 6.2(f) and (iii) Revaluation Gain or Revaluation
Loss shall be allocated on the date of the Revaluation Event giving rise to such
Revaluation Gain or Revaluation Loss.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

64



--------------------------------------------------------------------------------

(i) Except as provided in Section 6.1(c)(iv), and subject to the provisions set
forth in the last sentence of this Section 6.1(c)(i), Net Termination Gain
(including a pro rata part of each item of income, gain, loss, and deduction
taken into account in computing Net Termination Gain) shall be allocated in the
following order and priority:

(A) First, to the General Partner until the aggregate amount of Net Termination
Gain allocated to the General Partner pursuant to this Section 6.1(c)(i)(A) for
the current and all previous taxable periods is equal to the aggregate amount of
Net Termination Loss allocated to the General Partner pursuant to Sections
6.1(c)(ii)(D) and 6.1(c)(iii)(D) for all previous taxable periods;

(B) Second, to the Series A Preferred Unitholders, Pro Rata, until the Capital
Account in respect of each Series A Preferred Unit is equal to the Series A
Issue Price;

(C) Third, to all Unitholders holding Common Units, Pro Rata, until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) its Unrecovered Initial Unit Price, (2) if the Net Termination Gain is
attributable to Liquidation Gain, the Minimum Quarterly Distribution for the
Quarter during which the Liquidation Date occurs, reduced by any distribution
pursuant to Section 6.4(a)(i) or Section 6.4(b)(i) with respect to such Common
Unit for such Quarter (the amount determined pursuant to this clause (2) is
hereinafter referred to as the “Unpaid MQD”) and (3) any then existing
Cumulative Common Unit Arrearage;

(D) Fourth, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit
into a Common Unit, to all Unitholders holding Subordinated Units, Pro Rata,
until the Capital Account in respect of each Subordinated Unit then Outstanding
equals the sum of (1) its Unrecovered Initial Unit Price, determined for the
taxable period (or portion thereof) to which this allocation of gain relates,
and (2) if the Net Termination Gain is attributable to Liquidation Gain, the
Minimum Quarterly Distribution for the Quarter during which the Liquidation Date
occurs, reduced by any distribution pursuant to Section 6.4(a)(iii) with respect
to such Subordinated Unit for such Quarter;

(E) Fifth, to all Unitholders (other than the Series A Preferred Unitholders),
Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) its Unrecovered Initial Unit Price,
(2) the Unpaid MQD, if applicable, (3) any then existing Cumulative Common Unit
Arrearage, and (4) the excess of (aa) the First Target Distribution less the
Minimum Quarterly Distribution for each

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

65



--------------------------------------------------------------------------------

Quarter after the Closing Date or the date of the most recent IDR Reset
Election, if any, over (bb) the cumulative per Unit amount of any distributions
of cash or cash equivalents that are deemed to be Operating Surplus made
pursuant to Section 6.4(a)(iv) and Section 6.4(b)(ii) for such period (the sum
of (1), (2), (3) and (4) is hereinafter referred to as the “First Liquidation
Target Amount”);

(F) Sixth, 15% to the holders of the Incentive Distribution Rights, Pro Rata,
and 85.0% to all Unitholders (other than the Series A Preferred Unitholders),
Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) the First Liquidation Target Amount, and
(2) the excess of (aa) the Second Target Distribution less the First Target
Distribution for each Quarter after the Closing Date or the date of the most
recent IDR Reset Election, if any, over (bb) the cumulative per Unit amount of
any distributions of cash or cash equivalents that are deemed to be Operating
Surplus made pursuant to Section 6.4(a)(v) and Section 6.4(b)(iii) for such
period (the sum of (1) and (2) is hereinafter referred to as the “Second
Liquidation Target Amount”);

(G) Seventh, 25% to the holders of the Incentive Distribution Rights, Pro Rata,
and 75% to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, until the Capital Account in respect of each Common Unit then Outstanding
is equal to the sum of (1) the Second Liquidation Target Amount, and (2) the
excess of (aa) the Third Target Distribution less the Second Target Distribution
for each Quarter after the Closing Date or the date of the most recent IDR Reset
Election, if any, over (bb) the cumulative per Unit amount of any distributions
of cash or cash equivalents that are deemed to be Operating Surplus made
pursuant to Section 6.4(a)(vi) and Section 6.4(b)(iv) for such period; and

(H) Finally, 50% to the holders of the Incentive Distribution Rights, Pro Rata,
and 50% to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata.

Notwithstanding the foregoing provisions in this Section 6.1(c)(i), the General
Partner may adjust the amount of any Net Termination Gain arising in connection
with a Revaluation Event that is allocated to the holders of Incentive
Distribution Rights in a manner that will result (1) in the Capital Account for
each Common Unit that is Outstanding prior to such Revaluation Event being equal
to the Event Issue Value and (2) to the greatest extent possible, the Capital
Account with respect to the Incentive Distribution Rights that are Outstanding
prior to such Revaluation Event being equal to the amount of Net Termination
Gain that would be allocated to the holders of the Incentive Distribution Rights
pursuant to this Section 6.1(c)(i) if (i) the Capital Accounts with respect to
all Partnership Interests that were Outstanding immediately prior to such
Revaluation Event were equal to zero and (ii) the aggregate Carrying Value of
all Partnership property equaled the aggregate amount of all Partnership
Liabilities.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

66



--------------------------------------------------------------------------------

(ii) Except as otherwise provided by Section 6.1(c)(iii) or Section 6.1(c)(iv),
Net Termination Loss (including a pro rata part of each item of income, gain,
loss and deduction taken into account in computing Net Termination Loss) shall
be allocated:

(A) First, if Subordinated Units remain Outstanding, to all Unitholders holding
Subordinated Units, to the extent of and in proportion to the positive balances
in their Adjusted Capital Accounts in respect of such Subordinated Units until
the Adjusted Capital Account in respect of each Subordinated Unit then
Outstanding has been reduced to zero;

(B) Second, to all Unitholders holding Common Units, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts in
respect of such Common Units, until the Adjusted Capital Account in respect of
each Common Unit then Outstanding has been reduced to zero; and

(C) Third, to all Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts in
respect of their Series A Preferred Units, until the Adjusted Capital Account in
respect of each Series A Preferred Unit then Outstanding has been reduced to
zero; and

(D) Fourth, the balance, if any, 100% to the General Partner.

(iii) Net Termination Loss attributable to Revaluation Loss and deemed
recognized prior to the conversion of the last Outstanding Subordinated Unit and
prior to the Liquidation Date shall be allocated:

(A) First, to the Unitholders (other than the Series A Preferred Unitholders),
Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding equals the Event Issue Value; provided, however, that Net
Termination Loss shall not be allocated pursuant to this Section 6.1(c)(iii)(A)
to the extent such allocation would cause any Unitholder to have a deficit
balance in its Adjusted Capital Account at the end of such taxable period (or
increase any existing deficit in its Adjusted Capital Account);

(B) Second, to all Unitholders holding Subordinated Units, to the extent of and
in proportion to the positive balances in their Adjusted Capital Accounts in
respect of such Subordinated Units, until the Adjusted Capital Account in
respect of each Subordinated Unit then Outstanding has been reduced to zero;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

67



--------------------------------------------------------------------------------

(C) Third, to all Unitholders holding Common Units, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts in
respect of such Common Units, until the Adjusted Capital Account in respect of
each Common Unit then Outstanding has been reduced to zero;

(D) Fourth, to all Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts in
respect of their Series A Preferred Units, until the Adjusted Capital Account in
respect of each Series A Preferred Unit then Outstanding has been reduced to
zero; and

(E) Fifth, the balance, if any, to the General Partner.

(iv) If (A) a Net Termination Loss has been allocated pursuant to
Section 6.1(c)(iii), (B) a Net Termination Gain or Net Termination Loss
subsequently occurs (other than as a result of a Revaluation Event) prior to the
conversion of the last Outstanding Subordinated Unit and (C) after tentatively
making all allocations of such Net Termination Gain or Net Termination Loss
provided for in Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable, the
Capital Account in respect of each Common Unit does not equal the amount such
Capital Account would have been if Section 6.1(c)(iii) had not been part of this
Agreement and all prior allocations of Net Termination Gain and Net Termination
Loss had been made pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii), as
applicable, then items of income, gain, loss and deduction included in such Net
Termination Gain or Net Termination Loss and otherwise allocable to the holders
of Common Units, Subordinated Units, Incentive Distribution Rights or the
General Partner (but not any items otherwise allocable to the Series A Preferred
Unitholders with respect to their Series A Preferred Units), as applicable,
shall be specially allocated among the General Partner and all Unitholders
(other than the Series A Preferred Unitholders with respect to their Series A
Preferred Units) in a manner that will, to the maximum extent possible, cause
the Capital Account in respect of each Common Unit to equal the amount such
Capital Account would have been if all allocations of Net Termination Gain and
Net Termination Loss had been made pursuant to Section 6.1(c)(i) or
Section 6.1(c)(ii), as applicable.

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for each taxable
period in the following order:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

68



--------------------------------------------------------------------------------

allocation of income or gain required hereunder shall be effected, prior to the
application of any other allocations pursuant to this Section 6.1(d) with
respect to such taxable period (other than an allocation pursuant to
Section 6.1(d)(vi) or Section 6.1(d)(vii)). This Section 6.1(d)(i) is intended
to comply with the Partnership Minimum Gain chargeback requirement in Treasury
Regulation Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) or Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Priority Allocations.

(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4 or with respect to
Series A Preferred Units) with respect to a Unit for a taxable period exceeds
the amount of cash or the Net Agreed Value of property distributed with respect
to another Unit for the same taxable period (the amount of the excess, an
“Excess Distribution” and the Unit with respect to which the greater
distribution is paid, an “Excess Distribution Unit”), then there shall be
allocated gross income and gain to each Unitholder receiving an Excess
Distribution with respect to the Excess Distribution Unit until the aggregate
amount of such items allocated with respect to such Excess Distribution Unit
pursuant to this Section 6.1(d)(iii)(A) for the current taxable period and all
previous taxable periods is equal to the amount of the Excess Distribution.

(B) After the application of Section 6.1(d)(iii)(A), the remaining items of
Partnership gross income or gain for the taxable period, if any, shall be
allocated to the holders of Incentive Distribution Rights, Pro Rata, until the
aggregate amount of such items allocated to the holders of Incentive
Distribution Rights pursuant to this

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

69



--------------------------------------------------------------------------------

Section 6.1(d)(iii)(B) for the current taxable period and all previous taxable
periods is equal to the cumulative amount of all Incentive Distributions made to
the holders of Incentive Distribution Rights from the Closing Date to a date 45
days after the end of the current taxable period.

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account after all other allocations provided for in this
Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were not in
this Agreement.

(v) Gross Income Allocation. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account
after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners Pro Rata. If the General Partner determines that
the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized
to revise the prescribed ratio to the numerically closest ratio that does
satisfy such requirements.

(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

70



--------------------------------------------------------------------------------

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated first,
to any Partner that contributed property to the Partnership in proportion to and
to the extent of the amount by which each such Partner’s share of any
Section 704(c) built-in gains exceeds such Partner’s share of Nonrecourse
Built-in Gain, and second, among the Partners Pro Rata.

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) of the Code
(including pursuant to Treasury Regulation Section 1.734-2(b)(1)) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts as a result of a distribution to a
Partner in complete liquidation of such Partner’s interest in the Partnership,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) taken into account pursuant to Section 5.4,
and such item of gain or loss shall be specially allocated to the Partners in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Treasury Regulations.

(x) Economic Uniformity; Changes in Law.

(A) At the election of the General Partner with respect to any taxable period
ending upon, or after, the termination of the Subordination Period, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to
Section 6.1(d)(iii) (and without prejudice to the allocations required to be
made pursuant to Section 6.1(c)(i)(B)), shall be allocated 100% to each Partner
holding Subordinated Units that are Outstanding as of the termination of the
Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount that after
taking into account the other allocations of income, gain, loss and deduction to
be made with respect to such taxable period will equal the product of (1) the
number of Final Subordinated Units held by such Partner and (2) the Per Unit
Capital Amount for a Common Unit. The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Final Subordinated Units and
the Capital Accounts underlying Common Units held by Persons other than the
General Partner and its Affiliates immediately prior to the conversion of such
Final Subordinated Units into Common Units. This allocation method for
establishing such economic uniformity will be available to the General Partner
only if the method for

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

71



--------------------------------------------------------------------------------

allocating the Capital Account maintained with respect to the Subordinated Units
between the transferred and retained Subordinated Units pursuant to
Section 5.4(c)(ii) does not otherwise provide such economic uniformity to the
Final Subordinated Units.

(B) Prior to making any allocations pursuant to Section 6.1(d)(xiv)(C), if a
Revaluation Event occurs during any taxable period of the Partnership ending
upon, or after, the issuance of IDR Reset Common Units pursuant to Section 5.10,
after the application of Section 6.1(d)(x)(A), any Unrealized Gains and
Unrealized Losses shall be allocated among the Partners in a manner that to the
nearest extent possible results in the Capital Accounts maintained with respect
to (i) each Series A Preferred Unit equaling the Series A Issue Price and
(ii) such IDR Reset Common Units issued pursuant to Section 5.10 equaling the
product of (1) the Aggregate Quantity of IDR Reset Common Units and (2) the Per
Unit Capital Amount for an Initial Common Unit.

(C) Prior to making any allocations pursuant to Section 6.1(d)(xiv)(C), if a
Revaluation Event occurs, and after the application of Section 6.1(d)(x)(A) and
Section 6.1(d)(x)(B), Unrealized Gain shall be allocated to the Series A
Preferred Unitholders in a manner that to the nearest extent possible results in
the Capital Accounts maintained with resepct to each Series A Preferred Unit
equaling the Series A Issue Price and then any remaining Unrealized Gains and
Unrealized Losses shall be allocated to the holders of (A) Outstanding Privately
Placed Units, Pro Rata, or (B) Outstanding Common Units (other than Privately
Placed Units), Pro Rata, as applicable, in a manner that to the nearest extent
possible results in the Capital Accounts maintained with respect to each
Privately Placed Unit equaling the Per Unit Capital Amount for an Initial Common
Unit. In addition, if (i) the holders of Outstanding Privately Placed Units
publicly trade any such Units during a taxable period and (ii) the Capital
Accounts maintained with respect to each such Privately Placed Unit did not
equal the Per Unit Capital Amount for an Initial Common Unit, then items of
gross income, gain, deduction and loss for such taxable period shall be
allocated to the holders of (A) such Outstanding Privately Placed Units, Pro
Rata, or (B) Outstanding Common Units (other than such Outstanding Privately
Placed Units), Pro Rata, as applicable, in amounts necessary to achieve such
Capital Account equivalency.

(D) With respect to any taxable period during which an IDR Reset Common Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Common Unit until such

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

72



--------------------------------------------------------------------------------

transferor Partner has been allocated an amount of gross income or gain that
increases the Capital Account maintained with respect to such transferred IDR
Reset Common Unit to an amount equal to the Per Unit Capital Amount for an
Initial Common Unit.

(E) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (1) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (2) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (3) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof) that are publicly traded as a single class. The General
Partner may adopt such conventions, make such allocations and make such
amendments to this Agreement as provided in this Section 6.1(d)(x)(E) only if
such conventions, allocations or amendments would not have a material adverse
effect on the Partners, the holders of any class or classes of Outstanding
Limited Partner Interests or the Partnership.

(xi) Allocations with Respect to Series A Preferred Units. Notwithstanding any
other provision of this Section 6.1 (other than the Required Allocations):

(A) Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all cash distributions made with respect to such Series A Preferred
Unit pursuant to Section 5.11(b)(i) from the date such Series A Preferred Unit
was issued to a date 60 days after the end of the current taxable year.

(B) Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all Net Losses allocated to such Series A Preferred Unitholder
pursuant to Section 6.1(b)(iii) for all previous taxable years.

(C) If (A) prior to the conversion of the last Outstanding Series A Preferred
Unit (i) the Liquidation Date occurs or (ii) Sale Gain or Sale Loss is
recognized, and (B) after having made all other allocations

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

73



--------------------------------------------------------------------------------

provided for in this Section 6.1 for the taxable period in which the Liquidation
Date occurs or Sale Gain or Sale Loss is recognized, the Per Unit Capital Amount
of each Series A Preferred Unit does not equal or exceed the Series A
Liquidation Value, then items of gross income, gain, loss and deduction for such
taxable period shall be allocated among the Partners in a manner determined
appropriate by the General Partner so as to cause, to the maximum extent
possible, the Per Unit Capital Amount in respect of each Series A Preferred Unit
to equal the Series A Liquidation Value (and no other allocation pursuant to
this Agreement shall reverse the effect of such allocation). For the avoidance
of doubt, the reallocation of items set forth in the immediately preceding
sentence provides that, to the extent necessary to achieve the Per Unit Capital
Amount balances described above, items of gross income and gain that would
otherwise be included in Net Income or Net Loss, as the case may be, for the
taxable period in which the Liquidation Date occurs or Sale Gain or Sale Loss is
recognized, reallocated from the Unitholders holding Units other than Series A
Preferred Units to Unitholders holding Series A Preferred Units. If (i) the
Liquidation Date occurs or Sale Gain or Sale Loss is recognized on or before the
date (not including any extension of time) prescribed by law for the filing of
the Partnership’s federal income tax return for the taxable period immediately
prior to the taxable period in which the Liquidation Date occurs or Sale Gain or
Sale Loss is recognized and (ii) the reallocation of items for the taxable
period in which the Liquidation Date occurs or Sale Gain or Sale Loss is
recognized as set forth above in this Section 6.1(d)(xi)(C) fails to achieve the
Per Unit Capital Amounts described above, then items of gross income, gain, loss
and deduction for such prior taxable period shall be reallocated among all
Partners in a manner that will, to the maximum extent possible and after taking
into account all other allocations made pursuant to this Section 6.1(d)(xi)(C),
cause the Per Unit Capital Amount in respect of each Series A Preferred Unit to
equal the Series A Liquidation Value.

(xii) Curative Allocation.

(A) Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations and other than Section 6.1(d)(xi)), the Required
Allocations shall be taken into account in making the Agreed Allocations so
that, to the extent possible, the net amount of items of gross income, gain,
loss and deduction allocated to each Partner pursuant to the Required
Allocations and the Agreed Allocations, together, shall be equal to the net
amount of such items that would have been allocated to each such Partner under
the Agreed Allocations had the Required Allocations and the related Curative
Allocation not otherwise been provided in this Section 6.1. In exercising its
discretion under this Section 6.1(d)(xii)(A), the General Partner may take into
account future Required Allocations

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

74



--------------------------------------------------------------------------------

that, although not yet made, are likely to offset other Required Allocations
previously made. Allocations pursuant to this Section 6.1(d)(xii)(A) shall only
be made with respect to Required Allocations to the extent the General Partner
determines that such allocations will otherwise be inconsistent with the
economic agreement among the Partners.

(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

(xiii) Exercise of Noncompensatory Options. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in Section 5.4(d)(i),
immediately after the conversion of a Limited Partner Interest into Common Units
(each such Common Unit a “Conversion Unit”) upon the exercise of a
Noncompensatory Option, the Carrying Value of each Partnership property shall be
adjusted to reflect its fair market value immediately after such conversion and
any resulting Unrealized Gain (if the Capital Account of each such Conversion
Unit is less than the Per Unit Capital Account for a then Outstanding Initial
Common Unit) or Unrealized Loss (if the Capital Account of each such Conversion
Unit is greater than the Per Unit Capital Account for a then Outstanding Initial
Common Unit) will be allocated to each Partner holding Conversion Units in
proportion to and to the extent of the amount necessary to cause the Capital
Account of each such Conversion Unit to equal the Per Unit Capital Amount for a
then Outstanding Initial Common Unit. Any remaining Unrealized Gain or
Unrealized Loss will be allocated to the Partners pursuant to Section
6.1(c) and Section 6.1(d). 

(xiv) Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or a Net Termination Loss, the following
rules shall apply:

(A) The General Partner shall allocate Additional Book Basis Derivative Items
consisting of depreciation, amortization, depletion or any other form of cost
recovery (other than Additional Book Basis Derivative Items included in Net
Termination Gain or Net Termination Loss) with respect to any Adjusted Property
to the Unitholders, Pro Rata, to the holders of Incentive Distribution Rights
and to the General Partner, all in the same proportion as the Net Termination
Gain or Net Termination Loss resulting from the Revaluation Event that gave rise
to such Additional Book Basis Derivative Items was allocated to them pursuant to
Section 6.1(c).

(B) If a sale or other taxable disposition of an Adjusted Property, including,
for this purpose, inventory (“Disposed of Adjusted

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

75



--------------------------------------------------------------------------------

Property”) occurs other than in connection with an event giving rise to Sale
Gain or Sale Loss, the General Partner shall allocate (1) items of gross income
and gain (x) away from the holders of Incentive Distribution Rights and the
General Partner and (y) to the Unitholders, or (2) items of deduction and loss
(x) away from the Unitholders and (y) to the holders of Incentive Distribution
Rights and the General Partner, to the extent that the Additional Book Basis
Derivative Items with respect to the Disposed of Adjusted Property (determined
in accordance with the last sentence of the definition of Additional Book Basis
Derivative Items) treated as having been allocated to the Unitholders pursuant
to this Section 6.1(d)(xiv)(B) exceed their Share of Additional Book Basis
Derivative Items with respect to such Disposed of Adjusted Property. For
purposes of this Section 6.1(d)(xiv)(B), the Unitholders shall be treated as
having been allocated Additional Book Basis Derivative Items to the extent that
such Additional Book Basis Derivative Items have reduced the amount of income
that would otherwise have been allocated to the Unitholders under the
Partnership Agreement (e.g., Additional Book Basis Derivative Items taken into
account in computing cost of goods sold would reduce the amount of book income
otherwise available for allocation among the Partners). Any allocation made
pursuant to this Section 6.1(d)(xiv)(B) shall be made after all of the other
Agreed Allocations have been made as if this Section 6.1(d)(xiv) were not in
this Agreement and, to the extent necessary, shall require the reallocation of
items that have been allocated pursuant to such other Agreed Allocations.

(C) Net Termination Loss in an amount equal to the lesser of (1) such Net
Termination Loss and (2) the Aggregate Remaining Net Positive Adjustments shall
be allocated in such manner as is determined by the General Partner that to the
extent possible, the Capital Account balances of the Partners (other than with
respect to their Series A Preferred Units) will equal the amount they would have
been had no prior Book-Up Events occurred, and any remaining Net Termination
Loss shall be allocated pursuant to Section 6.1(c) hereof. In allocating Net
Termination Loss pursuant to this Section 6.1(d)(xiv)(C), the General Partner
shall attempt, to the extent possible, to cause the Capital Accounts of the
Unitholders (other than with respect to their Series A Preferred Units), on the
one hand, and holders of the Incentive Distribution Rights, on the other hand,
to equal the amount they would equal if (i) the Carrying Values of the
Partnership’s property had not been previously adjusted in connection with any
prior Book-Up Events, (ii) Unrealized Gain and Unrealized Loss (or, in the case
of a liquidation, Liquidation Gain or Liquidation Loss) with respect to such
Partnership property were determined with respect to such unadjusted Carrying
Values, and (iii) any resulting Net Termination Gain had been allocated pursuant
to Section 6.1(c)(i) (including, for the avoidance of doubt, taking into account
the provisions set forth in the last sentence of Section 6.1(c)(i)).

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

76



--------------------------------------------------------------------------------

(D) In making the allocations required under this Section 6.1(d)(xiv), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xiv). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for U.S. federal
income tax purposes (the “lower tier partnership”), the General Partner may make
allocations similar to those described in Section 6.1(d)(xiv)(A), (B), and
(C) to the extent the General Partner determines such allocations are necessary
to account for the Partnership’s allocable share of income, gain, loss and
deduction of the lower tier partnership that relate to the contributed Adjusted
Property in a manner that is consistent with the purpose of this
Section 6.1(d)(xiv).

(xv) Special Curative Allocation in Event of Liquidation Prior to Conversion of
the Last Outstanding Subordinated Unit. Notwithstanding any other provision of
this Section 6.1 (other than the Required Allocations and Section 6.1(d)(xi)),
if (A) the Liquidation Date occurs prior to the conversion of the last
Outstanding Subordinated Unit and (B) after having made all other allocations
provided for in this Section 6.1 for the taxable period in which the Liquidation
Date occurs, the Capital Account in respect of each Common Unit does not equal
the amount such Capital Account would have been if Section 6.1(c)(iii) and
Section 6.1(c)(iv) had not been part of this Agreement and all prior allocations
of Net Termination Gain and Net Termination Loss had been made pursuant to
Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable, then items of income,
gain, loss and deduction for such taxable period shall be reallocated among all
Unitholders (other than with respect to their Series A Preferred Units) in a
manner determined appropriate by the General Partner so as to cause, to the
maximum extent possible, the Capital Account in respect of each Common Unit to
equal the amount such Capital Account would have been if all prior allocations
of Net Termination Gain and Net Termination Loss had been made pursuant to
Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable. For the avoidance of
doubt, the reallocation of items set forth in the immediately preceding sentence
provides that, to the extent necessary to achieve the Capital Account balances
described above, (x) items of income and gain that would otherwise be included
in Net Income or Net Loss, as the case may be, for the taxable period in which
the Liquidation Date occurs shall be reallocated from Unitholders holding
Subordinated Units to Unitholders holding Common Units and (y) items of
deduction and loss that would otherwise be included in Net Income or Net Loss,
as the case may be, for the taxable period in which the Liquidation Date occurs
shall be reallocated from Unitholders holding Common Units to Unitholders
holding Subordinated Units. In the event that (1) the Liquidation Date occurs on
or before the date (not including any extension of time prescribed by law) for
the filing of the Partnership’s federal income tax return for the taxable period
immediately prior to the taxable period in which the Liquidation Date occurs and
(2) the reallocation of items for the taxable period in which the Liquidation

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

77



--------------------------------------------------------------------------------

Date occurs as set forth above in this Section 6.1(d)(xv) fails to achieve the
Capital Account balances described above, items of income, gain, loss and
deduction that would otherwise be included in the Net Income or Net Loss, as the
case may be, for such prior taxable period shall be reallocated among the
General Partner and all Unitholders (other than with respect to their Series A
Preferred Units) in a manner that will, to the maximum extent possible and after
taking into account all other allocations made pursuant to this
Section 6.1(d)(xv), cause the Capital Account in respect of each Common Unit to
equal the amount such Capital Account would have been if all prior allocations
of Net Termination Gain and Net Termination Loss had been made pursuant to
Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable.

(xvi) Allocations Regarding Certain Payments Made to or on Behalf of Employees
and Other Service Providers. Consistent with the principles of Treasury
Regulation Section 1.83-6(d), if any Partner (or its successor) transfers
property (including cash) to or on behalf of any employee or other service
provider of the Partnership Group and such Partner is not entitled to be
reimbursed by (or otherwise elects not to seek reimbursement from) the
Partnership for the value of such property, then any items of deduction or loss
resulting from or attributable to such transfer shall be allocated to the
Partner (or its successor) that made such transfer and such Partner shall be
deemed to have contributed such property to the Partnership pursuant to Section
5.12.

Section 6.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, for U.S. federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
U.S. federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)(E)); provided, that in all events the General Partner shall
apply the “remedial allocation method” in accordance with the principles of
Treasury Regulation Section 1.704-3(d).

(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

78



--------------------------------------------------------------------------------

taken, the General Partner may adopt depreciation and amortization conventions
under which all purchasers acquiring Limited Partner Interests in the same month
would receive depreciation and amortization deductions, based upon the same
applicable rate as if they had purchased a direct interest in the Partnership’s
property. If the General Partner chooses not to utilize such aggregate method,
the General Partner may use any other depreciation and amortization conventions
to preserve the uniformity of the intrinsic tax characteristics of any Limited
Partner Interests, so long as such conventions would not have a material adverse
effect on the Limited Partners or the Record Holders of any class or classes of
Limited Partner Interests.

(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(e) All items of income, gain, loss, deduction and credit recognized by the
Partnership for U.S. federal income tax purposes and allocated to the Partners
in accordance with the provisions hereof shall be determined without regard to
any election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

(f) Each item of Partnership income, gain, loss and deduction shall, for U.S.
federal income tax purposes, be determined for each taxable period and prorated
on a monthly basis and shall be allocated to the Partners as of the opening of
the National Securities Exchange on which Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
such items for the period beginning on the Closing Date and ending on the last
day of the month in which the Closing Date occurs shall be allocated to the
Partners (including all Persons who acquire Units pursuant to the Contribution
Agreement) as of the closing of the National Securities Exchange on which
Partnership Interests are listed or admitted to trading on the last Business Day
of the next succeeding month; and provided, further, that gain or loss on a sale
or other disposition of any assets of the Partnership or any other extraordinary
item of income, gain, loss or deduction as determined by the General Partner,
shall be allocated to the Partners as of the opening of the National Securities
Exchange on which Partnership Interests are listed or admitted to trading on the
first Business Day of the month in which such item is recognized for federal
income tax purposes. The General Partner may revise, alter or otherwise modify
such methods of allocation to the extent permitted or required by Section 706 of
the Code and the regulations or rulings promulgated thereunder.

(g) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

79



--------------------------------------------------------------------------------

(h) If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective
allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x). In the
event such corrective allocations are necessary, the Series A Preferred
Unitholders agree to remain a partner of the Partnership until such allocations
are completed, and the General Partner agrees to make such allocations as soon
as practicable, even if such allocations are not consistent with Section 706 of
the Code and any Treasury Regulations thereunder.

Section 6.3 Distributions; Characterization of Distributions; Distributions to
Record Holders.

(a) The General Partner has adopted a cash distribution policy, which it may
change from time to time without amendment to this Agreement. Distributions will
be made as and when declared by the General Partner.

(b) All amounts of cash and cash equivalents distributed by the Partnership on
any date from any source shall be deemed to be Operating Surplus until the sum
of all amounts of cash and cash equivalents theretofore distributed by the
Partnership to the Partners pursuant to Section 6.4 equals the Operating Surplus
from the Closing Date through the close of the immediately preceding Quarter.
Any remaining amounts of cash and cash equivalents distributed by the
Partnership on such date shall, except as otherwise provided in Section 6.5, be
deemed to be “Capital Surplus.” All distributions required to be made under this
Agreement or otherwise made by the Partnership shall be made subject to Sections
17-607 and 17-804 of the Delaware Act.

(c) Notwithstanding Section 6.3(b), in the event of the dissolution and
liquidation of the Partnership, all Partnership assets shall be applied and
distributed solely in accordance with, and subject to the terms and conditions
of, Section 12.4.

(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through any Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

(e) Notwithstanding Section 6.3(b), but subject to Sections 17-607 and 17-804 of
the Delaware Act, the General Partner may cause the Partnership to make special
distributions of cash or cash equivalents in connection with contributions of
assets by Partners or by Persons who shall become Partners by virtue of such
contribution. Such distributions shall not be subject to, or considered as
distributions under, Section 5.11(b)(i)(B), Section 6.1(d)(iii)(A),

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

80



--------------------------------------------------------------------------------

the first two sentences of Section 6.3(b), Section 6.4 or Section 6.5.
Notwithstanding anything to the contrary set forth in this Agreement (including
Section 6.1(d)(iii)(A)), no Partner shall receive an allocation of income
(including gross income) or gain as a result of receiving a distribution
provided for in this Section 6.3(e).

Section 6.4 Distributions from Operating Surplus.

(a) During Subordination Period. Subject to Section 5.11(b)(i), cash and cash
equivalents distributed in respect of any Quarter wholly within the
Subordination Period that is deemed to be Operating Surplus pursuant to the
provisions of Section 6.3 or Section 6.5 shall be distributed as follows:

(i) First, to all Unitholders holding Common Units, Pro Rata, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Minimum Quarterly Distribution for such Quarter;

(ii) Second, to all Unitholders holding Common Units, Pro Rata, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;

(iii) Third, to all Unitholders holding Subordinated Units, Pro Rata, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;

(iv) Fourth, to all Common and Subordinated Unitholders, Pro Rata, until there
has been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the excess of the First Target Distribution over
the Minimum Quarterly Distribution for such Quarter;

(v) Fifth, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 85% to all Common and Subordinated Unitholders, Pro Rata, until
there has been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the excess of the Second Target Distribution over
the First Target Distribution for such Quarter;

(vi) Sixth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 75% to all Common and Subordinated Unitholders, Pro Rata, until
there has been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the excess of the Third Target Distribution over
the Second Target Distribution for such Quarter; and

(vii) Thereafter, (A) 50% to the holders of the Incentive Distribution Rights,
Pro Rata; and (B) 50% to all Common and Subordinated Unitholders, Pro Rata;

provided, however, if the Target Distributions have been reduced to zero
pursuant to the second sentence of Section 6.6(a), the distribution of cash and
cash equivalents that are deemed to be Operating Surplus with respect to any
Quarter will be made solely in accordance with Section 6.4(a)(vii).

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

81



--------------------------------------------------------------------------------

(b) After Subordination Period. Subject to Section 5.11(b)(i), cash and cash
equivalents distributed in respect of any Quarter ending after the Subordination
Period has ended that is deemed to be Operating Surplus pursuant to the
provisions of Section 6.3 or Section 6.5 shall be distributed as follows:

(i) First, to all Common and Subordinated Unitholders, Pro Rata, until there has
been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the Minimum Quarterly Distribution for such
Quarter;

(ii) Second, to all Common and Subordinated Unitholders, Pro Rata, until there
has been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the excess of the First Target Distribution over
the Minimum Quarterly Distribution for such Quarter;

(iii) Third, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 85% to all Common and Subordinated Unitholders, Pro Rata, until
there has been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the excess of the Second Target Distribution over
the First Target Distribution for such Quarter;

(iv) Fourth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 75% to all Common and Subordinated Unitholders, Pro Rata, until
there has been distributed in respect of each Common and Subordinated Unit then
Outstanding an amount equal to the excess of the Third Target Distribution over
the Second Target Distribution for such Quarter; and

(v) Thereafter, (A) 50% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 50% to all Common and Subordinated Unitholders, Pro Rata;

provided, however, if the Target Distributions have been reduced to zero
pursuant to the second sentence of Section 6.6(a), the distribution of cash or
cash equivalents that are deemed to be Operating Surplus with respect to any
Quarter will be made solely in accordance with Section 6.4(b)(v).

Section 6.5 Distributions from Capital Surplus. Subject to Section 5.11(b)(i),
cash and cash equivalents that are distributed and deemed to be Capital Surplus
pursuant to the provisions of Section 6.3(b) shall be distributed, unless the
provisions of Section 6.3 require otherwise:

(a) First, 100% to the Common and Subordinated Unitholders, Pro Rata, until the
Minimum Quarterly Distribution has been reduced to zero pursuant to the second
sentence of Section 6.6(a);

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

82



--------------------------------------------------------------------------------

(b) Second, 100% to all Unitholders holding Common Units, Pro Rata, until there
has been distributed in respect of each Common Unit then Outstanding an amount
equal to the Cumulative Common Unit Arrearage; and

(c) Thereafter, all cash and cash equivalents that are distributed shall be
distributed as if it were Operating Surplus and shall be distributed in
accordance with Section 6.4.

Section 6.6 Adjustment of Target Distribution Levels.

(a) The Target Distributions, Common Unit Arrearages and Cumulative Common Unit
Arrearages shall be proportionately adjusted in the event of any distribution,
combination or subdivision (whether effected by a distribution payable in Units
or otherwise) of Units or other Partnership Interests. In the event of a
distribution of cash or cash equivalents that is deemed to be from Capital
Surplus, the then applicable Target Distributions shall be reduced in the same
proportion that the distribution had to the fair market value of the Common
Units immediately prior to the announcement of the distribution. If the Common
Units are publicly traded on a National Securities Exchange, the fair market
value will be the Current Market Price before the ex-dividend date. If the
Common Units are not publicly traded, the fair market value will be determined
by the Board of Directors.

(b) The Target Distributions shall also be subject to adjustment pursuant to
Section 5.10 and Section 6.9.

Section 6.7 Special Provisions Relating to the Holders of Subordinated Units.

(a) Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of
Subordinated Units into Common Units pursuant to Section 5.6, the Unitholder
holding Subordinated Units shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder with respect to such converted
Subordinated Units, including the right to vote as a Common Unitholder and the
right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units; provided, however, that such
converted Subordinated Units shall remain subject to the provisions of
Section 5.4(c)(ii), Section 6.1(d)(x), and Section 6.7(b) and (c).

(b) A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.6
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained
Subordinated Units or retained converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.4(c)(ii)(B).

(c) The Unitholder holding a Common Unit that has resulted from the conversion
of a Subordinated Unit pursuant to Section 5.6 shall not be permitted to
transfer such Common Unit to a Person that is not an Affiliate of the holder
until such time as the General Partner determines, based on advice of counsel,
that each such Common Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics, in all material respects, to
the intrinsic economic and federal income tax characteristics of an Initial
Common Unit. In connection with the condition imposed by this Section 6.7(c),
the General Partner may take whatever steps are required to provide economic
uniformity to such Common Units in preparation for a transfer of such Common
Units, including the application of Sections 5.4(c)(ii) and 6.1(d)(x); provided,
however, that no such steps may be taken that would have a material adverse
effect on the Unitholders holding Common Units or the Series A Preferred
Unitholders.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

83



--------------------------------------------------------------------------------

Section 6.8 Special Provisions Relating to the Holders of IDR Reset Common
Units.

(a) A Unitholder shall not be permitted to transfer an IDR Reset Common Unit
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained IDR Reset
Common Units would be negative after giving effect to the allocation under
Section 5.4(c)(iii).

(b) A Unitholder holding an IDR Reset Common Unit shall not be permitted to
transfer such Common Unit to a Person that is not an Affiliate of the holder
until such time as the General Partner determines, based on advice of counsel,
that upon transfer each such Common Unit should have, as a substantive matter,
like intrinsic economic and U.S. federal income tax characteristics to the
transferee, in all material respects, to the intrinsic economic and U.S. federal
income tax characteristics of an Initial Common Unit to such transferee. In
connection with the condition imposed by this Section 6.8(b), the General
Partner may apply Sections 5.4(c)(iii), 6.1(d)(x) and 6.8(a) or, to the extent
not resulting in a material adverse effect on the Unitholders holding Common
Units or the Series A Preferred Unitholders, take whatever steps are required to
provide economic uniformity to such Common Units in preparation for a transfer
of such IDR Reset Common Units.

Section 6.9 Entity-Level Taxation. If legislation is enacted or the official
interpretation of existing legislation is modified by a governmental authority,
which after giving effect to such enactment or modification, results in a Group
Member becoming subject to federal, state or local or non-U.S. income or
withholding taxes in excess of the amount of such taxes due from the Group
Member prior to such enactment or modification (including, for the avoidance of
doubt, any increase in the rate of such taxation applicable to the Group
Member), then the General Partner may, in its sole discretion, reduce the Target
Distributions by the amount of income or withholding taxes that are payable by
reason of any such new legislation or interpretation (the “Incremental Income
Taxes”), or any portion thereof selected by the General Partner, in the manner
provided in this Section 6.9. If the General Partner elects to reduce the Target
Distributions for any Quarter with respect to all or a portion of any
Incremental Income Taxes, the General Partner shall estimate for such Quarter
the Partnership Group’s aggregate liability (the “Estimated Incremental
Quarterly Tax Amount”) for all (or the relevant portion

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

84



--------------------------------------------------------------------------------

of) such Incremental Income Taxes; provided that any difference between such
estimate and the actual liability for Incremental Income Taxes (or the relevant
portion thereof) for such Quarter may, to the extent determined by the General
Partner, be taken into account in determining the Estimated Incremental
Quarterly Tax Amount with respect to each Quarter in which any such difference
can be determined. For each such Quarter, the Target Distributions, shall be the
product obtained by multiplying (a) the amounts therefor that are set out herein
prior to the application of this Section 6.9 times (b) the quotient obtained by
dividing (i) cash and cash equivalents with respect to such Quarter by (ii) the
sum of cash and cash equivalents with respect to such Quarter and the Estimated
Incremental Quarterly Tax Amount for such Quarter, as determined by the General
Partner. For purposes of the foregoing, cash and cash equivalents with respect
to a Quarter will be deemed reduced by the Estimated Incremental Quarterly Tax
Amount for that Quarter.

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1 Management.

(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, but
without limitation on the ability of the General Partner to delegate its rights
and power to other Persons, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
other Partner shall have any management power over the business and affairs of
the Partnership. In addition to the powers now or hereafter granted to a general
partner of a limited partnership under applicable law or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.4, shall have full power and authority to do all
things and on such terms as it determines to be necessary or appropriate to
conduct the business of the Partnership, to exercise all powers set forth in
Section 2.5 and to effectuate the purposes set forth in Section 2.4, including
the following:

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible or exchangeable into Partnership Interests (subject to
Section 5.11(b)(iv) with respect to Series A Senior Securities and Series A
Parity Securities), and the incurring of any other obligations;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

85



--------------------------------------------------------------------------------

other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.4 or Article XIV);

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; the lending of funds to
other Persons (including other Group Members); the repayment or guarantee of
obligations of any Group Member; and the making of capital contributions to any
Group Member;

(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);

(vi) the distribution of cash or cash equivalents by the Partnership;

(vii) the selection, employment, retention and dismissal of employees (including
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the General Partner or the Partnership Group and the
determination of their compensation and other terms of employment or hiring;

(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any limited or general partnerships, joint
ventures, corporations, limited liability companies or other Persons (including
the acquisition of interests in, and the contributions of property to, any Group
Member from time to time);

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

(xii) the entering into listing agreements with any National Securities Exchange
and the delisting of some or all of the Limited Partner Interests from, or
requesting that trading be suspended on, any such exchange;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

86



--------------------------------------------------------------------------------

(xiii) subject to Section 5.11(b), the purchase, sale or other acquisition or
disposition of Partnership Interests, or the issuance of Derivative Instruments;

(xiv) the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and

(xv) the entering into agreements with any of its Affiliates, including
agreements to render services to a Group Member or to itself in the discharge of
its duties as General Partner of the Partnership.

(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners, each other Person who acquires an interest in a Partnership
Interest and each other Person bound by this Agreement hereby (i) approves,
ratifies and confirms the execution, delivery and performance by the parties
thereto of this Agreement, the Underwriting Agreement, the Contribution
Agreement and the other agreements described in or filed as exhibits to the
Registration Statement that are related to the transactions contemplated by the
Registration Statement (in the case of each agreement other than this Agreement,
without giving effect to any amendments, supplements or restatements after the
date hereof); (ii) agrees that the General Partner (on its own behalf or on
behalf of the Partnership) is authorized to execute, deliver and perform the
agreements referred to in clause (i) of this sentence and the other agreements,
acts, transactions and matters described in or contemplated by the Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners, or the other Persons who may acquire an interest in Partnership
Interests or are otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to Article
XV) shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Partners or any other Persons
under this Agreement (or any other agreements) or of any duty existing at law,
in equity or otherwise.

Section 7.2 Replacement of Fiduciary Duties. Notwithstanding any other provision
of this Agreement, to the extent that, at law or in equity, the General Partner
or any other Indemnitee would have duties (including fiduciary duties) to the
Partnership, to another Partner, to any Person who acquires an interest in a
Partnership Interest or to any other Person bound by this Agreement, all such
duties (including fiduciary duties) are hereby eliminated, to the fullest extent
permitted by law, and replaced with the duties expressly set forth herein. The
elimination of duties (including fiduciary duties) and replacement thereof with
the duties expressly set forth herein are approved by the Partnership, each of
the Partners, each other Person who acquires an interest in a Partnership
Interest and each other Person bound by this Agreement.

Section 7.3 Certificate of Limited Partnership. The General Partner has caused
the Certificate of Limited Partnership to be filed with the Secretary of State
of the State of Delaware as required by the Delaware Act. The General Partner
shall use all reasonable efforts to cause to

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

87



--------------------------------------------------------------------------------

be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the General Partner determines such action to be necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate of Limited Partnership and do all things to maintain the
Partnership as a limited partnership (or a partnership or other entity in which
the limited partners have limited liability) under the laws of the State of
Delaware or of any other state in which the Partnership may elect to do business
or own property. Subject to the terms of Section 3.4(a), the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Partner.

Section 7.4 Restrictions on the General Partner’s Authority. Except as provided
in Article XII and Article XIV, the General Partner may not sell, exchange or
otherwise dispose of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions without the approval of a Unit Majority; provided, however, that
this provision shall not preclude or limit the General Partner’s ability to
mortgage, pledge, hypothecate or grant a security interest in all or
substantially all of the assets of the Partnership Group and shall not apply to
any sale of any or all of the assets of the Partnership Group pursuant to the
foreclosure of, or other realization upon, any such encumbrance.

Section 7.5 Reimbursement of the General Partner.

(a) The General Partner and its Affiliates shall be reimbursed on a monthly
basis, or such other basis as the General Partner may determine, for (i) all
direct and indirect expenses incurred or payments made on behalf of the
Partnership Group (including salary, bonus, incentive compensation and other
amounts paid to any Person (including Affiliates of the General Partner, whether
pursuant to agreements with Dominion Resources Services, Inc. or otherwise) to
perform services for the Partnership Group or for the General Partner in the
discharge of its duties to the Partnership Group), and (ii) all other expenses
allocable to the Partnership Group or otherwise incurred by the General Partner
in connection with operating the Partnership Group’s business (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the Partnership
Group. Reimbursements pursuant to this Section 7.5 shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
Section 7.7.

(b) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment for such management fee of such
management fee or fees exceeds the amount of such fee or fees.

(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership benefit

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

88



--------------------------------------------------------------------------------

plans, programs and practices (including plans, programs and practices involving
the issuance of Partnership Interests), or cause the Partnership to issue
Partnership Interests in connection with, or pursuant to, any benefit plan,
program or practice maintained or sponsored by the General Partner or any of its
Affiliates, any Group Member or their Affiliates, or any of them, in each case
for the benefit of employees, officers, consultants and directors of the General
Partner or its Affiliates, in respect of services performed, directly or
indirectly, for the benefit of the Partnership Group. The Partnership agrees to
issue and sell to the General Partner or any of its Affiliates any Partnership
Interests that the General Partner or such Affiliates are obligated to provide
to any employees, officers, consultants and directors pursuant to any such
benefit plans, programs or practices. Expenses incurred by the General Partner
in connection with any such plans, programs and practices (including the net
cost to the General Partner or such Affiliates of Partnership Interests
purchased by the General Partner or such Affiliates, from the Partnership or
otherwise, to fulfill awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.5(a). Any and all obligations of the
General Partner under any benefit plans, programs or practices adopted by the
General Partner as permitted by this Section 7.5(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest pursuant
to Section 4.6.

Section 7.6 Outside Activities.

(a) The General Partner, for so long as it is the General Partner of the
Partnership, shall not engage in any business or activity or incur any debts or
liabilities except in connection with or incidental to (i) its performance as
general partner or managing member, if any, of one or more Group Members or as
described in or contemplated by the Registration Statement, (ii) the acquiring,
owning or disposing of debt securities or equity interests in any Group Member
or (iii) the direct or indirect provision of management, advisory, and
administrative services to its Affiliates or to other Persons.

(b) Each Unrestricted Person (other than the General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member. No such business interest or
activity shall constitute a breach of this Agreement, any fiduciary or other
duty existing at law, in equity or otherwise, or obligation of any type
whatsoever to the Partnership or other Group Member, to another Partner, to any
Person who acquires an interest in a Partnership Interest or to any other Person
bound by this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply to any
Unrestricted Person (including the General Partner). No Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

89



--------------------------------------------------------------------------------

be an opportunity for the Partnership, shall have any duty to communicate or
offer such opportunity to any Group Member, and such Unrestricted Person
(including the General Partner) shall not be liable to the Partnership or other
Group Member, to another Partner, to any Person who acquires an interest in a
Partnership Interest or to any other Person bound by this Agreement for breach
of any fiduciary or other duty existing at law, in equity or otherwise by reason
of the fact that such Unrestricted Person (including the General Partner)
pursues or acquires such opportunity for itself, directs such opportunity to
another Person or does not communicate such opportunity or information to any
Group Member.

(d) The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise expressly provided in Section 7.11, shall be entitled to
exercise, at their option, all rights relating to all Units or other Partnership
Interests acquired by them.

Section 7.7 Indemnification.

(a) To the fullest extent permitted by law, all Indemnitees shall be indemnified
and held harmless by the Partnership from and against any and all losses,
claims, damages, liabilities (joint or several), expenses (including legal fees
and expenses), judgments, fines, penalties, interest, settlements or other
amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity; provided, that the Indemnitee shall not be indemnified
and held harmless if there has been a final and non-appealable judgment entered
by a court of competent jurisdiction determining that, in respect of the matter
for which the Indemnitee is seeking indemnification pursuant to this Agreement,
the Indemnitee acted in Bad Faith or engaged in fraud or willful misconduct or,
in the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful. Any indemnification pursuant to this Section 7.7 shall be
made only out of the assets of the Partnership, it being agreed that the General
Partner shall not be personally liable for such indemnification and shall have
no obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 7.7, the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 7.7.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

90



--------------------------------------------------------------------------------

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates, the Indemnitees and such other Persons as the General Partner
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Partnership’s
activities or such Person’s activities on behalf of the Partnership, regardless
of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by an
Indemnitee with respect to any employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

91



--------------------------------------------------------------------------------

Section 7.8 Limitation of Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, any
Group Member Agreement, or under the Delaware Act or any other law, rule or
regulation or at equity, no Indemnitee shall be liable for monetary damages or
otherwise to the Partnership, to another Partner, to any other Person who
acquires an interest in a Partnership Interest or to any other Person bound by
this Agreement, for losses sustained or liabilities incurred, of any kind or
character, as a result of its or any of any other Indemnitee’s determinations,
act(s) or omission(s) in their capacities as Indemnitees; provided, however,
that an Indemnitee shall be liable for losses or liabilities sustained or
incurred by the Partnership, the other Partners, any other Persons who acquire
an interest in a Partnership Interest or any other Person bound by this
Agreement, if it is determined by a final and non-appealable judgment entered by
a court of competent jurisdiction that such losses or liabilities were the
result of the conduct of that Indemnitee acting in Bad Faith or engaging in
fraud or willful misconduct or, with respect to any criminal conduct, with the
knowledge that its conduct was unlawful.

(b) The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner if such appointment was not made in Bad Faith.

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership, to the
Partners, to any Person who acquires an interest in a Partnership Interest or to
any other Person bound by this Agreement, the General Partner and any other
Indemnitee acting in connection with the Partnership’s business or affairs shall
not be liable to the Partnership, to any Partner, to any Person who acquires an
interest in a Partnership Interest or to any other Person bound by this
Agreement for its reliance on the provisions of this Agreement.

(d) Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.

(a) Whenever the General Partner, acting in its capacity as the general partner
of the Partnership, or the Board of Directors or any committee of the Board of
Directors (including the Conflicts Committee) or any Affiliates of the General
Partner cause the General Partner to make a determination or take or omit to
take any action in such capacity, whether or not under this Agreement, any Group
Member Agreement or any other agreement contemplated hereby,

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

92



--------------------------------------------------------------------------------

then, unless another lesser standard is provided for in this Agreement, the
General Partner, the Board of Directors, such committee or such Affiliates,
shall not make such determination, or take or omit to take such action, in Bad
Faith. The foregoing and other lesser standards provided for in this Agreement
are the sole and exclusive standards governing any such determinations, actions
and omissions of the General Partner, the Board of Directors, any committee of
the Board of Directors (including the Conflicts Committee) and any Affiliate of
the General Partner and no such Person shall be subject to any fiduciary duty or
other duty or obligation, or any other, different or higher standard (all of
which duties, obligations and standards are hereby waived and disclaimed), under
this Agreement any Group Member Agreement or any other agreement contemplated
hereby, or under the Delaware Act or any other law, rule or regulation or at
equity. Any such determination, action or omission by the General Partner, the
Board of Directors of the General Partner or any committee thereof (including
the Conflicts Committee) or of any Affiliates of the General Partner, will for
all purposes be presumed to have been in Good Faith. In any proceeding brought
by or on behalf of the Partnership, any Limited Partner, or any other Person who
acquires an interest in a Partnership Interest or any other Person who is bound
by this Agreement, challenging such determination, act or omission, the Person
bringing or prosecuting such proceeding shall have the burden of proving that
such determination, action or omission was not in Good Faith.

(b) Whenever the General Partner makes a determination or takes or omits to take
any action, or any of its Affiliates causes it to do so, not acting in its
capacity as the general partner of the Partnership, whether or not under this
Agreement, any Group Member Agreement or any other agreement contemplated
hereby, then the General Partner, or such Affiliates causing it to do so, are
entitled, to the fullest extent permitted by law, to make such determination or
to take or omit to take such action free of any fiduciary duty or duty of Good
Faith, or other duty or obligation existing at law, in equity or otherwise
whatsoever to the Partnership, to another Partner, to any Person who acquires an
interest in a Partnership Interest or to any other Person bound by this
Agreement, and the General Partner, or such Affiliates causing it to do so,
shall not, to the fullest extent permitted by law, be required to act in Good
Faith or pursuant to any fiduciary or other duty or standard imposed by this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or under the Delaware Act or any other law, rule or regulation or at equity.

(c) For purposes of Sections 7.9(a) and (b) of this Agreement, “acting in its
capacity as the general partner of the Partnership” means and is solely limited
to, the General Partner exercising its authority as a general partner under this
Agreement, other than when it is “acting in its individual capacity.” For
purposes of this Agreement, “acting in its individual capacity” means: (i) any
action by the General Partner or its Affiliates other than through the exercise
of the General Partner of its authority as a general partner under this
Agreement; and (ii) any action or inaction by the General Partner by the
exercise (or failure to exercise) of its rights, powers or authority under this
Agreement that are modified by: (A) the phrase “at the option of the General
Partner,” (B) the phrase “in its sole discretion” or “in its discretion” or
(iii) some variation of the phrases set forth in clauses (i) and (ii). For the
avoidance of doubt, whenever the General Partner votes, acquires Partnership
Interests or transfers its Partnership Interests, or refrains from voting or
transferring its Partnership Interests, it shall be and be deemed to be “acting
in its individual capacity.”

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

93



--------------------------------------------------------------------------------

(d) Whenever a potential conflict of interest exists or arises between the
General Partner or any of its Affiliates, on the one hand, and the Partnership,
any Group Member or any Partner, any other Person who acquires an interest in a
Partnership Interest or any other Person who is bound by this Agreement on the
other hand, the General Partner may in its discretion (i) submit any resolution
course of action with respect to or causing such conflict of interest or
transaction for Special Approval or for approval by the vote of a majority of
the Common Units (excluding Common Units owned by the General Partner or its
Affiliates) and the Series A Preferred Units voting together as a single class,
or (ii) adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. The General Partner is not required in
connection with its resolution of any conflict of interest to seek Special
Approval or Unitholder approval of such resolution and may determine not to do
so in its sole discretion. If any resolution, course of action or transaction:
(A) receives Special Approval; or (B) receives approval of a majority of the
Common Units (excluding Common Units owned by the General Partner or its
Affiliates), then such resolution, course of action or transaction shall be
conclusively deemed to be approved by the Partnership, all the Partners, each
Person who acquires an interest in a Partnership Interest and each other Person
who is bound by this Agreement, and shall not constitute a breach of this
Agreement, of any Group Member Agreement, of any agreement contemplated herein
or therein, or of any fiduciary or other duty or obligation existing at law, in
equity or otherwise.

(e) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates or any other Indemnitee shall have no duty or
obligation, express or implied, to (i) sell or otherwise dispose of any asset of
the Partnership Group or (ii) permit any Group Member to use any facilities or
assets of the General Partner and its Affiliates, except as may be provided in
contracts entered into from time to time specifically dealing with such use. Any
determination by the General Partner or any of its Affiliates to enter into such
contracts or transactions shall be in its sole discretion.

(f) The Partners, and each Person who acquires an interest in a Partnership
Interest or is otherwise bound by this Agreement hereby authorize the General
Partner, on behalf of the Partnership as a partner or member of a Group Member,
to approve actions by the general partner or managing member of such Group
Member similar to those actions permitted to be taken by the General Partner
pursuant to this Section 7.9.

(g) For the avoidance of doubt, whenever the Board of Directors, any committee
of the Board of Directors (including the Conflicts Committee), the officers of
the General Partner or any Affiliates of the General Partner make a
determination on behalf of the General Partner, or cause the General Partner to
take or omit to take any action, whether in the General Partner’s capacity as
the general partner of the Partnership or in its individual capacity, the
standards of care applicable to the General Partner shall apply to such Persons,
and such Persons shall be entitled to all benefits and rights of the General
Partner hereunder, including waivers and modifications of duties, protections
and presumptions, as if such Persons were the General Partner hereunder.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

94



--------------------------------------------------------------------------------

Section 7.10 Other Matters Concerning the General Partner.

(a) The General Partner may rely, and shall be protected in acting or refraining
from acting upon, any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
advice or opinion (including an Opinion of Counsel) of such Persons as to
matters that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in Good Faith and in accordance with such advice or opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its or the Partnership’s duly
authorized officers, a duly appointed attorney or attorneys-in-fact.

Section 7.11 Purchase or Sale of Partnership Interests. The General Partner may
cause the Partnership to purchase or otherwise acquire Partnership Interests;
provided that, except as permitted by Section 4.9 or as approved by the
Conflicts Committee, the General Partner may not cause any Group Member to
purchase Subordinated Units during the Subordination Period. As long as any
Partnership Interests are held by any Group Member, such Partnership Interests
shall not be entitled to any vote and shall not be considered to be Outstanding.

Section 7.12 Registration Rights of the General Partner and its Affiliates.

(a) If (i) the General Partner or any of its Affiliates (including for purposes
of this Section 7.12, any Person that is an Affiliate of the General Partner at
the date hereof notwithstanding that it may later cease to be an Affiliate of
the General Partner) holds Partnership Interests that it desires to sell and
(ii) Rule 144 of the Securities Act (or any successor rule or regulation to Rule
144) or another exemption from registration is not available to enable such
holder of Partnership Interests (the “Holder”) to dispose of the number of
Partnership Interests it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use all commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Interests covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of Partnership Interests
specified by the Holder; provided, however, that the Partnership shall not be
required to effect more than two registrations pursuant to this Section 7.12(a)
in any

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

95



--------------------------------------------------------------------------------

twelve-month period; and provided further, however, that if the General Partner
determines that a postponement of the requested registration would be in the
best interests of the Partnership and its Partners due to a pending transaction,
investigation or other event, the filing of such registration statement or the
effectiveness thereof may be deferred for up to six months, but not thereafter.
In connection with any registration pursuant to the immediately preceding
sentence, the Partnership shall (A) promptly prepare and file (1) such documents
as may be necessary to register or qualify the securities subject to such
registration under the securities laws of such states as the Holder shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such registration, and (2) such documents as
may be necessary to apply for listing or to list the Partnership Interests
subject to such registration on such National Securities Exchange as the Holder
shall reasonably request, and (B) do any and all other acts and things that may
be necessary or appropriate to enable the Holder to consummate a public sale of
such Partnership Interests in such states. Except as set forth in
Section 7.12(c), all costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by the Holder.

(b) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of Partnership Interests for
cash (other than an offering relating solely to a benefit plan), the Partnership
shall use all commercially reasonable efforts to include such number or amount
of Partnership Interests held by any Holder in such registration statement as
the Holder shall request; provided, that the Partnership is not required to make
any effort or take any action to so include the Partnership Interests of the
Holder once the registration statement becomes or is declared effective by the
Commission, including any registration statement providing for the offering from
time to time of Partnership Interests pursuant to Rule 415 of the Securities
Act. If the proposed offering pursuant to this Section 7.12(b) shall be an
underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and the Holder
that in their opinion the inclusion of all or some of the Holder’s Partnership
Interests would adversely and materially affect the timing or success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of Partnership Interests held by the Holder that, in the opinion
of the managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.12(c), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.

(c) If underwriters are engaged in connection with any registration referred to
in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively,

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

96



--------------------------------------------------------------------------------

“Indemnified Persons”) from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including legal fees and expenses),
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (hereinafter referred to in this Section 7.12(c) as
a “claim” and in the plural as “claims”) based upon, arising out of or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which any Partnership Interests
were registered under the Securities Act or any state securities or Blue Sky
laws, in any preliminary prospectus (if used prior to the effective date of such
registration statement), or in any summary or final prospectus or issuer free
writing prospectus or in any amendment or supplement thereto (if used during the
period the Partnership is required to keep the registration statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements made therein not misleading; provided, however, that the
Partnership shall not be liable to any Indemnified Person to the extent that any
such claim arises out of, is based upon or results from an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, such preliminary, summary or final prospectus or free
writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof.

(d) The provisions of Section 7.12(a) and Section 7.12(b) shall be in addition
to any other rights to which an the Holders may be entitled under any separate
agreement with the Partnership and shall continue to be applicable with respect
to the General Partner (and any of the General Partner’s Affiliates) after it
ceases to be a general partner of the Partnership, during a period of two years
subsequent to the effective date of such cessation and for so long thereafter as
is required for the Holder to sell all of the Partnership Interests with respect
to which it has requested during such two-year period inclusion in a
registration statement otherwise filed or that a registration statement be
filed; provided, however, that the Partnership shall not be required to file
successive registration statements covering the same Partnership Interests for
which registration was demanded during such two-year period. The provisions of
Section 7.12(c) shall continue in effect thereafter.

(e) The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Interests; provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Interests with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.

(f) Any request to register Partnership Interests pursuant to this Section 7.12
shall (i) specify the Partnership Interests intended to be offered and sold by
the Person making the

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

97



--------------------------------------------------------------------------------

request, (ii) express such Person’s present intent to offer such Partnership
Interests for distribution, (iii) describe the nature or method of the proposed
offer and sale of Partnership Interests, and (iv) contain the undertaking of
such Person to provide all such information and materials and take all action as
may be required in order to permit the Partnership to comply with all applicable
requirements in connection with the registration of such Partnership Interests.

Section 7.13 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner and any officer of the General Partner
authorized by the General Partner to act on behalf of and in the name of the
Partnership has full power and authority to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner, each other Person who acquires an interest in a Partnership
Interest and each other Person bound by this Agreement hereby waives, to the
fullest extent permitted by law, any and all defenses or other remedies that may
be available to such Person or Partner to contest, negate or disaffirm any
action of the General Partner or any such officer in connection with any such
dealing. In no event shall any Person dealing with the General Partner or any
such officer or its representatives be obligated to ascertain that the terms of
this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the General Partner or any such officer or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1 Records and Accounting.

(a) The General Partner shall keep or cause to be kept at the principal office
of the Partnership appropriate books and records with respect to the
Partnership’s business, including all books and records necessary to provide to
the Limited Partners any information required to be provided pursuant to
Section 3.4(a). Any books and records maintained by or on behalf of the
Partnership in the regular course of its business, including the record of the
Record Holders of Units or other Partnership Interests, books of account and
records of Partnership proceedings, may be kept on, or be in the form of,
computer disks, hard drives, magnetic tape, photographs, micrographics or any
other information storage device; provided, that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

98



--------------------------------------------------------------------------------

(b) The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP. The Partnership
shall not be required to keep books maintained on a cash basis and the General
Partner shall be permitted to calculate cash-based measures, including Operating
Surplus and Adjusted Operating Surplus, by making such adjustments to its
accrual basis books to account for non-cash items and other adjustments as the
General Partner determines to be necessary or appropriate.

(c) When calculating the Partnership’s Operating Surplus and Adjusted Operating
Surplus:

(i) the Partnership’s proportionate share of Cove Point’s cash expenditures,
cash receipts and cash reserves, as well as net changes therein or changes in
Working Capital Borrowings, will be disregarded;

(ii) Adjusted Operating Surplus and Operating Surplus will be calculated for
Cove Point from the Closing Date, as if the pertinent definitions hereof applied
to Cove Point, provided that clause (a)(i) in the definition of “Operating
Surplus” shall not be applicable.

(iii) All amounts of cash and cash equivalents distributed by Cove Point on any
date from any source shall be deemed to be distributions from Cove Point’s
Operating Surplus until the sum of all amounts of cash and cash equivalents
theretofore distributed by Cove Point to its partners (including the
Partnership), excluding any distributions deemed to be distributions from
Capital Surplus, equals Cove Point’s Operating Surplus from the Closing Date
through the close of the immediately preceding Quarter. Any remaining amounts of
cash and cash equivalents distributed by Cove Point in respect of any Quarter
shall be deemed to be distributions of Capital Surplus. If Cove Point makes a
distribution of cash or cash equivalents from Operating Surplus and Capital
Surplus in respect of any Quarter, each of its partners receiving such
distribution shall be deemed to receive the same proportion of such distribution
from Operating Surplus and Capital Surplus, respectively. For the avoidance of
doubt, any cash and cash equivalents received by the Partnership as a
distribution from Cove Points’ Operating Surplus shall be treated as Operating
Surplus of the Partnership.

(iv) For each Quarter, Cove Point’s Adjusted Operating Surplus shall be
allocated among its partners in proportion to the total amount of cash and cash
equivalents received by each as a distribution from Cove Point in respect of
such Quarter, and the Partnership’s proportion shall be included in the
Partnership’s Adjusted Operating Surplus for such Quarter.

Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

99



--------------------------------------------------------------------------------

Section 8.3 Reports.

(a) As soon as practicable, but in no event later than 105 days after the close
of each fiscal year of the Partnership, the General Partner shall cause to be
mailed or made available, by any reasonable means, to each Record Holder of a
Unit or other Partnership Interest as of a date selected by the General Partner,
an annual report containing financial statements of the Partnership for such
fiscal year of the Partnership, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner, and such other information as may
be required by applicable law, regulation or rule of any National Securities
Exchange on which the Units are listed or admitted to trading, or as the General
Partner determines to be necessary or appropriate.

(b) As soon as practicable, but in no event later than 50 days after the close
of each Quarter except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means to each
Record Holder of a Unit or other Partnership Interest, as of a date selected by
the General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

(c) The General Partner shall be deemed to have made a report available to each
Record Holder as required by this Section 8.3 if it has either (i) filed such
report with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such report is publicly available on such system or
(ii) made such report available on any publicly available website maintained by
the Partnership.

ARTICLE IX

TAX MATTERS

Section 9.1 Tax Returns and Information. The Partnership shall timely file all
returns of the Partnership that are required for federal, state and local income
tax purposes on the basis of the accrual method and the taxable period or year
that it is required by law to adopt, from time to time, as determined by the
General Partner. If the Partnership is required to use a taxable period other
than a year ending on December 31, the General Partner shall use reasonable
efforts to change the taxable period of the Partnership to a year ending on
December 31. The tax information reasonably required by Record Holders for
federal, state and local income tax reporting purposes with respect to a taxable
period shall be furnished to them within 90 days of the close of the calendar
year in which the Partnership’s taxable period ends. The classification,
realization and recognition of income, gain, losses and deductions and other
items shall be on the accrual method of accounting for U.S. federal income tax
purposes.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

100



--------------------------------------------------------------------------------

Section 9.2 Tax Elections.

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest Closing Price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.

(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.3 Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the Tax Matters Partner (as defined in
Section 6231(a)(7) of the Code as in effect prior to the enactment of the
Bipartisan Budget Act of 2015), and the “partnership representative” (as defined
in Section 6223 of the Code following the enactment of the Bipartisan Budget Act
of 2015) and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. In its capacity as “partnership representative,” the
General Partner shall exercise any and all authority of the “partnership
representative” under the Code, including, without limitation, (i) binding the
Partnership and its Partners with respect to tax matters and (ii) determining
whether to make any available election under Section 6226 of the Code. Each
Partner agrees to cooperate with the General Partner and to do or refrain from
doing any or all things reasonably required by the General Partner to conduct
such proceedings. Each Partner agrees that notice of or updates regarding tax
controversies shall be deemed conclusively to have been given or made by the
General Partner if the Partnership has either (a) filed the information for
which notice is required with the Commission via its Electronic Data Gathering,
Analysis and Retrieval system and such information is publicly available on such
system or (b) made the information for which notice is required available on any
publicly available website maintained by the Partnership, whether or not such
Partner remains a Partner in the Partnership at the time such information is
made publicly available. The General Partner may amend the provisions of this
Agreement as determined appropriate in order to minimize the potential U.S.
federal and state or local income tax consequences to current and former Limited
Partners, and for the proper administration of the Partnership, upon any
amendment to the provisions of Subchapter C of Chapter 63 of Subtitle A of the
Code, as enacted by the Bipartisan Budget Act of 2015, or the promulgation of
regulations or publication of other administrative guidance thereunder.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

101



--------------------------------------------------------------------------------

Section 9.4 Withholding; Tax Payments.

(a) The General Partner may treat taxes paid by the Partnership on behalf of,
all or less than all of the Partners, either as a distribution of cash to such
Partners or as a general expense of the Partnership, as determined appropriate
under the circumstances by the General Partner.

(b) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that may be required to cause the Partnership
and other Group Members to comply with any withholding requirements established
under the Code or any other federal, state or local law including pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income or
from a distribution to any Partner (including by reason of Section 1446 of the
Code), the General Partner may treat the amount withheld as a distribution of
cash pursuant to Section 6.3 in the amount of such withholding from such
Partner.

ARTICLE X

ADMISSION OF PARTNERS

Section 10.1 Admission of Limited Partners.

(a) By acceptance of the transfer of any Limited Partner Interests in accordance
with Article IV or the acceptance of any Limited Partner Interests issued
pursuant to Article V or pursuant to a merger or consolidation or conversion
pursuant to Article XIV, and except as provided in Section 4.8, each transferee
of, or other such Person acquiring, a Limited Partner Interest (including any
nominee holder or an agent or representative acquiring such Limited Partner
Interests for the account of another Person) (i) shall be admitted to the
Partnership as a Limited Partner with respect to the Limited Partner Interests
so transferred or issued to such Person when any such transfer or issuance is
reflected in the books and records of the Partnership and such Limited Partner
becomes the Record Holder of the Limited Partner Interests so transferred or
issued, (ii) shall become bound, and shall be deemed to have agreed to be bound,
by the terms of this Agreement, (iii) represents that the transferee or other
recipient has the capacity, power and authority to enter into this Agreement and
is an Eligible Taxable Holder and (iv) makes the consents, acknowledgements and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner or Record Holder of a Limited
Partner Interest without the consent or approval of any of the Partners. A
Person may not become a Limited Partner without acquiring a Limited Partner
Interest and until such Person is reflected in the books and records of the
Partnership as the Record Holder of such Limited Partner Interest. The rights
and obligations of a Person who is a Non-Eligible Holder shall be determined in
accordance with Section 4.8.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

102



--------------------------------------------------------------------------------

(b) The name and mailing address of each Record Holder shall be listed on the
books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable).

(c) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.1(a).

Section 10.2 Admission of Successor General Partner. A successor General Partner
approved pursuant to Section 11.1 or Section 11.2 or the transferee of or
successor to all of the General Partner Interest pursuant to Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or Section 11.2 or the transfer of the General Partner
Interest pursuant to Section 4.6, provided, however, that no such successor
shall be admitted to the Partnership until compliance with the terms of
Section 4.6 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor shall, subject to the terms hereof, carry on the business of the
members of the Partnership Group without dissolution.

Section 10.3 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1 Withdrawal of the General Partner.

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”);

(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

(ii) The General Partner transfers all of its General Partner Interest pursuant
to Section 4.6;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

103



--------------------------------------------------------------------------------

(iii) The General Partner is removed pursuant to Section 11.2;

(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the U.S. Bankruptcy Code; (C) files a petition or answer seeking for itself a
liquidation, dissolution or similar relief (but not a reorganization) under any
law; (D) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the General Partner in a
proceeding of the type described in clauses (A) -(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;

(v) A final and non-appealable order of relief under Chapter 7 of the U.S.
Bankruptcy Code is entered by a court with appropriate jurisdiction pursuant to
a voluntary or involuntary petition by or against the General Partner; or

(vi) (A) if the General Partner is a corporation, a certificate of dissolution
or its equivalent is filed for the General Partner, or 90 days expire after the
date of notice to the General Partner of revocation of its charter without a
reinstatement of its charter, under the laws of its state of incorporation;
(B) if the General Partner is a partnership or a limited liability company, the
dissolution and commencement of winding up of the General Partner; (C) if the
General Partner is acting in such capacity by virtue of being a trustee of a
trust, the termination of the trust; and (D) if the General Partner is a natural
person, his death or adjudication of incompetency.

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or
Section 11.1(a)(vi)(A), (B), or (C) occurs, the withdrawing General Partner
shall give notice to the Limited Partners within 30 days after such occurrence.
The Partners hereby agree that only the Events of Withdrawal described in this
Section 11.1 shall result in the withdrawal of the General Partner from the
Partnership.

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 11:59 pm, prevailing Eastern Time, on June 30, 2024,
the General Partner voluntarily withdraws by giving at least 90 days’ advance
notice of its intention to withdraw to the Limited Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding a majority of the Outstanding Common Units (excluding Common
Units held by the General Partner and its Affiliates) and Series A Preferred
Units voting together as a single class and the General Partner delivers to the
Partnership an Opinion of Counsel (“Withdrawal Opinion of Counsel”) that such
withdrawal (following the selection of the successor General Partner) would not
result in the loss of the limited liability under the Delaware Act of any
Limited Partner or cause any Group Member to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for U.S. federal
income tax purposes (to the extent not already so treated or taxed); (ii) at any
time after 11:59 pm,

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

104



--------------------------------------------------------------------------------

prevailing Eastern Time, on June 30, 2024, the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii) at any
time that the General Partner ceases to be the General Partner pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or
(iv) notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), a Unit Majority may, prior to the effective date
of such withdrawal, elect a successor General Partner. The Person so elected as
successor General Partner shall automatically become the successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. If,
prior to the effective date of the General Partner’s withdrawal pursuant to
Section 11.1(a)(i), a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1 unless the
business of the Partnership is continued pursuant to Section 12.2. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.2.

Section 11.2 Removal of the General Partner. The General Partner may be removed
if such removal is approved by the Unitholders holding at least 66 2/3% of the
Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a majority of the Outstanding Common
Units, voting as a class, and a majority of the Outstanding Subordinated Units,
voting as a class (including, in each case, Units held by the General Partner
and its Affiliates). Such removal shall be effective immediately following the
admission of a successor General Partner pursuant to Section 10.2. The removal
of the General Partner shall also automatically constitute the removal of the
General Partner as general partner or managing member, to the extent applicable,
of the other Group Members of which the General Partner is a general partner or
a managing member. If a Person is elected as a successor General Partner in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.2, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. The
right of the holders of Outstanding Units to remove the General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
General Partner elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.2.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

105



--------------------------------------------------------------------------------

Section 11.3 Interest of Departing General Partner and Successor General
Partner.

(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members and all of
its or its Affiliates’ Incentive Distribution Rights (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of Section 11.1 or Section 11.2 (or if the business of the Partnership
is continued pursuant to Section 12.2 and the successor General Partner is not
the former General Partner), such successor shall have the option, exercisable
prior to the effective date of the withdrawal or removal of such Departing
General Partner (or, in the event the business of the Partnership is continued,
prior to the date the business of the Partnership is continued), to purchase the
Combined Interest for such fair market value of such Combined Interest. In
either event, the Departing General Partner shall be entitled to receive all
reimbursements due such Departing General Partner pursuant to Section 7.5,
including any employee-related liabilities (including severance liabilities),
incurred in connection with the termination of any employees employed by the
Departing General Partner or its Affiliates (other than any Group Member) for
the benefit of the Partnership or the other Group Members.

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the value of the Units, including the then current trading price of
Units on any National Securities Exchange on which Units are then listed or
admitted to trading, the value of the Partnership’s assets, the rights and
obligations of the Departing General Partner, the value of the Incentive
Distribution Rights and the General Partner Interest and other factors it may
deem relevant.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

106



--------------------------------------------------------------------------------

(b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (and its Affiliates, if
applicable) shall become a Limited Partner and the Combined Interest shall be
converted into Common Units pursuant to a valuation made by an investment
banking firm or other independent expert selected pursuant to Section 11.3(a),
without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor). Any successor General
Partner shall indemnify the Departing General Partner as to all debts and
liabilities of the Partnership arising on or after the date on which the
Departing General Partner becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing General Partner (and its Affiliates, if
applicable) contributed the Combined Interest to the Partnership in exchange for
the newly issued Common Units.

(c) If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.

Section 11.4 Conversion of Subordinated Units. Notwithstanding any provision of
this Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist, the Subordinated
Units held by any Person will immediately and automatically convert into Common
Units on a one-for-one basis, provided (i) neither such Person nor any of its
Affiliates voted any of its Units in favor of the removal and (ii) such Person
is not an Affiliate of the successor General Partner; provided, however, that
such converted Subordinated Units shall remain subject to the provisions of
Section 5.4(c)(ii), Section 6.1(d)(x), Section 6.7(b) and Section 6.7(c).

Section 11.5 Withdrawal of Limited Partners. No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

107



--------------------------------------------------------------------------------

ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, the Partnership shall
not be dissolved and such successor General Partner is hereby authorized to, and
shall, continue the business of the Partnership. Subject to Section 12.2, the
Partnership shall dissolve, and its affairs shall be wound up, upon:

(a) an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and such
successor is admitted to the Partnership pursuant to this Agreement;

(b) an election to dissolve the Partnership by the General Partner that is
approved by a Unit Majority;

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

Section 12.2 Continuation of the Business of the Partnership After Dissolution.
Upon (a) an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
a Unit Majority may elect to continue the business of the Partnership on the
same terms and conditions set forth in this Agreement by appointing as a
successor General Partner a Person approved by a Unit Majority. Unless such an
election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:

(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;

(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

108



--------------------------------------------------------------------------------

provided, that the right of a Unit Majority to approve a successor General
Partner and to continue the business of the Partnership shall not exist and may
not be exercised unless the Partnership has received an Opinion of Counsel that
(x) the exercise of the right would not result in the loss of limited liability
under the Delaware Act of any Limited Partner and (y) neither the Partnership
nor any Group Member would be treated as an association taxable as a corporation
or otherwise be taxable as an entity for U.S. federal income tax purposes upon
the exercise of such right to continue (to the extent not already so treated or
taxed).

Section 12.3 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of a majority of the
Outstanding Common Units and Subordinated Units, voting as a single class. The
Liquidator (if other than the General Partner) shall agree not to resign at any
time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of a majority of the
Outstanding Common Units and Subordinated Units, voting as a single class. Upon
dissolution, removal or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by holders of a majority of the Outstanding Common Units and Subordinated Units,
voting as a single class. The right to approve a successor or substitute
Liquidator in the manner provided herein shall be deemed to refer also to any
such successor or substitute Liquidator approved in the manner herein provided.
Except as expressly provided in this Article XII, the Liquidator approved in the
manner provided herein shall have and may exercise, without further
authorization or consent of any of the parties hereto, all of the powers
conferred upon the General Partner under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the exercise of such powers, other than the limitation on sale set forth in
Section 7.4) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.

Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Delaware Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership’s assets for
a

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

109



--------------------------------------------------------------------------------

reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership’s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership’s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.

(c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including the allocation provided for under
Section 6.1(d)(xi)(C), which allocates items of gross income, gain, loss and
deduction among the Partners to the maximum extent possible to provide a
preference in liquidation to the Capital Account of the Series A Preferred Units
over the Capital Accounts of Series A Junior Securities, but excluding
adjustments made by reason of distributions pursuant to this Section 12.4(c))
for the taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence); provided that any cash or cash equivalents
available for distribution under this Section 12.4(c) shall be distributed with
respect to the Series A Preferred Units and Series A Senior Securities (up to
the positive balances in the associated Capital Accounts) prior to any
distribution of cash or cash equivalents with respect to the Series A Junior
Securities.

Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.

Section 12.7 Waiver of Partition. To the maximum extent permitted by law, each
Partner hereby waives any right to partition of the Partnership property.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

110



--------------------------------------------------------------------------------

Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable period of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.1 Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
subject to Section 5.11(b)(iii)(B) may amend any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect:

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that any or all of the Group
Members will not be treated as associations taxable as corporations or otherwise
taxed as entities for U.S. federal income tax purposes;

(d) a change that the General Partner determines (i) does not adversely affect
the Limited Partners (including any particular class of Partnership Interests as
compared to other classes of Partnership Interests) in any material respect,
(ii) to be necessary or appropriate to (A) satisfy any requirements, conditions
or guidelines contained in any opinion, directive, order, ruling or regulation
of any federal or state agency or judicial authority or contained in any federal
or state statute (including the Delaware Act) or (B) facilitate the trading of
the Units (including the division of any class or classes of Outstanding Units
into different classes to facilitate uniformity of tax consequences within such
classes of Units) or comply with any rule, regulation, guideline or requirement
of any National Securities Exchange on which the Units are or will be listed or
admitted to trading, (iii) to be necessary or appropriate in connection with
action taken by the General Partner pursuant to Section 5.8 or (iv) is required
to effect the intent expressed in the Registration Statement or the intent of
the provisions of this Agreement or is otherwise contemplated by this Agreement;

(e) a change in the fiscal year or taxable period of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

111



--------------------------------------------------------------------------------

change in the fiscal year or taxable period of the Partnership including, if the
General Partner shall so determine, a change in the definition of “Quarter” and
the dates on which distributions are to be made by the Partnership;

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the U.S. Department of Labor;

(g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests and Derivative Instruments pursuant to
Section 5.5;

(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

(i) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or
Section 7.1(a);

(k) a merger, conveyance or conversion pursuant to Section 14.3(d); or

(l) any other amendments substantially similar to the foregoing.

Section 13.2 Amendment Procedures. Amendments to this Agreement may be proposed
only by the General Partner. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve any amendment to
this Agreement and may decline to do so in its sole discretion. An amendment
shall be effective upon its approval by the General Partner and, except as
otherwise provided by Section 13.1 or Section 13.3, a Unit Majority, unless a
greater or different percentage is required under this Agreement or by Delaware
law. Each proposed amendment that requires the approval of the holders of a
specified percentage of Outstanding Units or class of Limited Partners shall be
set forth in a writing that contains the text of the proposed amendment. If such
an amendment is proposed, the General Partner shall seek the written approval of
the requisite percentage of Outstanding Units or class of Limited Partners or
call a meeting of the Unitholders to consider and vote on such proposed
amendment. The General Partner shall notify all Record Holders upon final
adoption of any amendments. The General Partner shall be deemed to have notified
all Record Holders as required by this Section 13.2 if it has either (a) filed
such amendment with the Commission via

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

112



--------------------------------------------------------------------------------

its Electronic Data Gathering, Analysis and Retrieval system and such amendment
is publicly available on such system or (b) made such amendment available on any
publicly available website maintained by the Partnership.

Section 13.3 Amendment Requirements.

(a) Notwithstanding the provisions of Section 13.1 (other than
Section 13.1(d)(iv)) and Section 13.2, no provision of this Agreement (other
than Section 11.2 or Section 13.4) that establishes a percentage of Outstanding
Units (including Units deemed owned by the General Partner) or class of Limited
Partners or requires a vote or approval of Partners (or a subset of Partners)
holding a specified Percentage Interest to take any action shall be amended,
altered, changed, repealed or rescinded in any respect that would have the
effect of reducing or increasing such percentage, unless such amendment is
approved by the written consent or the affirmative vote of holders of
Outstanding Units whose aggregate Outstanding Units constitute not less than the
voting requirement sought to be reduced or increased, as applicable, or the
affirmative vote of Partners whose aggregate Percentage Interests constitute not
less than the voting requirement sought to be reduced or increased, as
applicable.

(b) Notwithstanding the provisions of Section 13.1 (other than
Section 13.1(d)(iv)) and Section 13.2, no amendment to this Agreement may
(i) enlarge the obligations of (including requiring any holder of a class of
Partnership Interests to make additional Capital Contributions to the
Partnership) any Limited Partner without its consent, unless such shall be
deemed to have occurred as a result of an amendment approved pursuant to
Section 13.3(c), or (ii) enlarge the obligations of, restrict, change or modify
in any way any action by or rights of, or reduce in any way the amounts
distributable, reimbursable or otherwise payable to, the General Partner or any
of its Affiliates without its consent, which consent may be given or withheld at
its option.

(c) Except as provided in Section 14.3 or Section 13.1, any amendment that would
have a material adverse effect on the rights or preferences of any class of
Partnership Interests in relation to other classes of Partnership Interests must
be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected. If the General Partner determines
an amendment does not satisfy the requirements of Section 13.1(d)(i) because it
adversely affects one or more classes of Partnership Interests, as compared to
other classes of Partnership Interests, in any material respect, such amendment
shall only be required to be approved by the adversely affected class or
classes.

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Percentage Interests of all Limited Partners voting as a single
class unless the Partnership obtains an Opinion of Counsel to the effect that
such amendment will not affect the limited liability of any Limited Partner
under applicable partnership law of the state under whose laws the Partnership
is organized.

(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of Partners (including the General Partner and its Affiliates)
holding at least 90% of the Percentage Interests of all Limited Partners.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

113



--------------------------------------------------------------------------------

Section 13.4 Special Meetings. All acts of Limited Partners to be taken pursuant
to this Agreement shall be taken in the manner provided in this Article XIII.
Special meetings of the Limited Partners may be called by the General Partner or
by Limited Partners owning 20% or more of the Outstanding Units of the class or
classes for which a meeting is proposed. Limited Partners shall call a special
meeting by delivering to the General Partner one or more requests in writing
stating that the signing Limited Partners wish to call a special meeting and
indicating the specific purposes for which the special meeting is to be called
and the class or classes of Units for which the meeting is proposed. No business
may be brought by any Limited Partner before such special meeting except the
business listed in the related request. Within 60 days after receipt of such a
call from Limited Partners or within such greater time as may be reasonably
necessary for the Partnership to comply with any statutes, rules, regulations,
listing agreements or similar requirements governing the holding of a meeting or
the solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the General Partner on a date not less than 10 days nor more
than 60 days after the time notice of the meeting is given as provided in
Section 16.1. Limited Partners shall not vote on matters that would cause the
Limited Partners to be deemed to be taking part in the management and control of
the business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability under the Delaware Act or the law of any other state
in which the Partnership is qualified to do business.

Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.

Section 13.6 Record Date. For purposes of determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11 the General Partner may
set a Record Date, which shall not be less than 10 nor more than 60 days before
(a) the date of the meeting (unless such requirement conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
Limited Partners are requested in writing by the General Partner to give such
approvals. If the General Partner does not set a Record Date, then (i) the
Record Date for determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners shall be the close of business on the
day next preceding the day on which notice is given, and (ii) the Record Date
for determining the Limited Partners entitled to give approvals without a
meeting shall be the date the first written approval is deposited with the
Partnership in care of the General Partner in accordance with Section 13.11.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

114



--------------------------------------------------------------------------------

Section 13.7 Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
Article XIII. When a meeting is postponed, a new Record Date need not be fixed
unless such postponement shall be for more than 45 days. Any meeting of Limited
Partners may be adjourned by the General Partner one or more times for any
reason, including the failure of a quorum to be present at the meeting with
respect to any proposal or the failure of any proposal to receive sufficient
votes for approval. No Limited Partner vote shall be required for any
adjournment. A meeting of Limited Partners may be adjourned by the General
Partner as to one or more proposals regardless of whether action has been taken
on other matters. When a meeting is adjourned to another time or place, notice
need not be given of the adjourned meeting and a new Record Date need not be
fixed, if the time and place thereof are announced at the meeting at which the
adjournment is taken, unless such adjournment shall be for more than 45 days. At
the adjourned meeting, the Partnership may transact any business which might
have been transacted at the original meeting. If the adjournment is for more
than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this Article
XIII.

Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes. The
transaction of business at any meeting of Limited Partners, however called and
noticed, and whenever held, shall be as valid as if it had occurred at a meeting
duly held after regular call and notice, if a quorum is present either in person
or by proxy. Attendance of a Limited Partner at a meeting shall constitute a
waiver of notice of the meeting, except when the Limited Partner attends the
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.

Section 13.9 Quorum and Voting. The holders of a majority, by Percentage
Interest, of Partnership Interests of the class or classes for which a meeting
has been called (including Partnership Interests deemed owned by the General
Partner) represented in person or by proxy shall constitute a quorum at a
meeting of Partners of such class or classes unless any such action by the
Partners requires approval by holders of a greater Percentage Interest, in which
case the quorum shall be such greater Percentage Interest. At any meeting of the
Partners duly called and held in accordance with this Agreement at which a
quorum is present, the act of holders of Partnership Interests that, in the
aggregate, represent a majority of the Percentage Interest of those present in
person or by proxy at such meeting shall be deemed to constitute the act of all
Partners, unless a greater or different percentage or class vote is required
with respect to such action under the provisions of this Agreement, in which
case the act of the holders of Partnership

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

115



--------------------------------------------------------------------------------

Interests that in the aggregate represent at least such greater or different
percentage or the act of the Limited Partners holding the requisite percentage
of the necessary class, shall be required; provided, however, that if, as a
matter of law or provision of this Agreement, approval by plurality vote of
Partners (or any class thereof) is required to approve any action, no minimum
quorum shall be required. The Partners present at a duly called or held meeting
at which a quorum is present may continue to transact business until
adjournment, notwithstanding the withdrawal of enough Partners to leave less
than a quorum, if any action taken (other than adjournment) is approved by
holders of the required Percentage Interest or class of Limited Partners
specified in this Agreement.

Section 13.10 Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the revocation of
approvals in writing.

Section 13.11 Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting, without a vote and without prior notice, if an approval in
writing setting forth the action so taken is signed by Limited Partners owning
not less than the minimum percentage, by Percentage Interest, of the Partnership
Interests of the class or classes for which a meeting has been called (including
Partnership Interests deemed owned by the General Partner), as the case may be,
that would be necessary to authorize or take such action at a meeting at which
all the Limited Partners entitled to vote at such meeting were present and voted
(unless such provision conflicts with any rule, regulation, guideline or
requirement of any National Securities Exchange on which the Units are listed or
admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner.
If a ballot returned to the Partnership does not vote all of the Units held by
the Limited Partners, the Partnership shall be deemed to have failed to receive
a ballot for the Units that were not voted. If approval of the taking of any
action by the Limited Partners is solicited by any Person other than by or on
behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner and (b) an

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

116



--------------------------------------------------------------------------------

Opinion of Counsel is delivered to the General Partner to the effect that the
exercise of such right and the action proposed to be taken with respect to any
particular matter (i) will not cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners. Nothing
contained in this Section 13.11 shall be deemed to require the General Partner
to solicit all Limited Partners in connection with a matter approved by the
holders of the requisite percentage of Units acting by written consent without a
meeting.

Section 13.12 Right to Vote and Related Matters.

(a) Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.

(b) With respect to Units that are held for a Person’s account by another Person
(such as a broker, dealer, bank, trust company or clearing corporation, or an
agent of any of the foregoing), in whose name such Units are registered, such
other Person shall, in exercising the voting rights in respect of such Units on
any matter, and unless the arrangement between such Persons provides otherwise,
vote such Units in favor of, and at the direction of, the Person who is the
beneficial owner, and the Partnership shall be entitled to assume it is so
acting without further inquiry. The provisions of this Section 13.12(b) (as well
as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

Section 13.13 Voting of Incentive Distribution Rights.

(a) For so long as a majority of the Incentive Distribution Rights are held by
the General Partner and its Affiliates, the holders of the Incentive
Distribution Rights shall not be entitled to vote such Incentive Distribution
Rights on any Partnership matter except as may otherwise be required by law and
the holders of the Incentive Distribution Rights, in their capacity as such,
shall be deemed to have approved any matter approved by the General Partner.

(b) If less than a majority of the Incentive Distribution Rights are held by the
General Partner and its Affiliates, the Incentive Distribution Rights will be
entitled to vote on all matters submitted to a vote of Unitholders, other than
amendments and other matters that the General Partner determines do not
adversely affect the holders of the Incentive Distribution Rights as a whole in
any material respect. On any matter in which the holders of Incentive
Distribution Rights are entitled to vote, such holders will vote together with
the Subordinated Units, prior to the end of the Subordination Period, or
together with the Common Units, thereafter, in either case as a single class
except as otherwise required by Section 13.3(c), and such Incentive Distribution
Rights shall be treated in all respects as Subordinated Units or

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

117



--------------------------------------------------------------------------------

Common Units, as applicable, when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement. The relative voting power of the Incentive
Distribution Rights and the Subordinated Units or Common Units, as applicable,
will be set in the same proportion as cumulative cash distributions, if any, in
respect of the Incentive Distribution Rights for the four consecutive Quarters
prior to the record date for the vote bears to the cumulative cash distributions
in respect of such class of Units for such four Quarters.

(c) In connection with any equity financing, or anticipated equity financing, by
the Partnership of an Expansion Capital Expenditure, the General Partner may,
without the approval of the holders of the Incentive Distribution Rights,
temporarily or permanently reduce the amount of Incentive Distributions that
would otherwise be distributed to such holders, provided that in the judgment of
the General Partner, such reduction will be in the long-term best interest of
such holders.

ARTICLE XIV

MERGER OR CONSOLIDATION

Section 14.1 Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the U.S., pursuant to a written plan of merger or consolidation (“Merger
Agreement”) in accordance with this Article XIV.

Section 14.2 Procedure for Merger or Consolidation.

(a) Merger or consolidation of the Partnership pursuant to this Article XIV
requires the prior consent of the General Partner, provided, however, that, to
the fullest extent permitted by law, the General Partner, in declining to
consent to a merger or consolidation, may act in its sole discretion.

(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

(i) the name and jurisdiction of formation or organization of each of the
business entities proposing to merge or consolidate;

(ii) the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);

(iii) the terms and conditions of the proposed merger or consolidation;

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

118



--------------------------------------------------------------------------------

(iv) the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any interests, securities or rights of any constituent business entity are not
to be exchanged or converted solely for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity, then the
cash, property or interests, rights, securities or obligations of any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity) which the holders of such interests, securities or rights are to receive
in exchange for, or upon conversion of their interests, securities or rights,
and (B) in the case of equity interests represented by certificates, upon the
surrender of such certificates, which cash, property or interests, rights,
securities or obligations of the Surviving Business Entity or any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity), or evidences thereof, are to be delivered;

(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, certificate of formation or limited liability company agreement or
other similar charter or governing document) of the Surviving Business Entity to
be effected by such merger or consolidation;

(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain and stated in the certificate of merger); and

(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.

Section 14.3 Approval by Limited Partners.

(a) Except as provided in Sections 14.3(d) and 14.3(e), the General Partner,
upon its approval of the Merger Agreement shall direct that the Merger Agreement
and the merger or consolidation contemplated thereby, as applicable, be
submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of Article
XIII. A copy or a summary of the Merger Agreement, as the case may be, shall be
included in or enclosed with the notice of a special meeting or the written
consent.

(b) Except as provided in Sections 14.3(d) and 14.3(e), the Merger Agreement
shall be approved upon receiving the affirmative vote or consent of the holders
of a Unit Majority unless the Merger Agreement contains any provision that, if
contained in an amendment to this Agreement, the provisions of this Agreement or
the Delaware Act would require for its

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

119



--------------------------------------------------------------------------------

approval the vote or consent of a greater percentage of the Outstanding Units or
of any class of Limited Partners, in which case such greater percentage vote or
consent shall be required for approval of the Merger Agreement.

(c) Except as provided in Sections 14.3(d) and 14.3(e), after such approval by
vote or consent of the Limited Partners, and at any time prior to the filing of
the certificate of merger pursuant to Section 14.4, the merger or consolidation
may be abandoned pursuant to provisions therefor, if any, set forth in the
Merger Agreement.

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
merger or conveyance other than those it receives from the Partnership or other
Group Member if (i) the General Partner has received an Opinion of Counsel that
the merger or conveyance, as the case may be, would not result in the loss of
the limited liability under the Delaware Act of any Limited Partner or cause the
Partnership or any Group Member to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes (to the extent not already treated as such), (ii) the sole purpose of
such merger, or conveyance is to effect a mere change in the legal form of the
Partnership into another limited liability entity and (iii) the governing
instruments of the new entity provide the Limited Partners and the General
Partner with substantially the same rights and obligations as are herein
contained.

(e) Additionally, notwithstanding anything else contained in this Agreement, but
subject to Section 5.11(b)(vii) the General Partner is permitted, without
Limited Partner approval, to merge or consolidate the Partnership with or into
another entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability under the Delaware Act of any Limited Partner or
cause the Partnership or any Group Member to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for U.S. federal
income tax purposes (to the extent not already treated as such), (ii) the merger
or consolidation would not result in an amendment to this Agreement, other than
any amendments that could be adopted pursuant to Section 13.1, (iii) the
Partnership is the Surviving Business Entity in such merger or consolidation,
(iv) each Partnership Interest outstanding immediately prior to the effective
date of the merger or consolidation is to be an identical Partnership Interest
of the Partnership after the effective date of the merger or consolidation, and
(v) the number of Partnership Interests to be issued by the Partnership in such
merger or consolidation does not exceed 20% of the Partnership Interests (other
than Incentive Distribution Rights) Outstanding immediately prior to the
effective date of such merger or consolidation.

(f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

120



--------------------------------------------------------------------------------

Section 14.4 Certificate of Merger. Upon the required approval by the General
Partner and the Unitholders of a Merger Agreement, a certificate of merger shall
be executed and filed with the Secretary of State of the State of Delaware in
conformity with the requirements of the Delaware Act.

Section 14.5 Effect of Merger or Consolidation. At the effective time of the
certificate of merger:

(a) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

(b) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

(c) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

(d) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.1 Right to Acquire Limited Partner Interests.

(a) Notwithstanding any other provision of this Agreement except
Section 5.11(b)(vii), if at any time the General Partner and its Affiliates hold
more than 80% of the total Limited Partner Interests of any class then
Outstanding, the General Partner shall then have the right, which right it may
assign and transfer in whole or in part to the Partnership or any Affiliate of
the General Partner, exercisable in its sole discretion, to purchase all, but
not less than all, of such Limited Partner Interests (but excluding the Series A
Preferred Units, which are subject to Section 5.11(b)(vii)) of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date three days prior
to the date that the notice described in Section 15.1(b) is mailed and (y) the
highest price paid by the General Partner or any of its Affiliates for any such
Limited Partner Interest of such class purchased during the 90-day period
preceding the date that the notice described in Section 15.1(b) is mailed.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

121



--------------------------------------------------------------------------------

(b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be filed and distributed as may be required by the
Commission or any National Securities Exchange on which such Limited Partner
Interests are listed. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests in the case of Limited Partner
Interests evidenced by Certificates, in exchange for payment, at such office or
offices of the Transfer Agent as the Transfer Agent may specify, or as may be
required by any National Securities Exchange on which such Limited Partner
Interests are listed or admitted to trading. Any such Notice of Election to
Purchase mailed to a Record Holder of Limited Partner Interests at his address
as reflected in the records of the Transfer Agent shall be conclusively presumed
to have been given regardless of whether the owner receives such notice. On or
prior to the Purchase Date, the General Partner, its Affiliate or the
Partnership, as the case may be, shall deposit with the Transfer Agent cash in
an amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1. If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate
shall not have been surrendered for purchase, all rights of the holders of such
Limited Partner Interests shall thereupon cease, except the right to receive the
purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent of the Certificates representing such Limited Partner Interests in the
case of Limited Partner Interests evidenced by Certificates, and such Limited
Partner Interests shall thereupon be deemed to be transferred to the General
Partner, its Affiliate or the Partnership, as the case may be, on the record
books of the Transfer Agent and the Partnership, and the General Partner or any
Affiliate of the General Partner, or the Partnership, as the case may be, shall
be deemed to be the owner of all such Limited Partner Interests from and after
the Purchase Date and shall have all rights as the owner of such Limited Partner
Interests.

(c) In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in
Section 15.1(a), therefor, without interest thereon.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

122



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL PROVISIONS

Section 16.1 Addresses and Notices; Written Communications.

(a) Any notice, demand, request, report or proxy materials required or permitted
to be given or made to a Partner under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class U.S. mail or by other means of written communication to the Partner at the
address described below. Any notice, payment or report to be given or made to a
Partner hereunder shall be deemed conclusively to have been given or made, and
the obligation to give such notice or report or to make such payment shall be
deemed conclusively to have been fully satisfied, upon sending of such notice,
payment or report to the Record Holder of such Partnership Interests at his
address as shown on the records of the Transfer Agent or as otherwise shown on
the records of the Partnership, regardless of any claim of any Person who may
have an interest in such Partnership Interests by reason of any assignment or
otherwise. Notwithstanding the foregoing, if (i) a Partner shall consent to
receiving notices, demands, requests, reports or proxy materials via electronic
mail or by the Internet or (ii) the rules of the Commission shall permit any
report or proxy materials to be delivered electronically or made available via
the Internet, any such notice, demand, request, report or proxy materials shall
be deemed given or made when delivered or made available via such mode of
delivery. An affidavit or certificate of making of any notice, payment or report
in accordance with the provisions of this Section 16.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report given or made in accordance with the provisions of
this Section 16.1 is returned marked to indicate that such notice, payment or
report was unable to be delivered, such notice, payment or report and, in the
case of notices, payments or reports returned by the U.S. Postal Service (or
other physical mail delivery mail service outside the U.S.), any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) or
other delivery if they are available for the Partner at the principal office of
the Partnership for a period of one year from the date of the giving or making
of such notice, payment or report to the other Partners. Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.3. The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.

(b) The terms “in writing”, “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

123



--------------------------------------------------------------------------------

Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 16.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 16.4 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 16.5 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 16.7 Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.

Section 16.8 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a) without
execution hereof.

Section 16.9 Applicable Law; Forum; Venue and Jurisdiction Waiver of Trial by
Jury.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Partners and each Person holding any beneficial interest in the
Partnership (whether through a broker, dealer, bank, trust company or clearing
corporation or an agent of any of the foregoing or otherwise):

(i) irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties,

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

124



--------------------------------------------------------------------------------

obligations or liabilities among Partners or of Partners to the Partnership, or
the rights or powers of, or restrictions on, the Partners or the Partnership),
(B) brought in a derivative manner on behalf of the Partnership, (C) asserting a
claim of breach of a fiduciary or other duty owed by any director, officer, or
other employee of the Partnership or the General Partner, or owed by the General
Partner, to the Partnership or the Partners, (D) asserting a claim arising
pursuant to any provision of the Delaware Act or (E) asserting a claim governed
by the internal affairs doctrine shall be exclusively brought in the Court of
Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction), in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware (or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction) in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in this clause (v) shall affect or limit any right to
serve process in any other manner permitted by law; and

(vi) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH CLAIM, SUIT,
ACTION OR PROCEEDING.

Section 16.10 Invalidity of Provisions. If any provision or part of a provision
of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

125



--------------------------------------------------------------------------------

Section 16.11 Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.

Section 16.12 Facsimile Signatures. The use of facsimile signatures affixed in
the name and on behalf of the transfer agent and registrar of the Partnership on
Certificates representing Units is expressly permitted by this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: Dominion Midstream GP, LLC By:  

 

Name:   Title:  

 

SIGNATURE PAGE

DOMINION MIDSTREAM PARTNERS, LP

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

EXHIBIT A

to the Second Amended and Restated

Agreement of Limited Partnership of

Dominion Midstream Partners, LP

Restrictions on Transfer of Series A Preferred Units

THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO DOMINION MIDSTREAM PARTNERS, LP
THAT SUCH REGISTRATION IS NOT REQUIRED.

THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5,
4.8 AND 5.11(b)(viii) OF AND ELSEWHERE IN THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF DOMINION MIDSTREAM PARTNERS, LP, AS AMENDED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”) AND THE
VOTING RESTRICTIONS SET FORTH IN THE DEFINITION OF THE DEFINED TERM
“OUTSTANDING” IN THE PARTNERSHIP AGREEMENT.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF DOMINION MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF DOMINION MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE DOMINION MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
DOMINION MIDSTREAM GP, LLC, THE GENERAL PARTNER OF DOMINION MIDSTREAM PARTNERS,
LP, MAY IMPOSE RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT DETERMINES,
WITH THE ADVICE OF COUNSEL, THAT SUCH RESTRICTIONS ARE NECESSARY OR ADVISABLE TO
(I) AVOID A SIGNIFICANT RISK OF DOMINION MIDSTREAM PARTNERS, LP BECOMING TAXABLE
AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL
INCOME TAX PURPOSES OR (II) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER
INTERESTS OF DOMINION MIDSTREAM PARTNERS, LP (OR ANY CLASS OR CLASSES THEREOF).

 

A-1



--------------------------------------------------------------------------------

Exhibit C

FORM OF REGISTRATION RIGHTS AGREEMENT

 

Exhibit C-1



--------------------------------------------------------------------------------

DOMINION MIDSTREAM PARTNERS, LP

and

THE PURCHASERS NAMED ON SCHEDULE A

HERETO

 

 

REGISTRATION RIGHTS AGREEMENT

Dated [●], 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Registrable Securities

     5   

ARTICLE II. REGISTRATION RIGHTS

     6   

Section 2.01

 

Shelf Registration

     6   

Section 2.02

 

Piggyback Registration

     8   

Section 2.03

 

Underwritten Offering

     10   

Section 2.04

 

Further Obligations

     11   

Section 2.05

 

Cooperation by Holders

     15   

Section 2.06

 

Restrictions on Public Sale by Holders of Registrable Securities

     16   

Section 2.07

 

Expenses

     16   

Section 2.08

 

Indemnification

     17   

Section 2.09

 

Rule 144 Reporting

     19   

Section 2.10

 

Transfer or Assignment of Registration Rights

     19   

Section 2.11

 

Limitation on Subsequent Registration Rights

     20   

Section 2.12

 

Limitation on Obligations for Series A Preferred Unit Registrable Securities

     20   

ARTICLE III. MISCELLANEOUS

     20   

Section 3.01

 

Communications

     20   

Section 3.02

 

Binding Effect

     21   

Section 3.03

 

Assignment of Rights

     21   

Section 3.04

 

Recapitalization, Exchanges, Etc. Affecting Units

     21   

Section 3.05

 

Aggregation of Registrable Securities

     21   

Section 3.06

 

Specific Performance

     21   

Section 3.07

 

Counterparts

     22   

Section 3.08

 

Governing Law, Submission to Jurisdiction

     22   

Section 3.09

 

Waiver of Jury Trial

     22   

Section 3.10

 

Entire Agreement

     22   

Section 3.11

 

Amendment

     23   

Section 3.12

 

No Presumption

     23   

Section 3.13

 

Obligations Limited to Parties to Agreement

     23   

Section 3.14

 

Interpretation

     23   

 

SCHEDULE A - Purchaser Name; Notice and Contact Information

     A-1   

SCHEDULE B – Purchasers Deemed to have Delivered the Piggyback Opt-out Notice

     B-1   



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of [●], 2016 (this “Agreement”), is
entered into by and among DOMINION MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
hereto (the “Purchasers”).

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Series A Preferred Units and Common Units (the date of such
closing, the “Closing Date”) pursuant to the Series A Preferred Unit and Common
Unit Purchase Agreement, dated as of October 27, 2016, by and among the
Partnership and the Purchasers (the “Purchase Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the General Partner
or the Partnership, on the one hand, and any Purchaser, on the other, shall not
be considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Purchaser or its Affiliates, shall be
considered an Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or
Commonwealth of Virginia are authorized or required by law or other governmental
action to close.

“Closing Date” has the meaning set forth in the Recitals of this Agreement.

 

1



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Price” means $[●] per unit.

“Common Unit Registrable Securities” means the Conversion Unit Registrable
Securities and the PIPE Unit Registrable Securities.

“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.

“Conversion Unit Registrable Securities” means the Common Units issuable upon
conversion of the Series A Preferred Units, all of which are subject to the
rights provided herein until such time as such securities cease to be
Registrable Securities pursuant to Section 1.02.

“Conversion Unit Registration Statement” has the meaning specified in Section
2.01(a)(ii).

“DRI” means Dominion Resources, Inc. and its Affiliates.

“Effective Date” means the date of effectiveness of any Registration Statement.

“Effectiveness Period” has the meaning specified in Section 2.01(a)(iv).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“First Reserve” means FR DM Holdings II, LLC, a Delaware limited liability
company.

“General Partner” means Dominion Midstream GP, LLC, a Delaware limited liability
company and the general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities.

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

“Initiating Holder” has the meaning specified in Section 2.03(b).

“Liquidated Damages” has the meaning specified in Section 2.01(b).

“Liquidated Damages Multiplier” means the product of (i) (a) with respect to any
Registration Statement for the Common Unit Registrable Securities, the Common
Unit Price or (b) with respect to the Registration Statement for the Series A
Preferred Unit Registrable Securities, the Preferred Unit Price and (ii) (a) in
the case of clause (i)(a), the number of PIPE Unit Registrable Securities or
Conversion Unit Registrable Securities, as applicable, then held by the
applicable Holder and to be included on the applicable PIPE Unit Registration
Statement or Conversion Unit Registration Statement, and (b) in the case of
clause (i)(b), the number of Series A Preferred Unit Registrable Securities then
held by the applicable Holder and to be included on the applicable Registration
Statement.

 

2



--------------------------------------------------------------------------------

“Losses” has the meaning specified in Section 2.08(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section) and
any other securities exchange (whether or not registered with the Commission
under Section 6(a) (or successor to such Section) of the Exchange Act) that the
General Partner shall designate as a National Securities Exchange for purposes
of this Agreement.

“Other Holder” has the meaning specified in Section 2.02(a).

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Piggyback Notice” has the meaning specified in Section 2.02(a).

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

“Piggyback Registration” has the meaning specified in Section 2.02(a).

“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the holders of Series A Preferred Units pursuant to
Section 5.11(b)(i)(A) of the Partnership Agreement.

“PIPE Unit Registrable Securities” means the Common Units to be issued and sold
to the Purchasers on the Closing Date pursuant to the Purchase Agreement, all of
which are subject to the rights provided herein until such time as such
securities cease to be Registrable Securities pursuant to Section 1.02.

“PIPE Unit Registration Statement” has the meaning specified in Section
2.01(a)(i).

“Preferred Unit Price” means $[●] per unit.

“Preferred Unit Registration Statement” has the meaning specified in Section
2.01(a)(iii).

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registrable Securities” means the Common Unit Registrable Securities and the
Series A Preferred Unit Registrable Securities.

“Registrable Securities Required Voting Percentage” means 75% of the outstanding
Series A Preferred Unit Registrable Securities voting together as a single class
on an as-converted basis.

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

“Registration Expenses” has the meaning specified in Section 2.07(a).

“Registration Statement” has the meaning specified in Section 2.01(a)(iii).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified in Section 2.07(a).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).

“Series A Conversion Date” means the date on which all of the Series A Preferred
Units are convertible into Common Units pursuant to the terms of the Partnership
Agreement.

“Series A Preferred Unit Registrable Securities” means the Series A Preferred
Units, all of which are subject to the rights of Series A Preferred Unit
Registrable Securities provided herein until such time as such securities either
(i) convert into Common Units pursuant to the terms of the Partnership Agreement
or (ii) cease to be Registrable Securities pursuant to Section 1.02.

“Series A Preferred Units” means the Series A Preferred Units representing
limited partner interests in the Partnership and having the rights and
obligations specified in the Partnership Agreement to be issued and sold to the
Purchasers pursuant to the Purchase Agreement, including any PIK Units issued in
connection therewith.

“Stonepeak” means Stonepeak Commonwealth Holdings LLC, a Delaware limited
liability company.

“Target Effective Date” means (a) with respect to the PIPE Unit Registration
Statement for the PIPE Unit Registrable Securities, 120 days from the date
hereof, (b) with respect to the Conversion Unit Registration Statement for the
Conversion Unit Registrable Securities, the second anniversary of the date
hereof, and (c) with respect to the Preferred Unit Registration Statement for
the Series A Preferred Unit Registrable Securities, the Target Effective Date
specified in Section 2.1(a).

 

4



--------------------------------------------------------------------------------

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.

“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an Underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“VWAP” per Common Unit on any Trading Day shall mean the per Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “DM <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed). If the VWAP cannot be calculated for the Common
Units on a particular date on any of the foregoing bases, the VWAP of the Common
Units on such date shall be the fair market value as determined in good faith by
the Partnership in a commercially reasonable manner.

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security upon the earliest to occur of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by DRI or the Partnership or one of its direct or
indirect subsidiaries and (d) when such Registrable Security has been sold or
disposed of in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 2.10. In addition, a Holder will cease to have rights to require
Registration of any Registrable Securities held by such Holder under this
Agreement (i) with respect to Conversion Unit Registrable Securities and Series
A Preferred Unit Registrable Securities, on the later of (A) the second
anniversary of the date on which all Series A Preferred Units have been
converted into Common Units pursuant to Article V

 

5



--------------------------------------------------------------------------------

of the Partnership Agreement and, (B) if such Holder is an affiliate (as defined
in Rule 144 promulgated under the Securities Act) of the Partnership, the date
on which such Holder ceases to be an affiliate of the Partnership, and (ii) with
respect to PIPE Unit Registrable Securities, on the later of (A) the fifth
anniversary of the date on which the PIPE Unit Registration Statement is
effective and, (B) if such Holder is an affiliate (as defined in Rule 144
promulgated under the Securities Act) of the Partnership, the date on which such
Holder ceases to be an affiliate of the Partnership. For the avoidance of doubt,
the provisions of this Section 1.02 do not modify the transfer restrictions
applicable to the Holders set forth in Section 5.11(b)(viii) of, and elsewhere
in, the Partnership Agreement.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration Statements.

(i) The Partnership shall use its commercially reasonable efforts to (i) prepare
and file an initial registration statement under the Securities Act to permit
the resale of the PIPE Unit Registrable Securities from time to time as
permitted by Rule 415 (or any similar provision adopted by the Commission then
in effect) of the Securities Act (a “PIPE Unit Registration Statement”) and
(ii) cause such initial Registration Statement to become effective no later than
the Target Effective Date for the PIPE Unit Registrable Securities.

(ii) The Partnership shall use its commercially reasonable efforts to
(i) prepare and file an initial registration statement under the Securities Act
(or an amendment to the Registration Statement filed pursuant to
Section 2.01(a)(i)) to permit the resale of the Conversion Unit Registrable
Securities from time to time as permitted by Rule 415 (or any similar provision
adopted by the Commission then in effect) of the Securities Act (a “Conversion
Unit Registration Statement”) and (ii) cause such initial Registration Statement
or such amendment to become effective no later than the Target Effective Date
for the Conversion Unit Registrable Securities.

(iii) If the Purchasers own more than 50% of the number of Series A Preferred
Units purchased under the Unit Purchase Agreement as of the date of such
request, then, upon the written request of Purchasers holding a majority of the
Series A Preferred Unit Registrable Securities (which request may be given at
least 180 days before the fifth anniversary of the date hereof), the Partnership
shall use its commercially reasonable efforts to prepare and file, and cause to
become effective no later than 180 days following receipt of such notice (the
180th date being the Target Effective Date for the Series A Preferred
Registrable Securities), an initial Registration Statement (or an amendment to
the Registration Statement filed pursuant to Section 2.01(a)(i) or
Section 2.01(a)(ii)) to permit the resale of the Series A Preferred Unit
Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision adopted by the Commission then in effect) of the Securities
Act (a “Preferred Unit Registration Statement” and, each Preferred Unit
Registration Statement, PIPE Unit Registration Statement or Conversion

 

6



--------------------------------------------------------------------------------

Unit Registration Statement, a “Registration Statement”); provided, however,
that the obligation of the Partnership to use such commercially reasonable
efforts to prepare, file, and cause to become effective such Registration
Statement shall terminate immediately and be of no further force and effect if,
at any time, the Purchasers fail to own more than 50% of the number of Series A
Preferred Units purchased under the Unit Purchase Agreement.

(iv) The Partnership will use its commercially reasonable efforts to cause the
Registration Statements filed pursuant to Section 2.01(a) to be continuously
effective under the Securities Act, with respect to any Holder, until the
earliest to occur of the following: (A) the date on which there are no longer
any Registrable Securities outstanding and (B) (1) with respect to Conversion
Unit Registrable Securities and Series A Preferred Unit Registrable Securities,
the later of (I) the second anniversary of the date on which all Series A
Preferred Units have been converted into Common Units pursuant to Article V of
the Partnership Agreement and, (II) if such Holder is an affiliate (as defined
in Rule 144 promulgated under the Securities Act) of the Partnership, the date
on which such Holder ceases to be an affiliate of the Partnership, and (2) with
respect to PIPE Unit Registrable Securities, on the later of (I) the fifth
anniversary of the date on which the PIPE Unit Registration Statement is
effective and, (II) if such Holder is an affiliate (as defined in Rule 144
promulgated under the Securities Act) of the Partnership, the date on which such
Holder ceases to be an affiliate of the Partnership (in each case of clause
(A) or (B) the “Effectiveness Period”). A Registration Statement filed pursuant
to Section 2.01(a) shall be on such appropriate registration form of the
Commission as shall be selected by the Partnership; provided that, if the
Partnership is then eligible, it shall file such Registration Statement on Form
S-3. A Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that a
Registration Statement becomes effective, but in any event within three Business
Days of such date, the Partnership shall provide the Holders with written notice
of the effectiveness of such Registration Statement.

(b) Failure to Become Effective. If a Registration Statement required by
Section 2.01(a) does not become or is not declared effective by the applicable
Target Effective Date, then each Holder shall be entitled to a payment (with
respect to each of the Holder’s Registrable Securities which are included in
such Registration Statement), as liquidated damages and not as a penalty, of
(i) for each non-overlapping 30-day period for the first 60 days following the
applicable Target Effective Date, an amount equal to 0.25% of the applicable
Liquidated Damages Multiplier, and (ii) for each non-overlapping 30-day period
beginning on the 61st day following the applicable Target Effective Date, an
amount equal to the amount set forth in clause (i) plus an additional 0.25% of
the applicable Liquidated Damages Multiplier for each subsequent 60 days (i.e.,
0.5% for 61-120 days, 0.75% for 121-180 days, and 1.0% thereafter), up to a
maximum amount equal to 1.0% of the applicable Liquidated Damages Multiplier per
non-overlapping 30-day period (the “Liquidated Damages”), until such time as
such

 

7



--------------------------------------------------------------------------------

Registration Statement is declared or becomes effective or there are no longer
any Registrable Securities outstanding. The Liquidated Damages shall be payable
within 10 Business Days after the end of each such 30-day period in immediately
available funds to the account or accounts specified by the applicable Holders.
Any amount of Liquidated Damages shall be prorated for any period of less than
30 days accruing during any period for which a Holder is entitled to Liquidated
Damages hereunder.

(c) Waiver of Liquidated Damages. If the Partnership is unable to cause (i) the
PIPE Unit Registration Statement to become effective on or before the applicable
Target Effective Date, then the Partnership may request a waiver of the
Liquidated Damages with respect thereto, which may be granted by the consent of
the Holders of at least 75% of the PIPE Unit Registrable Securities, in their
sole discretion, and which such waiver shall apply to all the Holders of PIPE
Unit Registrable Securities included on such Registration Statement or (ii) the
Conversion Unit Registration Statement or the Preferred Unit Registration
Statement to become effective on or before the applicable Target Effective Date,
then the Partnership may request a waiver of the Liquidated Damages with respect
thereto, which may be granted by the consent of Holders of at least the
Registrable Securities Required Voting Percentage, in their sole discretion, and
which such waiver shall apply to all the Holders of Registrable Securities
included on such Registration Statement.

(d) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall suspend sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially and adversely affect the
Partnership; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to such Registration
Statement for a period that exceeds an aggregate of 60 days in any 180-day
period or 90 days in any 365-day period. Upon disclosure of such information or
the termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in such Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions necessary or
appropriate to permit registered sales of Registrable Securities as contemplated
in this Agreement.

Section 2.02 Piggyback Registration.

(a) Participation. If at any time the Partnership proposes to file (i) a
Registration Statement (other than a Registration Statement contemplated by
Section 2.01(a)) on behalf of any other Holder, other than DRI or any of its
Affiliates, who has registration rights related to an Underwritten Offering
undertaken pursuant to Section 2.03 (“Other Holder”), or (ii) a prospectus
supplement relating to the sale of Common Units by any Other Holders to an

 

8



--------------------------------------------------------------------------------

effective “automatic” registration statement, so long as the Partnership is a
WKSI at such time or, whether or not the Partnership is a WKSI, so long as the
Common Unit Registrable Securities were previously included in the underlying
shelf Registration Statement or are included on an effective Registration
Statement, or in any case in which Holders may participate in such offering
without the filing of a post-effective amendment, in each case, for the sale of
Common Units by Other Holders in an Underwritten Offering undertaken pursuant to
Section 2.03, then the Partnership shall give not less than four Business Days’
notice (including notification by electronic mail) (the “Piggyback Notice”) of
such proposed Underwritten Offering to each Holder (together with its
Affiliates) owning Common Unit Registrable Securities and such Piggyback Notice
shall offer such Holder the opportunity to include in such Underwritten Offering
such number of Common Unit Registrable Securities (the “Included Registrable
Securities”) as such Holder may request in writing (a “Piggyback Registration”);
provided, however, that the Partnership shall not be required to offer such
opportunity (A) to such Holders if the Holders, together with their Affiliates,
do not offer a minimum of $25 million of Common Unit Registrable Securities, in
the aggregate (determined by multiplying the number of Common Unit Registrable
Securities owned by the Average VWAP for the 10 Trading Days preceding the date
of such notice), or such lesser amount if it constitutes the remaining holdings
of the Holder and its Affiliates, or, (B) to such Holders if the Partnership has
been advised by the Managing Underwriter that the inclusion of Common Unit
Registrable Securities for sale for the benefit of such Holders will have an
adverse effect on the price, timing or distribution of the Common Units in such
Underwritten Offering, in which case the amount of Common Unit Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). Each Piggyback Notice shall be provided to
Holders on a Business Day pursuant to Section 3.01 and receipt of such notice
shall be confirmed and kept confidential by the Holders until either (x) such
proposed Underwritten Offering has been publicly announced by the Partnership or
(y) the Holders have received notice from the Partnership that such proposed
Underwritten Offering has been abandoned, which the Partnership shall provide to
the Holders reasonably promptly after the final decision to abandon a proposed
Underwritten Offering has been made. Each such Holder will have four Business
Days (or two Business Days in connection with any overnight or bought
Underwritten Offering) after such Piggyback Notice has been delivered to request
in writing to the Partnership the inclusion of Common Unit Registrable
Securities in the Underwritten Offering. If no request for inclusion from a
Holder is received by the Partnership within the specified time, such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of the Partnership’s intention to undertake
an Underwritten Offering and prior to the pricing of such Underwritten Offering,
such Underwritten Offering is terminated or delayed pursuant to the provisions
of this Agreement, the Partnership may, at its election, give written notice of
such determination to the Selling Holders and, (1) in the case of a termination
of such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (2) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Common Unit Registrable Securities in
such Underwritten Offering by giving written notice to the Partnership of such
withdrawal at least one Business Day prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (a “Piggyback

 

9



--------------------------------------------------------------------------------

Opt-Out Notice”) to the Partnership requesting that such Holder not receive
notice from the Partnership of any proposed Underwritten Offering; provided,
however, that such Holder may later revoke any such Piggyback Opt-Out Notice in
writing. Following receipt of a Piggyback Opt-Out Notice from a Holder (unless
subsequently revoked), the Partnership shall not be required to deliver any
notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no
longer be entitled to participate in Underwritten Offerings pursuant to this
Section 2.02(a), unless such Piggyback Opt-Out Notice is revoked by such Holder.
The Holders listed on Schedule B shall each be deemed to have delivered a
Piggyback Opt-Out Notice as of the date hereof.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for Other Holders advise the
Partnership that the total amount of Common Unit Registrable Securities that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Units offered or the market for the Common
Units, then the Partnership shall include the number of Common Units that such
Managing Underwriter or Underwriters advise the Partnership can be sold without
having such adverse effect, with such number to be allocated (i) first, to the
Common Units requested to be included therein by the Initiating Holder and
(ii) second, pro rata among the Holders who are exercising piggyback
registration rights pursuant to this Section 2.02 related to such offering
(based, for each such Holder, on the percentage derived by dividing (x) the
number of Common Units proposed to be sold by such Holder in such Underwritten
Offering by (y) the aggregate number of Common Units proposed to be sold by all
Holders in such Underwritten Offering).

Section 2.03 Underwritten Offering.

(a) Purchaser Demand Rights. If Stonepeak, First Reserve or any of their
respective Affiliates elect to dispose of Common Unit Registrable Securities
under a Registration Statement pursuant to an Underwritten Offering and either
(i) reasonably expect gross proceeds of at least $100 million from such
Underwritten Offering (together with any Common Unit Registrable Securities to
be disposed of by a Selling Holder who has elected to participate in such
Underwritten Offering pursuant to Section 2.02) or (ii) reasonably expect gross
proceeds of at least $50 million from such Underwritten Offering (together with
any Common Unit Registrable Securities to be disposed of by a Selling Holder who
has elected to participate in such Underwritten Offering pursuant to
Section 2.02) and such Common Unit Registrable Securities represent 100% of the
then-outstanding Common Unit Registrable Securities held by the applicable
Selling Holder and its affiliates, the Partnership shall, at the written request
of such Selling Holder(s), enter into an underwriting agreement in a form as is
customary in Underwritten Offerings of securities by the Partnership with the
Managing Underwriter or Underwriters selected by the Partnership, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and shall take all such other reasonable actions as
are requested by the Managing Underwriter or Underwriters in order to expedite
or facilitate the disposition of such Common Unit Registrable Securities;
provided, however, that the Partnership shall have no obligation to facilitate
or participate in, including entering into any underwriting agreement for more
than (i) two Underwritten Offerings requested by Stonepeak or any of or its
Affiliates (which shall never occur within 365 days of each other) and (ii) one
Underwritten Offering requested by First Reserve or any of its Affiliates (which

 

10



--------------------------------------------------------------------------------

shall never occur within 365 days of any other Underwritten Offering requested
hereunder); provided, further, that if the Partnership, DRI or any of their
respective Affiliates is conducting or actively pursuing a securities offering
of the Partnership’s Common Units with anticipated gross offering proceeds of at
least $100 million (other than in connection with any at-the-market offering or
similar continuous offering program), then the Partnership may suspend such
Selling Holder’s right to require the Partnership to conduct an Underwritten
Offering on such Selling Holder’s behalf pursuant to this Section 2.03;
provided, however, that the Partnership may only suspend such Selling Holder’s
right to require the Partnership to conduct an Underwritten Offering pursuant to
this Section 2.03 once in any six-month period and in no event for a period that
exceeds an aggregate of 60 days in any 180-day period or 90 days in any 365-day
period.

(b) General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.02 or Section 2.03(a), the underwriting agreement into
which each Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in Underwritten Offerings of securities
by the Partnership. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Partnership or the
Underwriters other than representations, warranties or agreements regarding such
Selling Holder’s authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law. If
any Selling Holder disapproves of the terms of an Underwritten Offering
contemplated by this Section 2.03, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made at least one Business Day prior to
the time of pricing of such Underwritten Offering to be effective; provided,
further, that in the event the Managing Underwriter or Underwriters of any
proposed Underwritten Offering advise the Partnership that the total amount of
Common Unit Registrable Securities that Holders intend to include in such
offering exceeds the number that can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
Common Unit Registrable Securities offered or the market for the Common Units,
and the amount of Common Unit Registrable Securities requested to be included in
such Underwritten Offering by the Holder that initiated such Underwritten
Offering pursuant to Section 2.03(a) (the “Initiating Holder”) is reduced by 50%
or more, the Initiating Holder will have the right to withdraw from such
Underwritten Offering by delivering notice to the Partnership at least one
Business Day prior to the time of pricing of such Underwritten Offering, in
which case the Partnership will have no obligation to proceed with such
Underwritten Offering and such Underwritten Offering, whether or not completed,
will not decrease the number of Underwritten Offerings the Initiating Holder
shall have the right and option to request under this Section 2.03. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.

Section 2.04 Further Obligations. In connection with its obligations under this
Article II, the Partnership will:

(a) promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;

 

11



--------------------------------------------------------------------------------

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such Underwritten Offering, the Partnership shall use its commercially
reasonable efforts to include such information in such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the resale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;

(d) if applicable, use its commercially reasonable efforts to promptly register
or qualify the Registrable Securities covered by any Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to a Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any such Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

12



--------------------------------------------------------------------------------

(f) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to, as promptly as practicable, amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
reasonably necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Partnership addressed to the Underwriters, dated the date of the closing
under the applicable underwriting agreement and (ii) a “comfort letter”
addressed to the Underwriters, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
applicable underwriting agreement, in each case, signed by the independent
public accountants who have certified the Partnership’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “comfort letter” shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the Underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such Underwriters may
reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

(j) make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;

 

13



--------------------------------------------------------------------------------

(k) use its commercially reasonable efforts to cause all Common Unit Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or nationally recognized quotation system on which similar securities
issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent, which may be the General Partner or one of its
Affiliates as provided in the Partnership Agreement, and registrar for all
Registrable Securities covered by any Registration Statement not later than the
Effective Date of such Registration Statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the Underwriters, if any, in
order to expedite or facilitate the disposition of Common Unit Registrable
Securities (including making appropriate officers of the General Partner
available to participate in customary marketing activities); provided, however,
that the officers of the General Partner shall not be required to dedicate an
unreasonably burdensome amount of time in connection with any roadshow and
related marketing activities for any Underwritten Offering;

(o) if reasonably requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(p) if reasonably required by the Partnership’s transfer agent, the Partnership
shall promptly deliver any authorizations, certificates and directions required
by the transfer agent which authorize and direct the transfer agent to transfer
Registrable Securities without legend upon sale by the Holder of such
Registrable Securities under a Registration Statement; and

(q) if any Holder could reasonably be deemed to be an “underwriter,” as defined
in Section 2(a)(11) of the Securities Act, in connection with a Registration
Statement and any amendment or supplement thereof (a “Holder Underwriter
Registration Statement”), then the Partnership will reasonably cooperate with
such Holder in allowing such Holder to conduct customary “underwriter’s due
diligence” with respect to the Partnership and satisfy its obligations in
respect thereof. In addition, at any Holder’s request, the Partnership will
furnish to

 

14



--------------------------------------------------------------------------------

such Holder, on the date of the effectiveness of the Holder Underwriter
Registration Statement and thereafter from time to time on such dates as such
Holder may reasonably request (provided that such request shall not be more
frequently than on an annual basis unless such Holder is offering Registrable
Securities pursuant to a Holder Underwriter Registration Statement), (i) a
“comfort letter”, dated such date, from the Partnership’s independent certified
public accountants in form and substance as has been customarily given by
independent certified public accountants to underwriters in Underwritten
Offerings of securities by the Partnership, addressed to such Holder, (ii) an
opinion, dated as of such date, of counsel representing the Partnership for
purposes of the Holder Underwriter Registration Statement, in form, scope and
substance as has been customarily given in Underwritten Offerings of securities
by the Partnership, accompanied by standard “10b-5” negative assurance for such
offerings, addressed to such Holder and (iii) a standard officer’s certificate
from the chief executive officer or chief financial officer, or other officers
serving such functions, of the General Partner addressed to the Holder, as has
been customarily given by such officers in Underwritten Offerings of securities
by the Partnership. The Partnership will also use its reasonable efforts to
provide legal counsel to such Holder with an opportunity to review and comment
upon any such Holder Underwriter Registration Statement, and any amendments and
supplements thereto, prior to its filing with the Commission.

Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

Section 2.05 Cooperation by Holders. The Partnership shall have no obligation to
include Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.03(a) if such Holder has failed to
timely furnish such information

 

15



--------------------------------------------------------------------------------

that the Partnership determines, after consultation with its counsel, is
reasonably required in order for any registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Common Unit Registrable Securities who is participating in an
Underwritten Offering and is included in a Registration Statement agrees to
enter into a customary letter agreement with underwriters providing that such
Holder will not effect any public sale or distribution of Common Unit
Registrable Securities during the 45 calendar day period beginning on the date
of a prospectus or prospectus supplement filed with the Commission with respect
to the pricing of such Underwritten Offering; provided, however, that,
notwithstanding the foregoing, (i) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction imposed by the
Underwriters on the Partnership or the officers, directors or any other
Affiliate of the Partnership on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.06 shall not apply to any Common Unit
Registrable Securities that are included in such Underwritten Offering by such
Holder.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the Registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and National
Securities Exchange fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, and the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions and transfer taxes
allocable to the sale of the Registrable Securities, plus any costs or expenses
related to any roadshows conducted in connection with the marketing of any
Underwritten Offering.

(b) Expenses. The Partnership will pay all reasonable Registration Expenses, as
determined in good faith, in connection with a shelf Registration, a Piggyback
Registration or an Underwritten Offering, whether or not any sale is made
pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Partnership shall
not be responsible for professional fees (including legal fees) incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

 

16



--------------------------------------------------------------------------------

Section 2.08 Indemnification.

(a) By the Partnership. In the event of a Registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the applicable Registration Statement or
other registration statement, or prospectus supplement, as applicable. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person, and shall
survive the transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner and the
General Partner’s directors, officers, employees and agents and each Person,
who, directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

 

17



--------------------------------------------------------------------------------

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this

 

18



--------------------------------------------------------------------------------

paragraph were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating, defending or resolving any Loss that is the
subject of this paragraph. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the resale of
the Registrable Securities without registration, the Partnership agrees to use
its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any similar provision then in effect), at all times from and after the date
hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities under this Article II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Securities; provided, however, that (a) unless any such
transferee or assignee is an Affiliate of, and after such transfer or assignment
continues to be an Affiliate of, such Holder, the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $50 million of Registrable Securities (on an as-converted
basis where applicable (determined by multiplying the number of Registrable
Securities (on an as-converted basis) owned by the Average VWAP for the 10
Trading Days preceding the date of such transfer or assignment)), or such lesser
amount if it constitutes the remaining holdings of the Holder and its
Affiliates, (b) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned and (c) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
such transferring Holder under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of at least the Registrable Securities Required Voting Percentage, enter
into any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership for Other Holders on a basis other than pari passu with, or
expressly subordinate to, the piggyback rights of the Holders of Common Unit
Registrable Securities hereunder; provided, that in no event shall the
Partnership enter into any agreement that would permit another holder of
securities of the Partnership to participate on a pari passu basis (in terms of
priority of cut-back based on advice of underwriters) with a Purchaser
requesting registration or takedown in an Underwritten Offering pursuant to
Section 2.03(a).

Section 2.12 Limitation on Obligations for Series A Preferred Unit Registrable
Securities. Notwithstanding anything to the contrary in this Agreement, nothing
contained herein shall be construed to require the Partnership to (a) conduct an
underwritten offering for the public sale, resale or any other disposition of
Series A Preferred Unit Registrable Securities, (b) except as expressly provided
in this Agreement, otherwise assist in the public resale of any Series A
Preferred Unit Registrable Securities, (c) provide any Holder of Series A
Preferred Unit Registrable Securities any rights to include any Series A
Preferred Unit Registrable Securities in any underwritten offering relating to
the sale by the Partnership or any other Person of any securities of the
Partnership or (d) cause any Series A Preferred Unit Registrable Securities to
be listed on any securities exchange or nationally recognized quotation system.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Communications. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery, personal delivery or (in the case of any notice given by the
Partnership to the Purchasers) email to the following addresses:

(a) If to the Purchasers, to the addresses set forth on Schedule A.

(b) If to the Partnership:

Dominion Midstream Partners, LP

120 Tredegar Street

Richmond, Virginia 23219

Attention: Treasurer

Facsimile: (804) 819-2638

Email: james.r.chapman@dom.com

 

20



--------------------------------------------------------------------------------

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: David Oelman

Facsimile: (713) 615-5620

Email: doelman@velaw.com

or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 3.02 Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns, including subsequent Holders of Registrable Securities to the
extent permitted herein. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

Section 3.03 Assignment of Rights. Except as provided in Section 2.10, neither
this Agreement nor any of the rights, benefits or obligations hereunder may be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of the other party.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting Units. The provisions
of this Agreement shall apply to the full extent set forth herein with respect
to any and all units of the Partnership or any successor or assign of the
Partnership (whether by merger, acquisition, consolidation, reorganization, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations, pro rata distributions of
units and the like occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the

 

21



--------------------------------------------------------------------------------

ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity that such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

Section 3.08 Governing Law, Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 3.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 3.10 Entire Agreement . This Agreement, the Purchase Agreement and the
other agreements and documents referred to herein and therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or in the Purchase Agreement with respect
to the rights

 

22



--------------------------------------------------------------------------------

granted by the Partnership or any of its Affiliates or the Purchasers or any of
their respective Affiliates set forth herein or therein. This Agreement, the
Purchase Agreement and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of at least the Registrable
Securities Required Voting Percentage; provided, however, that no such amendment
shall adversely affect the rights of any Holder hereunder without the consent of
such Holder. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Partnership or any Holder from the terms of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which such amendment, supplement, modification,
waiver or consent has been made or given.

Section 3.12 No Presumption. This Agreement has been reviewed and negotiated by
sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 3.13 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Purchasers, the Holders, their respective permitted
assignees and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of any Purchaser or a Selling
Holder hereunder.

Section 3.14 Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it

 

23



--------------------------------------------------------------------------------

follows to the specific or similar items or matters immediately following it.
Whenever the Partnership has an obligation under this Agreement, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by a Purchaser, such action shall be in such Holder’s sole discretion, unless
otherwise specified in this Agreement. If any provision in this Agreement is
held to be illegal, invalid, not binding or unenforceable, (a) such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions shall remain in
full force and effect, and (b) the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. The words such as
“herein,” “hereinafter,” “hereof’ and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The provision of a Table of Contents, the division
of this Agreement into Articles, Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.

[Remainder of Page Left Intentionally Blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP By:   Dominion Midstream GP, LLC, its general
partner   By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

STONEPEAK COMMONWEALTH HOLDINGS LLC By:   Stonepeak Commonwealth Upper Holdings
LLC, its Managing Member By:   Stonepeak Infrastructure Fund II (AIV) LP, its
Managing Member By:   Stonepeak Associates II LLC, its General Partner By:  
Stonepeak GP Holdings II LP, its sole member By:   Stonepeak GP Investors II
LLC, its general partner By:   Stonepeak GP Investors Manager LLC, its managing
member   By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MTP Energy Master Fund Ltd. By:   MTP Management, LLC, its Investment Manager
By:   Magnetar Financial LLC, its Sole Member   By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Triangle Peak Partners II, LP By:  

Triangle Peak Partners II General Partner, LLC,

its General Partner

  By:  

 

  Name:     Title:   TPP II Annex Fund, LP By:  

Triangle Peak Partners II General Partner, LLC,

its General Partner

  By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Kayne Anderson MLP Investment Company By:   KA Fund Advisors, LLC, as Manager  
By:  

 

  Name:     Title:   Kayne Anderson Energy Development Company   By:  

 

  Name:     Title:   MGMP, LP   By:  

 

  Name:     Title:   LONGBOAT CAPITAL, LLC   By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Tortoise Direct Opportunities Fund, LP   By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FR DM Holdings II, LLC   By:  

 

  Name:     Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Purchaser Name; Notice and Contact Information

 

Purchaser

  

Contact Information

Stonepeak Commonwealth Holdings LLC   

717 5th Avenue, 25th Floor

New York, NY 10022

Attn: Jack Howell

howell@stonepeakpartners.com

Fax: 212-907-5101

 

With a copy to (which shall not constitute notice):

 

Sidley Austin LLP

1000 Louisiana Street, Suite 6000

Houston, TX 77002

Attn: Cliff W. Vrielink

cvrielink@sidley.com

Fax: (713) 495-7799

MTP Energy Master Fund Ltd.   

c/o Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Attn: Chief Legal Officer

MTP_Notices@magnetar.com

Fax: 847-905-4400

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, TX 77002

Attn: Matthew R. Pacey

matt.pacey@kirkland.com

Fax: (713)-835-3601

 

A-1



--------------------------------------------------------------------------------

Triangle Peak Partners II, LP   

Triangle Peak Partners II, LP

Attn: Michael C. Morgan, Chief Executive Officer

Carmel Plaza, Suite 305 (Ocean & Mission)

P.O. Box 3788

Carmel, CA 93921

mike@trianglepeakpartners.com

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, TX 77002

Attn: Matthew R. Pacey

matt.pacey@kirkland.com

Fax: (713)-835-3601

TPP II Annex Fund, LP   

Attn: Michael C. Morgan, Chief Executive Officer

Carmel Plaza, Suite 305 (Ocean & Mission)

P.O. Box 3788

Carmel, CA 93921

mike@trianglepeakpartners.com

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, TX 77002

Attn: Matthew R. Pacey

matt.pacey@kirkland.com

Fax: (713)-835-3601

Kayne Anderson MLP Investment Company   

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

Kayne Anderson Energy Development Company   

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

 

A-2



--------------------------------------------------------------------------------

MGMP, LP   

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

LONGBOAT CAPITAL, LLC   

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attn: David Shladovsky

Email: dshladovsky@kaynecapital.com

Email: jbaker@kaynecapital.com

Tortoise Direct Opportunities Fund, LP   

11550 Ash Street, Suite 300

Leawood, KS 66211

spang@tortoiseadvisors.com

Fax: 913-981-1021

FR DM Holdings II, LLC   

c/o FREIF II Bravo AIV, L.P.

One Lafayette Place

3rd Floor

Greenwich, CT 06830

Attn: Matthew Raben

mraben@firstreserve.com

Fax: 203-625-8553

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

PURCHASERS DEEMED TO HAVE DELIVERED THE PIGGYBACK OPT-OUT NOTICE

 

1. [Purchaser]

 

2. [Purchaser]

 

B-1



--------------------------------------------------------------------------------

Exhibit D

FORM OF GENERAL PARTNER WAIVER

[●], 2016

Reference is hereby made to that certain Series A Preferred Unit and Common Unit
Purchase Agreement, dated as of [●], 2016, by and among Dominion Midstream
Partners, LP (the “Partnership”) and each of the Purchasers set forth in
Schedule A thereto (the “Purchase Agreement”), pursuant to which the Partnership
has agreed to issue and sell (a) an aggregate of [●] Series A Preferred Units
representing limited partner interests of the Partnership, for a cash purchase
price of $[●] per Series A Preferred Unit and (b) an aggregate of [●] Common
Units representing limited partner interests of the Partnership, for a cash
purchase price of $[●] per Common Unit. Capitalized terms used but not defined
herein shall have the definition given such terms in the Purchase Agreement. The
General Partner, in its own capacity and in its capacity as the general partner
of the Partnership, hereby waives any preemptive rights it or its Affiliates may
hold pursuant to Section 5.7 of the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of [●], 2016, with respect to
the offering, issuance and sale of Purchased Units, PIK Units and Conversion
Units pursuant to the Purchase Agreement.

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first written above.

 

DOMINION MIDSTREAM GP, LLC By:  

 

Name:   Title:  

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF CONTRIBUTION AGREEMENT

 

Exhibit E-1



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

dated as of             , 2016

By and Among

DOMINION RESOURCES, INC.,

as Parent,

QPC HOLDING COMPANY

as Contributor,

and

DOMINION MIDSTREAM PARTNERS, LP,

as Acquirer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I

   CERTAIN DEFINITIONS      1   

Section 1.1

   Definitions      1   

Article II

   CONTRIBUTION, CONVEYANCE AND ASSUMPTION OF INTERESTS      8   

Section 2.1

   Contribution, Conveyance and Assumption of the Interests      8   

Section 2.2

   Consideration      8   

Article III

   REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR      9   

Section 3.1

   Organization; Qualification and Power      9   

Section 3.2

   Authorization; Validity      9   

Section 3.3

   No Conflict      10   

Section 3.4

   Capitalization      10   

Section 3.5

   Compliance with Laws; Litigation      11   

Section 3.6

   Consents and Approvals      12   

Section 3.7

   Brokers      12   

Section 3.8

   Questar Merger      12   

Section 3.9

   Assets      12   

Section 3.10

   Environmental Matters      13   

Section 3.11

   Tax Matters      13   

Section 3.12

   Labor; Employee Benefits Matters      14   

Section 3.13

   Contracts      15   

Section 3.14

   Financial Statements; Undisclosed Liabilities      15   

Section 3.15

   Management Projections and Disclosure      16   

Section 3.16

   Material Adverse Change      16   

Section 3.17

   FERC      16   

Section 3.18

   Insurance      16   

Section 3.19

   DM Common Units      17   

Section 3.20

   No Other Representations      17   

Article IV

   REPRESENTATIONS AND WARRANTIES OF ACQUIRER      17   

Section 4.1

   Organization; Qualification and Power      17   

Section 4.2

   Authorization; Validity      17   

Section 4.3

   No Conflict      17   

Section 4.4

   Litigation      18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 4.5

   Consents and Approvals      18   

Section 4.6

   Brokers      18   

Section 4.7

   Valid Issuance of Units      18   

Section 4.8

   No Other Representations      19   

Article V

   ADDITIONAL AGREEMENTS      19   

Section 5.1

   Conduct of Business      19   

Section 5.2

   Certain Tax Matters      20   

Section 5.3

   Debt Financed Cash Consideration      22   

Section 5.4

   Repurchase of DM Common Units      23   

Section 5.5

   Personnel and Services      23   

Section 5.6

   Further Assurances; Financing Cooperation      23   

Article VI

   CLOSING      24   

Section 6.1

   Time and Place of Closing      24   

Section 6.2

   Contributor Conditions Precedent to Closing      24   

Section 6.3

   Acquirer Conditions Precedent to Closing      25   

Section 6.4

   Deliveries      26   

Article VII

   INDEMNIFICATION      27   

Section 7.1

   Indemnification      27   

Section 7.2

   Survival      27   

Section 7.3

   Limitation of Claims      28   

Section 7.4

   Tax Treatment of Indemnity Payments      28   

Article VIII

   TERMINATION      28   

Section 8.1

   Termination      28   

Section 8.2

   Effect of Termination      29   

Article IX

   MISCELLANEOUS      29   

Section 9.1

   Amendment and Modification      29   

Section 9.2

   Waiver of Compliance      29   

Section 9.3

   Notices      30   

Section 9.4

   Binding Nature; Assignment      30   

Section 9.5

   Entire Agreement      30   

Section 9.6

   Expenses      31   

Section 9.7

   Press Releases and Announcements      31   

Section 9.8

   No Third Party Beneficiaries      31   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.9

   Governing Law; Jurisdiction      31   

Section 9.10

   Waiver of Jury Trial      32   

Section 9.11

   No Joint Venture      32   

Section 9.12

   Severability      32   

Section 9.13

   Headings; References; Interpretation      33   

Section 9.14

   Counterparts      33   

EXHIBITS

 

Exhibit A   Form of Assignment of Membership Interests

 

-iii-



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement (this “Agreement”), dated
as of             , 2016 (the “Effective Date”), is made by and among DOMINION
RESOURCES, INC., a Virginia corporation (“Parent”), QPC HOLDING COMPANY, a Utah
corporation (“Contributor”), and DOMINION MIDSTREAM PARTNERS, LP, a Delaware
limited partnership (“Acquirer”).

RECITALS

A. Contributor owns 100% of the issued and outstanding membership interests (the
“Interests”) of Questar Pipeline, LLC, a Utah limited liability company and
successor by statutory conversion to Questar Pipeline Company, a Utah
corporation (the “Company”).

B. The Company owns 100% of the issued and outstanding membership interests of
(i) Questar Overthrust Pipeline, LLC (“Questar Overthrust Pipeline”),
(ii) Questar White River Hub, LLC (“Questar White River Hub”) and (iii) Questar
Field Services, LLC (“Questar Field Services”), each a Utah limited liability
company.

C. Questar White River Hub owns 50% of the issued and outstanding membership
interests of White River Hub, LLC (“White River Hub”), a Delaware limited
liability company.

D. Contributor intends to contribute all of Contributor’s right, title and
interests in the Interests to Acquirer, and for Acquirer to become the sole
member of the Company, in exchange for the Consideration and subject to the
terms and conditions set forth in this Agreement.

E. The Company and each Company Subsidiary (other than White River Hub) is an
entity that is disregarded as separate from Contributor pursuant to United
States Treasury Regulations Section 301.7701-3(b)(1)(ii) and, accordingly, for
United States federal income tax purposes, all of their respective assets and
liabilities are treated as those of Contributor and Contributor is treated as
transferring such assets and liabilities to Acquirer.

NOW THEREFORE, in consideration of the premises and the agreements in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound, the
Parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement, the following words
and phrases shall have the following meanings:

“Acquired Assets” has the meaning set forth in Section 3.9(b).

“Acquirer” has the meaning set forth in the first paragraph of this Agreement.

 

-1-



--------------------------------------------------------------------------------

“Acquirer Conflicts Committee” means the Conflicts Committee of the Board of
Directors of Dominion Midstream GP, LLC, a Delaware limited liability company
and the general partner of Acquirer.

“Acquirer Debt” has the meaning set forth in Section 5.3(a).

“Acquirer Indemnified Parties” has the meaning set forth in Section 7.1(a).

“Acquirer Material Adverse Effect” means any change or effect resulting from
events, actions, inactions or circumstances that, individually or in the
aggregate, prevents, restricts or delays the ability of Acquirer to perform its
obligations under the Transaction Documents or to consummate the Contemplated
Transactions.

“Acquirer’s Knowledge” means the actual knowledge of Mark O. Webb after due
inquiry. For purposes of the foregoing definition, “due inquiry” shall mean
(i) a reasonable investigation of documents in the files of the applicable
Person and (ii) reasonable inquiry of those employees of, or Persons performing
similar functions for, Acquirer or its Affiliates, who have responsibility for
the matter as to which a particular representation or warranty relates.

“Action” means any claim, action, suit or proceeding (including any arbitration
proceeding) by or before any Governmental Authority.

“Adverse Consequences” means all losses, damages, penalties, awards, fines,
costs (including court costs and investigative and remedial costs), amounts paid
in settlement, liabilities, obligations, Taxes, Liens, fees and expenses
(including reasonable attorneys’ and accountants’ fees).

“Affiliate” means any Person in control or under control of, or under common
control with, another Person. For purposes of the foregoing, “control,” with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities or by contract or
otherwise, and specifically with respect to a corporation, partnership or
limited liability company, means direct or indirect ownership of more than 50%
of the voting securities in such corporation or of the voting interest in a
partnership or limited liability company. For purposes of this Agreement,
Acquirer shall be deemed not to be an Affiliate of Parent or Contributor, and
vice versa.

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

“Assignment of Membership Interests” means that certain Assignment of Membership
Interests, to be dated as of the Closing Date, between Contributor and Acquirer,
in the form attached hereto as Exhibit A.

“Balance Sheet Date” has the meaning set forth in Section 3.14(b).

“Basic Cap” has the meaning set forth in Section 7.3(a).

“Basic Representations” has the meaning set forth in Section 7.2.

 

-2-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banking institutions in New York, New York are authorized or required
by Law or executive order to be closed.

“Cash Consideration” has the meaning set forth in Section 2.2(c).

“Closing” has the meaning set forth in Section 6.1.

“Closing Date” has the meaning set forth in Section 6.1.

“Code” means the Internal Revenue Code of 1986, as amended, in effect as of the
Closing.

“Company” has the meaning set forth in Recital A.

“Company Material Contract” means (i) any contract which was required to be
filed by the Company as a “material contract” pursuant to Item 601(b)(10) of
Regulation S-K under the Securities Act or (ii) any Contract, including any
joint development or operating agreement, partnership or other similar agreement
or arrangement, any gathering, processing, development, production,
cost-of-service or similar agreement, any futures contract, option contract or
other derivative transaction, any transportation or storage contract, any
throughput contract or any agreement relating to long term indebtedness, that
relates to or involves future expenditures, receipts or payments by the Company
or any Company Subsidiary of more than $20,000,000.00 in any one (1) year period
that cannot be terminated on less than 90 days’ notice without material payment
or penalty.

“Company Subsidiary” means each of Questar Overthrust Pipeline, Questar White
River Hub, Questar Field Services and White River Hub.

“Consideration” has the meaning set forth in Section 2.2.

“Contemplated Transactions” means the transactions contemplated by the
Transaction Documents.

“Contract” means any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of trust, lease, license, contract or other agreement, in any
form, including whether written or oral.

“Contributor” has the meaning set forth in the first paragraph of this
Agreement.

“Contributor Indemnified Parties” has the meaning set forth in Section 7.1(b).

“Contributor Parties” means Parent and Contributor and “Contributor Party” means
Parent or Contributor as applicable.

“Contributor’s Knowledge” means the actual knowledge of James R. Chapman, Steven
D. Ridge, David M. Curtis, Ronald S. Jorgensen, and Shelley Wright-Kendrick,
after due inquiry. For purposes of the foregoing definition, “due inquiry” shall
mean (i) a reasonable

 

-3-



--------------------------------------------------------------------------------

investigation of documents in the files of the applicable Person and
(ii) reasonable inquiry of those employees of, or Persons performing similar
functions for, the Contributor Parties or their Affiliates, who have
responsibility for the matter as to which a particular representation or
warranty relates.

“Debt Financed Cash Consideration” has the meaning set forth in Section 5.3(a).

“Deductible” has the meaning set forth in Section 7.3(b).

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“DM Common Unit” has the meaning assigned to the term “Common Unit” in the DM
Partnership Agreement.

“DM Convertible Preferred Units” has the meaning assigned to the term “Series A
Preferred Units” in the DM Partnership Agreement.

“DM Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Acquirer, dated as of October 20, 2014, as the same shall
have been amended and restated on or prior to the Closing Date pursuant to a
Second Amended and Restated Agreement of Limited Partnership of Acquirer in
substantially the form provided to Contributor prior to the Effective Date (the
“Second Restated DM Partnership Agreement”).

“DMHC II” has the meaning set forth in Section 3.19.

“DMHC III” has the meaning set forth in Section 3.19.

“DMHC Existing Units” has the meaning set forth in Section 3.19.

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

“Environmental Laws” means all Laws relating to (a) pollution or protection of
the environment, natural resources or threatened, endangered or otherwise
protected species, (b) any Release or threatened Release of, or any exposure of
any Person or property to, any Hazardous Substance and (c) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substance, including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, the Natural Gas Pipeline Safety Act, the
Pipeline Safety, Regulatory Certainty and Jobs Creation Act of 2011, and any
regulations promulgated thereunder, any state or local counterpart laws or
regulations and other environmental conservation and protection laws, each as
amended through and existing as of the Closing Date.

“Financial Statements” has the meaning set forth in Section 3.14(a).

“FERC” means the Federal Energy Regulatory Commission.

 

-4-



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any foreign, federal, state, local, county,
municipal, provincial, multinational government or other governmental or
quasi-governmental authority or regulatory body, court, tribunal, arbitrating
body, governmental department, commission, board, body, self-regulating
authority, bureau or agency, as well as any other instrumentality or entity
designated to act for or on behalf of any of the foregoing.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or terms of similar meaning, or that is otherwise
regulated under any Environmental Laws, including, without limitation, any
hazardous substance as such term is defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended,
(b) petroleum, petroleum products, natural gas, crude oil, gasoline, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel and other petroleum hydrocarbons,
whether refined or unrefined, and (c) radioactive materials, asbestos, whether
in a friable or a non-friable condition, and polychlorinated biphenyls.

“Interests” has the meaning set forth in Recital A.

“Interim Period” has the meaning set forth in Section 5.1(a).

“Law” means any applicable constitutional provision, statute, ordinance or other
law, rule, regulation, or interpretation of any Governmental Authority and any
decree, injunction, stay, judgment, order, ruling, decision, assessment or writ.

“Liens” means liens, charges, security interests, restrictions, options,
pledges, claims or encumbrances of any nature, excluding restrictions arising
under applicable law and the Organizational Documents of the Company and the
Company Subsidiaries.

“Loan Financing Sources” shall mean the Persons (including lenders, agents and
arrangers) that have committed to provide or otherwise entered into agreements
in connection with the third party debt financing contemplated by the Term Loan
Agreement, and any joinder agreements, indentures or credit agreements entered
into pursuant thereto or relating thereto, together with their Affiliates or
Representatives involved in the Term Loan Agreement and their respective
successors and assigns.

“Material Adverse Effect” means any change or effect resulting from events,
actions, inactions or circumstances that, individually or in the aggregate,
(a) is materially adverse to the business, assets, financial condition or
results of operations of the Company and the Company Subsidiaries, taken as a
whole, excluding, in any case, (i) any change or effect resulting from
conditions or developments in the economy, industry, financial markets, interest
rates, securities markets, commodity markets or fuel markets generally
applicable to the industry or the market in which the Company and the Company
Subsidiaries participate, (ii) any change or effect resulting from the
announcement of the execution of this Agreement (or any other agreement to be
entered into pursuant to this Agreement), or the pendency of or consummation of
the Contemplated Transactions, or the identity of Acquirer, and (iii) any change
or effect resulting from any actions

 

-5-



--------------------------------------------------------------------------------

to be taken pursuant to or in accordance with this Agreement, or (b) prevents,
materially restricts or materially delays the ability of the Contributor Parties
to perform their obligations under the Transaction Documents or to consummate
the Contemplated Transactions.

“Merger Agreement” has the meaning set forth in Section 3.8.

“New DM Common Units” has the meaning set forth in Section 2.2(b).

“New DM Convertible Preferred Units” has the meaning set forth in
Section 2.2(a).

“New DM Units” means, collectively, the New DM Convertible Preferred Units and
the New DM Common Units.

“Organizational Documents” means with respect to any Person, the certificate or
articles of incorporation, organization, formation or limited partnership and
the by-laws, the limited partnership agreement, the partnership agreement, the
limited liability company agreement, the operating agreement or the trust
agreement, or such other organizational documents of such Person, including
those that are required to be registered or kept in the jurisdiction of
incorporation, organization or formation of such Person and which establish the
legal personality of such Person.

“Parent” has the meaning set forth in the first paragraph of this Agreement.

“Parties” means Acquirer, Contributor and Parent and “Party” means Acquirer,
Contributor or Parent as applicable.

“Permits” means all permits, licenses, franchises, approvals, variances,
certificates, consents, waivers, concessions, exemptions, orders, registrations,
notices or authorizations of any Governmental Authority under any applicable
Law.

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a union, a limited liability company, a trust, an unincorporated
organization or a Governmental Authority or any other separate legal entity
recognized pursuant to Law.

“Prudent Industry Practice” means those practices, methods, and acts that a
nationally recognized owner, developer or operator of projects of good standing,
at a particular time, in the exercise of prudent judgment in light of the facts
known or that reasonably should have been known at the time a decision was made,
would have taken to accomplish the desired result in a manner consistent with
law, regulation, permits, codes, standards, equipment manufacturer’s
recommendations, reliability, safety, environmental protection, economy, and
expedition. “Prudent Industry Practice” does not necessarily mean the best
practice, method, or standard of care, skill, safety and diligence in all cases,
but is instead intended to encompass a range of acceptable practices, methods
and standards.

“Questar Field Services” has the meaning set forth in Recital B.

“Questar Overthrust Pipeline” has the meaning set forth in Recital B.

 

-6-



--------------------------------------------------------------------------------

“Questar White River Hub” has the meaning set forth in Recital B.

“Real Property Interests” has the meaning set forth in Section 3.9(a).

“Release” has the meaning set forth in 42 U.S.C. § 9601(22).

“Representatives” means, with respect to any Person, the professional (including
financial) advisors, Loan Financing Sources, attorneys, accountants, consultants
or other representatives (acting in such capacity) retained by such Person or
any of its controlled Affiliates, together with directors, officers, employees,
agents and representatives of such Person and its controlled Affiliates.

“Second Restated DM Partnership Agreement” has the meaning set forth in the
definition of “DM Partnership Agreement.”

“Securities Act” means the Securities Act of 1933, as amended.

“Straddle Period” has the meaning set forth in Section 5.2(c).

“Subsidiary Interests” means all of the issued and outstanding membership
interests of each Company Subsidiary.

“Supplemental Cap” has the meaning set forth in Section 7.3(b).

“Tax” or “Taxes” means (a) any federal, state, local or foreign income tax, ad
valorem tax, excise tax, sales tax, use tax, franchise tax, real or personal
property tax, transfer tax, gross receipts tax or other tax, assessment, duty,
fee, levy or other governmental charge, together with and including, any and all
interest, fines, penalties, assessments, and additions to tax resulting from,
relating to, or incurred in connection with any of those or any contest or
dispute thereof; and (b) any liability for any item described in (a) payable by
reason of contract, assumption, transferee liability, operation of law or
otherwise.

“Tax Authority” means any Governmental Authority having jurisdiction over the
payment or reporting of any Tax.

“Tax Return” means any return, declaration, report, statement, claim for refund,
or other document, together with all amendments and supplements thereto
(including all related and supporting information) required to be filed with or
supplied to a Governmental Authority in respect of Taxes.

“Term Loan Agreement” means that certain $300,000,000 Term Loan Agreement dated
as of             , 2016, entered into by and between Acquirer and the lenders
and other parties thereto, and guaranteed by Contributor.

“Transaction Documents” means this Agreement and the Assignment of Membership
Interests.

 

-7-



--------------------------------------------------------------------------------

“Transaction Financings” means cash proceeds to Acquirer from the transactions
contemplated by each of (i) the Term Loan Agreement, (ii) the Unit Purchase
Agreement, (iii) the Underwriting Agreement and (iv) other cash sources
available to Acquirer, sufficient to pay the Cash Consideration and to complete
the transactions contemplated by Section 6.2(f).

“Treasury Regulations” means the regulations promulgated by the Treasury
Department under the Code, as in effect at the Closing.

“Underwriting Agreement” means that certain underwriting agreement by and
between Acquirer and the underwriters party thereto, to be entered into prior to
the Closing Date, providing for the offer and sale by Acquirer and purchase by
the underwriters of DM Common Units.

“Unit Purchase Agreement” means that certain Series A Preferred Unit and Common
Unit Purchase Agreement, dated as of September 27, 2016, by and among Acquirer
and the Persons set forth on Schedule A thereto.

“White River Hub” has the meaning set forth in Recital C.

ARTICLE II

CONTRIBUTION, CONVEYANCE AND ASSUMPTION OF INTERESTS

Subject to the terms and conditions set forth in this Agreement:

Section 2.1 Contribution, Conveyance and Assumption of the Interests. At the
Closing and for the consideration specified in Section 2.2 below, Contributor
shall contribute, convey, transfer, assign and deliver to Acquirer all of the
Interests in exchange for the consideration set forth in Section 2.2, and
Acquirer shall acquire and accept from Contributor all of the Interests and
shall become the sole member of the Company.

Section 2.2 Consideration. At the Closing, in exchange for the contribution of
the Interests, Acquirer shall pay the consideration set forth in this
Section 2.2 the total value of which shall be One Billion Two Hundred Ninety
Million Dollars ($1,290,000,000) (the “Consideration”). The Consideration shall
be payable at Closing as follows:

(a) Acquirer shall issue to Contributor a number of DM Convertible Preferred
Units such that, when multiplying the number of such DM Convertible Preferred
Units by the purchase price per DM Convertible Preferred Unit specified in the
Unit Purchase Agreement, the result is $300 million, with any fractional DM
Convertible Preferred Unit being rounded to the nearest whole number of DM
Convertible Preferred Units (the “New DM Convertible Preferred Units”);

(b) Acquirer shall issue to Contributor a number of DM Common Units such that,
when multiplying the number of such DM Common Units by the volume-weighted
average trading price of a DM Common Unit on the New York Stock Exchange for the
10-day trading period ending on the trading day immediately preceding the
Closing Date, the result is between $100 million and $425 million, with any
fractional DM Common Unit being rounded to the nearest whole number of DM Common
Units (the “New DM Common Units”); and

(c) Acquirer shall pay to Contributor an amount in cash equal to the difference
between the Consideration and the agreed upon value of the consideration
provided pursuant to Sections 2.2(a) and (b) above (the “Cash Consideration”),
with such Cash Consideration to be sourced by Acquirer from proceeds of the
Transaction Financings, including at least $300 million sourced solely from
proceeds of the Acquirer Debt.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR

The Contributor Parties hereby, jointly and severally, represent and warrant to
Acquirer as follows:

Section 3.1 Organization; Qualification and Power.

(a) Parent is a corporation, duly organized, validly existing and in good
standing under the Laws of the Commonwealth of Virginia, and has full corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the Contemplated Transactions.

(b) Contributor is a corporation, duly organized, validly existing and in good
standing under the Laws of the State of Utah, and has full corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions.

(c) The Company and each Company Subsidiary (other than White River Hub) is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Utah. White River Hub is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware.

(d) The Company and each Company Subsidiary has all requisite limited liability
company power and authority to own, lease and operate its assets and to conduct
its business as now conducted. The Company and each Company Subsidiary is duly
licensed or qualified to transact business as a foreign limited liability
company in each jurisdiction in which the nature of the business transacted by
it or the character of the properties owned or leased by it requires such
licensing or qualification, except in those jurisdictions where the failure to
be so licensed or qualified would not reasonably be expected to have a Material
Adverse Effect.

Section 3.2 Authorization; Validity.

(a) The execution and delivery by each of the Contributor Parties of this
Agreement and the other Transaction Documents to which each of the Contributor
Parties is a party, and the performance by each of the Contributor Parties of
its obligations hereunder and thereunder, have been duly authorized by all
requisite corporate action.

(b) This Agreement, and at the Closing the other Transaction Documents to which
each of the Contributor Parties is a party, have been (or will be) duly executed
and delivered by the applicable Contributor Party and, assuming that such
agreements constitute valid and binding agreements of the other parties thereto,
are (or will be) enforceable against the applicable Contributor Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, arrangement,
moratorium or other similar Laws now or hereafter in effect relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

-9-



--------------------------------------------------------------------------------

Section 3.3 No Conflict. The execution and delivery by each of the Contributor
Parties of this Agreement and the other Transaction Documents to which each of
the Contributor Parties is a party do not, and the performance by each
Contributor Party of its obligations hereunder and thereunder and the
consummation by each Contributor Party of the Contemplated Transactions will
not:

(a) conflict with or violate any terms, conditions or provisions of the
Organizational Documents of any Contributor Party, the Company or any Company
Subsidiary;

(b) conflict with or violate any term or provision of any Law applicable to any
Contributor Party, the Company or any Company Subsidiary, except for such
conflicts or violations which would not reasonably be expected to result in a
Material Adverse Effect; or

(c) conflict with or constitute (with due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under any written contract that is legally binding by which any Contributor
Party, the Company, any Company Subsidiary or any of their respective assets or
properties are bound, except such conflicts or defaults (or rights of
termination, cancellation or acceleration) which would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.4 Capitalization.

(a) Contributor is the sole member of the Company and owns all of the Interests.
All of the Interests have been duly authorized, validly issued and fully paid,
are nonassessable and held of record by Contributor, free and clear of all
Liens. The Interests are not represented by a certificate or other instrument.
Immediately after the Closing, the Acquirer will have good and valid record and
beneficial title to the Interests free and clear of all Liens and be the sole
member of the Company.

(b) The Company is the sole member of each Company Subsidiary (other than White
River Hub) and owns all of the Subsidiary Interests (other than the Subsidiary
Interests of White River Hub). Questar White River Hub is a member of White
River Hub and owns 50% of the Subsidiary Interests of White River Hub. To
Contributor’s

 

-10-



--------------------------------------------------------------------------------

Knowledge, Enterprise White River Hub, LLC owns 50% of the Subsidiary Interests
of White River Hub and is a member of White River Hub. All of the Subsidiary
Interests (other than the Subsidiary Interests of White River Hub) have been
duly authorized, validly issued and fully paid, are nonassessable and held of
record by Contributor, free and clear of all Liens. The Subsidiary Interests of
White River Hub held by Questar White River Hub have been duly authorized,
validly issued and fully paid, are nonassessable and held of record by Questar
White River Hub, free and clear of all Liens. Immediately after the Closing,
Acquirer will have, via its ownership of the Company, good and valid title to
the Subsidiary Interests (other than the Subsidiary Interests of White River
Hub) free and clear of all Liens and be the indirect owner of 100% of the
membership interests of each Company Subsidiary. Immediately after the Closing,
Acquirer will have, via its ownership of the Company, good and valid title to
50% of the Subsidiary Interests of White River Hub free and clear of all Liens
and be the indirect owner of 50% of the membership interests of White River Hub.

(c) Other than Questar Overthrust Pipeline, Questar Field Services and Questar
White River Hub, the Company does not own any equity interests in any Person.
Questar Overthrust Pipeline and Questar Field Services do not own any equity
interests in any Person. Other than White River Hub, Questar White River Hub
does not own any equity interests in any Person.

(d) Neither the Company nor any Company Subsidiary has any obligation to make
any investment (in the form of a capital contribution or otherwise) in any
Person other than obligations that will require the prior consent of the
Company, a Company Subsidiary or a member of a management committee of a Company
Subsidiary appointed by the Company or a Company Subsidiary.

(e) Except for those arising under the Organizational Documents of White River
Hub, there are (i) no authorized or outstanding subscriptions, warrants,
options, convertible securities or other rights (contingent or otherwise) to
purchase or otherwise acquire from the Company or any Company Subsidiary any
equity interests of or in the Company or any Company Subsidiary; (ii) no
commitments on the part of the Company or any Company Subsidiary to issue
subscriptions, warrants, options, convertible securities, membership interests
or other similar rights; and (iii) no equity interests of the Company or any
Company Subsidiary reserved for issuance for any such purpose. Neither the
Company nor any Company Subsidiary has any obligation (contingent or other) to
purchase, redeem or otherwise acquire any of its equity securities. Except for
this Agreement, there is no voting trust or agreement, stockholders agreement,
pledge agreement, buy-sell agreement, right of first refusal, preemptive right
or proxy relating to any equity interests of the Company.

Section 3.5 Compliance with Laws; Litigation. Between January 31, 2016 and
September 16, 2016, to Contributor’s Knowledge, and since September 16, 2016,
the Company and each Company Subsidiary has been in compliance with all Laws
applicable to it except where any such non-compliance would not reasonably be
expected to have a Material Adverse Effect. Between January 31, 2016 and
September 16, 2016, to Contributor’s Knowledge, and since September 16, 2016,
there are no new pending or, to Contributor’s Knowledge, threatened,

 

-11-



--------------------------------------------------------------------------------

Actions against the Contributor Parties, the Company or any Company Subsidiary,
at law or in equity, or before or by any Governmental Authority, relating to or
affecting the Company or any Company Subsidiary, the business of the Company or
any Company Subsidiary, assets of the Company or any Company Subsidiary or the
ownership and operation of the Interests, in each case which would reasonably be
expected to have a Material Adverse Effect. To Contributor’s Knowledge, the
Company and each Company Subsidiary hold, and are in compliance with, all
Permits required by Law for the conduct of their respective businesses as they
are now being conducted, except as would not reasonably be expected to have a
Material Adverse Effect.

Section 3.6 Consents and Approvals. No filing, application or registration with,
or consent, authorization or approval of or other action by, any third Person
is, or will be, necessary for the valid execution and delivery by the
Contributor Parties of this Agreement or the other Transaction Documents to
which each applicable Contributor Party is a party, the performance by each
Contributor Party of its obligations hereunder or thereunder or the consummation
by the Contributor Parties or the Company of the Contemplated Transactions,
except where the failure to make or obtain such filings, applications,
registrations, consents, authorizations or approvals would not reasonably be
expected to have a Material Adverse Effect.

Section 3.7 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission from Acquirer or the Company in
connection with the Contemplated Transactions based upon arrangements made by or
on behalf of the Contributor Parties.

Section 3.8 Questar Merger. To Contributor’s Knowledge, Questar Corporation
(which is now known as Dominion Questar Corporation) did not breach any
representation or warranty or fail to comply with any covenant or agreement set
forth in that certain Agreement and Plan of Merger dated as of January 31, 2016
(the “Merger Agreement”) by and among Parent, Diamond Beehive Corp., and Questar
Corporation with respect to the Company or any Company Subsidiary. The
Transactions contemplated by the Merger Agreement closed on September 16, 2016.

Section 3.9 Assets.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, the Company, each Company Subsidiary (other than White River Hub) and,
to Contributor’s Knowledge, White River Hub, owns and has either good and valid
title in fee or a valid leasehold interest, consent, easement, right of way,
permit, license or other rights to the real property interests and buildings,
structures and other improvements thereon and fixtures thereto (the “Real
Property Interests”) reasonably necessary to permit it to conduct its business
as currently conducted, free and clear of any Liens. Since September 16, 2016,
the Company has not sold or otherwise transferred any assets that are material
to the business of the Company.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, the Company, each Company Subsidiary (other than White River Hub) and,
to Contributor’s Knowledge, White River Hub, owns and has good and valid title
to, or, in the case of leased assets, a valid and marketable leasehold interest
in, or, in the case of

 

-12-



--------------------------------------------------------------------------------

licensed assets, a valid license to, any and all material equipment, facilities
and other tangible and intangible assets and rights used by or held for use by
or in connection with the business of the Company and each Company Subsidiary as
currently conducted (the “Acquired Assets”), free and clear of any Liens.
Between January 31, 2016 and September 16, 2016, to Contributor’s Knowledge, and
since September 16, 2016, the tangible Acquired Assets have been maintained in
accordance with Prudent Industry Practice. Except as would not reasonably be
expected to have a Material Adverse Effect, to Contributor’s Knowledge, the
tangible Acquired Assets that are material to the business of the Company and
the Company Subsidiaries are in good repair and proper operating condition.

(c) The Acquired Assets and the Real Property Interests, taken as a whole,
constitute all of the assets the use or benefit of which are necessary and
sufficient for the operation of the business of the Company and each Company
Subsidiary as currently conducted.

Section 3.10 Environmental Matters. Except for those matters that would not
reasonably be expected to have a Material Adverse Effect, between January 31,
2016 and September 16, 2016, to Contributor’s Knowledge, and since September 16,
2016: (a) the Company and each Company Subsidiary has been and are in compliance
with all applicable Environmental Laws, (b) there are no new Actions relating to
or arising under Environmental Laws that are pending or, to Contributor’s
Knowledge, threatened against the Company or any Company Subsidiary, (c) neither
the Company nor any Company Subsidiary has received any written notice of, or
entered into any order, settlement, judgment, injunction or decree involving
uncompleted, outstanding or unresolved liabilities or corrective or remedial
obligations relating to or arising under Environmental Laws or Permits; (d) all
Permits, if any, required to be obtained or filed by or on behalf of the Company
or each Company Subsidiary under any Environmental Laws in connection with its
current assets, operations and business have been duly obtained or filed and are
valid and currently in effect; and (e) there has been no Release of any
Hazardous Substance into the environment (i) at, on, under, within or from the
transferred assets, or (ii) by the Company, each Company Subsidiary or a third
party, in connection with the operation or use of the transferred assets, except
in compliance with applicable Environmental Laws.

Section 3.11 Tax Matters. Except for those matters that would not reasonably be
expected to have a Material Adverse Effect, between January 31, 2016 and
September 16, 2016, to Contributor’s Knowledge, and since September 16, 2016:

(a) The Company and each Company Subsidiary has timely filed, or has caused to
be timely filed on its behalf (taking into account any extension of time within
which to file), all Tax Returns required to be filed by it, and all such filed
Tax Returns are correct and complete.

(b) The Company and each Company Subsidiary has duly paid to Governmental
Authorities, or made provision for the payment of, all Taxes that are due from
them or that are not yet due but have been incurred by them.

 

-13-



--------------------------------------------------------------------------------

(c) The Company and each Company Subsidiary has properly and timely withheld or
collected and timely paid over to the appropriate Governmental Authority (or
each is properly holding for such timely payment) all material amounts of Taxes
required to be withheld, collected and paid over by applicable Law.

(d) No examination, audit, claim, assessment, levy, or administrative or
judicial proceeding regarding any of the Company’s Taxes or Tax Returns is
currently pending or has been proposed in writing or threatened, and no
deficiency with respect to Taxes has been proposed, asserted or assessed against
the Company or any Company Subsidiary which has not been fully paid or
adequately reserved.

(e) Neither the Company nor any Company Subsidiary has engaged in a transaction
that constitutes a “listed transaction” for purposes of Section 6011 of the Code
and the applicable treasury regulations promulgated thereunder.

(f) At Closing, the Company and the Company Subsidiaries (other than White River
Hub) will be treated as disregarded entities for United States federal income
tax purposes pursuant to Treasury Regulation Section 301.7701-2(c)(2)(i).

(g) There are no material Liens for Taxes upon any of the assets of the Company
or of any Company Subsidiary, other than statutory Liens for Taxes, assessments
or other charges by Governmental Authorities not yet due and payable or the
amount or validity of which is being contested in good faith and by appropriate
proceedings.

(h) At the Closing Date, neither the Company nor any Company Subsidiary will be
a party to any Tax sharing, Tax allocation or Tax indemnity agreement pursuant
to which it is liable for the Taxes of any other Person other than Tax
allocation or sharing agreements, if any, that the Company and/or any Company
Subsidiary becomes subject to as a result of the transaction described in
Section 2.1 of this Agreement, nor will the Company or any Company Subsidiary
have any continued liability for the Taxes of any other Person pursuant to any
such agreement to which any of them was a party prior to the Closing Date.

Section 3.12 Labor; Employee Benefits Matters. Neither the Company nor any
Company Subsidiary will have any employees as of the Closing Date, nor are there
are any actions, charges or investigations pending or, to Contributor’s
Knowledge, threatened by or on behalf of any current or prior employee alleging
violations of local, state or federal Laws relating to employment or labor
practices, except as would not reasonably be expected to have a Material Adverse
Effect. There are no strikes, lockouts, work stoppages, slowdowns or other
material labor disputes against or affecting, in any material respect, the
Company or any Company Subsidiary. There are no pending or, to Contributor’s
Knowledge, threatened claims with respect to any material employee benefit plan
program or arrangement currently or previously sponsored by the Company or any
Company Subsidiary or with respect to which the Company or any Company
Subsidiary would be liable, except as would not reasonably be expected to have a
Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

Section 3.13 Contracts.

(a) Each Company Material Contract is valid and binding on the Company and any
Company Subsidiary party thereto, as applicable, and, to Contributor’s
Knowledge, each other party thereto and is in full force and effect and
enforceable in accordance with its terms (except as enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
arrangement, moratorium or other similar Laws now or hereafter in effect
relating to or affecting creditors’ rights generally, and general equitable
principles, whether considered in a proceeding in equity or at law), except
where the failure to be valid, binding, enforceable and in full force and
effect, would not reasonably be expected to have a Material Adverse Effect.

(b) There is no material default (i) that occurred between January 31, 2016 and
September 16, 2016, to Contributor’s Knowledge, and since September 16, 2016, on
the part of the Company or any Company Subsidiary or (ii) to Contributor’s
Knowledge, since January 31, 2016, on the part of any other Person, in each
case, under any Company Material Contract. Between January 31, 2016 and
September 16, 2016, to Contributor’s Knowledge, and since September 16, 2016,
the Company and each Company Subsidiary has complied in all material respects
with, and is in compliance in all material respects with, the provisions of each
Company Material Contract to which it is a party.

(c) Each Company Material Contract constitutes a legal, valid and binding
obligation of the Company or a Company Subsidiary, as applicable, which is party
thereto (and, to the Contributor’s Knowledge, each other Person party thereto),
and is in full force and effect and enforceable against the Company or Company
Subsidiary party thereto (and, to Contributor’s Knowledge, each other Person
party thereto) in accordance with its terms (except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
relating to or affecting the enforcement of creditors’ rights in general and by
general principles of equity).

(d) Contributor has made available to Acquirer true, complete and correct copies
of all Company Material Contracts (including all written amendments,
modifications, extensions and renewals thereof).

Section 3.14 Financial Statements; Undisclosed Liabilities.

(a) Contributor has made available to Acquirer true and complete copies of the
unaudited consolidated financial statements of the Company, in each case,
consisting of a balance sheet for the period ending on the applicable Balance
Sheet Date and the related statements of income for the period then ended (the
“Financial Statements”). The Financial Statements were prepared in accordance
with GAAP and fairly present, in all material respects, the financial position
of the Company as of the applicable Balance Sheet Date (subject to the absence
of notes and normal year-end adjustments which are not material, either
individually or in the aggregate).

(b) To Contributor’s Knowledge, the Company does not have any liabilities which
would be required to be reflected or reserved against on a consolidated balance

 

-15-



--------------------------------------------------------------------------------

sheet of the Company prepared in accordance with GAAP or the notes thereto,
except for liabilities (i) reflected or reserved against on the balance sheets
of the Company as of June 30, 2016 (the “Balance Sheet Date”) (including the
notes thereto), (ii) incurred after the Balance Sheet Date in the ordinary
course of business consistent with past practice, or (iii) that are expressly
permitted or not prohibited under Section 5.1(a) of this Agreement and that
would not reasonably be expected to have a Material Adverse Effect.

Section 3.15 Management Projections and Disclosure.

(a) The projections and budgets provided to the Acquirer Conflicts Committee as
part of the Acquirer Conflicts Committee’s review in connection with this
Agreement and the other Transaction Documents and the Contemplated Transactions
were prepared and delivered in good faith, are based on reasonable assumptions,
are materially consistent with the Contributor Parties’ management’s current
expectations regarding the business of the Company and are materially consistent
with the provisions of the contracts affecting the business of the Company.

(b) No representation or warranty or other statement made by the Contributor
Parties in this Agreement, in meetings with or presentations delivered to the
Acquirer Conflicts Committee or in diligence communications with Acquirer
Conflicts Committee’s legal counsel or financial advisor, in connection with the
Contemplated Transactions, contains any untrue statement of material fact or
omits to state a material fact necessary to make the statements in this
Agreement or therein, in light of the circumstances in which they were made, not
misleading in any material respect.

Section 3.16 Material Adverse Change. Since September 16, 2016, there has been
no Material Adverse Effect.

Section 3.17 FERC. To Contributor’s Knowledge, the Company and each Company
Subsidiary, as applicable, is in material compliance with all applicable orders
and regulations of FERC that pertain to the businesses or operations of such
entity. No approval of FERC is required in connection with execution of this
Agreement by the Contributor Parties or the consummation by the Contributor
Parties of the transactions contemplated hereby.

Section 3.18 Insurance. The Company and the Company Subsidiaries carry or are
entitled to the benefits of insurance, with financially sound and reputable
insurers, in such amounts and covering such risks as is available on
commercially reasonable terms and generally maintained by companies engaged in
the same or similar business and owning similar properties in the same general
areas and in similar stages of development or operation, as applicable. All such
insurance policies carried by or maintained for the benefit of the Company and
the Company Subsidiaries (the “Insurance Policies”) are in full force and
effect, all premiums in respect of such insurance have been paid in full when
and as due and there is no material claim by or on behalf of any the Company and
the Company Subsidiaries pending under any such policies as to which coverage
has been denied or disputed by the underwriters of such policies. No notice of
cancellation or non-renewal of any Insurance Policy, or any material changes
that are required in the conduct of the Company and the Company Subsidiaries as
a condition to the continuation of coverage under or renewal of any such
Insurance Policy, has been received by Contributor, the Company, any Company
Subsidiary or their respective Affiliates.

 

-16-



--------------------------------------------------------------------------------

Section 3.19 DM Common Units. On the Effective Date, Dominion MLP Holding
Company II, Inc. (“DMHC II”) and Dominion MLP Holding Company III, Inc. (“DMHC
III”), each a Virginia corporation and wholly owned subsidiary of Parent,
jointly own 6,656,839 DM Common Units (the “DMHC Existing Units”).

Section 3.20 No Other Representations. Except as set forth in this Article III,
the Contributor Parties make no other representations or warranties with respect
to the Contributor Parties, the Company or the Interests.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ACQUIRER

Acquirer hereby represents and warrants to Contributor as follows:

Section 4.1 Organization; Qualification and Power. Acquirer is a limited
partnership, duly organized, validly existing and in good standing under the
Laws of the State of Delaware, and, subject to the Second Restated DM
Partnership Agreement becoming effective, has full limited partnership power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions.

Section 4.2 Authorization; Validity.

(a) The execution and delivery by Acquirer of this Agreement and the other
Transaction Documents to which it is a party, and, subject to the Second
Restated DM Partnership Agreement becoming effective, the performance by
Acquirer of its obligations hereunder and thereunder, have been duly and validly
authorized by all requisite limited partnership action on behalf of Acquirer.

(b) This Agreement, and at the Closing the other Transaction Documents to which
it is a party, have been (or will be) duly executed and delivered by Acquirer
and, assuming that such agreements constitute valid and binding agreements of
the other parties thereto, are (or will be) enforceable against Acquirer in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, arrangement,
moratorium or other similar Laws now or hereafter in effect relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

Section 4.3 No Conflict. Subject to the Second Restated DM Partnership Agreement
becoming effective, the execution and delivery by Acquirer of this Agreement and
the other Transaction Documents to which it is a party do not, and the
performance by Acquirer of its obligations hereunder and thereunder and the
consummation by Acquirer of the Contemplated Transactions will not:

(a) conflict with or violate any terms, conditions or provisions of the
Organizational Documents of Acquirer;

 

-17-



--------------------------------------------------------------------------------

(b) conflict with or violate any term or provision of any Law applicable to
Acquirer, except for such conflicts or violations which would not reasonably be
expected to result in an Acquirer Material Adverse Effect; or

(c) conflict with or constitute (with due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under any material written contract that is legally binding by which Acquirer or
any of its properties or assets is bound, except such conflicts or defaults (or
rights of termination, cancellation or acceleration) which would not reasonably
be expected to have an Acquirer Material Adverse Effect.

Section 4.4 Litigation. There are no pending or, to Acquirer’s Knowledge,
threatened, Actions against Acquirer, at law or in equity, or before or by any
Governmental Authority, in each case which would reasonably be expected to have
an Acquirer Material Adverse Effect.

Section 4.5 Consents and Approvals. No filing, application or registration with,
or consent, authorization or approval of or other action by, any third Person
is, or will be, necessary for the valid execution and delivery by Acquirer of
this Agreement or the other Transaction Documents to which it is a party, the
performance by Acquirer of its obligations hereunder or thereunder or the
consummation by Acquirer of the Contemplated Transactions, except where the
failure to make or obtain such filings, applications, registrations, consents,
authorizations or approvals would not reasonably be expected to have an Acquirer
Material Adverse Effect.

Section 4.6 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission from Contributor in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of Acquirer.

Section 4.7 Valid Issuance of Units.

(a) The New DM Units and the limited partner interests represented thereby will
be duly authorized by Acquirer pursuant to the DM Partnership Agreement prior to
the Closing Date and, when issued and delivered to Contributor in accordance
with the terms of this Agreement, will be validly issued, fully paid (to the
extent required by the DM Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act) and will be free of any and all Liens
and restrictions on transfer, other than (i)restrictions on transfer under the
DM Partnership Agreement, this Agreement or applicable state and federal
securities Laws, (ii) such Liens as are created by Contributor and (iii) such
Liens as arise under the DM Partnership Agreement or the Delaware LP Act; and

(b) Except for any such preemptive rights that have been waived or set forth in
the DM Partnership Agreement, there are no persons entitled to statutory,
preemptive or other similar contractual rights to subscribe for the New DM
Units; and, except (i)

 

-18-



--------------------------------------------------------------------------------

pursuant to this Agreement, (ii) for the DM Convertible Preferred Units to be
issued pursuant by the Unit Purchase Agreement, (iii) for the DM Common Units to
be issued pursuant to the Underwriting Agreement, (iv) for awards issued
pursuant to Acquirer’s long-term incentive plans or (v) as disclosed in the DM
SEC Documents (as defined in the Unit Purchase Agreement), no options, warrants
or other rights to purchase, agreements or other obligations to issue, or rights
to convert any obligations into or exchange any securities for, partnership
securities or ownership interests in Acquirer are outstanding.

Section 4.8 No Other Representations. Except as set forth in this Article IV,
Acquirer makes no other representations or warranties.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1 Conduct of Business.

(a) Between the date of this Agreement and the earlier of the termination of
this Agreement in accordance with its terms and the Closing Date (such period,
the “Interim Period”), except (i) as otherwise expressly contemplated by this
Agreement, (ii) as required by Law, (iii) as required by or pursuant to any
Company Material Contract, or (iv) with the prior written consent of Acquirer
(which consent shall not be unreasonably withheld, delayed or conditioned),
Contributor shall in good faith exercise all rights and powers available to it
to cause the Company and the Company Subsidiaries:

(i) to operate the business of the Company and the Company Subsidiaries in the
ordinary course consistent with past practices;

(ii) not to make any material change in the conduct of their respective
businesses;

(iii) other than in the ordinary course of business, not to enter into any
Company Material Contract or terminate, amend or breach in any material respect
any Company Material Contract to which it is a party or waive any material
rights under any Company Material Contract to which it is a party;

(iv) not to sell, assign, transfer, abandon, lease or otherwise dispose of
assets having a fair market value in excess of $5,000,000 in the aggregate;

(v) not to incur, assume or guarantee any indebtedness;

(vi) not to grant any security interest in, or pledge, any assets of the Company
or the Company Subsidiaries;

(vii) not to encumber any assets of the Company or the Company Subsidiaries as
security for indebtedness;

 

-19-



--------------------------------------------------------------------------------

(viii) not make any distributions other than distributions from (i) White River
Hub to White River Hub’s owners (including Questar White River Hub), and
(ii) distributions from any Company Subsidiary (other than Whiter River Hub) to
the Company;

(ix) except as (A) required on an emergency basis or for the safety of persons
or the environment or (B) in accordance with the Company Material Contracts, not
to make any capital expenditure in excess of $10,000,000 in the aggregate;

(x) not to settle any claims, demands, lawsuits or state or federal regulatory
proceedings for damages to the extent such settlements in the aggregate assess
damages in excess of $5,000,000 (other than any claims, demands, lawsuits or
proceedings to the extent insured (net of deductibles), or to the extent covered
by an indemnity obligation not subject to dispute or adjustment from a solvent
indemnitor);

(xi) not to make, amend or revoke any Tax elections, change or consent to any
change in any method of accounting for any Tax purpose, settle or compromise any
material Tax liability or refund, or extend or waive the application of any
statute of limitations regarding the assessment or collection of any material
Tax, in each case, except as required by applicable Law; and

(xii) not agree or commit to do any of the foregoing.

(b) During the Interim Period, Contributor shall promptly notify Acquirer in
writing of:

(i) any event, condition or circumstance that could reasonably be expected to
result in any of the conditions set forth in Article VI not being satisfied on
or prior to the Closing Date;

(ii) any change, event or occurrence that has had or could reasonably be
expected to have a Company Material Adverse Effect; and

(iii) any material breach by Contributor of any covenant, obligation or
agreement contained in this Agreement;

provided that the delivery of any notice pursuant to this Section 5.1(b) shall
not limit or otherwise affect the remedies available hereunder of Contributor or
the conditions set forth in Article VI.

Section 5.2 Certain Tax Matters.

(a) Except as otherwise provided in this Section 5.2, Contributor shall be
responsible for all Taxes incurred by or with respect to the Company, whether
resulting from the assets or operations of the Company or otherwise, for all Tax
periods or portions thereof ending on or before the Closing, other than Taxes
becoming due as a result of

 

-20-



--------------------------------------------------------------------------------

actions taken by or on behalf of Acquirer (including, for this purpose, actions
taken by the Company on or after the Closing Date). In the event Acquirer pays
any such Taxes, Contributor shall reimburse Acquirer therefor within 15 days
after the date on which the Taxes are paid and Contributor is notified by
Acquirer.

(b) Acquirer shall be responsible for all Taxes incurred by or with respect to
the Company, whether resulting from the assets or operations of the Company or
otherwise, for all Tax periods or portions thereof beginning after the Closing.
In the event Contributor pays any such Taxes, Acquirer shall reimburse
Contributor therefor within 15 days after the date on which the Taxes are paid
and Acquirer is notified by Contributor.

(c) The Parties agree that whenever it is necessary for purposes of this
Section 5.2 to determine the amount of any Taxes imposed or incurred by or with
respect to the contribution of the Interests for a taxable period beginning
before and ending after the Closing Date (a “Straddle Period”) that is allocable
to the portion of the Straddle Period ending on or before the Closing Date, the
determination shall be made, in the case of property or ad valorem or franchise
Taxes (which are measured by, or based solely upon, capital, debt, or a
combination thereof), by prorating such Taxes ratably on a per diem basis and,
in the case of other Taxes, by assuming that such portion of the Straddle Period
ending on or prior to the Closing Date constitutes a separate taxable period
applicable to the Company and by taking into account the actual taxable events
occurring during such period (except that exemptions, allowances, and deductions
for a Straddle Period that are calculated on an annual or periodic basis, such
as the deduction for depreciation, shall be apportioned to the period prior to
and including the Closing Date ratably on a per diem basis).

(d) With respect to any Tax Return attributable to a Straddle Period that is
required to be filed after the Closing Date with respect to the Company,
Acquirer shall cause such Tax Return to be prepared, cause to be included in
such Tax Return all items of income, gain, loss, deduction, and credit required
to be included therein, furnish a copy of such Tax Return to Contributor, and
cause such Tax Return to be timely filed with the appropriate Tax Authority.
Acquirer shall be responsible for the timely payment of all Taxes due with
respect to the period covered by such Tax Return, but shall have the right to
recover from Contributor the amount of Taxes attributable to the portion of the
taxable period ending on or prior to the Closing Date pursuant to
Section 5.2(b).

(e) Notwithstanding the foregoing, to the extent that transfer taxes arise from
the transactions contemplated by this Agreement, such transfer taxes shall be
borne fifty percent (50%) by Contributor and fifty percent (50%) by Acquirer.
Contributor shall pay or cause to be paid to the applicable Tax Authority any
transfer taxes that are required by Law to collect and remit. Acquirer shall
indemnify and hold Contributor harmless from and against its share of any such
transfer taxes within thirty (30) days of Contributor’s written demand therefor.
The Parties shall provide such certificates and other information and otherwise
cooperate to the extent reasonably required to minimize transfer taxes.

 

-21-



--------------------------------------------------------------------------------

(f) Each Party shall file, to the extent required by applicable Tax Laws, all
necessary Tax Returns and other documentation with respect to all Taxes for
which such Party is responsible hereunder. In addition, each Party shall provide
the other Parties with such assistance as may be reasonably requested by such
other Parties or otherwise required by applicable Tax Laws in connection with
the preparation, execution and/or filing of any Tax Return and other related
documentation, any audit or other examination by any Governmental Authority, or
any judicial or administrative proceedings relating to liability for Taxes, and
each will retain and provide the requesting Party or Parties with any records or
information which may be relevant to such return, audit or examination,
proceedings or determination.

(g) The parties intend that for United States federal income tax purposes,
(i) the contribution of the Interests shall be treated as a contribution by
Contributor to Acquirer pursuant to Section 721(a) of the Code, subject to
Section 707 of the Code, and (ii) the distribution of the Debt Financed Cash
Consideration shall qualify as a “debt- financed transfer” under
Section 1.707-5(b) of the Treasury Regulations pursuant to Section 5.3 of this
Agreement. Any Cash Consideration in excess of the amount treated as a
“debt-financed transfer” shall be treated (x) as a reimbursement of
Contributor’s preformation expenditures within the meaning of Section 1.707-4(d)
of the Treasury Regulations to the greatest extent applicable, and (y) in a
transaction subject to treatment under Section 707(a) of the Code, and its
implementing Treasury Regulations, as in part a sale, and in part a
contribution, by Contributor of the Interests. The Parties agree to file all Tax
Returns and otherwise act at all times in a manner consistent with this intended
treatment of the contribution of the Interests, the Cash Consideration, and the
Acquirer Debt, including disclosing the payment of the Cash Consideration in
accordance with the requirements of Section 1.707-3(c)(2) of the Treasury
Regulations.

Section 5.3 Debt Financed Cash Consideration

(a) Prior to or simultaneous with the Closing and pursuant to the Term Loan
Agreement, Acquirer shall use its best efforts to borrow at least $300 million
of the Cash Consideration (the “Debt Financed Cash Consideration”) under
indebtedness for which Contributor bears all of the economic risk of loss as
defined by Treasury Regulation Section 1.752-2, in a manner such that the
proceeds of such borrowing are allocable to the distribution of the Debt
Financed Cash Consideration to Contributor pursuant to Treasury Regulation
Section 1.707-5(b)(1) and Temporary Treasury Regulation 1.163-8T (the full
amount of such borrowing, and any “refinancing” of such borrowing treated as the
liability it refinances pursuant to Treasury Regulation Section 1.707-5(c), the
“Acquirer Debt”).

(b) The Parties intend that, because Contributor will bear the economic risk of
loss as defined by Treasury Regulation Section 1.752-2 for the entire amount of
the Acquirer Debt, the entire amount of the Debt Financed Cash Consideration
made to Contributor shall qualify as a “debt-financed transfer” under Treasury
Regulation Section 1.707-5(b) and accordingly, such amount will not be taken
into account as part of a “disguised sale” of property contributed to Acquirer
under Treasury Regulations Section 1.707-3.

 

-22-



--------------------------------------------------------------------------------

(c) The Parties hereby agree (and agree on behalf of their respective
Affiliates) that, as of the Closing Date, the Parties (and their respective
Affiliates) have no plan to repay or otherwise reduce the principal balance of
the Acquirer Debt that is outstanding immediately after the Closing Date.

(d) The Parties shall act at all times in a manner consistent with the foregoing
provisions of this Section 5.3, except with the prior written consent of Parent
or as otherwise required by applicable Law following a final determination by
the U.S. Internal Revenue Service or a Governmental Authority with competent
jurisdiction.

Section 5.4 Repurchase of DM Common Units. The Parties shall use their best
efforts to cause 100% of the DMHC Existing Units to be repurchased by Acquirer
on the Closing Date in exchange for a cash payment from Acquirer equal to the
number of DMHC Existing Units multiplied by the volume-weighted average trading
price of a DM Common Unit on the New York Stock Exchange for the 10-day trading
period ending on the trading day immediately preceding the Closing Date.

Section 5.5 Personnel and Services. Parent shall use its best efforts to make
arrangements reasonably satisfactory to Acquirer that provide Acquirer with
access to ongoing personnel and related services from QPC Services Company or
other Affiliates of Parent, on terms consistent with the projections provided to
the Acquirer Conflicts Committee as part of the Acquirer Conflicts Committee’s
evaluation of this Agreement and the transactions contemplated hereby, that are
reasonably necessary or appropriate to replace the services being performed by
the employees of the Company and each Company Subsidiary as of the Effective
Date.

Section 5.6 Further Assurances; Financing Cooperation.

(a) At any time or from time to time after the Effective Date and without
further consideration, as and when requested by any Party, the requested Party
shall use commercially reasonable efforts to take or to cause to be taken, all
action and to do, or cause to be done, or to execute and deliver, or cause to be
executed and delivered, all such further instruments of contribution, transfer,
conveyance, assignment, novation, confirmation or other documents, and shall
take, or cause to be taken, all such further or other actions, as such
requesting Party may reasonably deem necessary, proper or advisable to
consummate the Contemplated Transactions, as promptly as practicable or sooner
as required by this Agreement.

(b) Contributor shall, and shall cause the Company and each Company Subsidiary
to, provide commercially reasonable assistance with the preparation of and any
discussions regarding the business, financial statements, and management
discussion and analysis of Contributor, the Company and each Company Subsidiary,
all for use in connection with the Transaction Financings, where Acquirer
reasonably determines, in consultation with Parent, that the inclusion of such
information is required or desirable.

 

-23-



--------------------------------------------------------------------------------

ARTICLE VI

CLOSING

Section 6.1 Time and Place of Closing. The closing of the contribution by
Contributor, and the acceptance by Acquirer, of the Interests (the “Closing”)
shall take place on the first day of the calendar month that is at least two
(2) Business Days after all of the conditions contained in Sections 6.2 and 6.3
are satisfied or waived (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions); provided that, notwithstanding the foregoing, the Closing may take
place electronically or at such place, at such other time, or on such other date
as the Parties may mutually agree in writing (the date on which the Closing
occurs being herein referred to as the “Closing Date”). The Closing shall be
effective as of 12:00:01 a.m. eastern prevailing time on the Closing Date.

Section 6.2 Contributor Conditions Precedent to Closing. The obligations of
Contributor to transfer the Interests and to take the other actions required to
be taken by Contributor at the Closing under this Agreement shall be subject to
the satisfaction (or waiver by Contributor in writing), at or before the
Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of
Acquirer contained in Article IV of this Agreement shall be true and correct in
all respects on and as of the Effective Date and on and as of the Closing Date
with the same effect as though made on and as of such date (unless any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all respects on and
as of such earlier date).

(b) Performance. Acquirer shall have performed and complied, in all material
respects, with the agreements, covenants and obligations required by this
Agreement to be so performed or complied with by Acquirer at or before the
Closing.

(c) No Law; Action. No Law shall have been enacted, issued, promulgated,
enforced or entered which is in effect and has the effect of making the
Contemplated Transactions illegal, otherwise restraining or prohibiting
consummation of the Contemplated Transactions, and no Action by a Governmental
Authority shall be pending that seeks to prohibit or delay the consummation of,
and no Action by a Governmental Authority shall be pending or threatened in
writing that seeks to challenge the validity of, the Contemplated Transactions.

(d) Closing Deliverables. Contributor shall have received all the items set
forth in Section 6.4(b) in form and substance reasonably satisfactory to
Contributor.

(e) NYSE Listing. The New DM Common Units shall have been approved for listing
on The New York Stock Exchange, subject to official notice of issuance.

(f) Repurchase and Repayment. Prior to or simultaneously with the Closing,
Acquirer shall have (i) repurchased 100% of the DMHC Existing Units, and
(ii) repaid all of its outstanding indebtedness payable to DMHC II pursuant to
the promissory note dated April 1, 2015 executed by the Acquirer.

(g) Outside Date. The Closing shall have occurred no later than December 31,
2016.

 

-24-



--------------------------------------------------------------------------------

Section 6.3 Acquirer Conditions Precedent to Closing. The obligations of
Acquirer to acquire the Interests and to take the other actions required to be
taken by Acquirer at the Closing under this Agreement shall be subject to the
satisfaction (or waiver by Acquirer in writing), at or before the Closing, of
each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Contributor Parties contained in Article III of this Agreement shall be true and
correct in all respects on and as of the Effective Date and on and as of the
Closing Date with the same effect as though made on and as of such date (unless
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct in all
respects on and as of such earlier date).

(b) Performance. Each Contributor Party shall have performed and complied, in
all material respects, with the agreements, covenants and obligations required
by this Agreement to be so performed or complied with by such Contributor Party
at or before the Closing.

(c) No Law; Action. No Law shall have been enacted, issued, promulgated,
enforced or entered which is in effect and has the effect of making the
Contemplated Transactions illegal, otherwise restraining or prohibiting
consummation of the Contemplated Transactions, and no Action by a Governmental
Authority shall be pending that seeks to prohibit or delay the consummation of,
and no Action by a Governmental Authority shall be pending or threatened in
writing that seeks to challenge the validity of, the Contemplated Transactions.

(d) No Material Adverse Effect. From the Effective Date, there shall not have
occurred and be outstanding any Material Adverse Effect, nor shall any event or
events have occurred and be outstanding that, individually or in the aggregate,
with or without the lapse of time, could reasonably be expected to result in a
Material Adverse Effect.

(e) Closing of the Transaction Financings. The closing and consummation of the
Transaction Financings shall have occurred or be occurring simultaneously with
the Closing hereunder.

(f) Debt Financed Cash Consideration. Acquirer shall have borrowed the Debt
Financed Cash Consideration.

(g) Company Debt. The aggregate principal amount of the Company’s outstanding
indebtedness shall not be greater than $435 million.

(h) Personnel and Services. Parent shall have made arrangements reasonably
satisfactory to Acquirer that provide Acquirer with access to ongoing personnel
and related services from QPC Services Company or other Affiliates of Parent, on
terms consistent with the projections provided to the Acquirer Conflicts
Committee as part of the Acquirer Conflicts Committee’s evaluation of this
Agreement and the transactions

 

-25-



--------------------------------------------------------------------------------

contemplated hereby, that are reasonably necessary or appropriate to replace the
services being performed by the employees of the Company and each Company
Subsidiary as of the Effective Date.

(i) Closing Deliverables. Acquirer shall have received all the items set forth
in Section 6.4(a) in form and substance reasonably satisfactory to Acquirer.

(j) Outside Date. The Closing shall have occurred no later than December 31,
2016.

Section 6.4 Deliveries. At the Closing:

(a) Contributor will deliver, or cause to be delivered, the following to
Acquirer:

(i) a counterpart to the Assignment of Membership Interests, duly executed by
Contributor;

(ii) certificates of good standing of Contributor, the Company and each Company
Subsidiary, or equivalent certificates, each issued within 15 days prior to the
Closing Date by the Secretary of State (or equivalent Governmental Authority) of
each such entity’s jurisdiction of organization;

(iii) a certificate, dated as of the Closing Date and signed by a duly
authorized officer of Contributor, certifying that the conditions set forth in
Sections 6.3(a) and 6.3(b) have been satisfied; and

(iv) an executed statement described in Treasury Regulation section
1.1445-2(b)(2) certifying that Contributor is neither a disregarded entity nor a
foreign person within the meaning of the Code and the Treasury Regulations.

(b) Acquirer will deliver or issue, or cause to be delivered or issued, the
following to Contributor:

(i) the New DM Convertible Preferred Units;

(ii) the New DM Common Units;

(iii) the Cash Consideration as required by Section 2.2(c) of this Agreement;

(iv) a counterpart to the Assignment of Membership Interests, duly executed by
Acquirer;

(v) a certificate of good standing or equivalent certificate of Acquirer, issued
within 15 days prior to the Closing Date by the Secretary of State of the State
of Delaware; and

(vi) a certificate, dated as of the Closing Date and signed by a duly authorized
officer of Acquirer, certifying that the conditions set forth in Sections 6.2(a)
and 6.2(b) have been satisfied.

 

-26-



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification.

(a) Indemnification by the Contributor Parties. Subject to the limitations set
forth in this Article VII, from and after the Closing, the Contributor Parties
shall, jointly and severally, indemnify, defend and hold harmless Acquirer, its
Affiliates and each of their respective stockholders, members, partners,
managers, officers, directors, employees, consultants, agents and
representatives (the “Acquirer Indemnified Parties”), from any and all Adverse
Consequences actually incurred or paid by an Acquirer Indemnified Party as a
result of (i) any breach of the representations and warranties of the
Contributor Parties or (ii) any Taxes for which Contributor is responsible
hereunder.

(b) Indemnification by Acquirer. Subject to the limitations set forth in this
Article VII, from and after the Closing, Acquirer shall indemnify, defend and
hold harmless Contributor, its Affiliates and each of their respective
stockholders, members, partners, managers, officers, directors, employees,
consultants, agents and representatives (the “Contributor Indemnified Parties”),
from any and all Adverse Consequences actually incurred or paid by a Contributor
Indemnified Party as a result of (i) any breach of the representations and
warranties of Acquirer or (ii) any Taxes for which Acquirer is responsible
hereunder.

Section 7.2 Survival. Except as otherwise provided in this Section 7.2, the
liability of the Contributor Parties and the Acquirer for the breach of any of
the representations and warranties in this Agreement (other than the Basic
Representations) or in any instrument delivered pursuant to this Agreement shall
be limited to claims for which written notice is delivered to the Contributor
Parties or the Acquirer, as applicable, on or before the date that is twelve
(12) months after the Closing Date, after which all rights, claims and causes of
action (whether in contract or in tort or otherwise, or whether at Law
(including at common law or by statute) or in equity) with respect thereto shall
terminate; provided, however, that the representations and warranties set forth
in Section 3.1 through Section 3.7, Section 3.15, Section 3.16, Section 4.1 and
Section 4.2 hereunder (collectively, the “Basic Representations”) shall survive
the execution and delivery of this Agreement for a period of eighteen
(18) months after the Closing. The covenants and agreements of the Parties to be
performed or complied with after the Closing shall survive for a period of 30
days after their expiration in accordance with their terms.

 

-27-



--------------------------------------------------------------------------------

Section 7.3 Limitation of Claims. Notwithstanding anything to the contrary
contained herein:

(a) The maximum aggregate liability of the Contributor Parties or the Acquirer
under this Agreement shall not exceed an amount equal to the Consideration (the
“Basic Cap”).

(b) To the extent the Acquirer Indemnified Parties or the Contributor
Indemnified Parties are entitled to indemnification for damages pursuant to
Section 7.1(a)(i) or Section 7.1(b)(i) (but, in each case, not including damages
for breaches of Basic Representations), respectively, the Contributor Parties or
the Acquirer, as the case may be, shall not be liable for those damages unless
the aggregate amount of damages exceeds an amount equal to 0.5% of the
Consideration (the “Deductible”), and then only to the extent of any such
excess; provided, however, that neither the Contributor Parties nor the Acquirer
shall be liable for damages pursuant to Section 7.1(a)(i) or Section 7.1(b)(i)
(but, in each case, not including damages for breaches of Basic
Representations), respectively, that exceed, in the aggregate, an amount equal
to 20.0% of the Consideration (the “Supplemental Cap”). For the avoidance of
doubt, each of the Acquirer Indemnified Parties and the Contributor Indemnified
Parties, as the case may be, shall be entitled to indemnification for damages
(x) pursuant to Section 7.1(a)(ii) or Section 7.1(b)(ii) without regard to the
Deductible or the Supplemental Cap, but subject to the Basic Cap, and
(y) pursuant to Section 7.1(a)(i) or Section 7.1(b)(i) for breaches of Basic
Representations without regard to the Deductible or the Supplemental Cap, but
subject to the Basic Cap.

(c) IN NO EVENT SHALL ANY PARTY BE RESPONSIBLE OR LIABLE FOR ANY PUNITIVE,
EXEMPLARY OR SPECULATIVE DAMAGES, OR SPECIAL OR CONSEQUENTIAL DAMAGES (BUT ONLY
TO THE EXTENT THE SAME ARE NOT DIRECT DAMAGES) ARISING UNDER THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS; PROVIDED, HOWEVER, THAT SUCH LIMITATION ON
LIABILITY SHALL NOT APPLY TO ANY SUCH DAMAGES SUFFERED AS A RESULT OF THE
PARTY’S FRAUD, INTENTIONAL MISREPRESENTATION OR WILLFUL MISCONDUCT.

Section 7.4 Tax Treatment of Indemnity Payments. Contributor and Acquirer agree
to treat any indemnity payment made pursuant to this Article VII as an
adjustment to the Consideration for Tax purposes.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated on or prior to the
Closing Date as follows:

(a) by the mutual written consent of Acquirer and Contributor;

(b) by Contributor (if it is not in material breach of its representations,
warranties, covenants or agreements under this Agreement), upon written notice
to Acquirer, if there has been a material violation, breach or inaccuracy of any
representation, warranty, covenant or agreement of Acquirer contained in this

 

-28-



--------------------------------------------------------------------------------

Agreement, which violation, breach of inaccuracy would cause any of the
conditions contained in Article VI not to be satisfied, and such violation,
breach or inaccuracy has not been waived by Contributor or cured by Acquirer, as
applicable, within twenty (20) Business Days after receipt by Acquirer of
written notice thereof from Contributor or is not reasonably capable of being
cured prior to the Termination Date;

(c) by Acquirer (if it is not in material breach of its representations,
warranties, covenants or agreements under this Agreement), upon written notice
to Contributor, if there has been a material violation, breach or inaccuracy of
any representation, warranty, covenant or agreement of Contributor contained in
this Agreement, which violation, breach of inaccuracy would cause any of the
conditions contained in Article VI not to be satisfied, and such violation,
breach or inaccuracy has not been waived by Acquirer or cured by Contributor, as
applicable, within twenty (20) Business Days after receipt by Contributor of
written notice thereof from Acquirer or is not reasonably capable of being cured
prior to the Termination Date; or

(d) by either Party, upon written notice to the other, if the Closing shall not
have occurred on or before December 31, 2016 (the “Termination Date”); provided,
however, that neither Party shall be entitled to terminate this Agreement
pursuant to this Section 8.1 if such Party’s willful breach of this Agreement
has prevented or materially delayed the consummation of the Closing.

Section 8.2 Effect of Termination. If this Agreement is terminated in accordance
with Section 8.1 prior to the Closing Date, this Agreement shall become void and
of no further force and effect; provided, however, that (a) the provisions of
this Section 8.2 and Article IX shall survive such termination with respect to
any action required hereunder which was not complete prior to such termination
and (b) nothing herein shall relieve any Party from any liability for fraud or
with respect to any material breach of the provisions of this Agreement prior to
such termination.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendment and Modification. This Agreement may be amended, modified
and supplemented only by written agreement of Acquirer, Contributor and Parent;
provided, however, that notwithstanding anything to the contrary contained
herein, this Section 9.1 and Sections 9.8, 9.9(c) and 9.10 may not be amended,
supplemented, waived or otherwise modified in a manner adverse to the Loan
Financing Sources without the prior written consent of the Loan Financing
Sources.

Section 9.2 Waiver of Compliance. Any failure of Acquirer, Contributor or Parent
to comply with any obligation, covenant, agreement or condition contained herein
may be expressly waived in writing by Contributor and Parent, in the event of
any such failure by Acquirer, or by Acquirer, in the event of any such failure
by Contributor or Parent, but such waiver or failure to insist upon strict
compliance shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

-29-



--------------------------------------------------------------------------------

Section 9.3 Notices. All notices and other communications with respect to this
Agreement shall be in writing and shall be delivered (as applicable) by hand, by
nationally recognized overnight carrier service, by facsimile, by e-mail, by
first class, certified or registered mail, to the Parties at the addresses shown
below, or such other address as may be designated in writing by the applicable
Party. Each notice or other communication that satisfies the above requirements
shall be deemed to have been properly given or delivered: (a) on the day when
delivered by hand; (b) on the first Business Day after being deposited with a
national overnight courier; (c) on the day when transmitted by facsimile or
e-mail; or (d) on the third Business Day after being mailed by United States
first class mail, certified mail or registered mail, return receipt requested,
postage prepaid. A Party may elect to receive notices or communications at a
different address or facsimile number by notifying the other Parties in
accordance with the preceding requirements.

If to Parent, to:

Dominion Resources, Inc.

120 Tredegar Street

Richmond, Virginia 23219

Attention: Treasurer

Email: james.r.chapman@dom.com

If to Contributor, to:

QPC Holding Company

120 Tredegar Street

Richmond, Virginia 23219

Attention: Treasurer

Email: james.r.chapman@dom.com

If to Acquirer, to:

Dominion Midstream Partners, LP

c/o Dominion Midstream GP, LLC

120 Tredegar Street Richmond, Virginia 23219

Attention: General Counsel

Email: mark.webb@dom.com

Section 9.4 Binding Nature; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, by operation of law or otherwise, by
any of the Parties hereto without the prior written consent of the other Party.
Any assignment in contravention of the foregoing sentence shall be null and void
and without legal effect on the rights and obligations of the Parties hereunder.

Section 9.5 Entire Agreement. This Agreement, the Exhibits, and the other
Transaction Documents (and, to the extent applicable, the Financing
Transactions) embody the

 

-30-



--------------------------------------------------------------------------------

entire agreement and understanding of the Parties hereto in respect of the
subject matter contained herein, and supersede all prior agreements and
understandings among the Parties with respect to such subject matter.

Section 9.6 Expenses. Each Party shall pay its own expenses in connection with
the negotiation of this Agreement, the performance of its obligations hereunder,
and the consummation of the Contemplated Transactions, including, except as
otherwise provided herein, the cost of legal, technical and financial
consultants. Notwithstanding the foregoing, any transfer taxes shall be borne
50% by Contributor and 50% by Acquirer in accordance with Section 5.2(e).

Section 9.7 Press Releases and Announcements. No press release or other public
announcement or disclosure related to this Agreement or the Contemplated
Transactions (including, but not limited to, the terms and conditions of this
Agreement) shall be issued or made by any Party without the prior written
approval of the other Parties except as required by Law or stock exchange
requirements.

Section 9.8 No Third Party Beneficiaries. Except as set forth in Article VII
above, and except for the rights of the Loan Financing Sources and their
respective successors, legal representatives and permitted assigns under the
provisions of Sections 9.1, 9.9(c) and 9.10 and this Section 9.8, this Agreement
is solely for the benefit of the Parties and their respective successors and
permitted assigns, and this Agreement shall not otherwise be deemed to confer
upon or give to any other Person any right, claim, cause of action, or other
interest herein.

Section 9.9 Governing Law; Jurisdiction.

(a) This Agreement shall be construed and enforced in accordance with the Laws
of the State of Delaware without giving effect to the choice of law principles
thereof. Each Party consents to the nonexclusive personal jurisdiction in any
action brought in any court, federal or state, within the State of Delaware
having subject matter jurisdiction arising under this Agreement, and each of the
Parties hereto agrees that any action instituted by any of them against any
other with respect to this Agreement may be instituted in a court, federal or
state, within the State of Delaware. Each of the Parties hereto irrevocably
waives the defense of an inconvenient forum to the maintenance of any such
action.

(b) Each of the Parties hereto agrees (a) that this Agreement involves at least
$100,000.00, and (b) that this Agreement has been entered into by the Parties
hereto in express reliance upon 6 Del. C. § 2708. Each of the Parties hereto
hereby irrevocably and unconditionally agrees (i) that it is and shall continue
to be subject to the jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware, and (ii) to the fullest
extent permitted by law, that service of process may be made on such Party by
prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (ii) above shall
have the same legal force and effect as if served upon such Party personally
within the State of Delaware.

(c) Notwithstanding anything contrary in this Agreement, each of the Parties
agrees that it will not, and will not permit its Affiliates to, bring or support
any action, cause of action, claim, cross-claim or third-party claim of any kind
or description, whether in law or in equity and whether in contract or in tort
or otherwise, against the Loan Financing Sources in any way related to this
Agreement or any of the Contemplated Transactions (including any dispute arising
out of or relating to the Transaction Financings or the performance thereof) in
any forum other than the United States District Court for the Southern District
of New York or the Supreme Court of the State of New York, New York County,
located in the Borough of Manhattan or, in either case, any appellate court
thereof and in no event will any Loan Financing Source be liable for
consequential, special, exemplary, punitive or indirect damages (including any
loss of profits, business or anticipated savings) or damages of a tortious
nature, except to the extent paid in connection with a claim by a third party.
The parties hereto further agree that all of the provisions of Section 9.10
relating to waiver of jury trial shall also apply to any action, cause of
action, claim, cross-claim or third party-claim referenced in this paragraph.

 

-31-



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT A PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION RESULTING FROM, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE CONTEMPLATED TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (d) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.10.

Section 9.11 No Joint Venture. Nothing in this Agreement creates or is intended
to create an association, trust, partnership, joint venture or other entity or
similar legal relationship among the Parties, or impose a trust, partnership or
fiduciary duty, obligation, or liability on or with respect to the Parties.
Except as expressly provided herein, no Party is or shall act as or be the agent
or representative of any other Party.

Section 9.12 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Contemplated Transactions is not affected in any manner adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in order that the Contemplated Transactions be consummated as
originally contemplated to the greatest extent possible.

 

-32-



--------------------------------------------------------------------------------

Section 9.13 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.

Section 9.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the Effective Date.

 

DOMINION RESOURCES, INC. By:  

 

Name:  

 

Title:  

 

QPC HOLDING COMPANY By:  

 

Name:  

 

Title:  

 

DOMINION MIDSTREAM PARTNERS, LP By:   Dominion Midstream GP, LLC Its:   General
Partner By:  

 

Name:  

 

Title:  

 

 

-34-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS

This ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Agreement”) is made and entered
into as of             , 2016 (the “Closing Date”), by and between QPC HOLDING
COMPANY, a Utah corporation (“Assignor”), and DOMINION MIDSTREAM PARTNERS, LP, a
Delaware limited partnership (“Assignee”).

RECITALS

A. Assignor (i) is the sole member of Questar Pipeline, LLC, a Utah limited
liability company (the “Company”), and (ii) is the owner of all of the issued
and outstanding membership interests in the Company (the “Interests”).

B. Pursuant to and in accordance with the provisions of that certain
Contribution, Conveyance and Assumption Agreement, dated as of [●], 2016, by and
among Dominion Resources, Inc., Assignor and Assignee (the “Contribution
Agreement”), Assignor has agreed to contribute, convey, transfer, assign and
deliver to Assignee, and Assignee has agreed to acquire and accept from
Assignor, all of Assignor’s right, title and interest in and to the Interests,
upon the terms and conditions set forth in the Contribution Agreement and in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein, and of the mutual promises and covenants contained in this
Agreement, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein have the
respective meanings given to them in the Contribution Agreement.

2. Assignment. Effective as of the Closing Date:

(a) Assignor hereby contributes, conveys, transfers, assigns and delivers to
Assignee all of Assignor’s right, title and interest in and to the Interests,
free and clear of all Liens (the “Assignment”).

(b) Assignee hereby accepts the Assignment.

3. Effect of Assignment. Simultaneously with the Assignment, the parties hereto
acknowledge and agree that:

(a) Assignor shall cease to hold any rights of any kind or nature in the
Interests, and is hereby deemed to have withdrawn and resigned as a member of
the Company.

(b) Assignee consents to being, and is hereby, admitted to the Company as a
substitute member.

(c) Such withdrawal and resignation of Assignor and the admission of Assignee
shall be deemed to have occurred simultaneously.

4. Waiver of Separate Transfer Instrument. The parties to this Agreement
acknowledge and agree that their mutual execution and delivery of this Agreement
shall be sufficient to evidence and effectuate the Assignment, and that they
shall not require (as between them) any separate or additional instrument of
transfer in connection with the Assignment.

 

A-1



--------------------------------------------------------------------------------

5. Further Assurances. On and after the Closing Date, and after giving due
regard to Section 4 above, the parties hereto shall take any and all further
actions, including but not limited to the execution of additional instruments or
documents, that may be reasonably requested in writing by any one of them to
effectuate or evidence the Assignment or the other actions expressly
contemplated by this Agreement.

6. Company Operating Agreement. The parties to this Agreement acknowledge and
agree that, in connection with the Assignment, Assignee shall assume Assignor’s
rights and obligations under the Company’s existing operating agreement, and may
enter into a new operating agreement to reflect the Assignment and such other
changes as it deems appropriate.

7. Conflict with Organizational Documents. To the extent any provision of this
Agreement is inconsistent with any of the Organizational Documents of the
Company, the provisions of this Agreement shall control.

8. Coordination with Contribution Agreement. Assignor and Assignee acknowledge
and agree that this Agreement is delivered pursuant to, and is subject to, all
of the terms, conditions, and limitations set forth in the Contribution
Agreement. Nothing in this Agreement shall be deemed to supersede, enlarge, or
modify any of the provisions of the Contribution Agreement.

9. Miscellaneous.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

(b) This Agreement shall be construed and enforced in accordance with the Laws
of the State of Delaware without giving effect to the choice of law principles
thereof. Each of the parties hereto agrees (a) that this Agreement involves at
least $100,000.00, and (b) that this Agreement has been entered into by the
parties hereto in express reliance upon 6 Del. C. § 2708. Each of the parties
hereto hereby irrevocably and unconditionally agrees (i) that it is and shall
continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (ii) to
the fullest extent permitted by law, that service of process may be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
U.S. Postal Service constituting evidence of valid service, and that, to the
fullest extent permitted by applicable law, service made pursuant to (ii) above
shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.

(c) This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto.

(d) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

[Signature Page Follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

QPC HOLDING COMPANY By:  

 

Name:  

 

Title:  

 

DOMINION MIDSTREAM PARTNERS, LP By:   Dominion Midstream GP, LLC Its:   General
Partner By:  

 

Name:  

 

Title:  

 

 

A-3